        Case 20-11177-KBO   Doc 272   Filed 07/01/20   Page 1 of 321




UNITED STATES BANKRUPTCY COURT
District of Delaware

                                             )
In re                                        )   Chapter 11
                                             )
  Akorn, Inc., et al.,                       )   Case No 20-11177
        Debtors.                             )   (Jointly Administered)
                                             )


               SCHEDULES OF ASSETS AND LIABILITIES FOR

                               Akorn, Inc.

                         Case No: Case 20-11177
                Case 20-11177-KBO               Doc 272       Filed 07/01/20         Page 2 of 321




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                        GLOBAL NOTES AND STATEMENT OF
                  LIMITATIONS, METHODOLOGY AND DISCLAIMERS
                  REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
              AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Akorn, Inc. (at times referred to as the “Company” or “Akorn”) and the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Court”). The Debtors, with the assistance of their legal and financial advisors, prepared the
Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure, and Rule 1007–1 of the Bankruptcy Local Rules for the District of Delaware.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made commercially reasonable efforts to ensure the accuracy and completeness of
the Schedules and Statements, subsequent information or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
     Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
     Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
     Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
     Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
     60045.




KE 69351860
                Case 20-11177-KBO              Doc 272        Filed 07/01/20       Page 3 of 321




efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event will the Debtors or their agents,
attorneys and/or financial advisors be liable to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.

        Mr. Duane Portwood, Chief Financial Officer of Akorn, Inc., has signed each set of the
Schedules and Statements. Mr. Portwood is an authorized signatory for each of the Debtors. In
reviewing and signing the Schedules and Statements, Mr. Portwood has necessarily relied upon
the efforts, statements, advice, and representations of personnel of the Debtors and the Debtors’
legal and financial advisors. Mr. Portwood has not (and could not have) personally verified the
accuracy of each such statement and representation contained in the Schedules and Statements,
including statements and representations concerning amounts owed to creditors.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

         These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part of,
all of the Schedules and Statements. The Global Notes should be referred to and considered in
connection with any review of the Schedules and Statements.2 In the event that the Schedules
and/or Statements differ from these Global Notes, the Global Notes control.

                               Global Notes and Overview of Methodology

1.        Reservation of Rights. Reasonable efforts have been made to prepare and file complete
          and accurate Schedules and Statements, but inadvertent errors or omissions may exist. The
          Debtors reserve all rights to: (i) amend or supplement the Schedules and Statements from
          time to time, in all respects, as may be necessary or appropriate, including the right to
          amend the Schedules and Statements with respect to the description, designation, or Debtor
          against which any claim against a Debtor (“Claim”)3 is asserted; (ii) dispute or otherwise
          assert offsets or defenses to any Claim reflected in the Schedules and Statements as to

2    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
     Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
     Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
     exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
     appropriate.
3    For the purposes of these Global Notes, the term Claim shall have the meaning as defined under section 101(5) of
     the Bankruptcy Code.



                                                          2
          Case 20-11177-KBO          Doc 272       Filed 07/01/20    Page 4 of 321




     amount, liability, priority, status, or classification; (iii) subsequently designate any Claim
     as “disputed,” “contingent,” or “unliquidated;” or (iv) object to the extent, validity,
     enforceability, priority, or avoidability of any Claim (regardless of whether of such Claim
     is designated in the Schedules and Statements as “disputed,” “contingent,” or
     “unliquidated”). Any failure to designate a Claim in the Schedules and Statements as
     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
     Debtors that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.”
     Listing a Claim does not constitute an admission of liability by the Debtor against which
     the Claim is listed or against any of the Debtors. Furthermore, nothing contained in the
     Schedules and Statements shall constitute a waiver of rights with respect to the Debtors’
     chapter 11 cases, including, issues involving Claims, substantive consolidation, defenses,
     statuary or equitable subordination, and/or causes of action arising under the provisions of
     chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover
     assets or avoid transfers. Any specific reservation or rights contained elsewhere in the
     Global Notes does not limit in any respect the general reservation of rights contained in
     this paragraph. Notwithstanding the foregoing, the Debtors shall not be required to update
     the Schedules and Statements

2.   Description of Cases. On May 20, 2020 (the “Petition Date”), the Debtors filed voluntary
     petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating
     their business and managing their property as debtors in possession pursuant to
     sections 1107(a) and 1108 of the Bankruptcy Code. On May 22, 2020, an order was
     entered directing procedural consolidation and joint administration of these chapter 11
     cases [Docket No. 57]. Notwithstanding the joint administration of the Debtors’ cases for
     procedural purposes, each Debtor has filed its own Schedules and Statements. The
     information provided herein, except as otherwise noted, is reported as of the close of
     business the day before the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, in the ordinary course prior to the
     Petition Date, the Debtors prepared financial statements that were consolidated by the
     Debtors ultimate parent, Akorn, Inc. Combining the assets and liabilities set forth in the
     Schedules and Statements would result in amounts that may be different from financial
     information that would be prepared on a consolidated basis under Generally Accepted
     Accounting Principles (“GAAP”). Therefore, these Schedules and Statements do not
     purport to represent financial statements prepared in accordance with GAAP nor are they
     intended to fully reconcile to the financial statements prepared by the Debtors. Unlike the
     consolidated financial statements, these Schedules and Statements reflect the assets and
     liabilities of each separate Debtor, except where otherwise indicated. Information
     contained in the Schedules and Statements has been derived from the Debtors’ books and
     records and historical financial statements.

     Moreover, given, among other things, the uncertainty surrounding the collection and
     ownership of certain assets and the valuation and nature of certain assets and liabilities, to
     the extent that a Debtor shows more assets than liabilities, this is not an admission that the
     Debtor was solvent as of the Petition Date or at any time prior to the Petition Date.
     Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
     that the Debtor was insolvent at the Petition Date or any time prior to the Petition Date.


                                               3
          Case 20-11177-KBO          Doc 272       Filed 07/01/20     Page 5 of 321




4.   No Admission. Nothing contained in the Schedules and Statements is intended as, or
     should be construed as, an admission or stipulation of the validity of any claim against the
     Debtors, any assertion made therein or herein, or a waiver of the Debtors’ rights to dispute
     any claim or assert any cause of action or defense against any party.

              General Disclosures Applicable to Schedules and Statements

1.   Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action against
     third parties as assets in their Schedules and Statements, including, without limitation,
     avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under other
     relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all of
     their rights with respect to any cause of action (including avoidance actions), controversy,
     right of setoff, cross claim, counterclaim, or recoupment and any claim on contracts or for
     breaches of duties imposed by law or in equity, demand, right, action, lien, indemnity,
     guaranty, suit, obligation, liability, damage, judgment, account, defense, power, privilege,
     license, and franchise of any kind or character whatsoever, known, unknown, fixed or
     contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
     disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
     arising before, on, or after the Petition Date, in contract or in tort, in law or in equity, or
     pursuant to any other theory of law (collectively, “Causes of Action”) they may have, and
     neither these Global Notes nor the Schedules and Statements shall be deemed a waiver of
     any claims or Causes of Action or in any way prejudice or impair the assertion of such
     claims or Causes of Action.

2.   Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
     classify, categorize, and designate the claims, assets, executory contracts, unexpired leases,
     and other items reported in the Schedules and Statements. However, the Debtors may have
     improperly characterized, classified, categorized, designated, or omitted certain items due
     to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all
     of their rights to recharacterize, reclassify, recategorize, or redesignate items reported in
     the Schedules and Statements at a later time as necessary or appropriate, including, without
     limitation, whether contracts or leases listed herein were deemed executory or unexpired
     as of the Petition Date and remain executory and unexpired postpetition.

3.   Claim Designations. Any failure to designate a claim in the Schedules and Statements as
     “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
     Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
     Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
     reflected on their Schedules or Statements on any grounds, including, but not limited to,
     amount, liability, priority, status, or classification, or to otherwise subsequently designate
     any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
     all of their rights to amend their Schedules and Statements as necessary and appropriate.
     Listing a claim does not constitute an admission of liability by the Debtors.

4.   Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
     Debtors are scheduled as “unliquidated.”


                                               4
          Case 20-11177-KBO          Doc 272       Filed 07/01/20     Page 6 of 321




5.   Undetermined Amounts. The description of an amount as “undetermined” is not intended
     to reflect upon the materiality of such amount.

6.   Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the Debtors’
     chapter 11 cases entered on or about the Petition Date (collectively, the “First Day
     Orders”), the Debtors were authorized (but not directed) to pay, among other things, certain
     prepetition claims of employees, lienholders, suppliers, customer credits/refunds,
     claimants under section 503(b)(9) of the Bankruptcy Code, and taxing authorities, among
     others. Accordingly, these liabilities may have been or may be satisfied in accordance with
     such orders and therefore generally are not listed in the Schedules and Statements.
     Regardless of whether such claims are listed in the Schedules and Statements, to the extent
     such claims are paid pursuant to an order of the Bankruptcy Court (including the First Day
     Orders), the Debtors reserve all rights to amend or supplement their Schedules and
     Statements.

7.   Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
     with a vendor or other creditor, the terms of such settlement will prevail, supersede
     amounts listed in the Schedules and Statements, and shall be enforceable by all parties,
     subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of
     the claims listed in the Schedules and Statements pursuant to any orders entered by the
     Bankruptcy Court, the Debtors reserve all rights to amend and supplement the Schedules
     and Statements and take other action, such as filing claims objections, as is necessary and
     appropriate to avoid overpayment or duplicate payment for such liabilities.

8.   Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient
     use of estate assets for the Debtors to obtain current market valuations of all of their assets
     and, in certain circumstances, estate assets are being currently marketed to effectuate the
     Debtors’ proposed bidding procedures pursuant to the Order (A) Authorizing and
     Approving Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing,
     (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and
     Procedures for the Assumption and Assignment of Certain Executory Contracts and
     Leases, and (E) Granting Related Relief [Docket No. 18]. For these reasons, the Debtors
     have indicated in the Schedules and Statements that the values of certain assets and
     liabilities are undetermined or unknown. Accordingly, unless otherwise indicated, net book
     values as of May 31, 2020 are reflected on the Schedules and Statements. Exceptions to
     this include operating cash and certain other assets. Operating cash is presented as bank
     balance as of the Petition Date. Certain other assets, such as investments in subsidiaries
     and other intangible assets, are listed at undetermined amounts, as the net book values may
     differ materially from fair market values. Amounts ultimately realized may vary from net
     book value (or whatever value was ascribed) and such variance may be material.
     Accordingly, the Debtors reserve all of their rights to amend or adjust the value of each
     asset set forth herein. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ
     materially from those stated in the Schedules and Statements. Also, assets that have been
     fully depreciated or that were expensed for accounting purposes either do not appear in
     these Schedules and Statements or are listed with a zero-dollar value, as such assets have
     no net book value. The omission of an asset from the Schedules and Statements does not


                                               5
           Case 20-11177-KBO         Doc 272       Filed 07/01/20    Page 7 of 321




      constitute a representation regarding the ownership of such asset, and any such omission
      does not constitute a waiver of any rights of the Debtors with respect to such asset. Given,
      among other things, the current market valuation of certain assets and the valuation and
      nature of certain liabilities, nothing in the Schedules and Statements shall be, or shall be
      deemed to be, an admission that any Debtor was solvent or insolvent as of the Petition
      Date.

9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
      tax accruals, and liabilities from the Schedules and Statements, including without
      limitation, accrued salaries, employee benefit accruals, goodwill and other intangibles, and
      accrued accounts payable. In addition and as set forth above, the Debtors may have
      excluded amounts for which the Debtors have paid or have been granted authority to pay
      pursuant to a First Day Order or other order that may be entered by the Bankruptcy Court.
      The Debtors also have excluded rejection damage claims of counterparties to executory
      contracts and unexpired leases that may be rejected (if any), to the extent such damage
      claims exist. In addition, accruals for customer programs, including chargebacks, coupon
      redemption, product returns, rebates, discounts to customers in the ordinary course of
      business, and other programs pursuant to which customers may receive credits or make
      deductions from future payments (the "gross-to-net" programs), are excluded.
      Additionally, certain immaterial assets and liabilities may have been excluded.

11.   Confidential or Sensitive Information. There may be instances in which certain
      information in the Schedules and Statements intentionally has been redacted due to the
      nature of an agreement between a Debtor and a third party, local restrictions on disclosure,
      concerns about the confidential or commercially sensitive nature of certain information, or
      concerns for the privacy of an individual. The alterations will be limited to only what is
      necessary to protect the Debtor or third party.

12.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in response to multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to only list
      such assets, liabilities, and prepetition payments once.

13.   Leases. The Debtors have not included in the Schedules and Statements the future
      obligations of any capital or operating leases. To the extent that there was an amount
      outstanding as of the Petition Date, the creditor has been included on Schedule F of the
      Schedules.

14.   Contingent Assets. The Debtors believe that they may possess certain claims and causes
      of action against various parties. Additionally, the Debtors may possess contingent claims



                                               6
           Case 20-11177-KBO          Doc 272       Filed 07/01/20    Page 8 of 321




      in the form of various avoidance actions they could commence under the provisions of
      chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors,
      despite reasonable efforts, may not have identified and/or set forth all of their causes of
      action against third parties as assets in their Schedules and Statements, including, without
      limitation, avoidance actions arising under chapter 5 of the Bankruptcy Code and actions
      under other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
      reserve all of their rights with respect to any claims, causes of action, or avoidance actions
      they may have and nothing contained in these Global Notes or the Schedules and
      Statements shall be deemed a waiver of any such claims, avoidance actions, or causes of
      action or in any way prejudice or impair the assertion of such claims. Additionally, prior
      to the Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits in
      the ordinary course of its business against third parties seeking monetary damages.

15.   Intercompany Accounts. The Debtors have historically kept separate books and records
      by entity in multiple accounting systems. The Debtors regularly engage in business
      relationships and transactions with each other, including the payment or funding of certain
      operating expenses. These relationships, payments, and/or funding of expenses are usually,
      but not always, reflected as intercompany receivables or payables, see Debtors’ Motion
      Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
      Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations
      Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
      Intercompany Transactions and (II) Granting Related Relief [Docket No. 3] (the “Cash
      Management Motion”).

16.   Guarantees and Other Secondary Liability Claims. The Debtors have used reasonable
      efforts to locate and identify guarantees and other secondary liability claims (collectively,
      “Guarantees”) in each of their executory contracts, unexpired leases, secured financings,
      debt instruments, and other such agreements. Where such Guarantees have been identified,
      they have been included in the relevant Schedule H for the Debtor or Debtors affected by
      such Guarantees. However, certain Guarantees embedded in the Debtors’ executory
      contracts, unexpired leases, secured financings, debt instruments, and other such
      agreements may have been inadvertently omitted. Thus, the Debtors reserve all of their
      rights to amend the Schedules to the extent that additional Guarantees are identified.

17.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, or otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, or
      otherwise have not expired by their terms, or have not been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. The Debtors have made
      every effort to attribute intellectual property to the rightful Debtor owner, however, in some
      instances, intellectual property owned by one Debtor may, in fact, be owned by another.
      Accordingly, the Debtors reserve all of their rights with respect to the legal status of any
      and all intellectual property rights.



                                                7
           Case 20-11177-KBO          Doc 272       Filed 07/01/20    Page 9 of 321




18.   Executory Contracts. Although the Debtors made diligent efforts to attribute an
      executory contract to its rightful Debtor, in certain instances, the Debtors may have
      inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
      respect to the named parties of any and all executory contracts, including the right to amend
      Schedule G.

19.   Liens. The inventories, property, and equipment listed in the Statements and Schedules
      are presented without consideration of any asserted mechanics’, materialmen, or similar
      liens that may attach (or have attached) to such inventories, property, and equipment.

20.   Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
      management was required to make certain estimates and assumptions that affected the
      reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
      reported amounts of assets and liability to reflect changes in those estimates or
      assumptions.

21.   Fiscal Year. Each Debtor’s fiscal year ends on or about December 31st.

22.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

23.   Property and Equipment. Unless otherwise indicated, owned property and equipment
      are stated at net book value. The Debtors may lease furniture, fixtures, and equipment from
      certain third party lessors. Any such leases are set forth in the Schedules and Statements
      on Schedule G. Nothing in the Schedules and Statements is or shall be construed as an
      admission as to the determination as to the legal status of any lease (including whether any
      lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights
      with respect to same.

24.   Claims of Third-Party Related Entities. While the Debtors have made every effort to
      properly classify each claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able
      to fully reconcile all payments made to certain third parties and their related entities on
      account of the Debtors’ obligations to same. Therefore, to the extent that the Debtors have
      classified their estimate of claims of a creditor as disputed, all claims of such creditor’s
      affiliates listed in the Schedules and Statements shall similarly be considered as disputed,
      whether or not they are designated as such.

25.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Where relevant, such agreements have been listed in the Schedules and Statements only of
      the Debtor that signed the original umbrella or master agreement.

26.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments due from such
      creditors to the Debtors. The Debtors reserve all of their rights with regard to such credits,
      allowances, and other adjustments, including the right to assert claims objections and/or
      setoffs with respect to the same.


                                                8
          Case 20-11177-KBO          Doc 272        Filed 07/01/20   Page 10 of 321




27.   Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
      course of business. Offsets in the ordinary course can result from various items, including,
      without limitation, intercompany transactions, pricing discrepancies, returns, warranties,
      and other disputes between the Debtors and their suppliers. These offsets and other similar
      rights are consistent with the ordinary course of business in the Debtors’ industry and are
      not tracked separately. Therefore, although such offsets and other similar rights may have
      been accounted for when certain amounts were included in the Schedules, offsets are not
      independently accounted for, and as such, are excluded from the Schedules.

      In addition, the Debtors engage in several customer programs, including chargebacks,
      coupon redemption, product returns, rebates, and discounts to customers in the ordinary
      course of business, and other programs pursuant to which customers may receive credits
      or make deductions from future payments. These routine programs are consistent with the
      ordinary course of business in the Debtors’ industry. These programs can be particularly
      voluminous, unduly burdensome, and costly for the Debtors to regularly document.
      Additionally, the Bankruptcy Court, pursuant to that certain Final Order (I) Authorizing
      the Debtors to Maintain and Administer Their Existing Customer Programs and Honor
      Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief
      [Docket No. 165], authorized the Debtors to make payments and satisfy prepetition
      obligations related to these customer programs. As such, these transactions were not
      considered setoffs for the purpose of responding to Question Six of the Statements,
      although the Debtors reserve all rights with respect thereto and make no admission or
      waiver thereby.

28.   Insiders. In the circumstance where the Schedules and Statements require information
      regarding “insiders,” the Debtors have included information with respect to the individuals
      who the Debtors believe may be included in the definition of “insider” set forth in
      section 101(31) of the Bankruptcy Code during the relevant time periods.

      The listing of a party as an insider for purposes of the Schedules and Statements is not
      intended to be, nor should it be, construed an admission of any fact, right, claim, or defense
      and all such rights, claims, and defenses are hereby expressly reserved. Information
      regarding the individuals listed as insiders in the Schedules and Statements has been
      included for informational purposes only and such information may not be used for: (1) the
      purposes of determining (a) control of the Debtors; (b) the extent to which any individual
      exercised management responsibilities or functions; (c) corporate decision-making
      authority over the Debtors; or (d) whether such individual could successfully argue that he
      or she is not an insider under applicable law, including the Bankruptcy Code and federal
      securities laws, or with respect to any theories of liability; or (2) any other purpose.

29.   Payments. The financial affairs and business of the Debtors are complex. Prior to the
      Petition Date, the Debtors maintained a cash management and disbursement system in the
      ordinary course of their businesses (the “Cash Management System”), as described in the
      Cash Management Motion. Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their
      Schedules and Statements to attribute such payment to a different legal entity, if
      appropriate.


                                                9
            Case 20-11177-KBO        Doc 272      Filed 07/01/20     Page 11 of 321




30.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements. To the extent there are
      unknown or undetermined amounts, the actual total may be different than the listed total.
      The description of an amount as “unknown” or “undetermined” is not intended to reflect
      upon the materiality of such amount. To the extent a Debtor is a guarantor of debt held by
      another Debtor, the amounts reflected in these Schedules are inclusive of each Debtor’s
      guarantor obligations.

31.   COVID-19. The Debtors have filed these Schedules and Statements amidst the
      unprecedented circumstances arising from the global COVID-19 pandemic. Although the
      Debtors have not (and could not have) assessed the impact of these challenges, such
      circumstances may impact the Debtors’ businesses and the disclosures contained herein.

                               Specific Schedules Disclosures.

1.    Specific Notes Regarding Schedule A/B.

      (a)     Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
              Prepayments. Details with respect to the Debtors’ cash management system and
              bank accounts are provided in the Cash Management Motion and any orders of the
              Bankruptcy Court granting the Cash Management Motion [Docket Nos. 84, 177].

              Additionally, the Bankruptcy Court, pursuant to that certain Final Order
              (I) Determining Adequate Assurance of Payment for Future Utility Services,
              (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
              Services, (III) Establishing Procedures for Determining Adequate Assurance of
              Payment, and (IV) Granting Related Relief [Docket No. 70], authorized the Debtors
              to provide adequate assurance of payment for future utility services, including an
              initial deposit in the amount of $285,000. Some of the deposits are not listed on
              Schedule A/B, Part 2, which has been prepared as of the Petition Date.

      (b)     Schedule A/B-3 – Checking, savings, or other financial accounts, CDs, etc.
              Schedule A/B-3 lists actual cash balances as of May 20, 2020. In addition,
              Schedule A/B, Part 3 identifies the gross accounts receivable balance as of
              May 31, 2020. For the Debtors, the value of the net accounts receivable balance is
              lower due to credits and deductions permitted under the Debtors’ customer
              programs.

      (c)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
              in Incorporated and Unincorporated Businesses, including any Interest in an
              LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries and
              affiliates have been listed in Schedule A/B, Part 4 as undetermined. The Debtors
              make no representation as to the value of their ownership of each subsidiary as the
              fair market value of such ownership is dependent on numerous variables and factors
              and may differ significantly from their net book value.

      (d)     Schedule A/B-7 – Deposits. The Debtors are required to make deposits from time
              to time with various vendors, landlords, and service providers in the ordinary course


                                               10
      Case 20-11177-KBO        Doc 272      Filed 07/01/20     Page 12 of 321




        of business. The Debtors have exercised reasonable efforts to report the current
        value of any deposits. The Debtors may have inadvertently omitted deposits and
        conversely may have reported deposits that are no longer outstanding. The Debtors
        reserve their rights, but are not required, to amend the Schedules and Statements if
        deposits are incorrectly identified.

(a)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
        Collectibles. Dollar amounts are presented net of accumulated depreciation and
        other adjustments. Because of the large number of furniture, fixtures, and
        equipment, as well as the difficulty of listing out every one of these assets, these
        items are listed as group line items. The Debtors may lease furniture, fixtures, and
        equipment from certain third party lessors. Any such leases are set forth in the
        Schedules and Statements. Nothing in the Schedules and Statements is or shall be
        construed as an admission as to the determination as to the legal status of any lease
        (including whether any lease is a true lease or a financing arrangement), and the
        Debtors reserve all of their rights with respect to same.

(b)     Schedule A/B Part 8 – Prepayments. The Debtors are required to make
        prepayments from time to time with various vendors, landlords, and service
        providers as part of the ordinary course of business. The Debtors have exercised
        reasonable efforts to identify any prepayments. The Debtors may have
        inadvertently omitted certain prepayments and conversely may have reported
        prepayments for which services have already been provided. The Debtors reserve
        their rights, but are not required, to amend the Schedules and Statements if
        prepayments are incorrectly identified.

(c)     Schedule A/B, Part 9 – Real Property. Because of the large number of the
        Debtors’ executory contracts and unexpired leases, as well as the size and scope of
        such documents, the Debtors have not attached such agreements to Schedule A/B.
        Instead, the Debtors have only listed such agreements on Schedule G.

(d)     Schedule A/B, Part 10 – Intangibles and Intellectual Property. The Debtors
        review goodwill and other intangible assets having indefinite lives for impairment
        annually or when events or changes in circumstances indicate the carrying value of
        these assets might exceed their current fair values. The Debtors report intellectual
        property assets as net book value based on the Debtors’ books and records
        whenever applicable. These assets are also part of an ongoing marketing effort and
        thus are currently being valued in connection with possible sale transactions. For
        that reason, values are listed as unknown or undetermined where appropriate.

(e)     Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
        impairments and other adjustments.

        Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
        including Counterclaims of the Debtor and Rights to Setoff Claims. In the
        ordinary course of business, the Debtors may have accrued, or may subsequently
        accrue, certain rights to counter-claims, cross-claims, setoffs, refunds with their


                                         11
        Case 20-11177-KBO          Doc 272     Filed 07/01/20      Page 13 of 321




           customers and suppliers, or potential warranty claims against their suppliers.
           Additionally, certain of the Debtors may be party to pending litigation in which the
           Debtors have asserted, or may assert, claims as a plaintiff or counter-claims and/or
           cross-claims as a defendant. Because certain of these claims are unknown to the
           Debtors and not quantifiable as of the Petition Date, they may not be listed on
           Schedule A/B, Part 11.

           Interests in Insurance Policies or Annuities. The Debtors maintain a variety of
           insurance policies including property, general liability, and workers’ compensation
           policies and other employee related policies. A list of the Debtors insurance policies
           and related information is available in the Debtors’ Motion Seeking Entry of Interim
           and Final Orders (I) Authorizing the Debtors to (A) Pay Their Obligations Under
           Insurance Policies Entered Into Prepetition, (B) Continue to Pay Brokerage Fees,
           (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
           (D) Maintain the Surety Bonds, and (II) Granting Related Relief [Docket No. 7].
           The Debtors believe that there is little or no cash value to the vast majority of such
           insurance policies. Accordingly, such policies are not listed on Schedule A/B,
           Part 11. To the extent an insurance policy is determined to have value, it will be
           included in Schedule A/B.

2.   Specific Notes Regarding Schedule D

           Except as otherwise agreed pursuant to a stipulation, or agreed order, or general
           order entered by the Bankruptcy Court that is or becomes final, the Debtors and
           their estates reserve their rights to dispute or challenge the validity, perfection, or
           immunity from avoidance of any lien purported to be granted or perfected in any
           specific asset to a creditor listed on Schedule D of any Debtor. Moreover, although
           the Debtors may have scheduled claims of various creditors as secured claims, the
           Debtors reserve all rights to dispute or challenge the secured nature of any such
           creditor’s claim or the characterization of the structure of any such transaction or
           any document or instrument related to such creditor’s claim. Further, while the
           Debtors have included the results of Uniform Commercial Code searches, the
           listing of such results is not nor shall it be deemed an admission as to the validity
           of any such lien. Conversely, the Debtors made reasonable, good faith efforts to
           include all liens on Schedule D, but may have inadvertently omitted to include an
           existing lien because of, among other things, the possibility that a lien may have
           been imposed after the Uniform Commercial Code searches were performed or a
           vendor may not have filed the requisite perfection documentation. Moreover, the
           Debtors have not included on Schedule D parties that may believe their Claims are
           secured through setoff rights or inchoate statutory lien rights. Although there are
           multiple parties that hold a portion of the debt included in the Debtors’ prepetition
           secured credit facility and other funded secured indebtedness, only the
           administrative agents have been listed for purposes of Schedule D. The amounts
           reflected outstanding under the Debtors’ prepetition funded indebtedness reflect
           approximate amounts as of the Petition Date.




                                             12
           Case 20-11177-KBO         Doc 272     Filed 07/01/20      Page 14 of 321




             Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
             collateral relating to the debt contained on Schedule D are contained in the
             Declaration of Duane Portwood in Support of Chapter 11 Petitions and First Day
             Motions [Docket No. 15] (the “First Day Declaration”).

3.   Specific Notes Regarding Schedule E/F

     (a)     Creditors Holding Priority Unsecured Claims. The listing of any claim on
             Schedule E/F does not constitute an admission by the Debtors that such claim or
             any portion thereof is entitled to priority treatment under section 507 of the
             Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
             and/or the priority status of any claim on any basis at any time.

             Pursuant to the Final Order (I) Authorizing, But Not Directing, the Debtors to
             (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
             Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs
             and (II) Granting Related Relief [Docket No. 178] (the “Employee Wage Order”),
             the Bankruptcy Court granted the Debtors authority to pay certain prepetition
             obligations, including to pay employee wages and other employee benefits, in the
             ordinary course of business. The Debtors believe that any non-insider employee
             claims for prepetition amounts related to ongoing payroll and benefits, whether
             allowable as a priority or nonpriority claim, have been or will be satisfied, and such
             satisfied amounts are not listed. The listing of a claim on Schedule E/F, Part 1, does
             not constitute an admission by the Debtors that such claim or any portion thereof is
             entitled to priority status.

             Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and
             Postpetition Taxes and Fees and (II) Granting Related Relief [Docket No. 162] (the
             “Tax Order”), the Bankruptcy Court granted the Debtors authority to pay, in their
             discretion, certain tax liabilities and regulatory fees that accrued prepetition. While
             the Debtors’ believe they have, or will resolve all of the known, prepetition amounts
             owed to the various tax and regulatory agencies under the authority granted under
             the Tax Order, in an effort to identify, and resolve, any unknown tax or regulatory
             claims, the Debtors’ have listed all of their historical tax and regulatory agencies
             on schedule E/F as contingent, unliquidated, and disputed.

     (b)     Schedule E/F - Trade Payables. Trade Payables listed on Schedule E/F contain
             the prepetition liability information available to the Debtors as of the date of filing
             and do not include invoices that were paid subsequent to the Petition Date related
             to prepetition obligations pursuant to the Final Order (I) Authorizing Debtors to
             Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
             Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
             Administrative Expense Priority to All Undisputed Obligations on Account of
             Outstanding Orders, and (III) Granting Related Relief [Docket No. 161].




                                               13
      Case 20-11177-KBO         Doc 272     Filed 07/01/20      Page 15 of 321




(c)     Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
        reasonable best efforts to list all general unsecured claims against the Debtors on
        Schedule E/F based upon the Debtors’ existing books and records.

        Schedule E/F does not include certain deferred credits, deferred charges, deferred
        liabilities, accruals, or general reserves. Such amounts are general estimates of
        liabilities and do not represent specific claims as of the Petition Date; however,
        such amounts are reflected on the Debtors’ books and records as required in
        accordance with GAAP. Such accruals are general estimates of liabilities and do
        not represent specific claims as of the Petition Date.

        Schedule E/F does not include certain reserves for potential unliquidated
        contingencies that historically were carried on the Debtors’ books as of the Petition
        Date; such reserves were for potential liabilities only and do not represent actual
        liabilities as of the Petition Date.

        The claims listed in Schedule E/F arose or were incurred on various dates. In certain
        instances, the date on which a claim arose is an open issue of fact. Determining the
        date upon which each claim in Schedule E/F was incurred or arose would be unduly
        burdensome and cost prohibitive and, therefore, the Debtors do not list a date for
        each claim listed on Schedule E/F.

        Schedule E/F contains information regarding potential and pending litigation
        involving the Debtors. In certain instances, the Debtor that is the subject of the
        litigation is unclear or undetermined. To the extent that litigation involving a
        particular Debtor has been identified, however, such information is contained in the
        Schedule for that Debtor.

        Schedule E/F reflects the prepetition amounts owing to counterparties to executory
        contracts and unexpired leases. Such prepetition amounts, however, may be paid
        in connection with the assumption, or assumption and assignment, of an executory
        contract or unexpired lease. In addition, Schedule E/F does not include rejection
        damage claims of the counterparties to the executory contracts and unexpired leases
        that have been or may be rejected, to the extent such damage claims exist.

        Except in certain limited circumstances, the Debtors have not scheduled contingent
        and unliquidated liabilities related to guaranty obligations on Schedule E/F. Such
        guaranties are, instead, listed on Schedule H.

        The claims of individual creditors for, among other things, goods, services, or taxes
        listed on the Debtors’ books and records may not reflect credits or allowances due
        from such creditors. The Debtors reserve all of their rights in respect of such credits
        or allowances. The dollar amounts listed may be exclusive of contingent or
        unliquidated amounts.

        Unless the Debtors were required to pay ancillary costs, such as freight,
        miscellaneous fees and taxes, such costs are not included in the liabilities
        scheduled, as such amounts do not represent actual liabilities of the Debtor.


                                          14
           Case 20-11177-KBO         Doc 272     Filed 07/01/20      Page 16 of 321




4.   Specific Notes Regarding Schedule G

     (a)     Executory Contracts and Unexpired Leases. While the Debtors’ existing books,
             records, and financial systems have been relied upon to identify and schedule
             executory contracts at each of the Debtors, and although commercially reasonable
             efforts have been made to ensure the accuracy of Schedule G, inadvertent errors,
             omissions, or over inclusions may have occurred. The Debtors do not make, and
             specifically disclaim, any representation or warranty as to the completeness or
             accuracy of the information set forth on Schedule G. The Debtors hereby reserve
             all of their rights to dispute the validity, status, or enforceability of any contract,
             agreement, or lease set forth in Schedule G and to amend or supplement Schedule G
             as necessary. The contracts, agreements, and leases listed on Schedule G may have
             expired or may have been modified, amended, or supplemented from time to time
             by various amendments, restatements, waivers, estoppel certificates, letters,
             memoranda, and other documents, instruments, and agreements that may not be
             listed therein despite the Debtors’ use of reasonable efforts to identify such
             documents. Further, unless otherwise specified on Schedule G, each executory
             contract or unexpired lease listed thereon shall include all exhibits, schedules,
             riders, modifications, declarations, amendments, supplements, attachments,
             restatements, or other agreements made directly or indirectly by any agreement,
             instrument, or other document that in any manner affects such executory contract
             or unexpired lease, without respect to whether such agreement, instrument or other
             document is listed thereon.

             In some cases, the same supplier or provider appears multiple times on Schedule G.
             This multiple listing is intended to reflect distinct agreements between the
             applicable Debtor and such supplier or provider.

             In the ordinary course of business, the Debtors may have issued numerous purchase
             orders for supplies, product, and related items which, to the extent that such
             purchase orders constitute executory contracts, are not listed individually on
             Schedule G. To the extent that goods were delivered under purchase orders prior to
             the Petition Date, vendors’ claims with respect to such delivered goods are included
             on Schedule E/F.

             As a general matter, certain of the Debtors’ executory contracts and unexpired
             leases could be included in more than one category. In those instances, one category
             has been chosen to avoid duplication. Further, the designation of a category is not
             meant to be wholly inclusive or descriptive of the entirety of the rights or
             obligations represented by such contract.

             Certain of the executory contracts and unexpired leases listed on Schedule G may
             contain certain renewal options, guarantees of payment, options to purchase, rights
             of first refusal, right to lease additional space, and other miscellaneous rights. Such
             rights, powers, duties, and obligations are not set forth separately on Schedule G.
             In addition, the Debtors may have entered into various other types of agreements
             in the ordinary course of their business, such as easements, rights of way,


                                               15
Case 20-11177-KBO         Doc 272     Filed 07/01/20      Page 17 of 321




  subordination, nondisturbance, and atonement agreements, supplemental
  agreements, amendments/letter agreements, title agreements, and confidentiality
  agreements. Such documents also are not set forth in Schedule G.

  The Debtors hereby reserve all of their rights, claims, and causes of action with
  respect to the contracts and agreements listed on Schedule G, including the right to
  dispute or challenge the characterization or the structure of any transaction,
  document, or instrument related to a creditor’s claim, to dispute the validity, status,
  or enforceability of any contract, agreement, or lease set forth in Schedule G, and
  to amend or supplement Schedule G as necessary. Inclusion of any agreement on
  Schedule G does not constitute an admission that such agreement is an executory
  contract or unexpired lease and the Debtors reserve all rights in that regard,
  including, without limitation, that any agreement is not executory, has expired
  pursuant to its terms, or was terminated prepetition.

  In addition, certain of the agreements listed on Schedule G may be in the nature of
  conditional sales agreements or secured financings. The presence of a contract or
  agreement on Schedule G does not constitute an admission that such contract or
  agreement is an executory contract or unexpired lease.

  In the ordinary course of business, the Debtors have entered into numerous
  contracts or agreements, both written and oral, regarding the provision of certain
  services on a month to month basis. To the extent such contracts or agreements
  constitute executory contracts, these contracts and agreements are not listed
  individually on Schedule G.

  Certain of the executory contracts may not have been memorialized and could be
  subject to dispute; executory agreements that are oral in nature have not been
  included in Schedule G.

  In the ordinary course of business, the Debtors may have entered into
  confidentiality agreements which, to the extent that such confidentiality agreements
  constitute executory contracts, are not listed individually on Schedule G.

  Certain of the executory contracts and unexpired leases listed in Schedule G were
  assigned to, assumed by, or otherwise transferred to certain of the Debtors in
  connection with, among other things, acquisitions by the Debtors.

  The Debtors generally have not included on Schedule G any insurance policies, the
  premiums for which have been prepaid. The Debtors submit that prepaid insurance
  policies are not executory contracts pursuant to section 365 of the Bankruptcy Code
  because no further payment or other material performance is required by the
  Debtors. Nonetheless, the Debtors recognize that in order to enjoy the benefits of
  continued coverage for certain claims under these policies, the Debtors may have
  to comply with certain non-monetary obligations, such as the provision of notice of
  claims and cooperation with insurers. In the event that the Bankruptcy Court were
  to ever determine that any such prepaid insurance policies are executory contracts,



                                    16
           Case 20-11177-KBO        Doc 272      Filed 07/01/20     Page 18 of 321




             the Debtors reserve all of their rights to amend Schedule G to include such policies,
             as appropriate.

             In addition, Schedule G does not include rejection damage claims of the
             counterparties to the executory contracts and unexpired leases that have been or
             may be rejected, to the extent such damage claims exist.

             Omission of a contract or agreement from Schedule G does not constitute an
             admission that such omitted contract or agreement is not an executory contract or
             unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
             any such omitted contracts or agreements are not impaired by the omission.

             Certain of the agreements listed on Schedule G may have been entered into by or
             on behalf of more than one of the Debtors. Additionally, the specific Debtor
             obligor(s) to certain of the agreements could not be specifically ascertained in every
             circumstance. In such cases, the Debtors have made reasonable efforts to identify
             the correct Debtors’ Schedule G on which to list the agreement and, where a
             contract party remained uncertain, such agreements may have been listed on a
             different Debtor’s Schedule G.

5.   Specific Notes Regarding Schedule H

     (a)     Co-Debtors. In the ordinary course of their business, the Debtors pay certain
             expenses on behalf of their subsidiaries. The Debtors may not have identified
             certain guarantees that are embedded in the Debtors’ executory contracts, unexpired
             leases, secured financings, debt instruments, and other agreements. Further, certain
             of the guarantees reflected on Schedule H may have expired or may no longer be
             enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the
             extent that additional guarantees are identified or such guarantees are discovered to
             have expired or become unenforceable.

             In the ordinary course of their business, the Debtors may be involved in pending or
             threatened litigation and claims arising out of certain ordinary course of business
             transactions. These matters may involve multiple plaintiffs and defendants, some
             or all of whom may assert cross-claims and counter-claims against other parties.
             Because such claims are contingent, disputed, and/or unliquidated, such claims
             have not been set forth individually on Schedule H. However, some such claims
             may be listed elsewhere in the Schedules and Statements.

                              Specific Statements Disclosures.

     (a)     Question 1 – Gross Revenue. The debtors have excluded intercompany sales from
             gross revenue in response to Question 1.

     (b)     Questions 3, 4, and 30 – Payments to Certain Creditors. Prior to the Petition
             Date, the Debtors maintained a centralized cash management system through which
             certain Debtors made payments on behalf of certain Debtor affiliates as further
             explained in the Cash Management Motion. Consequently, most, if not all,


                                              17
      Case 20-11177-KBO          Doc 272      Filed 07/01/20       Page 19 of 321




        payments to creditors and insiders listed in response to Questions 3, 4, and 30 on
        each of the Debtors’ Statements reflect payments made by Akorn from one of its
        operating bank accounts (the “Operating Accounts”), on behalf of the
        corresponding Debtor, pursuant to the Debtors’ cash management system described
        in the Cash Management Motion. The Debtors have excluded ordinary course
        intercompany Debtor-to-Debtor transfers from their response to Question 4.

        The Debtors have responded to Question 3 in detailed format by creditor. The
        response, however, does not include transfers to bankruptcy professionals (which
        transfers appear in response to Part 6, Question 11) or ordinary course
        compensation of individuals through salaries, wages, or related allowances.

        The Debtors have responded to Questions 4 and 30 in detailed format by insider in
        the attachment for Question 4. To the extent: (i) a person qualified as an “insider”
        in the year prior to the Petition Date, but later resigned their insider status or (ii) did
        not begin the year as an insider, but later became an insider, the Debtors have only
        listed in Question 4 those payments made while such person was defined as an
        insider.

        The dates recorded for the vesting of employee restricted stock units may differ
        from the actual vesting date given that the employee restricted stock units are shown
        as recorded on the dates of the payrolls within which the income was recorded.

(c)     Question 6 – Setoffs. For a discussion of setoffs and nettings incurred by the
        Debtors, refer to paragraph 28 of these Global Notes.

        Question 11 – Payments Made Related to Bankruptcy. The response to
        Question 11 identifies the Debtor that made a payment in respect of professionals
        the Debtors have retained or will seek to retain under section 327 and section 363
        of the Bankruptcy Code. Additional information regarding the Debtors’ retention
        of professional service firms is more fully described in the individual retention
        applications, motions, and related orders. Although the Debtors have made
        reasonable efforts to distinguish between payments made for professional services
        related and unrelated to their restructuring efforts, some amounts listed in response
        to Question 11 may include payments for professional services unrelated to
        bankruptcy.

(d)     Question 16 – Personally Identifiable Information. In the ordinary course of the
        Debtors’ businesses, certain of the Debtors collect and retain certain personally
        identifiable information of their customers, including, but not limited to, names,
        addresses, email addresses, and certain payment information. Such information is
        subject to the Debtors’ privacy policy regarding personally identifiable
        information.

(e)     Question 17 – Employee Benefits. Debtor Akorn Inc. is the plan administrator
        with respect to the Debtors’ active benefits plan.



                                           18
      Case 20-11177-KBO         Doc 272     Filed 07/01/20      Page 20 of 321




(f)     Questions 22-24 – Details About Environmental Information. The Debtors
        historically have operated over a substantial period of time at various locations. At
        some locations, the Debtors may no longer have active operations and may no
        longer have relevant records, or the records may no longer be complete or
        reasonably accessible or reviewable. In some cases, statutory document retention
        periods have passed. Further, some individuals who once possessed responsive
        information may no longer be employed by the Debtors. For all these reasons, it
        may not be reasonably possible to identify and supply all of the requested
        information that is responsive to Questions 22-24. The Debtors have made
        commercially reasonable efforts to provide responsive information. The Debtors
        acknowledge the possibility that information related to proceedings, governmental
        notices and reported releases of hazardous materials responsive to Questions 22-24
        may be discovered subsequent to the filing of the Schedules and Statements. The
        Debtors reserve the right to supplement or amend this response in the future if
        additional information becomes available.

        This response does not include sites or proceedings related to non-environmental
        laws, such as occupational safety and health laws or transportation laws. This
        response is also limited to identifying circumstances in which governmental
        agencies have alleged in writing that particular operations of the Debtors are in
        violation of environmental laws and proceedings that have resulted from alleged
        violations of environmental laws. This response also does not cover: (i) periodic
        information requests, investigations or inspections from governmental units
        concerning compliance with environmental laws; or (ii) routine reports and
        submissions concerning permitted discharges resulting from routine operations
        where such reports and submissions were made in compliance with regulatory
        requirements.

(g)     Question 26 – Books, Records, and Financial Statements. Pursuant to the
        requirements of the Securities Exchange Act of 1934, as amended, Akorn has filed
        with the U.S. Securities and Exchange Commission (the “SEC”) reports on
        Form 8-K, Form 10-Q, and Form 10-K. These SEC filings contain consolidated
        financial information relating to the Debtors and Non-Debtors. Akorn has not filed
        any financial information specifically related to the Debtors either individually or
        on a combined or consolidated basis. Additionally, consolidated financial
        information for the Debtors is posted on the company’s website at
        http://investors.akorn.com/sec-filings. In addition, the Debtors provide certain
        parties, such as banks, auditors, potential investors, vendors, and financial advisors,
        with financial statements that may not be part of a public filing. The Debtors do
        not maintain complete lists or other records tracking such disclosures. Therefore,
        the Debtors have not provided lists of these parties in their Responses to Statement
        Question 26.

(h)     Question 30 – Payments, Distributions, or Withdrawals Credited or Given to
        Insiders. Distributions by the Debtors to their directors and officers are listed on
        the attachment to Question 4. Certain directors and executive officers of Debtor
        Akorn, Inc. are also directors and executive officers of certain of the other Debtors


                                          19
Case 20-11177-KBO         Doc 272       Filed 07/01/20    Page 21 of 321




  and non-Debtor affiliates. Such individuals are only compensated for services
  rendered to Akorn on a consolidated basis, so to the extent payments to such
  individuals are not listed in the response to Question 4 on the Statements for such
  Debtor affiliates, they did not receive payment from the Debtors for their services
  as directors or executive officers of these entities. Certain of the Debtors’ directors
  and executive officers received distributions net of tax withholdings in the year
  preceding the Petition Date. The amounts listed under Question 4 reflect the gross
  amounts paid to such directors and officers rather than the net amounts after
  deducting for tax withholdings.

                     *       *      *       *       *




                                    20
                                  Case 20-11177-KBO              Doc 272         Filed 07/01/20      Page 22 of 321

Akorn, Inc.                                                                                            Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
      Part 1:         Cash and cash equivalents

1.    Does the debtor have any cash or cash equivalents?

              No. Go to Part 2.
              Yes. Fill in the information below.


     General description                                               Type of account          Last 4 digits of   Current value of
                                                                       (if applicable)          account #          debtor’s interest
                                                                                                (if applicable)


2.     Cash on hand
      2.1    CASH                                                                                                                      $0


3.     Checking, savings, money market, or financial brokerage accounts (Identify all)
      3.1    BANK OF AMERICA N.A.                                    CHECKING                                               $50,502,903

      3.2    BANK OF AMERICA N.A.                                    CHECKING                                                   $68,726

      3.3    BANK OF AMERICA N.A.                                    CHECKING                                                   $48,250

      3.4    BANK OF AMERICA N.A.                                    CHECKING                                                   $36,351


4.     Other cash equivalents (Identify all)
      4.1



5.     Total of Part 1.                                                                                                     $50,656,229
       Add lines 2 through 4. Copy the total to line 80.




                                                           Page 1 of 1 to Schedule A/B Part 1
                                   Case 20-11177-KBO                 Doc 272         Filed 07/01/20   Page 23 of 321

Akorn, Inc.                                                                                            Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
      Part 2:          Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

               No. Go to Part 3.
               Yes. Fill in the information below.


     General description                                                                                          Current value of
                                                                                                                  debtor’s interest




7.     Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit


        7.1     CEDARBROOK CORPORATE CENTER LP - 5 CEDAR BROOK DRIVE, CRANBURY - LEASE                                        $256,368
                SECURITY DEPOSIT

        7.2     CHASE-LOGEMAN CORPORATION - DEPOSIT FOR CAP AND PLUG SAMPLES FOR DESIGN AND                                      $9,480
                TESTING

        7.3     CLEAVERBROOKS - DEPOSIT FOR EQUIPMENT (BOILER) RENTAL                                                          $13,800

        7.4     CV II GURNEE LLC, A DELAWARE LIMITED LIABILITY COMPANY - 5605 CENTERPOINT CT,                                  $73,956
                GURNEE - LEASE SECURITY DEPOSIT

        7.5     DP WEST LAKE AT CONWAY, LLC - 1925 W FIELD CT - LEASE SECURITY DEPOSIT                                        $300,000

        7.6     LESTER M ENTIN ASSOCIATES - 69 VERONICA AVENUE - LEASE SECURITY DEPOSIT                                          $9,581

        7.7     MCKESSON - AZASITE COUPON XT DEPOSIT                                                                             $7,000

        7.8     MCKESSON - GLAUCOMA FRANCHISE CARD PROGRAM                                                                    $166,500

        7.9     PHILADELPHIA INDEMNITY INSURANCE COMPANY - CASH COLLATERAL FOR SURETY BONDS                                   $830,000

        7.10    PLYMOUTH-PRAIRIE ASSOCIATES, LLC - 2929 PLYMOUTH ROAD, ANN ARBOR - LEASE SECURITY                                $4,848
                DEPOSIT

        7.11    SYNEOS HEALTH - INVENTIV IPLEDGE DEPOSIT                                                                    $2,008,145

        7.12    TRAVELERS - TRAVELERS INSURANCE DEPOSIT                                                                        $98,685

        7.13    VERONICA DEVELOPMENT ASSOCIATES, LLC - 72 VERONICA AVENUE, NJ - LEASE SECURITY                                 $37,332
                DEPOSIT

        7.14    ZUO MODERN CONTEMPORARY - PREPAYMENT FOR SUPPLY                                                                  $1,320

8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment


        8.1     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                                $98,987

        8.2     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                                $98,987

        8.3     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                                $49,371

        8.4     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                                $16,667



                                                               Page 1 of 8 to Schedule A/B Part 2
                        Case 20-11177-KBO            Doc 272         Filed 07/01/20   Page 24 of 321

Akorn, Inc.                                                                            Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:       Deposits and prepayments

    8.5     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                   $16,667

    8.6     ADVERTISING AND PROMOTION - GREENWOOD GROUP LLC                                                    $3,333

    8.7     ADVERTISING AND PROMOTION - WRIGHT'S MEDIA LLC                                                    $57,710

    8.8     BOARD OF DIRECTORS EXPENSE - BOD / SHAREHOLDERS ACCRUAL                                          $221,875

    8.9     BONUS - RETENTION BONUS                                                                         $8,151,726

    8.10    BROKER FEES EXPENSE - GREENWOOD GROUP LLC                                                         $15,965

    8.11    COLLATERAL ON WORKERS COMP & INSURANCE - TRAVELERS                                              $1,121,000

    8.12    CONSULTING - IQVIA (FORMER QUINTILES & IMS HEALTH)                                                 $8,100

    8.13    CONTRACT PREPAYMENT AMORTIZED OVER LIFE OF CONTRACT. - MIKART INC.                               $187,500

    8.14    CONVENTIONS - AMERICAN SOCIETY OF HEALTH                                                          $10,050

    8.15    CONVENTIONS - NAVC                                                                                $14,085

    8.16    DUES/SUBSCRIPTIONS - BLACKLINE SYSTEMS INC                                                        $29,400

    8.17    DUES/SUBSCRIPTIONS - BLOOMBERG FINANCE LP                                                          $3,845

    8.18    DUES/SUBSCRIPTIONS - CHEMTREC                                                                      $5,104

    8.19    DUES/SUBSCRIPTIONS - DILIGENT CORPORATION                                                         $18,934

    8.20    DUES/SUBSCRIPTIONS - GARTNER INC                                                                  $18,000

    8.21    DUES/SUBSCRIPTIONS - GARTNER INC                                                                   $1,008

    8.22    DUES/SUBSCRIPTIONS - GLINT INC                                                                    $32,630

    8.23    DUES/SUBSCRIPTIONS - GREENWOOD GROUP LLC                                                          $29,167

    8.24    DUES/SUBSCRIPTIONS - IBM                                                                           $2,592

    8.25    DUES/SUBSCRIPTIONS - MOTUS LLC                                                                     $7,249

    8.26    DUES/SUBSCRIPTIONS - PAREXEL (LIQUENT)                                                             $7,129

    8.27    DUES/SUBSCRIPTIONS - PHARMACEUTICAL PRODUCT STEWARD                                              $181,272

    8.28    DUES/SUBSCRIPTIONS - SAFETYCALL INTERNATIONAL LLC                                                 $14,158

    8.29    DUES/SUBSCRIPTIONS - SALARY.COM LLC                                                                $6,000

    8.30    DUES/SUBSCRIPTIONS - SALESFORCE.COM INC                                                           $17,122

    8.31    DUES/SUBSCRIPTIONS - STANDARD & POORS RATINGS SERVI                                               $25,833

    8.32    DUES/SUBSCRIPTIONS - STEELE COMPLIANCE SOLUTIONS                                                  $14,583

    8.33    DUES/SUBSCRIPTIONS - VELOCITY (MSDS ONLINE)                                                        $2,492



                                               Page 2 of 8 to Schedule A/B Part 2
                        Case 20-11177-KBO            Doc 272         Filed 07/01/20   Page 25 of 321

Akorn, Inc.                                                                            Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:       Deposits and prepayments

    8.34    DUES/SUBSCRIPTIONS - WORKIVA INC                                                                  $62,398

    8.35    EQUIPTY EDGE ONLINE MAINTENANCE RENEWAL - ETRADE CORPORATE SERVICES                               $13,333

    8.36    EXHIBITS/DISPLAY BOOTH - NATIONAL ASSOCIATION OF CHAIN                                            $48,600

    8.37    EXHIBITS/DISPLAY BOOTH - NATIONAL ASSOCIATION OF CHAIN                                            $16,200

    8.38    FDA FEES - DEVA HOLDING AS                                                                        $35,110

    8.39    FDA FEES - DEVA HOLDING AS                                                                        $13,847

    8.40    FDA FEES - FDA FEE ADJ (ZIOPTAN PDUFA REFUND) OFFSETS PDUFA                                      ($108,475)

    8.41    FDA FEES - FDA FEES (GDUFA FEES)                                                                  $70,221

    8.42    FDA FEES - FDA FEES (GDUFA FEES)                                                                  $65,221

    8.43    FDA FEES - FDA FEES (GDUFA FEES)                                                                  $65,221

    8.44    FDA FEES - FDA FEES (GDUFA FEES)                                                                  $65,221

    8.45    FDA FEES - FOOD AND DRUG ADMINISTRATION                                                          $115,211

    8.46    FDA FEES - FOOD AND DRUG ADMINISTRATION (FY 2020 ADUFA)                                          $131,667

    8.47    FDA FEES - FOOD AND DRUG ADMINISTRATION (GDUFA)                                                  $553,895

    8.48    FDA FEES - FOOD AND DRUG ADMINISTRATION (PDUFA)                                                  $867,797

    8.49    FDA FEES - MIKART INC                                                                             $60,063

    8.50    FDA FEES - SEPTODONT INC                                                                          $61,960

    8.51    FDA FEES - SWISS CAP AG                                                                            $6,685

    8.52    INSURANCE TYPE: 1 YEAR EXTENSION PREMIUM POLICY#018032861 - ARTHUR J GALLAGHER                   $150,000
            RMS INC

    8.53    INSURANCE TYPE: 1ST EXCESS D&O PREMIUM POLICY#47EPC30870301 - ARTHUR J GALLAGHER                $1,000,000
            RMS INC

    8.54    INSURANCE TYPE: 1ST EXCESS D&O PREMIUM POLICY#47EPC30870301 - ARTHUR J GALLAGHER                 $250,000
            RMS INC

    8.55    INSURANCE TYPE: 2ND EXCESS D&O PREMIUM POLICY#DOX10007587103 - ARTHUR J                          $900,000
            GALLAGHER RMS INC

    8.56    INSURANCE TYPE: 2ND EXCESS D&O PREMIUM POLICY#DOX10007587103 - ARTHUR J                          $225,000
            GALLAGHER RMS INC

    8.57    INSURANCE TYPE: 3RD EXCESS D&O PREMIUM - ARTHUR J GALLAGHER RMS INC                              $200,000

    8.58    INSURANCE TYPE: 3RD EXCESS D&O PREMIUM - ARTHUR J GALLAGHER RMS INC                              $800,000

    8.59    INSURANCE TYPE: 6 YEAR RUN OFF PREMIUM POLICY#018032861 - ARTHUR J GALLAGHER RMS                 $138,889
            INC

    8.60    INSURANCE TYPE: CRIME / FIDUCIARY PREMIUM POLICY#81531429 - ARTHUR J GALLAGHER RMS                $16,367
            INC

                                               Page 3 of 8 to Schedule A/B Part 2
                        Case 20-11177-KBO           Doc 272         Filed 07/01/20   Page 26 of 321

Akorn, Inc.                                                                           Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:       Deposits and prepayments

    8.61    INSURANCE TYPE: CYBER LIABILITY POLICY#MTP9040733 - ARTHUR J GALLAGHER RMS INC                   $32,627

    8.62    INSURANCE TYPE: D&O - SIDE A DIC POLICY#ELU16356819 - ARTHUR J GALLAGHER RMS INC                $559,722

    8.63    INSURANCE TYPE: D&O - SIDE A DIC POLICY#ELU16356819 - ARTHUR J GALLAGHER RMS INC                 $90,278

    8.64    INSURANCE TYPE: D&O SIDE A PREMIUM POLICY#ELU16356819 - ARTHUR J GALLAGHER RMS INC              $162,500

    8.65    INSURANCE TYPE: D&O SIDE A PREMIUM POLICY#ELU16356819 - ARTHUR J GALLAGHER RMS INC               $40,625

    8.66    INSURANCE TYPE: DIRECTORS & OFFICERS POLICY#US00075683DO19A - ARTHUR J GALLAGHER                $861,111
            RMS INC

    8.67    INSURANCE TYPE: DIRECTORS & OFFICERS POLICY#US00075683DO19A - ARTHUR J GALLAGHER                $138,889
            RMS INC

    8.68    INSURANCE TYPE: EXCESS D&O SIDE A PREMIUM POLICY#018032861 - ARTHUR J GALLAGHER                 $861,111
            RMS INC

    8.69    INSURANCE TYPE: EXCESS D&O SIDE A PREMIUM POLICY#018032861 - ARTHUR J GALLAGHER                  $50,000
            RMS INC

    8.70    INSURANCE TYPE: EXCESS D&O SIDE A PREMIUM POLICY#018032861 - ARTHUR J GALLAGHER                  $50,000
            RMS INC

    8.71    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#47EPC30870301 - ARTHUR J                     $861,111
            GALLAGHER RMS INC

    8.72    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#47EPC30870301 - ARTHUR J                     $138,889
            GALLAGHER RMS INC

    8.73    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#DOX10007587103 - ARTHUR J                    $861,111
            GALLAGHER RMS INC

    8.74    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#DOX10007587103 - ARTHUR J                    $138,889
            GALLAGHER RMS INC

    8.75    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#EUW180628000 - ARTHUR J                      $818,056
            GALLAGHER RMS INC

    8.76    INSURANCE TYPE: EXCESS DIRECTORS & OFFICERS POLICY#EUW180628000 - ARTHUR J                      $131,944
            GALLAGHER RMS INC

    8.77    INSURANCE TYPE: PRIMARY D&O PREMIUM POLICY#US00075683DO19A - ARTHUR J GALLAGHER                $1,162,500
            RMS INC

    8.78    INSURANCE TYPE: PRIMARY D&O PREMIUM POLICY#US00075683DO19A - ARTHUR J GALLAGHER                 $290,625
            RMS INC

    8.79    IPREO DATA SERVICES - IPREO LLC                                                                   $9,042

    8.80    JUNE PREPAID CAM EXPENSES - CEDARBOOK CORPORATE CENTER LP                                        $11,367

    8.81    MARKET RESEARCH - MMIT                                                                           $86,625

    8.82    MARKET RESEARCH - MMIT                                                                           $37,500

    8.83    MARKET RESEARCH - MMIT                                                                           $28,875

    8.84    NSO RESPONSE SERVICES/ CUSTOM SOLUTION - LOOKINGGLASS CYBER SOLUTIONS I                          $58,333


                                              Page 4 of 8 to Schedule A/B Part 2
                       Case 20-11177-KBO              Doc 272         Filed 07/01/20   Page 27 of 321

Akorn, Inc.                                                                             Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:       Deposits and prepayments

    8.85    OUTSIDE SERVICES - DOMINO AMJET                                                                     $7,603

    8.86    OUTSIDE SERVICES - DOMINO AMJET                                                                     $1,463

    8.87    OUTSIDE SERVICES - HTE TECHNOLOGIES                                                                 $1,160

    8.88    OUTSIDE SERVICES - OPTEL USA                                                                       $56,000

    8.89    OUTSIDE SERVICES - ORACLE AMERICA INC                                                              $46,454

    8.90    OUTSIDE SERVICES - ORACLE AMERICA INC                                                              $17,185

    8.91    OUTSIDE SERVICES - PARX SOLUTIONS                                                                   $8,750

    8.92    OUTSIDE SERVICES - PARX SOLUTIONS                                                                   $8,750

    8.93    OUTSIDE SERVICES - PARX SOLUTIONS                                                                   $8,750

    8.94    PREPAID INVENTORY - EDQM COUNCIL OF EUROPE                                                           $111

    8.95    PREPAID INVENTORY - FLAVINE NORTH AMERICA INC                                                     $261,325

    8.96    PREPAID INVENTORY - MJS PACKAGING                                                                 $135,530

    8.97    PREPAID INVENTORY - TELIGENT                                                                      $200,000

    8.98    PRINTING OF EDUCATIONAL MATERIALS - CENVEO                                                        $189,980

    8.99    PRINTING OF EDUCATIONAL MATERIALS - CENVEO                                                         $46,948

    8.100 PRINTING OF EDUCATIONAL MATERIALS - CENVEO                                                           $19,013

    8.101 PRODUCT DEVELOPMENT PREPAYMENT - CORDEN PHARMA                                                      $466,414

    8.102 R&D BATCH EXPENSE - SANNOVA ANALYTICAL INC                                                           $36,496

    8.103 R&D BATCH EXPENSE - SANNOVA ANALYTICAL INC                                                           $23,248

    8.104 R&D BATCH EXPENSE - SANNOVA ANALYTICAL INC                                                           $21,498

    8.105 R&D BATCH EXPENSE - SANNOVA ANALYTICAL INC                                                           $11,530

    8.106 R&D CONTRACT; ENROFLOXACIN CA TABLET, 22.7MG, 68MG & 136MG - CUCKOS                                  $70,000
          PHARMACEUTICAL PVT LTD

    8.107 RECRUITMENT - LINKEDIN CORPORATION                                                                   $24,246

    8.108 RECRUITMENT - STRYDER CORP DBA HANDSHAKE                                                             $10,000

    8.109 REPAIRS AND MAINTENANCE - AMPHENOL THERMOMETRICS INC                                                  $5,046

    8.110 REPAIRS AND MAINTENANCE - BOSCH PACKAGING SERVICES INC                                                $7,375

    8.111 REPAIRS AND MAINTENANCE - CDW DIRECT                                                                 $34,249

    8.112 REPAIRS AND MAINTENANCE - CDW DIRECT                                                                 $13,830

    8.113 REPAIRS AND MAINTENANCE - CDW DIRECT                                                                 $12,894


                                                Page 5 of 8 to Schedule A/B Part 2
                     Case 20-11177-KBO           Doc 272         Filed 07/01/20   Page 28 of 321

Akorn, Inc.                                                                        Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:     Deposits and prepayments

    8.114 REPAIRS AND MAINTENANCE - FEDEGARI TECHNOLOGIES INC                                             $14,821

    8.115 REPAIRS AND MAINTENANCE - FEDEGARI TECHNOLOGIES INC                                             $11,595

    8.116 REPAIRS AND MAINTENANCE - METTLER TOLEDO                                                         $8,100

    8.117 REPAIRS AND MAINTENANCE - MILESTONE INC                                                          $2,325

    8.118 REPAIRS AND MAINTENANCE - THERMO ELECTRON NA                                                    $74,780

    8.119 REPAIRS AND MAINTENANCE - THERMO ELECTRON NA                                                     $8,571

    8.120 SIGN-ON BONUS - SIGNING BONUS AMORTIZATION                                                     $544,066

    8.121 SOFTWARE LICENSES - AHEAD LLC                                                                   $36,408

    8.122 SOFTWARE LICENSES - AHEAD LLC                                                                   $13,478

    8.123 SOFTWARE LICENSES - AHEAD LLC                                                                   $12,136

    8.124 SOFTWARE LICENSES - AHEAD LLC                                                                    $7,862

    8.125 SOFTWARE LICENSES - BLUE MOUNTAIN QUALITY RESOURCE                                              $15,327

    8.126 SOFTWARE LICENSES - BLUE MOUNTAIN QUALITY RESOURCE                                               $6,867

    8.127 SOFTWARE LICENSES - BURWOOD GROUP, INC.                                                         $11,784

    8.128 SOFTWARE LICENSES - CDW DIRECT                                                                  $56,444

    8.129 SOFTWARE LICENSES - CDW DIRECT                                                                  $20,675

    8.130 SOFTWARE LICENSES - CDW DIRECT                                                                  $15,764

    8.131 SOFTWARE LICENSES - CDW DIRECT                                                                  $15,606

    8.132 SOFTWARE LICENSES - CDW DIRECT                                                                  $15,053

    8.133 SOFTWARE LICENSES - CDW DIRECT                                                                  $14,111

    8.134 SOFTWARE LICENSES - CDW DIRECT                                                                   $8,664

    8.135 SOFTWARE LICENSES - CDW DIRECT                                                                   $6,944

    8.136 SOFTWARE LICENSES - CDW DIRECT                                                                   $5,169

    8.137 SOFTWARE LICENSES - CDW DIRECT                                                                   $3,901

    8.138 SOFTWARE LICENSES - CDW DIRECT                                                                   $3,605

    8.139 SOFTWARE LICENSES - CDW DIRECT                                                                   $2,296

    8.140 SOFTWARE LICENSES - CDW DIRECT                                                                    $765

    8.141 SOFTWARE LICENSES - DMD AMERICA INC                                                              $7,779

    8.142 SOFTWARE LICENSES - DOSARREST INTERNET SECURITY LT                                               $3,200



                                           Page 6 of 8 to Schedule A/B Part 2
                      Case 20-11177-KBO           Doc 272         Filed 07/01/20   Page 29 of 321

Akorn, Inc.                                                                         Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 2:     Deposits and prepayments

    8.143 SOFTWARE LICENSES - EDUNEERING (5 YR TERM, BILLED BIANNUAL)                                      $12,542

    8.144 SOFTWARE LICENSES - GATE SOFTWARE LLC                                                            $11,168

    8.145 SOFTWARE LICENSES - GUIDEPOINT SECURITY                                                         $101,811

    8.146 SOFTWARE LICENSES - GUIDEPOINT SECURITY                                                          $33,365

    8.147 SOFTWARE LICENSES - GUIDEPOINT SECURITY                                                          $12,936

    8.148 SOFTWARE LICENSES - GUIDEPOINT SECURITY                                                           $6,808

    8.149 SOFTWARE LICENSES - HELPSYSTEMS                                                                   $5,578

    8.150 SOFTWARE LICENSES - I4I                                                                           $5,543

    8.151 SOFTWARE LICENSES - IBM                                                                          $13,788

    8.152 SOFTWARE LICENSES - ICONTRACTS INC                                                               $93,750

    8.153 SOFTWARE LICENSES - INFORMATION & COMPUTING SERVIC                                               $97,736

    8.154 SOFTWARE LICENSES - IPD ANALYTICS LLC                                                            $34,417

    8.155 SOFTWARE LICENSES - ITS PARTNERS LLC                                                              $9,030

    8.156 SOFTWARE LICENSES - MEDPRO SYSTEMS LLC                                                            $3,693

    8.157 SOFTWARE LICENSES - MICROSOFT CORPORATION                                                        $73,042

    8.158 SOFTWARE LICENSES - MICROSOFT CORPORATION                                                         $8,307

    8.159 SOFTWARE LICENSES - MODEL N INC                                                                  $31,329

    8.160 SOFTWARE LICENSES - NTT WAS DIMENSION DATA                                                       $27,769

    8.161 SOFTWARE LICENSES - NTT WAS DIMENSION DATA                                                       $15,868

    8.162 SOFTWARE LICENSES - ONE IDENTITY LP                                                              $28,644

    8.163 SOFTWARE LICENSES - ORACLE AMERICA INC                                                           $32,500

    8.164 SOFTWARE LICENSES - ORACLE AMERICA INC                                                           $19,482

    8.165 SOFTWARE LICENSES - ORACLE AMERICA INC                                                           $11,801

    8.166 SOFTWARE LICENSES - ORACLE AMERICA INC                                                            $1,258

    8.167 SOFTWARE LICENSES - PREPAID P CARD SCHWERDLIN                                                     $4,399

    8.168 SOFTWARE LICENSES - PREPAID P CARD SCHWERDLIN                                                      $367

    8.169 SOFTWARE LICENSES - SCIENTEK SOFTWARE INC                                                        $10,588

    8.170 SOFTWARE LICENSES - SCIENTEK SOFTWARE INC                                                          $963

    8.171 SOFTWARE LICENSES - SPARTA SYSTEMS INC                                                           $54,332



                                            Page 7 of 8 to Schedule A/B Part 2
                              Case 20-11177-KBO                 Doc 272         Filed 07/01/20   Page 30 of 321

Akorn, Inc.                                                                                       Case Number:    Case 20-11177

Schedule A/B: Assets — Real and Personal Property
     Part 2:        Deposits and prepayments

      8.172 SOFTWARE LICENSES - SPARTA SYSTEMS INC                                                                       $15,317

      8.173 SOFTWARE LICENSES - TABLEAU SOFTWARE                                                                          $1,743

      8.174 SOFTWARE LICENSES - TALEND                                                                                   $23,527

      8.175 SOFTWARE LICENSES - TRACE LINK INC                                                                           $48,125

      8.176 SOFTWARE LICENSES - TRACE LINK INC                                                                           $36,372

      8.177 SOFTWARE LICENSES - VEEVA SYSTEMS                                                                            $25,000

      8.178 SOFTWARE LICENSES - VEEVA SYSTEMS INC                                                                        $39,527

      8.179 SOFTWARE LICENSES - VERTEX INC                                                                               $10,694

      8.180 SOFTWARE LICENSES - VISUAL LEASE LLC                                                                         $16,875



9.    Total of Part 2                                                                                                $31,285,645
      Add lines 7 through 8. Copy the total to line 81.




                                                          Page 8 of 8 to Schedule A/B Part 2
                              Case 20-11177-KBO                   Doc 272          Filed 07/01/20          Page 31 of 321

Akorn, Inc.                                                                                                  Case Number:      Case 20-11177

Schedule A/B: Assets — Real and Personal Property
      Part 3:       Accounts receivable
10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes. Fill in the information below.


 General description                                                             Face or requested       Doubtful or           Current value of
                                                                                 amount                  uncollectable         debtor’s interest



11.     Accounts receivable

        11a. 90 days old or less:                                                    $366,821,366    -          $103,212   =        $366,718,154

        11b. Over 90 days old:                                                        $11,318,280    -          $300,631   =         $11,017,649




12.     Total of Part 3                                                                                                           $377,735,803
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.




                                                           Page 1 of 1 to Schedule A/B Part 3
                               Case 20-11177-KBO                Doc 272         Filed 07/01/20         Page 32 of 321

Akorn, Inc.                                                                                              Case Number:      Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 4:          Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.


 General description                                                                           Valuation method         Current value of
                                                                                               used for current value   debtor’s interest




14. Mutual funds or publicly traded stocks not included in Part 1
      Name of fund or stock:

    14.1   NICOX SA                                                                                   NONE                       Undetermined


15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC, partnership,
    or joint venture
      Name of entity:

    15.1


16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
      Describe:

    16.1



17. Total of Part 4
                                                                                                                                            $0
    Add lines 14 through 16. Copy the total to line 83.




                                                          Page 1 of 1 to Schedule A/B Part 4
                               Case 20-11177-KBO                  Doc 272        Filed 07/01/20        Page 33 of 321

Akorn, Inc.                                                                                            Case Number:       Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 5:         Inventory, excluding agriculture assets - detail
18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes. Fill in the information below.


 General description                                        Date of the last       Net book value of   Valuation method    Current value of
                                                            physical inventory     debtor's interest   used for current    debtor’s interest
                                                                                   (Where available)   value

19. Raw materials

   19.1   Active Pharmaceutical Ingrediants /                    12/1/2019                               Standard Cost         $17,487,187
          Components / Other raw materials


20. Work in progress

   20.1   Work in progress                                       12/1/2019                               Standard Cost          $8,106,479


21. Finished goods, including goods held for resale

   21.1   Both manufactured and Contract                         12/1/2019                               Standard Cost         $73,604,724
          Manufacturer finished goods


22. Other Inventory or supplies

   22.1   Capitalized variances / Inventory in transit                                                   Standard Cost         $15,907,566




23. Total of Part 5                                                                                                          $115,105,956
    Add lines 19 through 22. Copy the total to line 84.


24. Is any of the property listed in Part 5 perishable?

           No
           Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
           Yes.


26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

           No
           Yes

Specific Notes
Standard Cost adjusted for PPV/Plant Variances




                                                          Page 1 of 1 to Schedule A/B Part 5
                                Case 20-11177-KBO               Doc 272         Filed 07/01/20       Page 34 of 321

Akorn, Inc.                                                                                            Case Number:        Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 6:             Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.
            Yes. Fill in the information below.


 General description                                                      Net book value of    Valuation method         Current value of
                                                                          debtor's interest    used for current value   debtor’s interest
                                                                          (Where available)


28. Crops—either planted or harvested
     28.1

29. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     29.1

30. Farm machinery and equipment
     (Other than titled motor vehicles)

     30.1

31. Farm and fishing supplies, chemicals, and feed
     31.1

32. Other farming and fishing-related property not already listed in Part 6
     32.1


33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.


34. Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor’s property stored at the cooperative?

                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

            No
            Yes.        Book Value                           Valuation method                         Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?

            No
            Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 1 of 1 to Schedule A/B Part 6
                               Case 20-11177-KBO                  Doc 272        Filed 07/01/20        Page 35 of 321

Akorn, Inc.                                                                                            Case Number:        Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 7:         Office furniture, fixtures, and equipment; and collectibles - detail
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

           No. Go to Part 8.
           Yes. Fill in the information below.


 General description                                                     Net book value of     Valuation method         Current value of
                                                                         debtor's interest     used for current value   debtor’s interest
                                                                         (Where available)



39. Office furniture

    39.1     OFFICE FURNITURE AND FIXTURES                                                                                        $2,177,952




40. Office fixtures

    40.1




41. Office equipment, including all computer equipment and communication systems equipment and software

    41.1     OFFICE EQUIPMENT (INCLUDING ALL COMPUTER                                                                             $7,534,260
             EQUIPMENT AND COMMUNICATION SYSTEMS
             EQUIPMENT AND SOFTWARE)



42. Collectibles

    42.1     COLLECTIBLES (EX: ANTIQUES, PAINTINGS,                                                                                         $0
             PRINTS, BOOKS, PICTURES, ART OBJECTS, CHINA
             AND CRYSTAL, STAMP, COIN, OTHER
             COLLECTIONS)




43. Total of Part 7                                                                                                               $9,712,213
    Add lines 39 through 42. Copy the total to line 86.


44. Is a depreciation schedule available for any of the property listed in Part 7?

           No
           Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

           No
           Yes




                                                          Page 1 of 1 to Schedule A/B Part 7
                               Case 20-11177-KBO                        Doc 272            Filed 07/01/20    Page 36 of 321

Akorn, Inc.                                                                                                    Case Number:        Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

            No. Go to Part 9.
            Yes. Fill in the information below.


 General description                                                               Net book value of   Valuation method         Current value of
                                                                                   debtor's interest   used for current value   debtor’s interest
                                                                                   (Where available)




47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

     47.1    2016 INTERNATIONAL 4300 TRUCK                                                                                                    $6,680


48. Watercraft, trailers, motors, and related accessories
     Examples: Boats, trailers, motors, floating homes, personal watercraft, and fishing vessels

     48.1


49. Aircraft and accessories

     49.1


50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

     50.1    MACHINERY & EQUIPMENT                                                                                                       $43,994,990



51. Total of Part 8                                                                                                                      $44,001,669
    Add lines 47 through 50. Copy the total to line 87.


52. Is a depreciation schedule available for any of the property listed in Part 8?

            No
            Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

            No
            Yes




                                                                Page 1 of 1 to Schedule A/B Part 8
                                Case 20-11177-KBO                Doc 272          Filed 07/01/20            Page 37 of 321

Akorn, Inc.                                                                                                 Case Number:       Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 9:         Real property - detail

54. Does the debtor own or lease any real property?

           No. Go to Part 10.
           Yes. Fill in the information below.


Description and location of property                        Nature and extent       Net book value of       Valuation method   Current value of
Include street address or other description such as         of debtor’s             debtor's interest       used for current   debtor’s interest
Assessor Parcel Number (APN), and type of property          interest in             (Where available)       value
(for example, acreage, factory, warehouse, apartment        property
or office building), if available.




55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

   55.1      BUILDING ACQUISITION COSTS                                                                                                $105,987


   55.2      LAND                                                                                                                    $1,701,687


   55.3      LEASEHOLD IMPROVEMENTS                                                                                                 $28,582,348


   55.4      VARIOUS LOCATIONS                                                                                                      $26,977,548



56. Total of Part 9                                                                                                                 $57,367,570
    Add the current value on all Question 55 lines and entries from any additional sheets. Copy the total to line 88.


57. Is a depreciation schedule available for any of the property listed in Part 9?

           No
           Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

           No
           Yes

Specific Notes
Locations include: 1222 W. Grand Avenue, Decatur IL 62522 (Manufacturing Facility), 150 S. Wyckles Road, Decatur IL 62522 (Office), 5605
Centerpoint Court, Gurnee IL 60031 (Warehouse), 1925 West Field Court, Suite 300, Lake Forest IL 60045 (Office), 50 Lakeview Parkway Ste 110-
114, 109A, 109B, 115, Vernon Hills IL 60061 (Lab Space), One Conway Park 100 N Field Drive, Lake Forest IL 60045




                                                         Page 1 of 1 to Schedule A/B Part 9
                                  Case 20-11177-KBO           Doc 272         Filed 07/01/20      Page 38 of 321

Akorn, Inc.                                                                                       Case Number:        Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:           Intangibles and intellectual property - detail

59. Does the debtor have any interests in intangibles or intellectual property?

             No. Go to Part 11.
             Yes. Fill in the information below.


 General description                                                  Net book value of   Valuation method         Current value of
                                                                      debtor's interest   used for current value   debtor’s interest
                                                                      (Where available)



60. Patents, copyrights, trademarks, and trade secrets

    60. 1      PATENT APPLICATIONS - OPHTHALMIC                                                                             Undetermined
               SUSPENSION COMPOSITIONS AND PROCESS
               FOR THE PREPARATION OF SAME U.S. APP
               62/991,743

    60. 2      PATENT APPLICATIONS - READY TO USE                                                                           Undetermined
               EPHEDRINE FORMULATION AND ITS USES
               THEREOF U.S. APP 62/955,249

    60. 3      PATENTS - AQUEOUS GEL FORMULATION AND                                                                        Undetermined
               METHOD FOR INDUCING TOPICAL ANESTHESIA
               U.S. APP 13/961,453

    60. 4      PATENTS - METHODS FOR DIAGNOSING AND                                                                         Undetermined
               TREATING CONDITIONS ASSOCIATED WITH
               ABNORMAL VASCULATURE USING
               FLUORESCENT DYE ANGIOGRAPHY AND DYE-
               ENHANCED PHOTOCOAGULATION U.S. APP
               09/393,456

    60. 5      PATENTS - METHODS FOR TREATING                                                                               Undetermined
               CONDITIONS AND ILLNESSES ASSOCIATED WITH
               ABNORMAL VASCULATURE U.S. APP 09/452,117

    60. 6      PATENTS - METHODS OF STERILIZING DRUGS                                                                       Undetermined
               U.S. APP 15/674,791

    60. 7      PATENTS - STABLE PENTOBARBITAL                                                                               Undetermined
               FORMULATION U.S. APP 14/617,404

    60. 8      PENDING TRADEMARK APP - AK-BETAX NIGERIA                                                                     Undetermined
               AP NO.F/TM/O/2014/18595

    60. 9      PENDING TRADEMARK APP - AK-BRIMON                                                                            Undetermined
               NIGERIA AP NO.F/TM/O/2014/18626

    60. 10     PENDING TRADEMARK APP - AK-CMC NIGERIA                                                                       Undetermined
               AP NO.F/TM/O/2014/18706

    60. 11     PENDING TRADEMARK APP - AK-CROMO                                                                             Undetermined
               NIGERIA AP NO.F/TM/O/2014/18630

    60. 12     PENDING TRADEMARK APP - AK-DRAZINE                                                                           Undetermined
               NIGERIA AP NO.F/TM/O/2014/18625

    60. 13     PENDING TRADEMARK APP - AKGENTA NIGERIA                                                                      Undetermined
               AP NO.F/TM/O/2014/18703

    60. 14     PENDING TRADEMARK APP - AK-KETOR NIGERIA                                                                     Undetermined
               AP NO.F/TM/O/2014/18622

    60. 15     PENDING TRADEMARK APP - AK-LATAN NIGERIA                                                                     Undetermined
               AP NO.F/TM/O/2014/18623


                                                         Page 1 of 14 to Exhibit AB-10
                         Case 20-11177-KBO            Doc 272        Filed 07/01/20   Page 39 of 321

Akorn, Inc.                                                                           Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   60. 16    PENDING TRADEMARK APP - AK-MELLO NIGERIA                                                    Undetermined
             AP NO.F/TM/O/2014/18705

   60. 17    PENDING TRADEMARK APP - AK-NAPHALIN                                                         Undetermined
             NIGERIA AP NO.F/TM/O/2014/18704

   60. 18    PENDING TRADEMARK APP - AK-NEO-P NIGERIA                                                    Undetermined
             AP NO.F/TM/O/2014/18592

   60. 19    PENDING TRADEMARK APP - AKORN                                                               Undetermined
             BANGLADESH AP NO.202646

   60. 20    PENDING TRADEMARK APP - AKORN BOTSWANA                                                      Undetermined
             AP NO.BW/M/2016/00839

   60. 21    PENDING TRADEMARK APP - AKORN CHINA (IR)                                                    Undetermined
             AP NO.1336041

   60. 22    PENDING TRADEMARK APP - AKORN ETHIOPIA                                                      Undetermined
             AP NO.FTM/8414/17

   60. 23    PENDING TRADEMARK APP - AKORN INDIA AP                                                      Undetermined
             NO.3537421

   60. 24    PENDING TRADEMARK APP - AKORN INDONESIA                                                     Undetermined
             AP NO.D002016047722

   60. 25    PENDING TRADEMARK APP - AKORN KUWAIT AP                                                     Undetermined
             NO.183751

   60. 26    PENDING TRADEMARK APP - AKORN NIGERIA AP                                                    Undetermined
             NO.F/TM/O/2014/18707

   60. 27    PENDING TRADEMARK APP - AKORN NIGERIA AP                                                    Undetermined
             NO.F/TM/O/2016/109648

   60. 28    PENDING TRADEMARK APP - AKORN QATAR AP                                                      Undetermined
             NO.110397

   60. 29    PENDING TRADEMARK APP - AKORN ROLAC                                                         Undetermined
             NIGERIA AP NO.F/TM/O/2015/70294

   60. 30    PENDING TRADEMARK APP - AKORN SOUTH                                                         Undetermined
             AFRICA AP NO.2016/26761

   60. 31    PENDING TRADEMARK APP - AKORN SRI LANKA                                                     Undetermined
             AP NO.211594

   60. 32    PENDING TRADEMARK APP - AKORN YEMEN AP                                                      Undetermined
             NO.77345

   60. 33    PENDING TRADEMARK APP - AKORNAPH                                                            Undetermined
             NIGERIA AP NO.F/TM/O/2015/70291

   60. 34    PENDING TRADEMARK APP - AKORNBET                                                            Undetermined
             NIGERIA AP NO.F/TM/O/2015/70285

   60. 35    PENDING TRADEMARK APP - AKORNCROM                                                           Undetermined
             NIGERIA AP NO.F/TM/O/2015/70288

   60. 36    PENDING TRADEMARK APP - AKORNTEARS                                                          Undetermined
             NIGERIA AP NO.F/TM/O/2015/70292

   60. 37    PENDING TRADEMARK APP - AKORNTENAC                                                          Undetermined
             NIGERIA AP NO.F/TM/O/2015/70293

   60. 38    PENDING TRADEMARK APP - AKORNTIFEN                                                          Undetermined
             NIGERIA AP NO.F/TM/O/2015/70287


                                                Page 2 of 14 to Exhibit AB-10
                         Case 20-11177-KBO          Doc 272         Filed 07/01/20   Page 40 of 321

Akorn, Inc.                                                                          Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   60. 39    PENDING TRADEMARK APP - AKORNTIMOL                                                         Undetermined
             NIGERIA AP NO.F/TM/O/2015/70286

   60. 40    PENDING TRADEMARK APP - AKORNTRIX                                                          Undetermined
             NIGERIA AP NO.F/TM/O/2015/70290

   60. 41    PENDING TRADEMARK APP - AK-TEARS NIGERIA                                                   Undetermined
             AP NO.F/TM/O/2014/18593

   60. 42    PENDING TRADEMARK APP - AK-TIFEN NIGERIA                                                   Undetermined
             AP NO.F/TM/O/2014/18578

   60. 43    PENDING TRADEMARK APP - DETOMISED USA                                                      Undetermined
             AP NO.88/677,127

   60. 44    PENDING TRADEMARK APP - PROPOSED USA AP                                                    Undetermined
             NO.88/677,131

   60. 45    REGISTERED TRADEMARKS - STATE/LOUISIANA                                                    Undetermined
             APP

   60. 46    REGISTERED TRADEMARKS - ADVANCING THE                                                      Undetermined
             NEW VISION USA APP 85114820

   60. 47    REGISTERED TRADEMARKS - AK-FLUOR USA                                                       Undetermined
             APP 73652686

   60. 48    REGISTERED TRADEMARKS - AKORN ALBANIA                                                      Undetermined
             (IR) APP 1336041

   60. 49    REGISTERED TRADEMARKS - AKORN ALGERIA                                                      Undetermined
             APP 164287

   60. 50    REGISTERED TRADEMARKS - AKORN AUSTRALIA                                                    Undetermined
             (IR) APP 1336041

   60. 51    REGISTERED TRADEMARKS - AKORN BOSNIA                                                       Undetermined
             (IR) APP 1336041

   60. 52    REGISTERED TRADEMARKS - AKORN CANADA                                                       Undetermined
             APP 1792618

   60. 53    REGISTERED TRADEMARKS - AKORN COSTA                                                        Undetermined
             RICA APP 2016-0009676

   60. 54    REGISTERED TRADEMARKS - AKORN EUTM (IR)                                                    Undetermined
             APP 1336041

   60. 55    REGISTERED TRADEMARKS - AKORN                                                              Undetermined
             GUATEMALA APP 2016009653

   60. 56    REGISTERED TRADEMARKS - AKORN HONG                                                         Undetermined
             KONG APP 303911643

   60. 57    REGISTERED TRADEMARKS - AKORN ICELAND                                                      Undetermined
             (IR) APP 1336041

   60. 58    REGISTERED TRADEMARKS - AKORN INDIA (IR)                                                   Undetermined
             APP 1336041

   60. 59    REGISTERED TRADEMARKS - AKORN ISRAEL (IR)                                                  Undetermined
             APP 292976

   60. 60    REGISTERED TRADEMARKS - AKORN JORDAN                                                       Undetermined
             APP 149710

   60. 61    REGISTERED TRADEMARKS - AKORN KENYA                                                        Undetermined
             APP 94117


                                               Page 3 of 14 to Exhibit AB-10
                        Case 20-11177-KBO           Doc 272         Filed 07/01/20   Page 41 of 321

Akorn, Inc.                                                                          Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   60. 62    REGISTERED TRADEMARKS - AKORN KOSOVO                                                       Undetermined
             APP KS/M/2016/1311

   60. 63    REGISTERED TRADEMARKS - AKORN LEBANON                                                      Undetermined
             APP N/A

   60. 64    REGISTERED TRADEMARKS - AKORN                                                              Undetermined
             MACEDONIA (IR) APP 1336041

   60. 65    REGISTERED TRADEMARKS - AKORN MALAYSIA                                                     Undetermined
             APP 2016067189

   60. 66    REGISTERED TRADEMARKS - AKORN                                                              Undetermined
             MONTENEGRO (IR) APP 1336041

   60. 67    REGISTERED TRADEMARKS - AKORN NEPAL APP                                                    Undetermined
             65274

   60. 68    REGISTERED TRADEMARKS - AKORN NEW                                                          Undetermined
             ZEALAND (IR) APP 1063094

   60. 69    REGISTERED TRADEMARKS - AKORN NORWAY                                                       Undetermined
             (IR) APP 1336041

   60. 70    REGISTERED TRADEMARKS - AKORN PANAMA                                                       Undetermined
             APP 253351-01

   60. 71    REGISTERED TRADEMARKS - AKORN PHARM,                                                       Undetermined
             INC. US APP N/A

   60. 72    REGISTERED TRADEMARKS - AKORN RUSSIA                                                       Undetermined
             (IR) APP 1336041

   60. 73    REGISTERED TRADEMARKS - AKORN SAUDI                                                        Undetermined
             ARABIA APP 1437028411

   60. 74    REGISTERED TRADEMARKS - AKORN SERBIA (IR)                                                  Undetermined
             APP 1336041

   60. 75    REGISTERED TRADEMARKS - AKORN                                                              Undetermined
             SINGAPORE (IR) APP 1336041

   60. 76    REGISTERED TRADEMARKS - AKORN SOUTH                                                        Undetermined
             KOREA (IR) APP 1336041

   60. 77    REGISTERED TRADEMARKS - AKORN                                                              Undetermined
             SWITZERLAND (IR) APP 1336041

   60. 78    REGISTERED TRADEMARKS - AKORN TAIWAN                                                       Undetermined
             APP 105056232

   60. 79    REGISTERED TRADEMARKS - AKORN THAILAND                                                     Undetermined
             APP 160108644

   60. 80    REGISTERED TRADEMARKS - AKORN TURKEY                                                       Undetermined
             (IR) APP 1336041

   60. 81    REGISTERED TRADEMARKS - AKORN UAE APP                                                      Undetermined
             261898

   60. 82    REGISTERED TRADEMARKS - AKORN UKRAINE                                                      Undetermined
             (IR) APP 1336041

   60. 83    REGISTERED TRADEMARKS - AKORN UNITED                                                       Undetermined
             KINGDOM (IR) APP 1336041

   60. 84    REGISTERED TRADEMARKS - AKORN URUGUAY                                                      Undetermined
             APP 441150


                                               Page 4 of 14 to Exhibit AB-10
                        Case 20-11177-KBO            Doc 272         Filed 07/01/20   Page 42 of 321

Akorn, Inc.                                                                           Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   60. 85    REGISTERED TRADEMARKS - AKORN USA APP                                                       Undetermined
             77589830

   60. 86    REGISTERED TRADEMARKS - AKORN USA APP                                                       Undetermined
             86937435

   60. 87    REGISTERED TRADEMARKS - AKTEN ISRAEL                                                        Undetermined
             APP 291476

   60. 88    REGISTERED TRADEMARKS - AKTEN USA APP                                                       Undetermined
             77012922

   60. 89    REGISTERED TRADEMARKS - AKWA TEARS USA                                                      Undetermined
             APP 75829828

   60. 90    REGISTERED TRADEMARKS - AMICAR USA APP                                                      Undetermined
             72124870

   60. 91    REGISTERED TRADEMARKS - ANASED CANADA                                                       Undetermined
             APP 878555

   60. 92    REGISTERED TRADEMARKS - ANASED USA APP                                                      Undetermined
             73815445

   60. 93    REGISTERED TRADEMARKS - BUTORPHIC USA                                                       Undetermined
             APP 77492827

   60. 94    REGISTERED TRADEMARKS - CAPASTAT                                                            Undetermined
             CANADA APP 294218

   60. 95    REGISTERED TRADEMARKS - CAPASTAT USA                                                        Undetermined
             APP 72221381

   60. 96    REGISTERED TRADEMARKS - CONTROL THE                                                         Undetermined
             UNCONTROLLABLE USA APP 85961915

   60. 97    REGISTERED TRADEMARKS - EYE RX DIRECT                                                       Undetermined
             (DESIGN) USA APP 86773391

   60. 98    REGISTERED TRADEMARKS - FLURESS USA APP                                                     Undetermined
             72203731

   60. 99    REGISTERED TRADEMARKS - GENT-AK USA APP                                                     Undetermined
             73652684

   60. 100 REGISTERED TRADEMARKS - GROUNDED IN                                                           Undetermined
           SCIENCE. PROVEN IN PRACTICE USA APP
           85961910

   60. 101 REGISTERED TRADEMARKS - HYCILIA                                                               Undetermined
           ARGENTINA APP 3011174

   60. 102 REGISTERED TRADEMARKS - I C-GREEN                                                             Undetermined
           FRANCE APP 97/684025

   60. 103 REGISTERED TRADEMARKS - IC-GREEN CANADA                                                       Undetermined
           APP 855183

   60. 104 REGISTERED TRADEMARKS - IC-GREEN                                                              Undetermined
           DENMARK APP VA 003089 1997

   60. 105 REGISTERED TRADEMARKS - IC-GREEN                                                              Undetermined
           GERMANY APP 39729824.2

   60. 106 REGISTERED TRADEMARKS - IC-GREEN ITALY                                                        Undetermined
           APP 362017000074996

   60. 107 REGISTERED TRADEMARKS - IC-GREEN                                                              Undetermined
           SWITZERLAND APP 4701/1997

                                                Page 5 of 14 to Exhibit AB-10
                      Case 20-11177-KBO            Doc 272         Filed 07/01/20   Page 43 of 321

Akorn, Inc.                                                                         Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:    Intangibles and intellectual property - detail

   60. 108 REGISTERED TRADEMARKS - IC-GREEN USA                                                        Undetermined
           APP 75315149

   60. 109 REGISTERED TRADEMARKS - INAPSINE USA APP                                                    Undetermined
           72190096

   60. 110 REGISTERED TRADEMARKS - INDIGO CARM INE                                                     Undetermined
           USA APP 75825569

   60. 111 REGISTERED TRADEMARKS - INSPIRE AND                                                         Undetermined
           DESIGN USA APP 76309035

   60. 112 REGISTERED TRADEMARKS - INSPIRE USA APP                                                     Undetermined
           76308782

   60. 113 REGISTERED TRADEMARKS - MYOCHRYSINE                                                         Undetermined
           USA APP 76178246

   60. 114 REGISTERED TRADEMARKS - MYORISAN                                                            Undetermined
           CANADA APP 1809727

   60. 115 REGISTERED TRADEMARKS - MYORISAN                                                            Undetermined
           MEXICO APP 1144174

   60. 116 REGISTERED TRADEMARKS - MYORISAN USA                                                        Undetermined
           APP 85071559

   60. 117 REGISTERED TRADEMARKS - NEMBUTAL                                                            Undetermined
           CANADA APP 181445

   60. 118 REGISTERED TRADEMARKS - NEMBUTAL USA                                                        Undetermined
           APP 71308321

   60. 119 REGISTERED TRADEMARKS - PAREMYD USA                                                         Undetermined
           APP 75839701

   60. 120 REGISTERED TRADEMARKS - T TAYLOR                                                            Undetermined
           PHARMACEUTICALS AN AKORN COMPANY USA
           APP 75572570

   60. 121 REGISTERED TRADEMARKS - TEARS RENEWED                                                       Undetermined
           USA APP 75829829

   60. 122 REGISTERED TRADEMARKS - TOLAZINE USA                                                        Undetermined
           APP 76548343

   60. 123 REGISTERED TRADEMARKS - TYPE YOU                                                            Undetermined
           CANADA APP 1728450

   60. 124 REGISTERED TRADEMARKS - TYPE YOU                                                            Undetermined
           DIABETIC CARE CANADA APP 1776093

   60. 125 REGISTERED TRADEMARKS - TYPE YOU                                                            Undetermined
           DIABETIC CARE USA APP 86966811

   60. 126 REGISTERED TRADEMARKS - TYPE YOU USA                                                        Undetermined
           APP 86631044

   60. 127 REGISTERED TRADEMARKS - VERSAPHARM                                                          Undetermined
           INCORPORATED USA APP 76269614

   60. 128 REGISTERED TRADEMARKS - VERSAPHARM                                                          Undetermined
           INCORPORATED X USA APP 76269637

   60. 129 REGISTERED TRADEMARKS - VETAKET USA APP                                                     Undetermined
           74266573

   60. 130 REGISTERED TRADEMARKS - YOBINE USA APP                                                      Undetermined
           73815446

                                              Page 6 of 14 to Exhibit AB-10
                          Case 20-11177-KBO         Doc 272         Filed 07/01/20   Page 44 of 321

Akorn, Inc.                                                                          Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

61. Internet domain names and websites

   61. 1     ADVANCEDVISIONRESEARCH.COM                                                                 Undetermined

   61. 2     ADVANCEDVISIONRESEARCH.NET                                                                 Undetermined

   61. 3     ADVANCEDVISIONRESEARCH.XYZ                                                                 Undetermined

   61. 4     AKFLUOR.COM                                                                                Undetermined

   61. 5     AKORN.ASIA                                                                                 Undetermined

   61. 6     AKORN.BIZ                                                                                  Undetermined

   61. 7     AKORN.CH                                                                                   Undetermined

   61. 8     AKORN.COM                                                                                  Undetermined

   61. 9     AKORN.DIRECT                                                                               Undetermined

   61. 10    AKORN.GLOBAL                                                                               Undetermined

   61. 11    AKORN.IN                                                                                   Undetermined

   61. 12    AKORN.INFO                                                                                 Undetermined

   61. 13    AKORN.ME                                                                                   Undetermined

   61. 14    AKORN.MOBI                                                                                 Undetermined

   61. 15    AKORN.NEWS                                                                                 Undetermined

   61. 16    AKORN.ONLINE                                                                               Undetermined

   61. 17    AKORN.SITE                                                                                 Undetermined

   61. 18    AKORN.WEBSITE                                                                              Undetermined

   61. 19    AKORNACUTE.COM                                                                             Undetermined

   61. 20    AKORNACUTE.INFO                                                                            Undetermined

   61. 21    AKORNACUTE.NET                                                                             Undetermined

   61. 22    AKORNANIMAL.COM                                                                            Undetermined

   61. 23    AKORNANIMAL.NET                                                                            Undetermined

   61. 24    AKORNANIMALHEALTH.COM                                                                      Undetermined

   61. 25    AKORNBUSINESS.COM                                                                          Undetermined

   61. 26    AKORNBUSINESS.NET                                                                          Undetermined

   61. 27    AKORNCMO.COM                                                                               Undetermined

   61. 28    AKORNCMO.NET                                                                               Undetermined

   61. 29    AKORNCOMPANY.COM                                                                           Undetermined

   61. 30    AKORNCOMPANY.NET                                                                           Undetermined

   61. 31    AKORNCONSUMERHEALTH.COM                                                                    Undetermined

   61. 32    AKORNCONSUMERHEALTHPRODUCTS.COM                                                            Undetermined

   61. 33    AKORNCONTRACT.COM                                                                          Undetermined


                                               Page 7 of 14 to Exhibit AB-10
                           Case 20-11177-KBO        Doc 272         Filed 07/01/20   Page 45 of 321

Akorn, Inc.                                                                          Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   61. 34    AKORNCONTRACT.NET                                                                          Undetermined

   61. 35    AKORNDIRECT.COM                                                                            Undetermined

   61. 36    AKORNDRUGS.ASIA                                                                            Undetermined

   61. 37    AKORNDRUGS.CH                                                                              Undetermined

   61. 38    AKORNDRUGS.COM                                                                             Undetermined

   61. 39    AKORNDRUGS.GLOBAL                                                                          Undetermined

   61. 40    AKORNDRUGS.IN                                                                              Undetermined

   61. 41    AKORNDRUGS.INFO                                                                            Undetermined

   61. 42    AKORNDRUGS.NET                                                                             Undetermined

   61. 43    AKORNDRUGS.NEWS                                                                            Undetermined

   61. 44    AKORNDRUGS.US                                                                              Undetermined

   61. 45    AKORNEYEDIRECT.COM                                                                         Undetermined

   61. 46    AKORNEYERXDIRECT.COM                                                                       Undetermined

   61. 47    AKORNGENERICS.COM                                                                          Undetermined

   61. 48    AKORNGENERICS.NET                                                                          Undetermined

   61. 49    AKORNGLOBAL.COM                                                                            Undetermined

   61. 50    AKORNGLOBAL.NET                                                                            Undetermined

   61. 51    AKORNGLUCOMA.COM                                                                           Undetermined

   61. 52    AKORNGLUCOMA.NET                                                                           Undetermined

   61. 53    AKORNINC.ASIA                                                                              Undetermined

   61. 54    AKORNINC.BIZ                                                                               Undetermined

   61. 55    AKORNINC.CH                                                                                Undetermined

   61. 56    AKORNINC.GLOBAL                                                                            Undetermined

   61. 57    AKORNINC.IN                                                                                Undetermined

   61. 58    AKORNINC.INFO                                                                              Undetermined

   61. 59    AKORNINC.ME                                                                                Undetermined

   61. 60    AKORNINC.MOBI                                                                              Undetermined

   61. 61    AKORNINC.NET                                                                               Undetermined

   61. 62    AKORNINC.NEWS                                                                              Undetermined

   61. 63    AKORNINC.ONLINE                                                                            Undetermined

   61. 64    AKORNINC.ORG                                                                               Undetermined

   61. 65    AKORNINC.SITE                                                                              Undetermined

   61. 66    AKORNINC.US                                                                                Undetermined

   61. 67    AKORNINC.WEBSITE                                                                           Undetermined


                                               Page 8 of 14 to Exhibit AB-10
                         Case 20-11177-KBO          Doc 272         Filed 07/01/20   Page 46 of 321

Akorn, Inc.                                                                          Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:      Intangibles and intellectual property - detail

   61. 68    AKORNINDIA.ASIA                                                                            Undetermined

   61. 69    AKORNINDIA.BIZ                                                                             Undetermined

   61. 70    AKORNINDIA.CH                                                                              Undetermined

   61. 71    AKORNINDIA.CO.IN                                                                           Undetermined

   61. 72    AKORNINDIA.COM                                                                             Undetermined

   61. 73    AKORNINDIA.GLOBAL                                                                          Undetermined

   61. 74    AKORNINDIA.INFO                                                                            Undetermined

   61. 75    AKORNINDIA.ME                                                                              Undetermined

   61. 76    AKORNINDIA.MOBI                                                                            Undetermined

   61. 77    AKORNINDIA.NET                                                                             Undetermined

   61. 78    AKORNINDIA.NEWS                                                                            Undetermined

   61. 79    AKORNINDIA.ONLINE                                                                          Undetermined

   61. 80    AKORNINDIA.ORG                                                                             Undetermined

   61. 81    AKORNINDIA.SITE                                                                            Undetermined

   61. 82    AKORNINDIA.US                                                                              Undetermined

   61. 83    AKORNINDIA.WEBSITE                                                                         Undetermined

   61. 84    AKORNINDIA.XYZ                                                                             Undetermined

   61. 85    AKORNINSIDER.COM                                                                           Undetermined

   61. 86    AKORNINTERNATIONAL.COM                                                                     Undetermined

   61. 87    AKORNINTERNATIONAL.NET                                                                     Undetermined

   61. 88    AKORNMANUFACTURER.COM                                                                      Undetermined

   61. 89    AKORNMANUFACTURER.GLOBAL                                                                   Undetermined

   61. 90    AKORNMANUFACTURER.IN                                                                       Undetermined

   61. 91    AKORNMANUFACTURER.NET                                                                      Undetermined

   61. 92    AKORNMANUFACTURER.US                                                                       Undetermined

   61. 93    AKORNNASDAQ.COM                                                                            Undetermined

   61. 94    AKORNNASDAQ.NET                                                                            Undetermined

   61. 95    AKORNOPHTHALMIC.COM                                                                        Undetermined

   61. 96    AKORNOPHTHALMIC.NET                                                                        Undetermined

   61. 97    AKORNPHARMA.ASIA                                                                           Undetermined

   61. 98    AKORNPHARMA.BIZ                                                                            Undetermined

   61. 99    AKORNPHARMA.CH                                                                             Undetermined

   61. 100 AKORNPHARMA.COM                                                                              Undetermined

   61. 101 AKORNPHARMA.GLOBAL                                                                           Undetermined


                                               Page 9 of 14 to Exhibit AB-10
                      Case 20-11177-KBO            Doc 272        Filed 07/01/20   Page 47 of 321

Akorn, Inc.                                                                        Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:    Intangibles and intellectual property - detail

   61. 102 AKORNPHARMA.IN                                                                             Undetermined

   61. 103 AKORNPHARMA.INFO                                                                           Undetermined

   61. 104 AKORNPHARMA.ME                                                                             Undetermined

   61. 105 AKORNPHARMA.MOBI                                                                           Undetermined

   61. 106 AKORNPHARMA.NET                                                                            Undetermined

   61. 107 AKORNPHARMA.NEWS                                                                           Undetermined

   61. 108 AKORNPHARMA.ONLINE                                                                         Undetermined

   61. 109 AKORNPHARMA.ORG                                                                            Undetermined

   61. 110 AKORNPHARMA.SITE                                                                           Undetermined

   61. 111 AKORNPHARMA.US                                                                             Undetermined

   61. 112 AKORNPHARMA.WEBSITE                                                                        Undetermined

   61. 113 AKORNPHARMACEUTICAL.ASIA                                                                   Undetermined

   61. 114 AKORNPHARMACEUTICAL.BIZ                                                                    Undetermined

   61. 115 AKORNPHARMACEUTICAL.CH                                                                     Undetermined

   61. 116 AKORNPHARMACEUTICAL.COM                                                                    Undetermined

   61. 117 AKORNPHARMACEUTICAL.GLOBAL                                                                 Undetermined

   61. 118 AKORNPHARMACEUTICAL.IN                                                                     Undetermined

   61. 119 AKORNPHARMACEUTICAL.INFO                                                                   Undetermined

   61. 120 AKORNPHARMACEUTICAL.ME                                                                     Undetermined

   61. 121 AKORNPHARMACEUTICAL.MOBI                                                                   Undetermined

   61. 122 AKORNPHARMACEUTICAL.NET                                                                    Undetermined

   61. 123 AKORNPHARMACEUTICAL.NEWS                                                                   Undetermined

   61. 124 AKORNPHARMACEUTICAL.ONLINE                                                                 Undetermined

   61. 125 AKORNPHARMACEUTICAL.ORG                                                                    Undetermined

   61. 126 AKORNPHARMACEUTICAL.SITE                                                                   Undetermined

   61. 127 AKORNPHARMACEUTICAL.US                                                                     Undetermined

   61. 128 AKORNPHARMACEUTICAL.WEBSITE                                                                Undetermined

   61. 129 AKORNPHARMACEUTICALS.ASIA                                                                  Undetermined

   61. 130 AKORNPHARMACEUTICALS.BIZ                                                                   Undetermined

   61. 131 AKORNPHARMACEUTICALS.CH                                                                    Undetermined

   61. 132 AKORNPHARMACEUTICALS.COM                                                                   Undetermined

   61. 133 AKORNPHARMACEUTICALS.GLOBAL                                                                Undetermined

   61. 134 AKORNPHARMACEUTICALS.IN                                                                    Undetermined

   61. 135 AKORNPHARMACEUTICALS.INFO                                                                  Undetermined


                                             Page 10 of 14 to Exhibit AB-10
                         Case 20-11177-KBO         Doc 272        Filed 07/01/20   Page 48 of 321

Akorn, Inc.                                                                        Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:    Intangibles and intellectual property - detail

   61. 136 AKORNPHARMACEUTICALS.ME                                                                    Undetermined

   61. 137 AKORNPHARMACEUTICALS.MOBI                                                                  Undetermined

   61. 138 AKORNPHARMACEUTICALS.NET                                                                   Undetermined

   61. 139 AKORNPHARMACEUTICALS.NEWS                                                                  Undetermined

   61. 140 AKORNPHARMACEUTICALS.ONLINE                                                                Undetermined

   61. 141 AKORNPHARMACEUTICALS.ORG                                                                   Undetermined

   61. 142 AKORNPHARMACEUTICALS.SITE                                                                  Undetermined

   61. 143 AKORNPHARMACEUTICALS.US                                                                    Undetermined

   61. 144 AKORNPHARMACEUTICALS.WEBSITE                                                               Undetermined

   61. 145 AKORNPRODUCTS.COM                                                                          Undetermined

   61. 146 AKORNPRODUCTS.NET                                                                          Undetermined

   61. 147 AKORNRETAIL.COM                                                                            Undetermined

   61. 148 AKORNRETAIL.NET                                                                            Undetermined

   61. 149 AKORNRX.COM                                                                                Undetermined

   61. 150 AKORNRX.NET                                                                                Undetermined

   61. 151 AKORNSTERILE.COM                                                                           Undetermined

   61. 152 AKORNSTERILE.NET                                                                           Undetermined

   61. 153 AKORNTDVACCINE.COM                                                                         Undetermined

   61. 154 AKORNUNITDOSE.COM                                                                          Undetermined

   61. 155 AKORNUNITDOSE.NET                                                                          Undetermined

   61. 156 AKRXNEWS.COM                                                                               Undetermined

   61. 157 AKRXNEWS.NET                                                                               Undetermined

   61. 158 AKTEN.US                                                                                   Undetermined

   61. 159 AKTENSD.COM                                                                                Undetermined

   61. 160 AMICAR.ORG                                                                                 Undetermined

   61. 161 AMINOCAPROIC.COM                                                                           Undetermined

   61. 162 BETIMOL.COM                                                                                Undetermined

   61. 163 CLINDAMYCINPREMIX.COM                                                                      Undetermined

   61. 164 CLOVERPHARMACEUTICAL.COM                                                                   Undetermined

   61. 165 CLOVERPHARMACEUTICALS.COM                                                                  Undetermined

   61. 166 COSOPTPF.COM                                                                               Undetermined

   61. 167 COVENANTPHARMA.COM                                                                         Undetermined

   61. 168 DEMECLOCYCLINE.COM                                                                         Undetermined

   61. 169 DOXYCYCLINERX.COM                                                                          Undetermined


                                             Page 11 of 14 to Exhibit AB-10
                          Case 20-11177-KBO        Doc 272        Filed 07/01/20   Page 49 of 321

Akorn, Inc.                                                                        Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:    Intangibles and intellectual property - detail

   61. 170 ETHAMBUTOLRX.COM                                                                           Undetermined

   61. 171 ETHOSUXIMIDERX.COM                                                                         Undetermined

   61. 172 EYERXDIRECT.COM                                                                            Undetermined

   61. 173 EYE-RX-DIRECT.COM                                                                          Undetermined

   61. 174 GLAUCOMAPRODUCTS.COM                                                                       Undetermined

   61. 175 GLAUCOMAPRODUCTS.NET                                                                       Undetermined

   61. 176 HEMOPHILIAMEDS.COM                                                                         Undetermined

   61. 177 ICGINJECTION.COM                                                                           Undetermined

   61. 178 IC-GREEN.NET                                                                               Undetermined

   61. 179 ISONARIF.BIZ                                                                               Undetermined

   61. 180 ISONARIF.COM                                                                               Undetermined

   61. 181 ISONARIF.INFO                                                                              Undetermined

   61. 182 ISONARIF.NET                                                                               Undetermined

   61. 183 ISONARIF.ORG                                                                               Undetermined

   61. 184 ISONARIF.TV                                                                                Undetermined

   61. 185 ISONARIF.US                                                                                Undetermined

   61. 186 ISONIAZIDRX.COM                                                                            Undetermined

   61. 187 MYAKORN.ASIA                                                                               Undetermined

   61. 188 MYAKORN.CH                                                                                 Undetermined

   61. 189 MYAKORN.COM                                                                                Undetermined

   61. 190 MYAKORN.GLOBAL                                                                             Undetermined

   61. 191 MYAKORN.IN                                                                                 Undetermined

   61. 192 MYAKORN.INFO                                                                               Undetermined

   61. 193 MYAKORN.MOBI                                                                               Undetermined

   61. 194 MYAKORN.NET                                                                                Undetermined

   61. 195 MYAKORN.NEWS                                                                               Undetermined

   61. 196 MYAKORN.ONLINE                                                                             Undetermined

   61. 197 MYAKORN.US                                                                                 Undetermined

   61. 198 MYORISAN.COM                                                                               Undetermined

   61. 199 MYORISAN.NET                                                                               Undetermined

   61. 200 MYTDVACCINE.COM                                                                            Undetermined

   61. 201 NEMBUTAL.COM                                                                               Undetermined

   61. 202 NEMBUTAL.NET                                                                               Undetermined

   61. 203 NEMBUTALSODIUM.COM                                                                         Undetermined


                                             Page 12 of 14 to Exhibit AB-10
                        Case 20-11177-KBO          Doc 272        Filed 07/01/20   Page 50 of 321

Akorn, Inc.                                                                        Case Number:   Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:    Intangibles and intellectual property - detail

   61. 204 OAKPHARMACEUTICALS.COM                                                                     Undetermined

   61. 205 OLTAPHARMA.COM                                                                             Undetermined

   61. 206 OLTAPHARMA.NET                                                                             Undetermined

   61. 207 OLTAPHARMACEUTICALS.COM                                                                    Undetermined

   61. 208 OLTAPHARMACEUTICALS.NET                                                                    Undetermined

   61. 209 ORATANE.COM                                                                                Undetermined

   61. 210 PAREMYD.COM                                                                                Undetermined

   61. 211 PENTOBARBITAL.NET                                                                          Undetermined

   61. 212 PHENYLEPHRINEHCL.COM                                                                       Undetermined

   61. 213 PHENYLEPHRINESOLUTION.COM                                                                  Undetermined

   61. 214 PYRAZINAMIDE.COM                                                                           Undetermined

   61. 215 PYRIDOXINEVB6.COM                                                                          Undetermined

   61. 216 RIFAMPINRX.COM                                                                             Undetermined

   61. 217 RXEYEDIRECT.COM                                                                            Undetermined

   61. 218 SINUSBUSTER.COM                                                                            Undetermined

   61. 219 TBMEDS.COM                                                                                 Undetermined

   61. 220 TDVACCINE.COM                                                                              Undetermined

   61. 221 TDVACCINE.INFO                                                                             Undetermined

   61. 222 THERAPYFORYOUREYES.COM                                                                     Undetermined

   61. 223 THERAPYFORYOUREYES.NET                                                                     Undetermined

   61. 224 THERAPYFORYOUREYES.ORG                                                                     Undetermined

   61. 225 TRIHEXYPHENIDYL.COM                                                                        Undetermined

   61. 226 TYPEYOU.COM                                                                                Undetermined

   61. 227 UNITDOSECUPS.COM                                                                           Undetermined

   61. 228 VERSAPHARM.BIZ                                                                             Undetermined

   61. 229 VERSAPHARM.COM                                                                             Undetermined

   61. 230 VERSAPHARM.INFO                                                                            Undetermined

   61. 231 VERSAPHARM.NET                                                                             Undetermined

   61. 232 VERSAPHARM.ORG                                                                             Undetermined

   61. 233 VERSAPHARM.US                                                                              Undetermined

   61. 234 VERSAPHARM.XYZ                                                                             Undetermined

   61. 235 VERSAPHARMINC.BIZ                                                                          Undetermined

   61. 236 VERSAPHARMINC.COM                                                                          Undetermined

   61. 237 VERSAPHARMINC.INFO                                                                         Undetermined


                                             Page 13 of 14 to Exhibit AB-10
                             Case 20-11177-KBO                  Doc 272        Filed 07/01/20          Page 51 of 321

Akorn, Inc.                                                                                            Case Number:     Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 10:        Intangibles and intellectual property - detail

    61. 238 VERSAPHARMINC.NET                                                                                                    Undetermined

    61. 239 VERSAPHARMINC.ORG                                                                                                    Undetermined

    61. 240 VERSAPHARMINC.US                                                                                                     Undetermined

    61. 241 XOPENEXINHALATIONSOLUTION.COM                                                                                        Undetermined

    61. 242 XOPENEXSOLUTION.COM                                                                                                  Undetermined

    61. 243 ZIOPTAN.COM                                                                                                          Undetermined

62. Licenses, franchises, and royalties

    62. 1

63. Customer lists, mailing lists, or other compilations

    63. 1

64. Other intangibles, or intellectual property

    64. 1

65. Goodwill

    65. 1


66. Total of Part 10                                                                                                         Undetermined
    Add lines 60 through 65. Copy the total to line 89.


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and
    107)?

            No
            Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

            No
            Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 14 of 14 to Exhibit AB-10
                               Case 20-11177-KBO                Doc 272         Filed 07/01/20   Page 52 of 321

Akorn, Inc.                                                                                        Case Number:        Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 11:          All other assets
70. Does the debtor own any other assets that have not yet been reported on this form? Include all interests in executory
    contracts and unexpired leases not previously reported on this form.

           No. Go to Part 12.
           Yes. Fill in the information below.


 General description                                                                                                 Current value of
                                                                                                                     debtor’s interest




71. Notes receivable
      Description (include name of obligor)

    71.1   Akorn AG - Notes Receivables                                                                                      $1,800,000




72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)

    72.1   2015 NY State - Real Estate Tax Refund due to New York Empire Zone Credit                                          $187,906




    72.2   2016 NY State - Real Estate Tax Refund due to New York Empire Zone Credit                                          $697,549




    72.3   2018 Federal - Refund NOL Carryback Request (CARES)                                                              $35,176,727




    72.4   2019 Federal - Refund NOL Carryback Request (CARES)                                                               $1,907,219




73. Interests in insurance policies or annuities

    73.1




74. Causes of action against third parties (whether or not a lawsuit has been filed)

    74.1   See Global Note                                                                                                  Undetermined

            Nature of claim: Not Available
            Amount requested: Not Available

75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set
    off claims

    75.1   Akorn, Inc. v. Amir Takla - Destruction of property claim                                                        Undetermined

            Nature of claim: Destruction of property claim
            Amount requested: Not Available



                                                         Page 1 of 2 to Schedule A/B Part 11
                             Case 20-11177-KBO                    Doc 272         Filed 07/01/20   Page 53 of 321

Akorn, Inc.                                                                                            Case Number:     Case 20-11177

Schedule A/B: Assets — Real and Personal Property
   Part 11:        All other assets

  General description                                                                                                 Current value of
                                                                                                                      debtor’s interest




75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set
    off claims

    75.2   Ironshore v. Akorn, Inc. - Insurance dispute                                                                     Undetermined

            Nature of claim: Insurance Dispute
            Amount requested: Not Available

76. Trusts, equitable or future interests in property

    76.1




77. Other property of any kind not already listed Examples: Season tickets, country club membership
       Examples: Season tickets, country club membership

    77.1




78. Total of Part 11
                                                                                                                           $39,769,401
     Add lines 71 through 77. Copy the total to line
     90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

           No
           Yes




                                                           Page 2 of 2 to Schedule A/B Part 11
                              Case 20-11177-KBO                     Doc 272         Filed 07/01/20           Page 54 of 321

Akorn, Inc.                                                                                                   Case Number:      Case 20-11177

Schedule A/B: Assets — Real and Personal Property
  Part 12:          Summary

In Part 12 copy all of the totals from the earlier parts of the form.

  Type of property                                                                  Current value of         Current value of   Total of all property
                                                                                    personal property         real property


80.    Cash, cash equivalents, and financial assets. Copy line 5, Part 1.               $50,656,229

81.    Deposits and prepayments. Copy line 9, Part 2.                                   $31,285,645

82.    Accounts receivable. Copy line 12, Part 3.                                      $377,735,803

83.    Investments. Copy line 17, Part 4.                                                         $0

84.    Inventory. Copy line 23, Part 5.                                                $115,105,956

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                  $0

86.    Office furniture, fixtures, and equipment; and collectibles. Copy                 $9,712,213
       line 43, Part 7.

87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                        $44,001,669

88.    Real property. Copy line 56, Part 9.                                                                      $57,367,570

89.    Intangibles and intellectual property. Copy line 66, Part 10.                              $0

90.    All other assets. Copy line 78, Part 11.                                         $39,769,401



91.    Total. Add lines 80 through 90 for each column.                                 $668,266,917              $57,367,570
                                                                               a.                       b.



92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.                                                                    $725,634,487




                                                            Page 1 of 1 to Schedule A/B Part 12
                                                          Case 20-11177-KBO             Doc 272          Filed 07/01/20            Page 55 of 321

Akorn, Inc.                                                                                                                                                      Case Number:       Case 20-11177

Schedule D: Creditors Who Have Claims Secured by Property

1.    Do any creditors have claims secured by debtor’s property?
             No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.


      Part 1:       List Creditors Who Have Secured Claims
2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.

 Creditor's Name and Mailing Address, E-mail                    Co-      Insider    Co-      Date Claim was Incurred, Property Description,          C U     D    Amount of Claim    Value of Collateral
 Address & An Account Number                                  Interest             Debtor    Lien & Co-Interest Creditor

Secured Debt

2.1     WSFS INSTITUTIONAL SERVICES                                                         DATE: 4/17/2014                                                         $854,694,318
        500 DELAWARE AVE.
        WILMINGTON, DE 19801                                                                LIEN DESCRIPTION: ALL ASSETS OF THE
                                                                                            DEBTOR WHETHER NOW OWNED OR
        EMAIL: LEWIS, GEOFFREY                                                              HEREAFTER ACQUIRED OR ARISING AND
        <GLEWIS@WSFSBANK.COM>                                                               WHERESOEVER LOCATED, INCLUDING ALL
                                                                                            ACCESSIONS THERETO AND PRODUCTS AND
                                                                                            PROCEEDS THEREOF.




                                                                                                                                     Secured Debt Total:            $854,694,318




                                                                                     Page 1 of 2 to Schedule D Part 1
                                         Case 20-11177-KBO            Doc 272         Filed 07/01/20     Page 56 of 321

Akorn, Inc.                                                                                                               Case Number:      Case 20-11177

Schedule D: Creditors Who Have Claims Secured by Property

                                                                                                                          Amount of Claim


3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                $854,694,318




                                                                    Page 2 of 2 to Schedule D Part 1
                        Case 20-11177-KBO                Doc 272         Filed 07/01/20          Page 57 of 321

Akorn, Inc.                                                                                           Case Number:         Case 20-11177

Schedule D: Creditors Who Have Claims Secured by Property
  Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for secured creditors.

 Name and Mailing Address                                               Part 1 Line on which the Related         Last 4 Digits of Account
                                                                               Creditor was Listed                Number for this Entity


NONE




                                                      Page 1 of 1 to Schedule D Part 2
                          Case 20-11177-KBO                 Doc 272         Filed 07/01/20          Page 58 of 321

Akorn, Inc.                                                                                               Case Number:         Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
     Part 1:       List All Creditors with PRIORITY Unsecured Claims

1.   Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

            No. Go to Part 2.
            Yes. Go to line 2.
2.   List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor
     has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 Creditor's Name, Mailing Address Including         Date Claim Was Incurred And       C U     D      Offset      Total Claim      Priority Amount
 Zip Code                                                 Account Number

Taxing Authorities

2.1 ALABAMA DEPARTMENT OF REVENUE                            UNKNOWN                                          UNDETERMINED UNDETERMINED
    50 N. RIPLEY STREET
    MONTGOMERY, AL 36104                                ACCOUNT NO.: NOT
                                                           AVAILABLE

2.2 ARIZONA DEPARTMENT OF REVENUE                            UNKNOWN                                          UNDETERMINED UNDETERMINED
    1600 WEST MONROE STREET,
                                                        ACCOUNT NO.: NOT
      PHOENIX, AZ 85007                                    AVAILABLE

2.3 AUSTRALIAN PATENT OFFICE                                 UNKNOWN                                          UNDETERMINED UNDETERMINED
    DIRECTOR GENERAL : MR. MICHAEL
    SCHWAGER, PO BOX 200WODEN                           ACCOUNT NO.: NOT
    ACT 2606, AUSTRALIA                                    AVAILABLE

2.4 CALIFORNIA FRANCHISE TAX BOARD                           UNKNOWN                                          UNDETERMINED UNDETERMINED
    3321 POWER INN ROAD,
                                                        ACCOUNT NO.: NOT
      SACRAMENTO, CA 95826-3893                            AVAILABLE

2.5 CALIFORNIA SECRETARY OF STATE                            UNKNOWN                                          UNDETERMINED UNDETERMINED
    1500 11TH STREET, SACRAMENTO,
    95814                                               ACCOUNT NO.: NOT
                                                           AVAILABLE

2.6 CANADA REVENUE AGENCY                                    UNKNOWN                                          UNDETERMINED UNDETERMINED

      333 LAURIER AVENUE WESTOTTAWA,                    ACCOUNT NO.: NOT
      CANADA K1A 0L9                                       AVAILABLE

2.7 CITY OF ANN ARBOR TREASURER                              UNKNOWN                                          UNDETERMINED UNDETERMINED
    301 EAST HURON STREET, ANN
    ARBOR, MI 48107                                     ACCOUNT NO.: NOT
                                                           AVAILABLE

2.8 DC OFFICE OF TAX AND REVENUE                             UNKNOWN                                          UNDETERMINED UNDETERMINED
    1101 4TH STREET SW SUITE
    250WASHINGTON, DC 20024                             ACCOUNT NO.: NOT
                                                           AVAILABLE

2.9 DELAWARE DIVISION OF                                     UNKNOWN                                          UNDETERMINED UNDETERMINED
    CORPORATIONS
    401 FEDERAL STREET, SUITE 4, JOHN                   ACCOUNT NO.: NOT
    G TOWNSEND BLDG DOVER, DE 19901                        AVAILABLE




                                                        Page 1 of 6 to Schedule E/F Part 1
                      Case 20-11177-KBO            Doc 272         Filed 07/01/20        Page 59 of 321

Akorn, Inc.                                                                                  Case Number:        Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And      C U    D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Taxing Authorities

2.10 DEPARTMENT OF HOMELAND AND                      UNKNOWN                                      UNDETERMINED UNDETERMINED
     SECURITY
     P.O. BOX 8521, LINCOLN, NE 68501-          ACCOUNT NO.: NOT
     2521                                          AVAILABLE

2.11 DEPARTMENT OF                                   UNKNOWN                                      UNDETERMINED UNDETERMINED
     TREASURYINTERNAL REVENUE
     SERVICE                                    ACCOUNT NO.: NOT
     1973 RULON WHITE BOULEVARD,                   AVAILABLE

    MAIL STOP 4916 - BRANDED
    PRESCRIPTION DRUG FEE, OGDEN,
    UT 84201-0051

2.12 FOOD AND DRUG ADMINISTRATION                    UNKNOWN                                      UNDETERMINED UNDETERMINED
     10903 NEW HAMPSHIRE AVESILVER
     SPRING, MD 20993                           ACCOUNT NO.: NOT
                                                   AVAILABLE

2.13 IDAHO STATE TAX COMMISSION                      UNKNOWN                                      UNDETERMINED UNDETERMINED
     800 E PARK BLVDBOISE, ID 83712
                                                ACCOUNT NO.: NOT
                                                   AVAILABLE

2.14 ILLINOIS SECRECTARTY OF STATE                   UNKNOWN                                      UNDETERMINED UNDETERMINED
     DEPT OF BUSINESS SERVICES 501 S
     SECOND STREET, ROOM 350                    ACCOUNT NO.: NOT
                                                   AVAILABLE
    SPRINGFIELD, IL 62756

2.15 KENTUCKY SECRETARY OF STATE                     UNKNOWN                                      UNDETERMINED UNDETERMINED
     700 CAPITAL AVENUE SUITE 152,
                                                ACCOUNT NO.: NOT
    FRANKFORT, KY 40601                            AVAILABLE

2.16 LOUISIANA DEPT OF REVENUE                       UNKNOWN                                      UNDETERMINED UNDETERMINED
     617 NORTH THIRD STREET, BATON
     ROUGE, LA 70802                            ACCOUNT NO.: NOT
                                                   AVAILABLE

2.17 LOUISIANA SECRETARY OF STATE                    UNKNOWN                                      UNDETERMINED UNDETERMINED
     8585 ARCHIVES AVENUE, BATON
     ROUGE, LA 70809                            ACCOUNT NO.: NOT
                                                   AVAILABLE

2.18 MACON COUNTY COLLECTOR                          UNKNOWN                                      UNDETERMINED UNDETERMINED
     141 SOUTH MAIN STREET ROOM
     302DECATUR, IL 62523                       ACCOUNT NO.: NOT
                                                   AVAILABLE

2.19 MAINE REVENUE SERVICES                          UNKNOWN                                      UNDETERMINED UNDETERMINED
     51 COMMERCE DRIVEAUGUSTA, ME
     04330                                      ACCOUNT NO.: NOT
                                                   AVAILABLE



                                                Page 2 of 6 to Schedule E/F Part 1
                       Case 20-11177-KBO           Doc 272         Filed 07/01/20        Page 60 of 321

Akorn, Inc.                                                                                  Case Number:        Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And      C U    D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Taxing Authorities

2.20 MAINE SECRETARY OF STATE                        UNKNOWN                                      UNDETERMINED UNDETERMINED
     DIV OF CORPORATIONS 101 STATE
     HOUSE STATION AGUSTA, ME 04333-            ACCOUNT NO.: NOT
     0148                                          AVAILABLE

2.21 MARYLAND REVENUE                                UNKNOWN                                      UNDETERMINED UNDETERMINED
     ADMINISTRATION DIVISION
     STATE OFFICE BUILDING301 W                 ACCOUNT NO.: NOT
     PRESTON ST, ROOM 206 BALTIMORE,               AVAILABLE
     MD 21201-2384

2.22 MASSACHUSETTS DEPT OF REVENUE                   UNKNOWN                                      UNDETERMINED UNDETERMINED
     100 CAMBRIDGE STREET BOSTON,
     MA 02114                                   ACCOUNT NO.: NOT
                                                   AVAILABLE

2.23 MICHIGAN DEPT OF TREASURY                       UNKNOWN                                      UNDETERMINED UNDETERMINED
     430 W ALLEGAN STREET LANSING, MI
     48933                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.24 MONTANA DEPARTMENT OF REVENUE                   UNKNOWN                                      UNDETERMINED UNDETERMINED
     125 N ROBERTS STREET HELENA, MT
     59601                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.25 MONTANA SECRETARY OF STATE                      UNKNOWN                                      UNDETERMINED UNDETERMINED
     MONTANA CAPITOL BLDG, RM 260 PO
     BOX 202801HELENA, MT 59620-2801            ACCOUNT NO.: NOT
                                                   AVAILABLE

2.26 NEW JERSEY DEPARTMENT OF STATE                  UNKNOWN                                      UNDETERMINED UNDETERMINED
     PO BOX 628 TRENTON, NJ 08625-0628
                                                ACCOUNT NO.: NOT
                                                   AVAILABLE

2.27 NEW JERSEY DIVISION OF TAXATION                 UNKNOWN                                      UNDETERMINED UNDETERMINED
     50 BARRACK STREETTRENTON, NJ
     08695                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.28 NEW YORK DEPT OF TAXATION AND                   UNKNOWN                                      UNDETERMINED UNDETERMINED
     FINANCE
     BUILDING 9W A HARRIMAN CAMPUS,             ACCOUNT NO.: NOT
                                                   AVAILABLE
    ALBANY, NY 12227

2.29 NORTH CAROLINA DEPT OF REVENUE                  UNKNOWN                                      UNDETERMINED UNDETERMINED
     501 NORTH WILMINGTON STREET
                                                ACCOUNT NO.: NOT
    RALEIGH, NC 27604                              AVAILABLE




                                                Page 3 of 6 to Schedule E/F Part 1
                     Case 20-11177-KBO             Doc 272         Filed 07/01/20        Page 61 of 321

Akorn, Inc.                                                                                  Case Number:        Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And      C U    D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Taxing Authorities

2.30 NORTH CAROLINA SECRETARY OF                     UNKNOWN                                      UNDETERMINED UNDETERMINED
     STATE
     CORPORATIONS DIVISION PO BOX               ACCOUNT NO.: NOT
     29525, RALEIGH, NC 27626-0525                 AVAILABLE

2.31 NORTH DAKOTA SECRETARY OF STATE                 UNKNOWN                                      UNDETERMINED UNDETERMINED
     600 E BOULEVARD AVENUE DEPT
     108,BISMARCK, ND 58505-0500                ACCOUNT NO.: NOT
                                                   AVAILABLE

2.32 NY STATE DEPT OF STATE                          UNKNOWN                                      UNDETERMINED UNDETERMINED
     DIV OF CORPORATIONS - STATEMENT
     UNIT 1 CMMERCE PLAZA, 99                   ACCOUNT NO.: NOT
     WASHINGTON AVENUE ALBANY, NY                  AVAILABLE
     12231-0001

2.33 OHIO DEPT OF TAXATION                           UNKNOWN                                      UNDETERMINED UNDETERMINED
     4485 NORTHLAND RIDGE BLVD
                                                ACCOUNT NO.: NOT
    COLUMBUS, OH 43299                             AVAILABLE

2.34 OREGON DEPT OF REVENUE                          UNKNOWN                                      UNDETERMINED UNDETERMINED
     9558 CENTER STREET NE SALEM, OR
     97301                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.35 OREGON SECRETARY OF STATE                       UNKNOWN                                      UNDETERMINED UNDETERMINED
     CORPORATION DIVISION 255 CAPITAL
     ST NE SALEM, OR 97310                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.36 PENNSYLVANIA DEPT OF REVENUE                    UNKNOWN                                      UNDETERMINED UNDETERMINED
     PUBLIC SERVICE &
     GOVERNMENTWALNUT STREET,                   ACCOUNT NO.: NOT
                                                   AVAILABLE
    HARRISBURG, PA 17128

2.37 REVENUE QUEBEC                                  UNKNOWN                                      UNDETERMINED UNDETERMINED
     5 PLACE LAVAL BUREAU 147 LAVAL, QC
     H7N 5N6, CANADA                            ACCOUNT NO.: NOT
                                                   AVAILABLE

2.38 RHODE ISLAND DEPARTMENT OF                      UNKNOWN                                      UNDETERMINED UNDETERMINED
     HEALTH
     ANA NOVAIS, MARIDOH - OPIOID               ACCOUNT NO.: NOT
     STEWARDSHIPDEPT. # 111055PO                   AVAILABLE
     BOX 9718PROVIDENCE, RHODE
     ISLAND 02940-9718

2.39 RHODE ISLAND DEPARTMENT OF                      UNKNOWN                                      UNDETERMINED UNDETERMINED
     REVENUE
     ONE CAPITAL HILL 1ST                       ACCOUNT NO.: NOT
     FLOORPROVIDENCE, RI 02908                     AVAILABLE




                                                Page 4 of 6 to Schedule E/F Part 1
                     Case 20-11177-KBO             Doc 272         Filed 07/01/20          Page 62 of 321

Akorn, Inc.                                                                                       Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And      C U    D     Offset     Total Claim    Priority Amount
Zip Code                                           Account Number

Taxing Authorities

2.40 STATE OF DELAWARE                               UNKNOWN                                         UNDETERMINED UNDETERMINED
     ATTN: OPIOID IMPACT FEEDIVISION
     OF PROFESSIONAL REGULATION861              ACCOUNT NO.: NOT
     SLIVER LAKE BLVD, STE 203, DOVER,             AVAILABLE
     DELAWARE, 19904-2467

2.41 STATE OF MINNESOTA                              UNKNOWN                                         UNDETERMINED UNDETERMINED
     THE BOARD OF PHARMACY2829
     UNIVERSITY AVE SEMINNEAPOLIS,              ACCOUNT NO.: NOT
     MN 55414                                      AVAILABLE

2.42 TEXAS COMPTROLLER OF PUBLIC                     UNKNOWN                                         UNDETERMINED UNDETERMINED
     ACCOUNTS
     LYNDON B JOHNSON STATE OFFICE              ACCOUNT NO.: NOT
     BLDG111 EAST 17TH                             AVAILABLE
     STREET,AUSTIN, TX 78774

2.43 U.S. DEPARTMENT OF JUSTICE                      UNKNOWN                                         UNDETERMINED UNDETERMINED
     DRUG ENFORCEMENT
     ADMINISTRATIONDIVERSION                    ACCOUNT NO.: NOT
     CONTROL DIVISION/ODRPOST OFFICE               AVAILABLE
     BOX 2639,SPRINGFIELD, VA 22152-
     2639

2.44 UNITED STATES PATENT AND                        UNKNOWN                                         UNDETERMINED UNDETERMINED
     TRADEMARK OFFICE
     UNDER SECRETARY OF COMMERCE                ACCOUNT NO.: NOT
     FOR INTELLECTUAL PROPERTY AND                 AVAILABLE
     DIRECTOR OF USPTO: MR. ANDREI
     IANCUP.O. BOX 1450 ALEXANDRIA,
     VA 22313-1450

2.45 UTAH STATE TAX COMMISSION                       UNKNOWN                                         UNDETERMINED UNDETERMINED
     210 N 1950 W SALT LAKE CITY, UT
     84134                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.46 VERMONT DEPT OF TAXES                           UNKNOWN                                         UNDETERMINED UNDETERMINED
     133 STATE STREET, MONTPELIER, VT
     05633                                      ACCOUNT NO.: NOT
                                                   AVAILABLE

2.47 WISCONSIN DEPT OF REVENUE                       UNKNOWN                                         UNDETERMINED UNDETERMINED
     2135 RIMROCK RD,MADISON, WI 53713
                                                ACCOUNT NO.: NOT
                                                   AVAILABLE

                                                                      Taxing Authorities Total:      UNDETERMINED UNDETERMINED




                                                Page 5 of 6 to Schedule E/F Part 1
                     Case 20-11177-KBO               Doc 272        Filed 07/01/20    Page 63 of 321

Akorn, Inc.                                                                              Case Number:   Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

   Total: All Creditors with PRIORITY Unsecured Claims                                      UNDETERMINED UNDETERMINED




                                                 Page 6 of 6 to Schedule E/F Part 1
                          Case 20-11177-KBO                 Doc 272        Filed 07/01/20           Page 64 of 321

Akorn, Inc.                                                                                              Case Number:         Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with
      nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


 Creditor's Name, Mailing Address                Date Claim Was Incurred And        C U      D    Basis For        Offset      Amount of Claim
 Including Zip Code                                    Account Number                               Claim

Trade Payables

3.1     AAV MEDIA LLC                                     UNKNOWN                                                                        $1,540
        PO BOX 816187
                                               ACCOUNT NO.: NOT AVAILABLE

        DALLAS, TX 75381-6187


3.2     ABBEY COLOR                                       UNKNOWN                                                                       $75,072
        400 E TIOGA STREET
                                               ACCOUNT NO.: NOT AVAILABLE

        PHILADELPHIA, PA 19134


3.3     ABT                                               UNKNOWN                                                                         $790
        1200 N. MILWAUKEE AVE.
                                               ACCOUNT NO.: NOT AVAILABLE

        GLENVIEW, IL 60025


3.4     ACCENTURE LLP                                     UNKNOWN                                                                       $65,001
        PO BOX 70629
                                               ACCOUNT NO.: NOT AVAILABLE

        CHICAGO, IL 60672-0629


3.5     ACCURISTIX                                        UNKNOWN                                                                         $127
        122 STONE RIDGE ROAD
                                               ACCOUNT NO.: NOT AVAILABLE

        VAUGHAN, ON L4H 0A5


3.6     ACQUIRE AUTOMATION LLC                            UNKNOWN                                                                       $23,824
        9100 FALL VIEW DRIVE
                                               ACCOUNT NO.: NOT AVAILABLE

        FISHERS, IN 46037


3.7     ADVANCED DISPOSAL                                 UNKNOWN                                                                       $17,207
        PO BOX 74008053
                                               ACCOUNT NO.: NOT AVAILABLE

        CHICAGO, IL 60674-8053


3.8     ADVANCED PACKAGING                                UNKNOWN                                                                          $75
        TECHNOLOGY LAB INC
        200 LARKIN DRIVE UNIT H                ACCOUNT NO.: NOT AVAILABLE


        WHEELING, IL 60060


                                                       Page 1 of 64 to Schedule E/F Part 2
                          Case 20-11177-KBO      Doc 272         Filed 07/01/20         Page 65 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                             Claim

Trade Payables

3.9     ADVANCED                                UNKNOWN                                                                $610
        TELECOMMUNICATIONS OF IL INC
        750 WARRENVILLE ROAD           ACCOUNT NO.: NOT AVAILABLE
        SUITE 250

        LISLE, IL 60532


3.10 AFLAC PREMIUM HOLDING (#7685)              UNKNOWN                                                             $27,993
     C/O BNB BANK LOCKBOX
     PO BOX 1218                       ACCOUNT NO.: NOT AVAILABLE

        CENTER MORICHES, NY 11934


3.11 AGILENT                                    UNKNOWN                                                             $46,972
     2850 CENTERVILLE ROAD
                                       ACCOUNT NO.: NOT AVAILABLE

        WILMINGTON, DE 19808-1610


3.12 AIR PRODUCTS EQUIPMENT                     UNKNOWN                                                             $19,470
     COMPANY
     1555 LOUIS AVE                    ACCOUNT NO.: NOT AVAILABLE


        ELK GROVE VILLAGE, IL 60007


3.13 AIRGAS FOR NJ & VHILLS                     UNKNOWN                                                              $1,808
     PO BOX 734445
                                       ACCOUNT NO.: NOT AVAILABLE

        CHICAGO, IL 60673-4445


3.14 AKORN AG HETTLINGEN                        UNKNOWN                                                          $1,553,989
     REITH OF STRASSE 1
     HETTLINSEN 8442                   ACCOUNT NO.: NOT AVAILABLE


3.15 ALCAMI CORPORATION                         UNKNOWN                                                              $1,175
     PO BOX 603059
                                       ACCOUNT NO.: NOT AVAILABLE

        CHARLOTTE, NC 28260


3.16 ALLIED ELECTRONICS FOR IL                  UNKNOWN                                                              $2,609
     112 POINT WEST BLVD SUITE 500
                                       ACCOUNT NO.: NOT AVAILABLE

        ST CHARLES, MO 63301




                                             Page 2 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO       Doc 272         Filed 07/01/20         Page 66 of 321

Akorn, Inc.                                                                             Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                             Claim

Trade Payables

3.17 ALLIED UNIVERSAL SECURITY              UNKNOWN                                                             $44,689
     SERVICES
     PO BOX 828854                 ACCOUNT NO.: NOT AVAILABLE


     PHILDELPHIA, PA 19182-8854


3.18 ALPHA TECH USA                         UNKNOWN                                                             $33,000
     PO BOX 1237
                                   ACCOUNT NO.: NOT AVAILABLE

     MCKINNEY, TX 75070


3.19 AMEREN ILLINOIS                        UNKNOWN                                                             $33,972
     PO BOX 88034
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60680-1034


3.20 AMERICAN ASSOCIATED                    UNKNOWN                                                              $4,072
     PHARMACIES
     201 LONNIE E CRAWFORD BLVD    ACCOUNT NO.: NOT AVAILABLE


     SCOTTSBORO, AL 35769


3.21 AMERICAN INTERNATIONAL                 UNKNOWN                                                             $13,591
     RELOCATION SOL
     DBA AIRES                     ACCOUNT NO.: NOT AVAILABLE
     PO BOX 536459

     PITTSBURGH, PA 15253


3.22 AMETEK BROOKFIELD                      UNKNOWN                                                              $1,814
     11 COMMERCE BLVD
                                   ACCOUNT NO.: NOT AVAILABLE

     MIDDLEBORO, MA 02346-1031


3.23 AMS CONSULTING LLC                     UNKNOWN                                                             $11,310
     4001 SEELEY AVE
                                   ACCOUNT NO.: NOT AVAILABLE

     DOWNERS GROVE, IL 60515


3.24 ANDLER SOUTH CORPORATION               UNKNOWN                                                                 $62
     PO BOX 499125
                                   ACCOUNT NO.: NOT AVAILABLE

     EVERETT, MA 02149




                                         Page 3 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272         Filed 07/01/20         Page 67 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.25 APEX MATERIAL HANDLING CORP             UNKNOWN                                                                $875
     OF IL INC
     391 CHARLES COURT              ACCOUNT NO.: NOT AVAILABLE


     WEST CHICAGO, IL 60185


3.26 APEX SYSTEMS                            UNKNOWN                                                              $2,764
     4400 COX ROAD SUITE 200
                                    ACCOUNT NO.: NOT AVAILABLE

     GLEN ALLEN, VA 23060


3.27 AQUA SERVICE COMPANY                    UNKNOWN                                                                $554
     1084 INDUSTRIAL DRIVE STE 3
                                    ACCOUNT NO.: NOT AVAILABLE

     BENSENVILLE, IL 60106


3.28 ARAMARK CLEANROOM SERVICES              UNKNOWN                                                                $123
     25259 NETWORK PLACE
     AUCA CHICAGO LOCKBOX           ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1252


3.29 ARAMARK UNIFORM SERVICES                UNKNOWN                                                              $3,068
     26792 NEWARK PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1792


3.30 ARIES GLOBAL LOGISTICS INC              UNKNOWN                                                              $4,358
     PO BOX 592
                                    ACCOUNT NO.: NOT AVAILABLE

     FRANKLIN SQUARE, NY 11010


3.31 ARNALL GOLDEN GREGORY LLP               UNKNOWN                                                                $270
     171 17TH STREET
     NW SUITE 2100                  ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30363-1031


3.32 ARTHUR J ROGERS & CO                    UNKNOWN                                                                $341
     1559 ELMHURST RD
                                    ACCOUNT NO.: NOT AVAILABLE

     ELK GROVE VILLAGE, IL 60007-
     6414




                                          Page 4 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO      Doc 272         Filed 07/01/20         Page 68 of 321

Akorn, Inc.                                                                             Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                             Claim

Trade Payables

3.33 ASH PALLET MANAGEMENT INC              UNKNOWN                                                              $3,978
     61 MCMILLEN RD
     ANTIOCH, IL 60002             ACCOUNT NO.: NOT AVAILABLE


3.34 ASSOCIATED                             UNKNOWN                                                              $2,709
     7954 SOLUTION CENTER
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60677-7009


3.35 ASSOCIATES OF CAPE COD INC             UNKNOWN                                                                $784
     PO BOX 414540
                                   ACCOUNT NO.: NOT AVAILABLE

     BOSTON, MA 02241-4540


3.36 ASTRO PAK                              UNKNOWN                                                              $7,889
     270 E BAKER ST
     STE 100                       ACCOUNT NO.: NOT AVAILABLE

     COSTA MESA, CA 92626


3.37 AT&T                                   UNKNOWN                                                              $5,491
     PO BOX 5019
                                   ACCOUNT NO.: NOT AVAILABLE

     CAROL STREAM, IL 60197-5019


3.38 ATCC                                   UNKNOWN                                                              $2,420
     PO BOX 76349
                                   ACCOUNT NO.: NOT AVAILABLE

     BALTIMORE, MD 21275-6349


3.39 ATLAS LOCK INC                         UNKNOWN                                                              $1,140
     405 N JASPER
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521


3.40 AWS BIO-PHARMA                         UNKNOWN                                                              $8,800
     TECHNOLOGIES LLC
     10578 STATE HIGHWAY 337       ACCOUNT NO.: NOT AVAILABLE


     TIJERAS, NM 87059




                                         Page 5 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO       Doc 272         Filed 07/01/20         Page 69 of 321

Akorn, Inc.                                                                             Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                             Claim

Trade Payables

3.41 B & B GLASS                            UNKNOWN                                                              $1,589
     651 E WOOD
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62523


3.42 B & B INSTRUMENTS INC                  UNKNOWN                                                              $2,227
     145 W TAFT DR
     PO BOX 305                    ACCOUNT NO.: NOT AVAILABLE

     SOUTH HOLLAND, IL 60473


3.43 BAKER DONELSON BEARMAN                 UNKNOWN                                                             $23,954
     CALDWELL & BEROWI
     CALDWELL & BERKOWITZ PC       ACCOUNT NO.: NOT AVAILABLE
     633 CHESTNUT ST SUITE 1900

     CHATTANOOGA, TN 37450


3.44 BARRY WEHMILLER                        UNKNOWN                                                             $10,780
     2 TOWER CENTER 16TH FLOOR
                                   ACCOUNT NO.: NOT AVAILABLE

     EAST BRUNSWICK, NJ 08816


3.45 BAUSCH-STROEBEL                        UNKNOWN                                                                 $35
     21 COMMERCE DR
     PO BOX 206                    ACCOUNT NO.: NOT AVAILABLE

     NORTH BRANFORD, CT 06471


3.46 BCD PHARMA INC                         UNKNOWN                                                                $398
     1510A CATERPILLAR RD
     MISSISSAUGA, ON L4X 2W9       ACCOUNT NO.: NOT AVAILABLE
     CANADA


3.47 BECKMAN COULTER                        UNKNOWN                                                              $7,743
     250 SOUTH KRAEMER BLVD
                                   ACCOUNT NO.: NOT AVAILABLE

     BREA, CA 92822-8000


3.48 BECK'S ENGRAVING AND RUBBER            UNKNOWN                                                                 $73
     STAMP
     559 E WABASH AVENUE           ACCOUNT NO.: NOT AVAILABLE


     DECATUR, IL 62523-1023




                                         Page 6 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272         Filed 07/01/20         Page 70 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.49 BENCHMARK PRODUCTS LLC                  UNKNOWN                                                            $209,364
     1008 MOMENTUM PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60689-5310


3.50 BERLIN PACKAGING LLC                    UNKNOWN                                                             $74,325
     PO BOX 74007164
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60674-7164


3.51 BINDER INC                              UNKNOWN                                                                $826
     585-1D JOHNSON AVE
                                    ACCOUNT NO.: NOT AVAILABLE

     BOHEMIA, NY 11716


3.52 BIOSCIENCE INTERNATIONAL INC            UNKNOWN                                                                $640
     11333 WOODGLEN DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     ROCKVILLE, MA 20852


3.53 BLACKLINE SYSTEMS INC                   UNKNOWN                                                              $8,381
     21300 VICTORY BLVD
     12TH FLOOR                     ACCOUNT NO.: NOT AVAILABLE

     WOODLAND HILLS, CA 91367


3.54 BLUE MOUNTAIN QUALITY                   UNKNOWN                                                                $750
     RESOURCES
     P.O. BOX 830                   ACCOUNT NO.: NOT AVAILABLE


     STATE COLLEGE, PA 16804-0830


3.55 BMT USA LLC                             UNKNOWN                                                                $286
     14532 169 TH DRIVE SE
     SUITE 142                      ACCOUNT NO.: NOT AVAILABLE

     MONROE, WA 98272


3.56 BOARD OF PHARMACY IA                    UNKNOWN                                                              $1,590
     400 S.W. EIGHTH STREET
     SUITE E                        ACCOUNT NO.: NOT AVAILABLE

     DES MOINES, IA 50309-4688




                                          Page 7 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272         Filed 07/01/20         Page 71 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.57 BOARD OF PHARMACY ME                     UNKNOWN                                                                $400
     35 STATE HOUSE STATION
                                     ACCOUNT NO.: NOT AVAILABLE

     AUGUSTA, ME 04333-0035


3.58 BOARD OF PHARMACY NM                     UNKNOWN                                                                $740
     5500 SAN ANTONIO DRIVE NE STE
     C                               ACCOUNT NO.: NOT AVAILABLE


     ALBUQUERQUE, NM 87109


3.59 BOARD OF PHARMACY OK                     UNKNOWN                                                                $600
     2920 N LINCOLN BLVD
     SUITE A                         ACCOUNT NO.: NOT AVAILABLE

     OKLAHOMA, OK 73105


3.60 BOARD OF PHARMACY OR                     UNKNOWN                                                              $1,150
     800 NE OREGON ST #9
                                     ACCOUNT NO.: NOT AVAILABLE

     PORTLAND, OR 97232


3.61 BOARD OF PHARMACY SC                     UNKNOWN                                                              $2,100
     SC DEPT OF LABOR, LICENSING &
     REGULATION                      ACCOUNT NO.: NOT AVAILABLE
     110 CENTERVIEW DRIVE

     COLUMBIA, SC 29210


3.62 BOARD OF PHARMACY WY                     UNKNOWN                                                                $525
     1712 CAREY AVE
     STE 200                         ACCOUNT NO.: NOT AVAILABLE

     CHEYENNE, WY 82002


3.63 BODINE ELECTRIC                          UNKNOWN                                                             $22,152
     P.O. BOX 976
                                     ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62525


3.64 BODINE ENVIRON                           UNKNOWN                                                             $22,482
     5330 E FIREHOUSE RD
                                     ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521




                                           Page 8 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272         Filed 07/01/20         Page 72 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.65 BORDEN LADNER GERVAIS LLP               UNKNOWN                                                                $371
     40 KING STREET WEST
                                    ACCOUNT NO.: NOT AVAILABLE

     TORONTO, ON M5H 3Y4


3.66 BRYAN CAVE LEIGHTON PAISNER             UNKNOWN                                                             $32,661
     LLP
     PO BOX 503089                  ACCOUNT NO.: NOT AVAILABLE


     ST LOUIS, MO 63150-3089


3.67 BURDICK PLUMBING & HEATING              UNKNOWN                                                              $6,586
     CO
     PO BOX 496                     ACCOUNT NO.: NOT AVAILABLE


     DECATUR, IL 62525


3.68 BUSBEE/REICHEL                          UNKNOWN                                                             $22,835
     11 WARWICK LANE
                                    ACCOUNT NO.: NOT AVAILABLE

     NASHVILLE, TN 37205


3.69 CA-COHS COUNTY                          UNKNOWN                                                             $81,006
     DEPT OF HEALTH CARE SERVICES
     ACCOUTING SECTION MS 1101      ACCOUNT NO.: NOT AVAILABLE
     PO BOX 997413
     SACRAMENTO, CA 95899-7413


3.70 CALL ONE INC                            UNKNOWN                                                             $52,163
     PO BOX 76112
                                    ACCOUNT NO.: NOT AVAILABLE

     CLEVELAND, OH 44101-4755


3.71 CAMARGO PHARMACEUTICALS                 UNKNOWN                                                              $5,400
     SERVICES LLC
     9825 KENWOOD RD STE 203        ACCOUNT NO.: NOT AVAILABLE


     CINCINNATI, OH 45242


3.72 CANTEEN REFRESHMENT                     UNKNOWN                                                                 $64
     SERVICES
     A DIVISION OF CANTEEN          ACCOUNT NO.: NOT AVAILABLE
     PO BOX 91337

     CHICAGO, IL 60693-1337



                                          Page 9 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 73 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.73 CAREERBUILDER LLC                        UNKNOWN                                                               $3,949
     13047 COLLECTION CENTER DRIVE
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693-0130


3.74 CARPET WEAVERS                           UNKNOWN                                                                 $182
     ATTN: STEVE SCOTT
     1971 E PERSHING RD              ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62526


3.75 CASTLE HILL PHARMACEUTICAL               UNKNOWN                                                               $2,552
     DISTRIBUTORS
     706 CASTLE HILL AVENUE          ACCOUNT NO.: NOT AVAILABLE


     BRONX, NY 10473


3.76 CATALENT MICRON TECH                     UNKNOWN                                                              $13,895
     333 PHOENIXVILLE PIKE
                                     ACCOUNT NO.: NOT AVAILABLE

     MALVERN, PA 19355


3.77 CATALENT PHARMA                          UNKNOWN                                                              $15,123
     STERILE TECHNOLOGIES
     2210 LAKE SHORE DRIVE           ACCOUNT NO.: NOT AVAILABLE

     WOODSTOCK, IL 60098


3.78 CC FIRE EQUIPMENT COMPANY                UNKNOWN                                                               $1,291
     INC
     4377 EAST FARIES PARKWAY        ACCOUNT NO.: NOT AVAILABLE


     DECATUR, IL 62526


3.79 CDW DIRECT                               UNKNOWN                                                              $33,712
     P.O. BOX 75723
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60675-5723


3.80 CELGENE                                  UNKNOWN                                                             $123,231
     86 MORRIS AVE
                                     ACCOUNT NO.: NOT AVAILABLE

     SUMMIT, NJ 07901




                                           Page 10 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 74 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.81 CENTRAL ILLINOIS SCALE                  UNKNOWN                                                               $2,993
     COMPANY
     PO BOX 3158                    ACCOUNT NO.: NOT AVAILABLE


     DECATUR, IL 62524


3.82 CENTRAL TME CLOCK INC                   UNKNOWN                                                                 $534
     5-23 50TH AVE
                                    ACCOUNT NO.: NOT AVAILABLE

     LONG ISLAND CITY, NY 11101


3.83 CENVEO                                  UNKNOWN                                                              $29,912
     PO BOX 749004
                                    ACCOUNT NO.: NOT AVAILABLE

     LOS ANGELES, CA 90074-9004


3.84 CHARLES RIVERS LABS                     UNKNOWN                                                               $5,206
     251 BALLARDVALE ST
                                    ACCOUNT NO.: NOT AVAILABLE

     WILMINGTON, MA 01887-1096


3.85 CHEM-AQUA INC                           UNKNOWN                                                               $1,477
     23261 NETWORK PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1232


3.86 CHEMO IBERICA SA                        UNKNOWN                                                               $1,170
     MANUEL POMBO ANGULA 28 - 3RD
     FLOOR                          ACCOUNT NO.: NOT AVAILABLE


     MADRID, 28050


3.87 CHEYENNE EYE SURGERY                    UNKNOWN                                                               $1,577
     1300 E 20TH ST
     CHEYENNE, WY 82001             ACCOUNT NO.: NOT AVAILABLE


3.88 CHICAGO PALLET SERVICES                 UNKNOWN                                                               $4,576
     1875 GREENLEAF AVENUE
                                    ACCOUNT NO.: NOT AVAILABLE

     ELK GROVE, IL 60007




                                          Page 11 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO             Doc 272        Filed 07/01/20          Page 75 of 321

Akorn, Inc.                                                                                   Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Trade Payables

3.89 CHIRAL TECHNOLOGIES                         UNKNOWN                                                               $5,994
     800 N FIVE POINTS RD
                                        ACCOUNT NO.: NOT AVAILABLE

     WEST CHESTER, PA 19380


3.90 CHRISTY-FOLTZ INC                           UNKNOWN                                                               $6,616
     740 S MAIN ST
                                        ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521


3.91 CIBD DISTRIBUTORS                           UNKNOWN                                                                 $390
     2670 N MAIN ST #150
     SANTA ANA , CA 92705               ACCOUNT NO.: NOT AVAILABLE


3.92 CINTAS GARMENT 062                          UNKNOWN                                                               $6,362
     51 NEW ENGLAND AVE
                                        ACCOUNT NO.: NOT AVAILABLE

     PISCATAWAY, NJ 08854


3.93 CINTAS RENTAL 47P                           UNKNOWN                                                                 $933
     1025 NATIONAL PARKWAY
                                        ACCOUNT NO.: NOT AVAILABLE

     SCHAUMBURG, IL 60173


3.94 CITY OF DECATUR - UTILITIES BILL            UNKNOWN                                                              $24,477
     FINANCE DEPARTMENT
     PO BOX 2578                        ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62525-2578


3.95 CJIS CENTRAL REPOSITORY                     UNKNOWN                                                                  $31
     PO BOX 32708
                                        ACCOUNT NO.: NOT AVAILABLE

     PIKESVILLE, MD 21282-2708


3.96 CLEAVER BROOKS SALES & SERV                 UNKNOWN                                                              $56,873
     4169 S OAKWOOD
                                        ACCOUNT NO.: NOT AVAILABLE

     GENESEO, IL 61254


3.97 CLIMET INSTRUMENTS COMPANY                  UNKNOWN                                                                 $305
     PO BOX 680148
                                        ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60695-0148

                                              Page 12 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 76 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.98 CO BUREAU OF INVESTIGATIONS               UNKNOWN                                                                  $79
     690 KIPLING ST
     STE 3000                         ACCOUNT NO.: NOT AVAILABLE

     DENVER, CO 80215


3.99 CO DIV OF PROFESSIONS                     UNKNOWN                                                               $1,150
     OFFICE OF LICENSING -
     PHARMACY                         ACCOUNT NO.: NOT AVAILABLE
     1560 BROADWAY SUITE 1350

     DENVER, CO 80202


3.100 COFFEE DISTRIBUTING CORP                 UNKNOWN                                                               $1,452
      200 BROADWAY
                                      ACCOUNT NO.: NOT AVAILABLE

     GARDEN CITY PARK, NY 11040


3.101 COLBERT                                  UNKNOWN                                                              $24,618
      28355 NORTH BRADLEY ROAD
                                      ACCOUNT NO.: NOT AVAILABLE

     LAKE FOREST, IL 60045


3.102 COLD CHAIN TECH                          UNKNOWN                                                               $4,113
      29 EVERETT STREET
                                      ACCOUNT NO.: NOT AVAILABLE

     HOLLISTON, MA 01746


3.103 COLE-PARMER                              UNKNOWN                                                               $4,250
      625 EAST BUNKER COURT
                                      ACCOUNT NO.: NOT AVAILABLE

     VERNON HILLS, IL 60061-1844


3.104 COLLINS CONSTRUCTION                     UNKNOWN                                                                 $925
      SERVICES
      720 INDUSTRIAL DRIVE UNIT 109   ACCOUNT NO.: NOT AVAILABLE


     CARY, IL 60013


3.105 COMED                                    UNKNOWN                                                               $4,046
      PO BOX 6111
                                      ACCOUNT NO.: NOT AVAILABLE

     CAROL STREAM, IL 60197-6111




                                            Page 13 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 77 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.106 COMPLETE CLEANING COMPANY             UNKNOWN                                                              $12,862
      INC
      615 WHEAT LN                 ACCOUNT NO.: NOT AVAILABLE


     WOOD DALE, IL 60191-6599


3.107 COMPUTERSHARE INC                     UNKNOWN                                                                 $822
      DEPT CH 19228
                                   ACCOUNT NO.: NOT AVAILABLE

     PALATINE, IL 60055-9228


3.108 CONNOR COMPANY                        UNKNOWN                                                               $4,044
      PO BOX 5007
                                   ACCOUNT NO.: NOT AVAILABLE

     PEORIA, IL 61601-5007


3.109 CONRAD O'BRIEN PC                     UNKNOWN                                                              $37,545
      1500 MARKET STREET
      CENTRE SQUARE                ACCOUNT NO.: NOT AVAILABLE
      WEST TOWER SUITE 3900
      PHILADELPHIA, PA 19102


3.110 CONSILIO                              UNKNOWN                                                               $6,415
      1828 L ST SW STE 1070
      ACCOUNTS RECEIVABLE          ACCOUNT NO.: NOT AVAILABLE
      DEPARTMENT

     WASHINGTON, DC 20036


3.111 CONTROLLED ENVIRONMENT                UNKNOWN                                                               $1,000
      SERVICES INC
      695 W 100 S                  ACCOUNT NO.: NOT AVAILABLE


     HEBRON, IN 46341


3.112 CORDEN PHARMA LATINA SPA              UNKNOWN                                                               $6,073
      VIA DEL MURILLO KM 2,800
      ATTN:                        ACCOUNT NO.: NOT AVAILABLE
      CRISTINA.CENSI@CORDENPHARM
      A.COM

     SERMONETA, 04013




                                         Page 14 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 78 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.113 CORROSION FLUID PRODUCTS               UNKNOWN                                                               $4,236
      INC
      PO BOX 712465                 ACCOUNT NO.: NOT AVAILABLE


     CINCINNATI, OH 45271-2465


3.114 COVANCE LABORATORIES INC               UNKNOWN                                                                  $50
      COVANCE
      210 CARNEGIE CENTER           ACCOUNT NO.: NOT AVAILABLE
      PRINCETON, NJ 08540


3.115 CRA INTERNATIONAL INC                  UNKNOWN                                                             $181,484
      1411 BROADWAY 35TH FLOOR
      NEW YORK, NY 10018            ACCOUNT NO.: NOT AVAILABLE


3.116 CRATERS & FREIGHTERS OF                UNKNOWN                                                               $3,709
      CHICAGO
      14411 COIL PLUS DRIVE         ACCOUNT NO.: NOT AVAILABLE
      UNIT B 101

     PLAINFIELD, IL 60544


3.117 CRAVATH SWAINE & MOORE LLP             UNKNOWN                                                              $29,169
      WORLDWIDE PLAZA
      825 EIGHTTH AVENUE            ACCOUNT NO.: NOT AVAILABLE

     NEW YORK, NY 10019-7475


3.118 CSC COVANSYS CORPORATION               UNKNOWN                                                              $52,880
      32605 WEST TWELVE MILE ROAD
      SUITE 250                     ACCOUNT NO.: NOT AVAILABLE
      FARMINGTON HILLS, MI 48334


3.119 CT-MEDICAID                            UNKNOWN                                                             $111,305
      MEDICAL ASSISTANCE PROGRAM
      PO BOX 2951                   ACCOUNT NO.: NOT AVAILABLE

     HARTFORD, CT 06104-2941


3.120 CULLIGAN                               UNKNOWN                                                                 $972
      9399 W HIGGINS RD
      SUITE 1100                    ACCOUNT NO.: NOT AVAILABLE

     ROSEMONT, IL 60018


3.121 CUSTOM SERVICES INC                    UNKNOWN                                                                 $800
      ATTN: ROGER CHANEY
      4675 E FITZGERALD             ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521

                                          Page 15 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 79 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.122 DALTON CHEMICAL                       UNKNOWN                                                               $1,092
      LABORATORIES INC
      349 WILDCAT ROAD             ACCOUNT NO.: NOT AVAILABLE


     TORONTO, ON M3J253


3.123 DATA CONVERSION LABORATORY            UNKNOWN                                                               $3,445
      INC
      61-18 190TH ST, 2ND FLOOR    ACCOUNT NO.: NOT AVAILABLE


     FRESH MEADOWS, NY 11365


3.124 DECATUR BLUEPRINT INC                 UNKNOWN                                                                 $240
      230 W. WOOD ST.
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62523


3.125 DECATUR FENCE COMPANY                 UNKNOWN                                                                 $350
      2150 E LOCUST ST
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521


3.126 DELTA DENTAL OF ILLINOIS              UNKNOWN                                                              $29,501
      PO BOX 803877
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60680-3877


3.127 DELTA INDUSTRIES INC                  UNKNOWN                                                               $3,748
      ATTN: PAULA KARMIA
      2201 CURTISS ST              ACCOUNT NO.: NOT AVAILABLE

     DOWNERS GROVE, IL 60515


3.128 DENISON PHARMACEUTICALS               UNKNOWN                                                              $31,662
      1 POWDER HILL ROAD
                                   ACCOUNT NO.: NOT AVAILABLE

     LINCOLN, RI 02865


3.129 DEPT OF HEALTH NY                     UNKNOWN                                                               $4,880
      NEW YORK STATE DEPARTMENT
      OF HEALTH                    ACCOUNT NO.: NOT AVAILABLE
      CORNING TOWER
      EMPIRE STATE PLAZA
      ALBANY, NY 12237




                                         Page 16 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 80 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.130 DIRECT ENERGY BUSINESS                  UNKNOWN                                                              $16,767
      MARKETING LLC
      DIRECT ENERGY BUSINESS         ACCOUNT NO.: NOT AVAILABLE
      PO BOX 32179

     NEW YORK, NY 10087-2179


3.131 DJ MAXX SAINT                           UNKNOWN                                                                 $540
      467 BRACE AVENUE FL2
                                     ACCOUNT NO.: NOT AVAILABLE

     PERTH AMBOY, NJ 08861


3.132 DLA PIPER LLP (US)                      UNKNOWN                                                               $7,355
      PO BOX 75190
                                     ACCOUNT NO.: NOT AVAILABLE

     BALTIMORE, MD 21275


3.133 DOUGLAS                                 UNKNOWN                                                           $2,898,737
      TE PAI PLACE, LINCOLN
      PO BOX 45 027                  ACCOUNT NO.: NOT AVAILABLE

     AUCKLAND, 651


3.134 DOUGLAS PHARMACEUTICALS                 UNKNOWN                                                           $4,003,205
      AMERICA LIMITED
      TE PAI PLACE, LINCOLN          ACCOUNT NO.: NOT AVAILABLE
      PO BOX 45 027

     AUCKLAND, 651


3.135 DRAEGER                                 UNKNOWN                                                                 $150
      SAFETY.OPERATIONS@DRAEGER.
      COM                            ACCOUNT NO.: NOT AVAILABLE
      3124 COMMERCE DRIVE BLDG B-4

     TELFORD, PA 18969


3.136 E L PRUITT COMPANY                      UNKNOWN                                                              $22,688
      PO BOX 3306
      ATTN: A/R                      ACCOUNT NO.: NOT AVAILABLE

     SPRINGFIELD, IL 62708


3.137 EDGEWORTH ECONOMICS LLC                 UNKNOWN                                                                 $555
      1111 19TH STREET NW
      12TH FLOOR                     ACCOUNT NO.: NOT AVAILABLE
      WASHINGTON, DC 20036




                                           Page 17 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 81 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.138 EDICT SYSTEMS INC                     UNKNOWN                                                                  $45
      L-3115
                                   ACCOUNT NO.: NOT AVAILABLE

     COLUMBUS, OH 43260


3.139 EDQM COUNCIL OF EUROPE                UNKNOWN                                                               $1,047
      7 ALLEE KASTNER CS 30026F-
      67081                        ACCOUNT NO.: NOT AVAILABLE


     STRASBOURG,


3.140 EFAX CORPORATE                        UNKNOWN                                                               $1,265
      C/O J2 GLOBAL
      COMMUNICATIONS INC           ACCOUNT NO.: NOT AVAILABLE
      PO BOX 51873

     LOS ANGELES, CA 90051-6173


3.141 ELECTRICAL SERVICE COMPANY            UNKNOWN                                                                 $972
      P.O. BOX 976
      1845 NORTH 22ND STREET       ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62525


3.142 ELEVATOR SAFETY GROUP                 UNKNOWN                                                                 $250
      PO BOX 244
                                   ACCOUNT NO.: NOT AVAILABLE

     HINSDALE, IL 60522


3.143 EM' PRESS DESIGN INC.                 UNKNOWN                                                               $3,250
      6132 KENWOOD AVENUE
                                   ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75214-3014


3.144 EMD MILLIPORE                         UNKNOWN                                                               $6,256
      25760 NETWORK PLACE
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673


3.145 ENGINEERED AIR                        UNKNOWN                                                               $1,100
      32050 W 83RD STREET
                                   ACCOUNT NO.: NOT AVAILABLE

     DESOTO, KS 66018




                                         Page 18 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 82 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.146 ENVIROCLEAN JANITORIAL                   UNKNOWN                                                               $9,910
      SERVICES LLC
      PO BOX 6355                     ACCOUNT NO.: NOT AVAILABLE


     EAST BRUNSWICK, NJ 08816


3.147 ESPEE BIOPHARMA & FINECHEM               UNKNOWN                                                               $2,145
      LLC
      1701 E WOODFIELD ROAD STE 636   ACCOUNT NO.: NOT AVAILABLE


     SCHAUMBURG, IL 60173


3.148 ETRADE FINANCIAL CORP                    UNKNOWN                                                                 $440
      ATTN: ACCOUNT RECEIVABLE
      PO BOX 3512                     ACCOUNT NO.: NOT AVAILABLE

     ARLINGTON, VA 22203


3.149 EUROFINS LANCASTER LAB                   UNKNOWN                                                               $4,520
      2425 NEW HOLLAND PIKE
                                      ACCOUNT NO.: NOT AVAILABLE

     LANCASTER, PA 17601


3.150 EVISORT INC                              UNKNOWN                                                               $5,474
      177 BOVET RD #400
      SAN MATEO, CA 94402             ACCOUNT NO.: NOT AVAILABLE


3.151 EVONIK TREIBACHER GMBH                   UNKNOWN                                                               $3,625
      AUER VON WELSBACH STRASSE 1
                                      ACCOUNT NO.: NOT AVAILABLE

     ALTHOFEN, 9330


3.152 EXCELVISION PHARM                        UNKNOWN                                                              $11,497
      DIVISION(FAREVA GROUP)
      28 PLACE DE LA GARE             ACCOUNT NO.: NOT AVAILABLE
      LUXEMBOURG 1616
      LUXEMBOURG


3.153 EXCELVISION/FAREVA                       UNKNOWN                                                               $3,901
      27 RUE DE LA LOMBARDIERE
                                      ACCOUNT NO.: NOT AVAILABLE

     ANNONAY,




                                            Page 19 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO            Doc 272        Filed 07/01/20          Page 83 of 321

Akorn, Inc.                                                                                  Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Trade Payables

3.154 EXPERCHEM LABORATORIES                    UNKNOWN                                                               $3,519
      1111 FLINT RD UNIT 36
                                       ACCOUNT NO.: NOT AVAILABLE

     DOWNSVIEW, ON M3J 3C7


3.155 EYE & OCULAR SURFACE CENTER               UNKNOWN                                                               $1,969
      OF TEXAS LLC
      2900 PERSHING DR                 ACCOUNT NO.: NOT AVAILABLE
      SUITE A
      EL PASO, TX 79903-2403


3.156 EYEVITALITY                               UNKNOWN                                                                 $739
      10006 CROSS CREEK BLVD
      TAMPA, FL 33647-2595             ACCOUNT NO.: NOT AVAILABLE


3.157 FAEGRE DRINKER BIDDLE &                   UNKNOWN                                                              $22,984
      REATH LLP
      1177 6TH AVE                     ACCOUNT NO.: NOT AVAILABLE
      41ST FLOOR
      NEW YORK, NY 10036


3.158 FALCON MULTIMEDIA                         UNKNOWN                                                               $4,775
      PO BOX 1338
                                       ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62526


3.159 FASTENAL                                  UNKNOWN                                                               $3,903
      ILDEC@STORES.FASTENAL.COM
      3115 GRAND PRIX DRIVE            ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62526


3.160 FESTO                                     UNKNOWN                                                                  $25
      CUSTOMER.SERVICE@US.FESTO.
      COM                              ACCOUNT NO.: NOT AVAILABLE
      395 MORELAND ROAD

     HAUPPAUGE, NY 11788


3.161 FIGLIULO AND SILVERMAN PC                 UNKNOWN                                                                 $581
      10 SOUTH LASALLE ST SUITE 3600
                                       ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60603




                                             Page 20 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 84 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.162 FILAMATIC                                UNKNOWN                                                               $3,680
      4119 FORDLEIGH RD
                                      ACCOUNT NO.: NOT AVAILABLE

     BALTIMORE, MD 21215


3.163 FINCH MCCRANIE LLP                       UNKNOWN                                                               $3,066
      225 PEACHTREE STREET NE
      1700 SOUTH TOWER                ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30303


3.164 FINE CHEMICALS CORP (PTY) LTD            UNKNOWN                                                              $62,500
      15 HAWKINS AVE EPPING 1
                                      ACCOUNT NO.: NOT AVAILABLE

     CAPE TOWN, 7460


3.165 FIRST CHOICE ELECTRIC INC                UNKNOWN                                                                  $72
      34 OVERLOOK DRIVE
                                      ACCOUNT NO.: NOT AVAILABLE

     JACKSON, NJ 08527


3.166 FISHER SCIENTIFIC                        UNKNOWN                                                              $55,052
      FS.ORDER@THERMOFISHER.COM
                                      ACCOUNT NO.: NOT AVAILABLE

     ,


3.167 FROMER EYE CENTERS                       UNKNOWN                                                               $1,750
      550 PARK AVENUE
      NEW YORK, NY 10065              ACCOUNT NO.: NOT AVAILABLE


3.168 FROMER MARK MD                           UNKNOWN                                                               $1,749
      3130 GRAND CONCOURSE
      THE BRONX, NY 10458             ACCOUNT NO.: NOT AVAILABLE


3.169 GATEWAY ANALYTICAL                       UNKNOWN                                                               $2,878
      2009 KRAMER DRIVE
                                      ACCOUNT NO.: NOT AVAILABLE

     GIBSONIA, PA 15044


3.170 GE ANALYTICAL                            UNKNOWN                                                               $1,454
      13256 COLLECTION CENTER DRIVE
                                      ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693




                                            Page 21 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 85 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.171 GERRESHEIMER BOLESLAWIEC               UNKNOWN                                                                 $392
      SA
      BOLESLAWA CHROBREGO 15        ACCOUNT NO.: NOT AVAILABLE


     BOLESLAWIEC, 59700


3.172 GL SCIENCES INC                        UNKNOWN                                                                 $506
      4733 TORRANCE BLVD STE 255
                                    ACCOUNT NO.: NOT AVAILABLE

     TORRANCE, CA 90503


3.173 GLOBAL INDUSTRIAL EQUIPMENT            UNKNOWN                                                               $2,957
      INC
      29833 NETWORK PLACE           ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60673-1298


3.174 GORDON FLESCH CO INC                   UNKNOWN                                                              $54,264
      BIN 88236
                                    ACCOUNT NO.: NOT AVAILABLE

     MILWAUKEE, WI 53288-0236


3.175 GRAFTEL LLC                            UNKNOWN                                                               $4,414
      870 CAMBRIDGE DR
                                    ACCOUNT NO.: NOT AVAILABLE

     ELK GROVE VILLAGE, IL 60007


3.176 GRAINGER DECATUR                       UNKNOWN                                                               $1,426
      DEPT 865497671
                                    ACCOUNT NO.: NOT AVAILABLE

     PALATINE, IL 60038-0001


3.177 GROVE LOCK & SAFE INC                  UNKNOWN                                                                 $235
      12 GROVE STREET
                                    ACCOUNT NO.: NOT AVAILABLE

     PLAINFIELD, NJ 07060


3.178 GUIDEPOINT SECURITY                    UNKNOWN                                                               $4,600
      2201 COOPERATIVE WAY
      SUITE 225                     ACCOUNT NO.: NOT AVAILABLE

     HERNDON, VA 20171




                                          Page 22 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 86 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.179 H R STEWART INC                        UNKNOWN                                                               $4,223
      52 W CRYSTAL ST
      ATTN: SHEILA LUCCHETTI        ACCOUNT NO.: NOT AVAILABLE

     CARY, IL 60013


3.180 HAGEDORN & GANNON CO INC               UNKNOWN                                                                 $150
      550 AXMINISTER DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     FENTON, MO 63026-2904


3.181 HANLON EQUIPMENT COMPANY               UNKNOWN                                                                 $145
      1157 PAGNI DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     ELK GROVE VILLAGE, IL 60007


3.182 HEALTH CANADA-SANTE' CANADA            UNKNOWN                                                              $13,441
      ACCOUNTS RECEIVABLE ROOM
      B350                          ACCOUNT NO.: NOT AVAILABLE
      P/L 3203B

     OTTAWA, ON K1A0K9


3.183 HERITAGE PKG                           UNKNOWN                                                               $3,985
      2350 5TH STREET
                                    ACCOUNT NO.: NOT AVAILABLE

     LINCOLN, IL 62656


3.184 HEYDE RAYMOND MD                       UNKNOWN                                                                 $729
      400 NE ST MARK CT
      PEORIA, IL 61603              ACCOUNT NO.: NOT AVAILABLE


3.185 HIDDEN GEM VISUALS LLC                 UNKNOWN                                                                 $425
      513 ADAMS STREET
                                    ACCOUNT NO.: NOT AVAILABLE

     LINDEN, NJ 07036


3.186 HIRERIGHT LLC                          UNKNOWN                                                               $3,505
      PO BOX 847891
                                    ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75284-7891




                                          Page 23 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 87 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.187 HOFFMANN NEOPAC AG                     UNKNOWN                                                              $15,787
      BURGDORFSTRASSE 22
                                    ACCOUNT NO.: NOT AVAILABLE

     OBERDIESSBACH, 3672


3.188 HOME DEPOT                             UNKNOWN                                                                 $131
      NJ & NY LOCATIONS
                                    ACCOUNT NO.: NOT AVAILABLE

     LOUISVILLE, KY 40290-1043


3.189 HOMEFIELD ENERGY                       UNKNOWN                                                              $93,102
      6555 SIERRA DR
                                    ACCOUNT NO.: NOT AVAILABLE

     IRVING, TX 75039


3.190 HTE TECHNOLOGIES                       UNKNOWN                                                               $1,089
      DEPT 23930
      PO BOX 790100                 ACCOUNT NO.: NOT AVAILABLE

     ST LOUIS, MO 63179-0100


3.191 HYMAN PHELPS & MCNAMARA PC             UNKNOWN                                                               $3,488
      700 THIRTEENTH STREET N.W
      STE 1200                      ACCOUNT NO.: NOT AVAILABLE


     WASHINGTON, DC 20005-5929


3.192 IBM CORPORATION                        UNKNOWN                                                               $1,328
      PO BOX 645842
                                    ACCOUNT NO.: NOT AVAILABLE

     PITTSBURGH, PA 15264-5256


3.193 ICON (FORMERLY OPTUMINSIGHT            UNKNOWN                                                               $6,244
      10-15)
      4 INNOVATION DRIVE            ACCOUNT NO.: NOT AVAILABLE


     DUNDAS, ON L9H 7P3


3.194 ICONTRACTS INC                         UNKNOWN                                                                 $750
      1011 US ROUTE 22 WEST SUITE
      104                           ACCOUNT NO.: NOT AVAILABLE


     BRIDGEWATER, NJ 08807




                                          Page 24 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 88 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.195 IKA WORKS                              UNKNOWN                                                               $1,301
      PO BOX 890161
                                    ACCOUNT NO.: NOT AVAILABLE

     CHARLOTTE, NC 28289-0161


3.196 IL ENVIRONMENTAL PROTECTION            UNKNOWN                                                                 $235
      AGENCY
      PO BOX 19276                  ACCOUNT NO.: NOT AVAILABLE


     SPRINGFIELD, IL 62794-9276


3.197 ILLINOIS PORTABLE TOILETS              UNKNOWN                                                                 $875
      1009 N BOYDEN
                                    ACCOUNT NO.: NOT AVAILABLE

     URBANA, IL 62568


3.198 IN-MCO                                 UNKNOWN                                                              $69,700
      26593 NETWORK PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1265


3.199 IN-MEDICAID                            UNKNOWN                                                              $40,594
      26593 NETWORK PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1265


3.200 INSIGHT GLOBAL INC                     UNKNOWN                                                               $3,600
      PO BOX 198226
                                    ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30384-8226


3.201 INSITE VISION                          UNKNOWN                                                             $165,221
      965 ATLANTIC AVE
                                    ACCOUNT NO.: NOT AVAILABLE

     ALAMEDA, CA 94501


3.202 INTELLIGENT MEASUREMENT                UNKNOWN                                                               $3,263
      SOLUTIONS
      PO BOX 8823                   ACCOUNT NO.: NOT AVAILABLE


     GRAND RAPIDS, MI 49518




                                          Page 25 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 89 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.203 INTERIOR SPECIALTY                    UNKNOWN                                                               $1,945
      CONSTRUCTION
      P. O . BOX 3233              ACCOUNT NO.: NOT AVAILABLE


     DECATUR, IL 62524


3.204 INTERNATIONAL VITAMIN CORP            UNKNOWN                                                               $7,319
      LOCKBOX 6058
      PO BOX 7247                  ACCOUNT NO.: NOT AVAILABLE

     PHILADELPHIA, PA 19170-6058


3.205 INVENTIV HEALTH CONSULTING            UNKNOWN                                                              $53,572
      PO BOX 80368
                                   ACCOUNT NO.: NOT AVAILABLE

     RALEIGH, NC 27263


3.206 IRON MOUNTAIN                         UNKNOWN                                                               $7,499
      PO BOX 27128
                                   ACCOUNT NO.: NOT AVAILABLE

     NEW YORK, NY 10087-7128


3.207 IUVO BIOSCIENCE                       UNKNOWN                                                               $5,562
      7500 WEST HENRIETTA ROAD
                                   ACCOUNT NO.: NOT AVAILABLE

     RUSH, NY 14543


3.208 J KNIPPER AND COMPANY INC             UNKNOWN                                                              $51,775
      LOCKBOX# 3662
      PO BOX 8500                  ACCOUNT NO.: NOT AVAILABLE

     PHILADELPHIA, PA 19178-3662


3.209 JARVIS WELDING LP                     UNKNOWN                                                              $32,700
      124 E PINE ST
                                   ACCOUNT NO.: NOT AVAILABLE

     CANTON, IL 61520


3.210 JDLR CONSULTING LLC                   UNKNOWN                                                              $50,000
      9103 MARSH DR.
      AUSTIN, TX 78748             ACCOUNT NO.: NOT AVAILABLE




                                         Page 26 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 90 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.211 JOBSON MEDICAL INFORMATION            UNKNOWN                                                               $3,150
      LLC
      PO BOX 35021                 ACCOUNT NO.: NOT AVAILABLE


     NEWARK, NJ 07193-5021


3.212 JOHNSON CNTL FIRE FORMER              UNKNOWN                                                              $26,522
      SIMPLEX G
      DEPT. CH 10320               ACCOUNT NO.: NOT AVAILABLE


     PALATINE, IL 60055-0320


3.213 JOHNSON CONTROLS NJ                   UNKNOWN                                                              $14,297
      NORTH JERSEY BRANCH 1-866-
      589-8652                     ACCOUNT NO.: NOT AVAILABLE
      264 FERNWOOD AVE

     EDISON, NJ 08837


3.214 JOHNSON CONTROLS SECURITY             UNKNOWN                                                              $12,174
      SOLUTIONS
      PO BOX 371967                ACCOUNT NO.: NOT AVAILABLE


     PITTSBURG, PA 15250 7967


3.215 KAPS-ALL PACKAGING SYSTEMS            UNKNOWN                                                                 $619
      200 MILL RD
                                   ACCOUNT NO.: NOT AVAILABLE

     RIVERHEAD, NY 11901-3125


3.216 KEYENCE CORP OF AMERICA               UNKNOWN                                                                 $599
      DEPT CH 17128
                                   ACCOUNT NO.: NOT AVAILABLE

     PALATINE, IL 60055-7128


3.217 KHAITAN & CO                          UNKNOWN                                                              $93,100
      ONE INDIABULLS CENTRE
      10 & 13 FLOORS TOWER 1       ACCOUNT NO.: NOT AVAILABLE
      841 SENAPATI BAPAT MARG
      MUMBAI, 400 013


3.218 KING & SPALDING LLP                   UNKNOWN                                                              $11,612
      PO BOX 116133
                                   ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30368-6133



                                         Page 27 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 91 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.219 KIRBY RISK CORPORATION                UNKNOWN                                                               $5,335
      27561 NETWORK PLACE
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1275


3.220 KLARMAN RULINGS INC                   UNKNOWN                                                                 $398
      480 CHARLES BANCROFT
      HIGHWAY                      ACCOUNT NO.: NOT AVAILABLE


     LITCHFIELD, NH 03052


3.221 KLEINSCHMIDT INC                      UNKNOWN                                                               $2,500
      PO BOX 7158
                                   ACCOUNT NO.: NOT AVAILABLE

     DEERFIELD, IL 60015-7158


3.222 K-LIGHT LABORATORIES                  UNKNOWN                                                               $2,305
      15705 ARROW HIGHWAY
      SUITE 3                      ACCOUNT NO.: NOT AVAILABLE

     IRWINDALE, CA 91706


3.223 KLUBER LUBRICATION NORTH              UNKNOWN                                                               $2,385
      AMERICA
      LOCK BOX #730031             ACCOUNT NO.: NOT AVAILABLE


     DALLAS, TX 75373-0031


3.224 KROLL (LEGAL)                         UNKNOWN                                                               $6,400
      PO BOX 847509
                                   ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75284-7509


3.225 KS-MEDICAID                           UNKNOWN                                                                 $304
      DIV OF HEALTHCARE FINANCE
      ATTN DRUG REBATE             ACCOUNT NO.: NOT AVAILABLE
      PO BOX 2428
      TOPEKA, KS 66601


3.226 KVK-TECH INC                          UNKNOWN                                                                  $32
      110 TERRY DR
      NEWTOWN, PA 18940            ACCOUNT NO.: NOT AVAILABLE




                                         Page 28 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 92 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.227 LABCONCO                                UNKNOWN                                                                 $296
      8811 PROSPECT AVE
                                     ACCOUNT NO.: NOT AVAILABLE

     KANSAS CITY, MO 64132


3.228 LABORATOIRE UNITHER                     UNKNOWN                                                               $1,123
      ZL DE GUERIE
      1 RUE DE I'ARQUERUE            ACCOUNT NO.: NOT AVAILABLE

     COUTANCES, 50200


3.229 LAFORCE INC                             UNKNOWN                                                               $1,395
      PO BOX 10068
                                     ACCOUNT NO.: NOT AVAILABLE

     GREEN BAY, WI 54307


3.230 LANCER SALES USA INC                    UNKNOWN                                                              $32,548
      1150 EMMA OAKS TRAIL STE 140
      ATTN: A/P                      ACCOUNT NO.: NOT AVAILABLE

     LAKE MARY, FL 32746


3.231 LANDAUER INC                            UNKNOWN                                                                  $12
      2 SCIENCE ROAD
                                     ACCOUNT NO.: NOT AVAILABLE

     GLENWOOD, IL 60425


3.232 LDI COLOR TOOLBOX                       UNKNOWN                                                                  $59
      50 JERICHO QUADRANGLE
                                     ACCOUNT NO.: NOT AVAILABLE

     JERICHO, NY 11753


3.233 LEGILITY                                UNKNOWN                                                              $53,530
      216 CENTERVIEW DRIVE
      7 CITY PARK SUITE 250          ACCOUNT NO.: NOT AVAILABLE

     BRENTWOOD, TN 37027


3.234 LESMAN INSTRUMENT CO                    UNKNOWN                                                               $8,226
      PO BOX 7640
                                     ACCOUNT NO.: NOT AVAILABLE

     CAROL STREAM, IL 60197-7640




                                           Page 29 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 93 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.235 LEWIS BRISBOIS BISGAARD &              UNKNOWN                                                               $3,941
      SMITH LLP
      633 WEST 5TH STREET           ACCOUNT NO.: NOT AVAILABLE
      SUITE 4000

     LOS ANGELES, CA 90071


3.236 LGC STANDARDS                          UNKNOWN                                                                 $251
      276 ABBY RD
                                    ACCOUNT NO.: NOT AVAILABLE

     MANCHESTER, NH 03103


3.237 LIGHTHOUSE INSTRUMENTS LLC             UNKNOWN                                                               $9,560
      2020 AVON COURT STE 2
                                    ACCOUNT NO.: NOT AVAILABLE

     CHARLOTTESVILLE, VA 22902


3.238 LOGMEIN                                UNKNOWN                                                              $12,683
      320 SUMMER STREET
                                    ACCOUNT NO.: NOT AVAILABLE

     BOSTON, MA 02210


3.239 LONZA WALKERSVILLE                     UNKNOWN                                                              $46,822
      8830 BIGGS FORD RD
      PO BOX 127                    ACCOUNT NO.: NOT AVAILABLE

     WALKERSVILLE, MD 21793-0127


3.240 LOWES                                  UNKNOWN                                                                 $837
      PO BOX 530954
                                    ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30353-0954


3.241 M4U EVENTS                             UNKNOWN                                                               $1,546
      2 DOWLING AVENUE
                                    ACCOUNT NO.: NOT AVAILABLE

     AUDOBON, NJ 08106


3.242 MALIK & POPIEL PC                      UNKNOWN                                                               $7,136
      7606 TRANSIT ROAD SUITE 200
                                    ACCOUNT NO.: NOT AVAILABLE

     BUFFALO, NY 14221




                                          Page 30 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 94 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.243 MALVERN PANALYTICAL                    UNKNOWN                                                               $3,095
      117 FLANDERS ROAD
                                    ACCOUNT NO.: NOT AVAILABLE

    WESTBOROUGH, MA 01581-1042


3.244 MARK VEND CO                           UNKNOWN                                                                 $209
      3000 MACARTHUR BLVD
                                    ACCOUNT NO.: NOT AVAILABLE

    NORTHBROOK, IL 60062-1902


3.245 MARQUIS BEVERAGE SERVICE               UNKNOWN                                                               $8,047
      1234 W CERRO GORDO
                                    ACCOUNT NO.: NOT AVAILABLE

    DECATUR, IL 62522


3.246 MARTIN PETERSEN COMPANY                UNKNOWN                                                               $5,552
      9800 55TH STREET
                                    ACCOUNT NO.: NOT AVAILABLE

    KENOSHA, WI 53144


3.247 MCKESSON DRUG REF                      UNKNOWN                                                                 $595
      ONE POST STREET
                                    ACCOUNT NO.: NOT AVAILABLE

    SAN FRANCISCO, CA 94104


3.248 MCKESSON FINANCIAL CENTER              UNKNOWN                                                               $2,298
      6555 STATE HIGHWAY 161
      IRVING, TX 75039              ACCOUNT NO.: NOT AVAILABLE


3.249 MCMASTER-CARR SUPPLY                   UNKNOWN                                                               $1,500
      COMPANY
      P.O. BOX 7690                 ACCOUNT NO.: NOT AVAILABLE


    CHICAGO, IL 60680-7690


3.250 MDM MECHANICAL SERVICES LLC            UNKNOWN                                                               $1,706
      ATTN: MICHAEL BAER
      33W480 FABYAN PKWY STE 103    ACCOUNT NO.: NOT AVAILABLE

    WEST CHICAGO, IL 60185




                                          Page 31 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 95 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.251 MECHANICAL EQUIPMENT CO INC              UNKNOWN                                                              $20,329
      DEPT AT 952499
                                      ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 31192-2499


3.252 MEDSUPPLY PARTNERS LLC                   UNKNOWN                                                                 $522
      3715 ATLANTA IND PKWY SUITE B
                                      ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30331


3.253 MEGAN CONROY                             UNKNOWN                                                                   $6
      1058 N WESTLAWN
                                      ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62522-1370


3.254 METROHM USA                              UNKNOWN                                                               $1,203
      6555 PELICAN CREEK CIR
                                      ACCOUNT NO.: NOT AVAILABLE

     RIVEVIEW, FL 33578


3.255 METTLER TOLEDO                           UNKNOWN                                                              $12,811
      1900 POLARIS PKWY
                                      ACCOUNT NO.: NOT AVAILABLE

     COLUMBUS, OH 43240


3.256 METTLER-TOLEDO PROCESS                   UNKNOWN                                                                 $492
      ANALYTICS
      900 MIDDLESEX TURNPIKE BLDG 8   ACCOUNT NO.: NOT AVAILABLE


     BILLERICA, MA 01821


3.257 METTLER-TOLEDO RAININ                    UNKNOWN                                                                  $99
      CS@RAININ.COM
      7500 EDGEWATER DRIVE            ACCOUNT NO.: NOT AVAILABLE

     OAKLAND, CA 94621


3.258 MI DEPTOF AG & RURAL DEV                 UNKNOWN                                                               $1,334
      PO BOX 30776
                                      ACCOUNT NO.: NOT AVAILABLE

     LANSING, MI 48909




                                            Page 32 of 64 to Schedule E/F Part 2
                        Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 96 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.259 MICROAGE                                UNKNOWN                                                              $13,646
      PO BOX 2941
      ATTN: JIM PRICE                ACCOUNT NO.: NOT AVAILABLE

     PHOENIX, AZ 85062


3.260 MICROGENICS                             UNKNOWN                                                               $1,973
      46500 KATO ROAD
                                     ACCOUNT NO.: NOT AVAILABLE

     FREMONT, CA 94538


3.261 MICROSOFT CORPORATION                   UNKNOWN                                                              $37,290
      1950 N STEMMONS FWY STE 5010
      LB #842467                     ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75207


3.262 MIDLAND PAPER COMPANY                   UNKNOWN                                                               $3,263
      1140 PAYSPHERE CIRCLE
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60674


3.263 MIDSTATE OVERHEAD DOORS INC             UNKNOWN                                                                 $422
      PO BOX 3517
                                     ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62524-3517


3.264 MIELE PROFESSIONAL                      UNKNOWN                                                                 $445
      9 INDEPENDENCE WAY
                                     ACCOUNT NO.: NOT AVAILABLE

     PRINCETON, NJ 08540


3.265 MINDSIGHT FRMLY TYMPANI                 UNKNOWN                                                               $9,762
      2001 BUTTERFIELD RD STE 250
                                     ACCOUNT NO.: NOT AVAILABLE

     DOWNERS GROVE, IL 60515


3.266 MJS PACKAGING                           UNKNOWN                                                                 $341
      35601 VERONICA ST
                                     ACCOUNT NO.: NOT AVAILABLE

     LIVONIA, MI 48150




                                           Page 33 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 97 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.267 MKS INSTRUMENTS                       UNKNOWN                                                               $2,720
      90 INDUSTRIAL WAY
                                   ACCOUNT NO.: NOT AVAILABLE

     WILMINGTON, MA 01887-4610


3.268 MMS A MEDICAL SUPPLY                  UNKNOWN                                                               $2,954
      COMPANY
      2675 SOLUTION CENTER         ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60677-2006


3.269 MOLDED FIBER GLASS                    UNKNOWN                                                               $9,223
      6175 US HIGHWAY 6
                                   ACCOUNT NO.: NOT AVAILABLE

     LINESVILLE, PA 16424


3.270 MORRIS NICHOLS ARSHT &                UNKNOWN                                                              $26,700
      TUNNELL
      1201 NORTH MARKET STREET     ACCOUNT NO.: NOT AVAILABLE
      16TH FLOOR
      PO BOX 1347

     WILMINGTON, DE 19899 1347


3.271 MOTION INDUSTRIES INC                 UNKNOWN                                                               $3,853
      PO BOX 98412
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693


3.272 MOTUS LLC                             UNKNOWN                                                               $1,658
      TWO FINANCIAL CENTER
      60 SOUTH STREET SUITE 1200   ACCOUNT NO.: NOT AVAILABLE

     BOSTON, MA 02111


3.273 MSC INDUSTRIAL                        UNKNOWN                                                               $5,799
      ORDERS@MSDIRECT.COM
      1-800-645-7270               ACCOUNT NO.: NOT AVAILABLE

     ,


3.274 MT-JCODE EXPANSION                    UNKNOWN                                                               $1,614
      PHYSICIAN ADMINISTERED
      EXPANSION                    ACCOUNT NO.: NOT AVAILABLE
      JCODE DRUG REBATE PROG
      PO BOX 22951 1400 BROADWAY
      HELENA, MT 59620-2951



                                         Page 34 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 98 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.275 MT-MEDICAID EXPANSION                  UNKNOWN                                                               $8,504
      HEALTH RESOURCES DIV - A104
      PO BOX 22951 1400 BROADWAY    ACCOUNT NO.: NOT AVAILABLE

     HELENA, MT 59620-2951


3.276 MT-PHYSICIAN ADMINISTERED              UNKNOWN                                                                 $899
      HEALTH RESOURCES DIV - A104
      JCODE DRP                     ACCOUNT NO.: NOT AVAILABLE
      PO BOX 202951
      1400 BROADWAY RM A104
      HELENA, MT 59620-2951


3.277 NALCO COMPANY LLC                      UNKNOWN                                                               $2,521
      P.O BOX 70716
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-0716


3.278 NATIONAL INSTITUTE OF                  UNKNOWN                                                               $1,606
      STANDARDS
      PO BOX 6200-12                ACCOUNT NO.: NOT AVAILABLE


     PORTLAND, OR 97228-6200


3.279 NATIONAL PLASTICS                      UNKNOWN                                                              $34,298
      1015 E STATE PARKWAY
                                    ACCOUNT NO.: NOT AVAILABLE

     SCHAUMBURG, IL 60173


3.280 NEFF POWER INC                         UNKNOWN                                                                  $47
      13750 SHORELINE DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     EARTH CITY, MO 63045


3.281 NELSON WAS GIBRALTAR                   UNKNOWN                                                               $1,534
      122 FAIRFIELD RD
                                    ACCOUNT NO.: NOT AVAILABLE

     FAIRFEILD, NJ 07004-2405


3.282 NELSON'S PEST CONTROL INC              UNKNOWN                                                               $4,095
      986 E ELDORADO
                                    ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62521




                                          Page 35 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 99 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.283 NEXEO SOLUTIONS LLC                     UNKNOWN                                                                 $682
      62190 COLLECTIONS CENTER DR
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693-0621


3.284 NIKKA-DENSOK USA INC                    UNKNOWN                                                               $2,406
      700 CORPORATE CIRCLE SUITE H
                                     ACCOUNT NO.: NOT AVAILABLE

     GOLDEN, CO 80401-5636


3.285 NIPRO PHARMAPACKAGING                   UNKNOWN                                                             $141,708
      AMERICAS CORP
      1200 NORTH 10TH ST             ACCOUNT NO.: NOT AVAILABLE


     MILLVILLE, NJ 08332


3.286 NORDSON                                 UNKNOWN                                                               $2,557
      11475 LAKEFIELD DR
                                     ACCOUNT NO.: NOT AVAILABLE

     DULUTH, GA 30097


3.287 NORLAKE SCIENTIFIC - HORIZON            UNKNOWN                                                               $9,821
      SCIENTIFIC
      PO BOX 1797                    ACCOUNT NO.: NOT AVAILABLE


     SUMMERVILLE, SC 29484-1797


3.288 NORTH SHORE GAS                         UNKNOWN                                                               $2,408
      PO BOX 2968
                                     ACCOUNT NO.: NOT AVAILABLE

     MILWAUKEE, WI 53201-2968


3.289 NOSCO INC                               UNKNOWN                                                               $7,099
      2199 DELANY ROAD
      GURNEE, IL 60031               ACCOUNT NO.: NOT AVAILABLE


3.290 NTT WAS DIMENSION DATA                  UNKNOWN                                                               $3,741
      1700 EAST GOLF ROAD
      SUITE 1100                     ACCOUNT NO.: NOT AVAILABLE

     SCHAUMBURG, IL 60173




                                           Page 36 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 100 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.291 NYU LANGONE HEALTH                     UNKNOWN                                                                 $242
      550 FIRST AVENUE
                                    ACCOUNT NO.: NOT AVAILABLE

     NEW YORK, NY 10016


3.292 OCCUPATIONAL HEALTH &                  UNKNOWN                                                                  $20
      WELLNESS
      26771 NETWORK PLACE           ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60673-1267


3.293 OFFICEWORK SOFTWARE LLC                UNKNOWN                                                               $2,495
      201 ALAMEDA DEL PRADO #302
                                    ACCOUNT NO.: NOT AVAILABLE

     NOVATO, CA 94949-6688


3.294 OLYMPIC WEB DESIGN INC                 UNKNOWN                                                               $4,522
      12128 NORTH DIVISION STREET
      SUITE 138                     ACCOUNT NO.: NOT AVAILABLE

     SPOKANE, WA 99218


3.295 OPTEL CANADA                           UNKNOWN                                                              $22,595
      2680 BLVD DE PARC
      TECHNOLOGIQUE                 ACCOUNT NO.: NOT AVAILABLE


     QUEBEC CITY, G1P 4S6


3.296 ORACLE AMERICA INC                     UNKNOWN                                                              $35,087
      PO BOX 203448
                                    ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75320-3448


3.297 PACIFIC BIOLABS                        UNKNOWN                                                               $1,445
      23452 NETWORK PLACE
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1234


3.298 PALL CORPORATION                       UNKNOWN                                                             $101,847
      PO BOX 419501
                                    ACCOUNT NO.: NOT AVAILABLE

     BOSTON, MA 02241-9501




                                          Page 37 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 101 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.299 PARK PLACE TECHNOLOGIES                UNKNOWN                                                                 $378
      PO BOX 78000
      DEPT 781156                   ACCOUNT NO.: NOT AVAILABLE

     DETROIT, MI 48278-1156


3.300 PARTICLE MEASURING SYSTEMS             UNKNOWN                                                                 $800
      INC
      21571 NETWORK PLACE           ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60673-1215


3.301 PARTICLE SCIENCES                      UNKNOWN                                                                 $102
      3894 COURTNEY STREET SUITE
      180                           ACCOUNT NO.: NOT AVAILABLE


     BETHLEHEM, PA 18107


3.302 PARX SOLUTIONS                         UNKNOWN                                                              $20,130
      2100 W REDONDO BEACH BLVD
      #C306                         ACCOUNT NO.: NOT AVAILABLE

     TORRANCE, CA 90504


3.303 PESTALOZZI ATTORNEYS AT LAW            UNKNOWN                                                              $28,193
      LTD
      LOWENSTRASSE 1                ACCOUNT NO.: NOT AVAILABLE


     ZURICH, CH-8001


3.304 PETE THE PAINTER INC                   UNKNOWN                                                               $1,190
      633 LANDWEHR RD
                                    ACCOUNT NO.: NOT AVAILABLE

     NORTHBROOK, IL 60062


3.305 PHARMA PACKAGING SOLUTIONS             UNKNOWN                                                                 $255
      DEPARTMENT SF 65
      PO BOX 830525                 ACCOUNT NO.: NOT AVAILABLE

     BIRMINGHAM, AL 35283-0525


3.306 PHARMACEUTICAL BUYERS                  UNKNOWN                                                              $19,180
      INTERNATIONAL INC
      1645 JERICHO TURNPIKE SUITE   ACCOUNT NO.: NOT AVAILABLE
      101


     NEW HYDE PARK, NY 11040


                                          Page 38 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 102 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.307 PHARMAFFILIATES ANALYTICS              UNKNOWN                                                                   $22
      & SYNTHETICS P. LTD.
      PLOT NO. 225 INDUSTRIL AREA PH- ACCOUNT NO.: NOT AVAILABLE
      2
      PANCHKULLA
      CHANDIGARH, HR 134109


3.308 PHARMAREGS INC                          UNKNOWN                                                                 $700
      1751 STATE ROUTE 17A
      SUITE 3                       ACCOUNT NO.: NOT AVAILABLE

     FLORIDA, NY 10921


3.309 PHARM-RX CHEMICAL CORP                  UNKNOWN                                                              $30,500
      299 MARKET STREET SUITE 410
                                    ACCOUNT NO.: NOT AVAILABLE

     SADDLE BROOK, NJ 07663


3.310 PHENOMENEX INC                          UNKNOWN                                                               $4,756
      411 MADRID AVENUE
                                    ACCOUNT NO.: NOT AVAILABLE

     TORRANCE, CA 90501


3.311 PIEDMONT RETINA SPECIALIST              UNKNOWN                                                                  $40
      1132 NORTH CHURCH STREET,
      SUITE 103                     ACCOUNT NO.: NOT AVAILABLE
      GREENSBORO, NC 27401


3.312 PIERCAN USA INC                         UNKNOWN                                                               $1,980
      160 BOSTICK BLVD
                                    ACCOUNT NO.: NOT AVAILABLE

     SAN MARCOS, CA 92069


3.313 PITNEY BOWES GLOBAL                     UNKNOWN                                                                 $402
      FINANCIAL SERV LLC
      PO BOX 371887                 ACCOUNT NO.: NOT AVAILABLE


     PITTSBURGH, PA 15250-7887


3.314 PITNEY BOWES PURCHASE                   UNKNOWN                                                               $4,116
      POWER
      PO BOX 371874                 ACCOUNT NO.: NOT AVAILABLE


     PITTSBURGH, PA 15250-7874




                                           Page 39 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 103 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.315 POWER SUPPLY OF ILLINOIS INC            UNKNOWN                                                                 $511
      PO BOX 776816
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60677-6816


3.316 POYNTER SHEET METAL INC                 UNKNOWN                                                              $19,920
      775 COMMERCE PARKWAY WEST
      DR                             ACCOUNT NO.: NOT AVAILABLE


     GREENWOOD, IN 46143


3.317 PPD DEVELOPMENT                         UNKNOWN                                                             $106,663
      26361 NETWORK PLACE
                                     ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1263


3.318 PRECISION GROUP LTD                     UNKNOWN                                                               $2,798
      135 COUNTY ROAD 1900N
                                     ACCOUNT NO.: NOT AVAILABLE

     SEYMOUR, IL 61875


3.319 PRIMERA ANALYTICAL                      UNKNOWN                                                                 $244
      SOLUTIONS CORP
      259 WALL STREET                ACCOUNT NO.: NOT AVAILABLE


     PRINCETON, NJ 08540


3.320 PROVIDENT LIFE AND ACCIDENT             UNKNOWN                                                              $31,154
      INS CO
      RETAIL LOCKBOX DEPARTMENT      ACCOUNT NO.: NOT AVAILABLE
      PO BOX 740592

     ATLANTA, GA 30374-0592


3.321 PSE&G CO - FOR SOMERSET                 UNKNOWN                                                               $2,752
      PO BOX 14444
                                     ACCOUNT NO.: NOT AVAILABLE

     NEW BRUNSWICK, NJ 08906-4444


3.322 QUADIENT FINANCE USA                    UNKNOWN                                                                 $122
      *FORMER NEOFUNDS*
      PO BOX 6813                    ACCOUNT NO.: NOT AVAILABLE


     CAROL STREAM, IL 60197-6813



                                           Page 40 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO            Doc 272        Filed 07/01/20          Page 104 of 321

Akorn, Inc.                                                                                  Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Trade Payables

3.323 QUALANEX LLC                              UNKNOWN                                                               $2,540
      1410 HARRIS ROAD
                                       ACCOUNT NO.: NOT AVAILABLE

     LIBERTYVILE, IL 60048


3.324 QUANTIC GROUP LTD                         UNKNOWN                                                               $1,175
      5N REGENT STREET SUITE 502
                                       ACCOUNT NO.: NOT AVAILABLE

     LIVINGSTON, NJ 07039


3.325 QUANTUS                                   UNKNOWN                                                                 $961
      3 VALLEY SQUARE
      SUITE 120                        ACCOUNT NO.: NOT AVAILABLE

     BLUE BELL, PA 19422


3.326 R D MCMILLEN ENTERPRISES INC              UNKNOWN                                                               $1,586
      340 N MARTIN LUTHER KING JR DR
                                       ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62522


3.327 RADNOTI                                   UNKNOWN                                                                 $546
      541 E EDNA PLACE
                                       ACCOUNT NO.: NOT AVAILABLE

     COVINA, CA 91723


3.328 RD LABORATORIES INC                       UNKNOWN                                                                 $155
      204 LANGE DRIVE
                                       ACCOUNT NO.: NOT AVAILABLE

     WASHINGTON, MO 63090


3.329 RED WING SHOES - FORSYTH                  UNKNOWN                                                                 $228
      1260 STREET ROUTE 51
      SUITE C                          ACCOUNT NO.: NOT AVAILABLE

     FORSYTH, IL 62535


3.330 REESE GROUP - MILITARY SALES              UNKNOWN                                                                  $70
      PO BOX 40423
                                       ACCOUNT NO.: NOT AVAILABLE

     NASHVILLE, TN 37204




                                             Page 41 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 105 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.331 REGULATORY COMPLIANCE                  UNKNOWN                                                               $8,800
      ASSOCIATES
      10411 CORPORATE DRIVE SUITE   ACCOUNT NO.: NOT AVAILABLE
      102


     PLEASANT PRARIE, WI 53158


3.332 REMOTE DBA EXPERTS LLC                 UNKNOWN                                                              $21,800
      2000 ERICSON DRIVE
      SUITE 102                     ACCOUNT NO.: NOT AVAILABLE

     WARRENDALE, PA 15086


3.333 RESHMY MENON                           UNKNOWN                                                                  $80
      10 S DUNTON AVENUE UNIT 205
                                    ACCOUNT NO.: NOT AVAILABLE

     ARLINGTON HEIGHTS, IL 60005


3.334 RESTEK                                 UNKNOWN                                                                 $886
      110 BENNER CIRCLE
                                    ACCOUNT NO.: NOT AVAILABLE

     BELLEFONTE, PA 16823-8812


3.335 RETINA CONSULTANTS OF                  UNKNOWN                                                                  $95
      CHARLESTON
      3531 MARY ADER AVE # D        ACCOUNT NO.: NOT AVAILABLE
      CHARLESTON, SC 29414


3.336 RIKER DANZIG SCHERER                   UNKNOWN                                                              $11,584
      HYLAND&PERRETTI LLP
      500 5TH AVE                   ACCOUNT NO.: NOT AVAILABLE
      NEW YORK, NY 10110


3.337 ROGER CHRISTOPHER SALES &              UNKNOWN                                                               $3,212
      SERVICE
      BOX 324                       ACCOUNT NO.: NOT AVAILABLE


     SAN JOSE, IL 62682


3.338 ROGERS SUPPLY CO                       UNKNOWN                                                              $12,718
      333 E WABASH
                                    ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62523




                                          Page 42 of 64 to Schedule E/F Part 2
                       Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 106 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.339 ROPES & GRAY LLP                        UNKNOWN                                                              $23,840
      MAIL CODE 11104
      PO BOX 70280                   ACCOUNT NO.: NOT AVAILABLE

     PHILADELPHIA, PA 19176-0280


3.340 ROSALIE SILVESTRI                       UNKNOWN                                                                  $32
      4171 SW 135TH AVENUE
                                     ACCOUNT NO.: NOT AVAILABLE

     DAVIE, FL 33330


3.341 RXCROSSROADS 1769                       UNKNOWN                                                              $23,422
      C/O US ONCOLOGY CORPORATE
      LLC                            ACCOUNT NO.: NOT AVAILABLE
      PO BOX 846025

     DALLAS, TX 75284-6025


3.342 RXCROSSROADS 4856 & 6616                UNKNOWN                                                             $283,731
      13796 COLLECTIONS CENTER
      DRIVE                          ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60693


3.343 S J SMITH CO INC                        UNKNOWN                                                               $1,967
      3707 WEST RIVER DRIVE
                                     ACCOUNT NO.: NOT AVAILABLE

     DAVENPORT, IA 52802


3.344 SAFETY SHOE DISTRIBUTORS INC            UNKNOWN                                                                 $120
      10156 READING RD
                                     ACCOUNT NO.: NOT AVAILABLE

     CINCINNATI, OH 45241


3.345 SAFETYCALL INTERNATIONAL LLC            UNKNOWN                                                               $2,601
      3600 AMERICAN BLVD W
      SUITE 725                      ACCOUNT NO.: NOT AVAILABLE

     BLOOMINGTON, MN 55431


3.346 SANTEN                                  UNKNOWN                                                           $1,108,807
      NIITTYHAANKATU 20
                                     ACCOUNT NO.: NOT AVAILABLE

     TAMPERE, 33720




                                           Page 43 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 107 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.347 SARTORIUS STEDIM FILTERS                 UNKNOWN                                                               $2,216
      BAGS
      565 JOHNSON AVENUE              ACCOUNT NO.: NOT AVAILABLE


     BOHEMIA, NY 11716


3.348 SCIENTIFIC BINDERY                       UNKNOWN                                                                 $450
      PRODUCTIONS
      PO BOX 377                      ACCOUNT NO.: NOT AVAILABLE


     HIGHLAND PARK, IL 60035-6377


3.349 SERVICEMASTER FACILITY                   UNKNOWN                                                               $2,800
      MANAGEMENT
      2122 22ND ST                    ACCOUNT NO.: NOT AVAILABLE


     KENOSHA, WI 53140


3.350 SHARP CLINICAL SERVICES                  UNKNOWN                                                               $2,903
      2400 BAGLYOS CIRCLE
                                      ACCOUNT NO.: NOT AVAILABLE

     BETHELEHEM, PA 18020


3.351 SHERWIN WILLIAMS - DECATUR IL            UNKNOWN                                                                 $556
      796 E WOOD ST
                                      ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62523


3.352 SHRED-IT USA LLC                         UNKNOWN                                                                 $258
      28883 NETWORK PLACE
                                      ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1288


3.353 SIEGFRIED                                UNKNOWN                                                              $72,178
      33 INDUSTRIAL PARK ROAD
                                      ACCOUNT NO.: NOT AVAILABLE

     PENNSVILLE, NJ 08070


3.354 SIEGFRIED USA INC                        UNKNOWN                                                                   $2
      33 INDUSTRIAL PARK ROAD
                                      ACCOUNT NO.: NOT AVAILABLE

     PENNSVILLE, NJ 08070




                                            Page 44 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 108 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.355 SIGMA ALDRICH                           UNKNOWN                                                               $3,685
      3050 SPRUCE STREET
                                     ACCOUNT NO.: NOT AVAILABLE

     SAINT LOUIS, MO 63103


3.356 SIGNET MARKING DEVICES                  UNKNOWN                                                               $1,705
      3121 RED HILL AVENUE
                                     ACCOUNT NO.: NOT AVAILABLE

     COSTA MESA, CA 92626


3.357 SIMPLE SCIENCE                          UNKNOWN                                                              $71,029
      5555 W 78TH ST
      SUITE M                        ACCOUNT NO.: NOT AVAILABLE

     EDINA, MN 55439


3.358 SIPI ASSET RECOVERY                     UNKNOWN                                                               $1,065
      1300 W N THORNDALE AVE
                                     ACCOUNT NO.: NOT AVAILABLE

     ELK GROVE VILLAGE, IL 60007


3.359 SMITH SEAL OF NORTH CAROLINA            UNKNOWN                                                               $5,808
      8441 GARVEY DR
                                     ACCOUNT NO.: NOT AVAILABLE

     RALEIGH, NC 27616


3.360 SOFGEN PHARMACEUTICALS LLC              UNKNOWN                                                             $870,893
      1815 GRIFFIN ROAD SUITE 404
                                     ACCOUNT NO.: NOT AVAILABLE

     DANIA BEACH, FL 33004


3.361 SONITROL CHICAGO & GR LAKES             UNKNOWN                                                               $3,354
      DEPT 9512
      PO BOX 30516                   ACCOUNT NO.: NOT AVAILABLE

     LANSING, MI 48909-8016


3.362 SOTAX                                   UNKNOWN                                                                 $297
      2400 COMPUTER DR
                                     ACCOUNT NO.: NOT AVAILABLE

     WESTBOROUGH, MA 01581




                                           Page 45 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 109 of 321

Akorn, Inc.                                                                                Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.363 SOUTH SIDE CONTROL SUPPLY               UNKNOWN                                                               $3,972
      CO
      488 N MILWAUKEE AVE            ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60654-7923


3.364 SOUTHERN DUTCHESS EYE CARE              UNKNOWN                                                                 $211
      969 MAIN ST
      FISHKILL, NY 12524             ACCOUNT NO.: NOT AVAILABLE


3.365 SPECTRUM CHEMICAL                       UNKNOWN                                                               $1,074
      SALES@SPECTRUMCHEMICAL.CO
      M                              ACCOUNT NO.: NOT AVAILABLE
      769 JERSEY AVENUE

     NEW BRUNSWICK, NJ 08901


3.366 SPRINKMANN'S INSULATION                 UNKNOWN                                                               $4,727
      1028 S. W. WASHINGTON STREET
                                     ACCOUNT NO.: NOT AVAILABLE

     PEORIA, IL 61602


3.367 SPS COMMERCE INC                        UNKNOWN                                                                 $213
      PO BOX 205782
                                     ACCOUNT NO.: NOT AVAILABLE

     DALLAS, TX 75320


3.368 SPX FLOW US LLC                         UNKNOWN                                                               $2,719
      PO BOX 277886
                                     ACCOUNT NO.: NOT AVAILABLE

     ATLANTA, GA 30384-7886


3.369 SS WHITE TECHNOLOGIES INC               UNKNOWN                                                               $4,245
      8300 SHEEN DRIVE
                                     ACCOUNT NO.: NOT AVAILABLE

     PETERSBURG, FL 33709


3.370 SSI SERVICES INC                        UNKNOWN                                                               $4,057
      7231 ACC BLVD
      SUITE 107                      ACCOUNT NO.: NOT AVAILABLE

     RALEIGH, NC 27617




                                           Page 46 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 110 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.371 ST MARY'S EYE & SURGERY                UNKNOWN                                                               $4,563
      CENTER
      540 BERGEN BLVD.              ACCOUNT NO.: NOT AVAILABLE
      PALISADES PARK, NJ 07650


3.372 STATE FIRE MARSHAL                     UNKNOWN                                                                 $220
      PO BOX 3332
                                    ACCOUNT NO.: NOT AVAILABLE

     SPRINGFIELD, IL 62708-3332


3.373 STATE OF AK                            UNKNOWN                                                                 $700
      DEPARTMENT OF COMMUNITY &
      ECONOMIC DEVEL                ACCOUNT NO.: NOT AVAILABLE
      DIV. OF OCCUPATIONAL
      LICENSING/
      BUSINESS LICENSING PROGRAM
      JUNEAU, AK 99811-0806


3.374 STEELE COMPLIANCE SOLUTIONS            UNKNOWN                                                               $7,300
      INC
      2638 HIGHWAY 109              ACCOUNT NO.: NOT AVAILABLE
      SUITE 200

     WILDWOOD, MO 63040


3.375 STERIGENICS GAMMA                      UNKNOWN                                                               $3,591
      1003 LAKESIDE DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     GURNEE, IL 60031


3.376 STERILINE NORTH AMERICA INC            UNKNOWN                                                               $6,240
      872 - 62ND ST CIR EAST #105
                                    ACCOUNT NO.: NOT AVAILABLE

     BRADENTON, FL 34208


3.377 STERIS CORP                            UNKNOWN                                                                   $2
      MENTOR OH FACILITY
      5960 HEISLEY ROAD             ACCOUNT NO.: NOT AVAILABLE

     MENTOR, OH 44060-1834


3.378 STERITOOL INC                          UNKNOWN                                                                 $843
      2376 LAKE SHORE BLVD
                                    ACCOUNT NO.: NOT AVAILABLE

     JACKSONVILLE, FL 32210




                                          Page 47 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 111 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.379 STERNE KESSLER GOLDSTEIN &            UNKNOWN                                                               $6,600
      FOX PLLC
      PO BOX 75580                 ACCOUNT NO.: NOT AVAILABLE


     BALTIMORE, MD 21275


3.380 SUEZ WTS                              UNKNOWN                                                               $9,902
      6060 SPINE ROAD
                                   ACCOUNT NO.: NOT AVAILABLE

     BOULDER, CO 80301


3.381 SUPERIOR FIRE PROTECTION              UNKNOWN                                                               $2,750
      SYSTEMS INC
      1345 S. ELWOOD ST.           ACCOUNT NO.: NOT AVAILABLE


     FORSYTH, IL 62535


3.382 SUPERIOR ROOFING SERVICES             UNKNOWN                                                                 $500
      INC
      PO BOX 897                   ACCOUNT NO.: NOT AVAILABLE


     PLAINFIELD, IN 46168


3.383 SVENDSEN FLORIST INC                  UNKNOWN                                                                 $181
      2702 NORTH M.L. KING DR
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62526


3.384 SYNEOS HEALTH LLC                     UNKNOWN                                                              $62,451
      75 REMITTANCE DRIVE
      SUITE 3160                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60675-3160


3.385 SYNTEGON                              UNKNOWN                                                             $108,421
      36809 TREASURY CENTER
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60694-6800


3.386 TAYLOR MADE LANDSCAPING               UNKNOWN                                                               $4,059
      1792 N RT 121
                                   ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62526




                                         Page 48 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 112 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.387 TAYLOR PORTER BROOKS &                   UNKNOWN                                                               $2,953
      PHILLIPS LLP
      PO BOX 2471                     ACCOUNT NO.: NOT AVAILABLE


     BATON ROUGE, LA 70821


3.388 TEE JAY CENTRAL INC                      UNKNOWN                                                               $2,664
      PO BOX 130
                                      ACCOUNT NO.: NOT AVAILABLE

     GRIDLEY, IL 61744


3.389 TEVA API INC                             UNKNOWN                                                              $80,000
      400 INTERPACE PARKWAY
      MORRIS CORPORATE CENTER III     ACCOUNT NO.: NOT AVAILABLE

     PARSIPPANY, NJ 07054


3.390 THE DESIGNERS NYC INC                    UNKNOWN                                                              $78,700
      1 NORTH BROADWAY SUITE 202
                                      ACCOUNT NO.: NOT AVAILABLE

     WHITE PLAINS, NY 10601


3.391 THE TRAINING CENTER GROUP                UNKNOWN                                                              $18,090
      LLC
      113 MONMOUTH RD                 ACCOUNT NO.: NOT AVAILABLE
      SUITE 1

     WRIGHTSTOWN, NJ 08562


3.392 THERMO ELECTRON NA                       UNKNOWN                                                               $6,110
      ATTN: ORDER ENTRY
      1400 NORTHPOINT PKWY STE 10     ACCOUNT NO.: NOT AVAILABLE

     WEST PALM BEACH, FL 33407-1976


3.393 THOMSON REUTERS WEST                     UNKNOWN                                                               $1,599
      PAYMENT CENTER
      PO BOX 6292                     ACCOUNT NO.: NOT AVAILABLE

     CAROL STREAM, IL 60197-6292


3.394 THORNTON WELDING                         UNKNOWN                                                               $4,293
      4350 RT 48 NORTH
      PO BOX 3155                     ACCOUNT NO.: NOT AVAILABLE

     DECATUR, IL 62524




                                            Page 49 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 113 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.395 THRIFTY WHITE PHARMACY                   UNKNOWN                                                               $2,995
      6055 NATHAN LANE NORTH, SUITE
      200                             ACCOUNT NO.: NOT AVAILABLE
      PLYMOUTH, MN 55442


3.396 TLC PHARMACEUTICAL                       UNKNOWN                                                               $1,950
      STANDARDS LTD
      130 PONY DRIVE                  ACCOUNT NO.: NOT AVAILABLE


     NEWMARKET, ON L3Y 7B6


3.397 TMI USA INC                              UNKNOWN                                                              $20,619
      11491 SUNSET HILLS RD STE 310
                                      ACCOUNT NO.: NOT AVAILABLE

     RESTON, VA 20190


3.398 TNR RESOURCES LLC                        UNKNOWN                                                               $6,913
      1616 MULBERRY DRIVE
                                      ACCOUNT NO.: NOT AVAILABLE

     LAKE VILLA, IL 60046


3.399 TOPPAN MERRILL (VINTAGE)                 UNKNOWN                                                               $8,704
      1325 AVENUE OF THE AMERICAS
      SUITE 3300                      ACCOUNT NO.: NOT AVAILABLE

     NEW YORK, NY 10019


3.400 TORONTO RESEARCH                         UNKNOWN                                                              $17,387
      CHEMICALS INC
      20 MARTIN ROSS AVE              ACCOUNT NO.: NOT AVAILABLE


     TORONTO, ON M3J 2K8


3.401 TOWNSHIP OF CRANBURY FIRE                UNKNOWN                                                               $1,094
      SAFETY BUREAU
      23-A NORTH MAIN STREET          ACCOUNT NO.: NOT AVAILABLE


     CRANBURY, NJ 08512


3.402 TRACE LINK INC                           UNKNOWN                                                                 $688
      400 RIVERPARK DRIVE STE 200
                                      ACCOUNT NO.: NOT AVAILABLE

     NORTH READING, MA 01864




                                            Page 50 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 114 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.403 TRANE COMPANY                          UNKNOWN                                                               $3,910
      PO BOX 98167
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693


3.404 TRANSCAT                               UNKNOWN                                                                 $341
      35 VANTAGE POINT DRIVE
                                    ACCOUNT NO.: NOT AVAILABLE

     ROCHESTER, NY 14624


3.405 TRAVELERS                              UNKNOWN                                                               $2,402
      C/O BANK OF AMERICA
      91287 COLLECTIONS CENTER DR   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60693-1287


3.406 TREASURER DC                           UNKNOWN                                                                 $250
      ATTN: PATRICIA M. D'ANTONIO
      DEPARTMENT OF HEALTH          ACCOUNT NO.: NOT AVAILABLE
      PHARMACEUTICAL CONTROL -
      ACCESS RX
      WASHINGTON, DC 20002


3.407 TREASURER NH                           UNKNOWN                                                                 $500
      121 SOUTH FRUIT STREET
                                    ACCOUNT NO.: NOT AVAILABLE

     CONCORD, NH 03301-2412


3.408 TREASURER RI                           UNKNOWN                                                                 $780

                                    ACCOUNT NO.: NOT AVAILABLE

     ,


3.409 TRI-STATE BUSINESS SYSTEMS             UNKNOWN                                                               $2,438
      LLC
      PO BOX 5615                   ACCOUNT NO.: NOT AVAILABLE


     HILLSBOROUGH, NJ 08844


3.410 U S PHARMACOPEIAL                      UNKNOWN                                                               $1,510
      ATTN CUSTOMER SERVICE
      7135 ENGLISH MUFFIN WAY       ACCOUNT NO.: NOT AVAILABLE

     FREDERICK, MD 21704




                                          Page 51 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 115 of 321

Akorn, Inc.                                                                                 Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.411 UL INFORMATION & INSIGHTS                UNKNOWN                                                               $1,100
      23 BRITISH AMERICAN ROAD
                                      ACCOUNT NO.: NOT AVAILABLE

     LATHAM, NY 12110


3.412 ULINE                                    UNKNOWN                                                              $13,792
      12575 ULINE DRIVE
                                      ACCOUNT NO.: NOT AVAILABLE

     PLEASANT PRAIRIE, WI 53158


3.413 UNITED VETERINARY SERVICES               UNKNOWN                                                               $3,200
      ASSOCIATION
      3465 BOX HILL CORP CTR DR STE   ACCOUNT NO.: NOT AVAILABLE
      H


     ABINGDON, MD 21009


3.414 UPS FREIGHT                              UNKNOWN                                                               $1,152
      28013 NETWORK PLACE
                                      ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60673-1280


3.415 US CUSTOMS AND BORDER                    UNKNOWN                                                               $1,000
      PROTECTION
      PO BOX 530071                   ACCOUNT NO.: NOT AVAILABLE


     ATLANTA, GA 30353-0071


3.416 US INTERNATIONAL MEDIA LLC               UNKNOWN                                                             $270,444
      (USIM)
      3415 S. SEPULVEDA BLVD. SUITE   ACCOUNT NO.: NOT AVAILABLE
      800
      LOS ANGELES, CA 90034


3.417 VALPAK LTD                               UNKNOWN                                                                 $443
      ATTN STRATFORD BUSINESS
      PARK                            ACCOUNT NO.: NOT AVAILABLE
      BANBURY RD

     STRATFORD UPON AVON, CV37
     7GW


3.418 VEEVA SYSTEMS INC                        UNKNOWN                                                             $167,142
      PO BOX 740434
                                      ACCOUNT NO.: NOT AVAILABLE

     LOS ANGELES, CA 90074-0434


                                            Page 52 of 64 to Schedule E/F Part 2
                     Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 116 of 321

Akorn, Inc.                                                                               Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.419 VEOLIA ES TECHNICAL                    UNKNOWN                                                               $5,018
      SOLUTIONS
      PO BOX 73709                  ACCOUNT NO.: NOT AVAILABLE


     CHICAGO, IL 60673-7709


3.420 VERITIV TEXAS (UNISOURCE)             UNKNOWN                                                                   $54
      1-866-819-8029 ROBERT BURGESS
      2828 TRADE CENTER DR SUITE 140 ACCOUNT NO.: NOT AVAILABLE

     CARROLLTON, TX 75007


3.421 VERITIV OHIO                           UNKNOWN                                                              $40,061
      6120 S GILMORE ROAD
                                    ACCOUNT NO.: NOT AVAILABLE

     FAIRFIELD, OH 45014


3.422 VERIZON                                UNKNOWN                                                                 $443
      PO BOX 15124
                                    ACCOUNT NO.: NOT AVAILABLE

     ALBANY, NY 12212-5124


3.423 VERIZON                                UNKNOWN                                                                 $246
      PO BOX 28003
                                    ACCOUNT NO.: NOT AVAILABLE

     LEHIGH VALLEY, PA 18002-8003


3.424 VERIZON WIRELESS                       UNKNOWN                                                              $23,874
      PO BOX 25505
                                    ACCOUNT NO.: NOT AVAILABLE

     LEHIGH VALLEY, PA 18002-5505


3.425 VIKING HEALTHCARE SOLUTIONS            UNKNOWN                                                              $42,500
      INC
      28 ANDOVER STREET SUITE 100   ACCOUNT NO.: NOT AVAILABLE


     ANDOVER, MA 01810


3.426 VILLAGE OF GURNEE                      UNKNOWN                                                                 $428
      ATTN: REVENUE COLLECTION
      325 N OPLAINE RD              ACCOUNT NO.: NOT AVAILABLE

     GURNEE, IL 60031




                                          Page 53 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 117 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.427 VISIONARY CONSULTANTS INC             UNKNOWN                                                               $2,500
      3933 REAL QUIET LN
                                   ACCOUNT NO.: NOT AVAILABLE

     LEXINGTON, KY 40509


3.428 VONAGE BUSINESS SOLUTIONS             UNKNOWN                                                                 $998
      INC
      PO BOX 392415                ACCOUNT NO.: NOT AVAILABLE


     PITTSBURGH, PA 15251-9415


3.429 VOORTHUIS OPTICIANS                   UNKNOWN                                                                  $52
      3301 NEW MEXICO AVE NW
                                   ACCOUNT NO.: NOT AVAILABLE

     WASHINGTON, DC 20016


3.430 VWR INTERNATIONAL                     UNKNOWN                                                               $4,451
      P. O. BOX 640169
                                   ACCOUNT NO.: NOT AVAILABLE

     PITTSBURGH, PA 15264-0169


3.431 WALGREENS BOOTS ALLIANCE              UNKNOWN                                                                 $579
      DEV GMBH
      ATTN: ACCOUNTS PAYABLE       ACCOUNT NO.: NOT AVAILABLE
      UNTERMATTWEG 8, CH-3027

     BERNE,


3.432 WA-MCO                                UNKNOWN                                                             $140,277
      PO BOX 9501
                                   ACCOUNT NO.: NOT AVAILABLE

     OLYMPIA, WA 98507-9501


3.433 WA-MEDICAID                           UNKNOWN                                                              $12,597
      PO BOX 9501
                                   ACCOUNT NO.: NOT AVAILABLE

     OLYMPIA, WA 98507-9501


3.434 WAREHOUSE DIRECT                      UNKNOWN                                                              $24,433
      2001 S MOUNT PROSPECT RD
                                   ACCOUNT NO.: NOT AVAILABLE

     DES PLAINES, IL 60018-1808




                                         Page 54 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 118 of 321

Akorn, Inc.                                                                              Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address    Date Claim Was Incurred And       C U       D   Basis For   Offset   Amount of Claim
Including Zip Code                        Account Number                              Claim

Trade Payables

3.435 WASHINGTON UNIVERSITY                 UNKNOWN                                                                 $542
      SCHOOL OF MEDICINE
      660 S EUCLID AVE             ACCOUNT NO.: NOT AVAILABLE
      ST. LOUIS, MO 63110


3.436 WASTE MANAGEMENT                      UNKNOWN                                                               $1,397
      P.O. BOX 4648
                                   ACCOUNT NO.: NOT AVAILABLE

     CAROL STREAM, IL 60197-4648


3.437 WATER-JEL TECHNOLOGIES LLC            UNKNOWN                                                               $8,926
      50 BROAD ST
                                   ACCOUNT NO.: NOT AVAILABLE

     CARLSTADT, NJ 07072


3.438 WATERS CORP                           UNKNOWN                                                                 $134
      34 MAPLE ST
                                   ACCOUNT NO.: NOT AVAILABLE

     MILFORD, MA 01757


3.439 WESTERN PEST SERVICES                 UNKNOWN                                                               $4,100
      423 SHREWSBURY AVE
                                   ACCOUNT NO.: NOT AVAILABLE

     SHREWSBURY, NJ 07702-4012


3.440 WESTERN VETERINARY CONF               UNKNOWN                                                              $18,400
      2425 EAST OQUENDO ROAD
                                   ACCOUNT NO.: NOT AVAILABLE

     LAS VEGAS, NV 89120


3.441 WILKENS-ANDERSON COMPANY              UNKNOWN                                                              $10,190
      4525 WEST DIVISION ST
                                   ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60651


3.442 WILMERHALE                            UNKNOWN                                                              $60,163
      PO BOX 7247-8760
                                   ACCOUNT NO.: NOT AVAILABLE

     PHILADELPHIA, PA 19170-8760




                                         Page 55 of 64 to Schedule E/F Part 2
                      Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 119 of 321

Akorn, Inc.                                                                                Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D   Basis For      Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.443 WINDSTREAM DBA PAETEC                  UNKNOWN                                                                  $4,812
      PO BOX 9001013
                                    ACCOUNT NO.: NOT AVAILABLE

     LOUISVILLE, KY 40290-1013


3.444 WINSTON & STRAWN                       UNKNOWN                                                                  $9,881
      36235 TREASURY CENTER
                                    ACCOUNT NO.: NOT AVAILABLE

     CHICAGO, IL 60694-6200


3.445 WORKIVA INC                            UNKNOWN                                                                  $5,825
      2900 UNIVERSITY BLVD
                                    ACCOUNT NO.: NOT AVAILABLE

     AMES, IA 50010


3.446 WORLDWIDE BOOK SERVICES INC            UNKNOWN                                                                  $2,008
      115 FRANKLIN TURNPIKE SUITE
      402                           ACCOUNT NO.: NOT AVAILABLE


     MAHWAH, NJ 07430


3.447 YULIA DICHENKO                         UNKNOWN                                                                    $117
      NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.448 ZHEJIANG HISUN PHARMA CHINA            UNKNOWN                                                                $240,000
      46 WAISHA ROAD JIAOJIANG
      DISTRICT                      ACCOUNT NO.: NOT AVAILABLE
      ZHEJIANG PROVINCE

     TAIZHOU CITY, 318000


                                                                                     Trade Payables Total:       $16,813,776




                                          Page 56 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20             Page 120 of 321

Akorn, Inc.                                                                                    Case Number:       Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For        Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Litigation

3.449 AMERICA'S 1ST CHOICE OF             UNKNOWN                                     Antitrust Matter             UNDETERMINED
      SOUTH CAROLINA, INC.
      ATTN: ANTHONY CHRISTINA,     ACCOUNT NO.: NOT AVAILABLE
      LOWEY DANNENBERG PC
      ONE TOWER BRIDGE
      100 FRONT ST., SUITE 520
      WEST CONSHOHOCKEN, PA 19428-
      2977


3.450 AMX MASTER - MAGNETAR -                 UNKNOWN                                  Direct Claim                UNDETERMINED
      PASSIVE RISK ARBITRAGE                                                          (Opt-Out from
      ATTN: LAWRENCE ROLNICK,        ACCOUNT NO.: NOT AVAILABLE                           Class)
      MICHAEL J. HAMPSON, MARC B.
      KRAMER
      LOWENSTEIN SANDLER LLP
      1251 AVENUE OF THE AMERICAS
      NEW YORK, NY 10020


3.451 AMX MASTER - MAGNETAR -                 UNKNOWN                                  Direct Claim                UNDETERMINED
      PASSIVE RISK ARBITRAGE                                                          (Opt-Out from
      ATTN: ANDREW DYLAN             ACCOUNT NO.: NOT AVAILABLE                           Class)
      CAMPBELL, JOHN BLAIR
      HAARLOW JR.
      NOVACK & MACEY LLP
      100 NORTH RIVERSIDE PLAZA
      CHICAGO, IL 60606


3.452 AQR ABSOLUTE RETURN MASTER              UNKNOWN                                  Direct Claim                UNDETERMINED
      ACCOUNT, L.P.                                                                   (Opt-Out from
      ATTN: SUYASH AGRAWAL           ACCOUNT NO.: NOT AVAILABLE                           Class)
      MASSEY & GAIL LLP
      50 EAST WASHINGTON STREET,
      SUITE 400
      CHICAGO, IL 60602


3.453 AQR ABSOLUTE RETURN MASTER              UNKNOWN                                  Direct Claim                UNDETERMINED
      ACCOUNT, L.P.                                                                   (Opt-Out from
      ATTN: JACOB BUCHDAHL, ARUN     ACCOUNT NO.: NOT AVAILABLE                           Class)
      SUBRAMANIAN, MARK HATCH-
      MILLER
      SUSMAN GODFREY LLP
      1301 AVENUE OF THE AMERICAS,
      32ND FLOOR
      NEW YORK, NY 10017


3.454 BLUE CROSS AND BLUE SHIELD          UNKNOWN                                     Antitrust Matter             UNDETERMINED
      OF NORTH CAROLINA, ET AL.
      ATTN: ANTHONY CHRISTINA,     ACCOUNT NO.: NOT AVAILABLE
      LOWEY DANNENBERG PC
      ONE TOWER BRIDGE
      100 FRONT ST., SUITE 520
      WEST CONSHOHOCKEN, PA 19428-
      2977



                                           Page 57 of 64 to Schedule E/F Part 2
                       Case 20-11177-KBO                Doc 272        Filed 07/01/20            Page 121 of 321

Akorn, Inc.                                                                                            Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address               Date Claim Was Incurred And       C U       D     Basis For      Offset   Amount of Claim
Including Zip Code                                   Account Number                                Claim

Litigation

3.455 CIGNA                                            UNKNOWN                                   Antitrust                UNDETERMINED
      ATTN: ROBERT A. BURKE                                                                       Pricing
      900 COTTAGE GROVE ROAD                  ACCOUNT NO.: NOT AVAILABLE
      BLOOMFIELD, CT 06002


3.456 CONFIDENTIAL                                     UNKNOWN                                    False                   UNDETERMINED
      ATTN: JASON P SULTZER, THE                                                                Advertising
      SULTZER LAW GROUP                       ACCOUNT NO.: NOT AVAILABLE
      85 CIVIC CENTER PLAZA, SUITE
      200
      POUGHKEEPSIE, NY 12601


3.457 DEBRA COHEN                                      UNKNOWN                                 Employment                 UNDETERMINED
      MASHEL LAW, LLC                                                                          Discrimination
      500 CAMPUS DRIVE, SUITE 303             ACCOUNT NO.: NOT AVAILABLE
      MORGANVILLE, NJ 07751


3.458 FIR TREE VALUE MASTER FUND LP        UNKNOWN                                              Direct Claim              UNDETERMINED
      ATTN: ANDREW DYLAN                                                                       (Opt-Out from
      CAMPBELL, JOHN BLAIR          ACCOUNT NO.: NOT AVAILABLE                                     Class)
      HAARLOW JR.
      NOVACK & MACEY LLP
      100 NORTH RIVERSIDE PLAZA
      CHICAGO, IL 60606


3.459 FIR TREE VALUE MASTER FUND LP        UNKNOWN                                              Direct Claim              UNDETERMINED
      ATTN: LAWRENCE ROLNICK,                                                                  (Opt-Out from
      RICHARD BODNAR, JENNIFER      ACCOUNT NO.: NOT AVAILABLE                                     Class)
      ANN RANDOLPH, MICHAEL J.
      HAMPSON, SHEILA SADIGHI
      LOWENSTEIN SANDLER LLP
      1251 AVENUE OF THE AMERICAS
      NEW YORK, NY 10020


3.460 Fresenius Kabi AG                                UNKNOWN                                  Breach of                 UNDETERMINED
      ATTN: Donald J. Wolfe, Jr., Esq.,                                                          Contract
      Michael A. Pittenger, Esq., T. Brad     ACCOUNT NO.: NOT AVAILABLE
      Davey, Esq., Jacob R. Kirkham, Esq.,
      Elizabeth M. Taylor, Esq., Matthew F.
      Davis, Esq.Potter Anderson &
      Corroon LLP
      1313 N. Market Street
      Hercules Plaza, 6th Floor
      Wilmington, DE 19801


3.461 FRESENIUS KABI AG                                UNKNOWN                                  Breach of                 UNDETERMINED
      ATTN: RYAN P. NEWELL, ESQUIRE,                                                             Contract
      CONNOLLY GALLAGHER, LLP                 ACCOUNT NO.: NOT AVAILABLE
      THE BRANDYWINE BUILDING
      1000 WEST STREET, SUITE 1400
      WILMINGTON, DE 19801




                                                    Page 58 of 64 to Schedule E/F Part 2
                       Case 20-11177-KBO               Doc 272        Filed 07/01/20            Page 122 of 321

Akorn, Inc.                                                                                           Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And       C U       D     Basis For      Offset   Amount of Claim
Including Zip Code                                  Account Number                                Claim

Litigation

3.462 FRESENIUS KABI AG                               UNKNOWN                                  Breach of                 UNDETERMINED
      ATTN:SAMUEL T. HIRZEL,                                                                    Contract
      ESQUIRE, ELIZABETH A.                  ACCOUNT NO.: NOT AVAILABLE
      DEFELICE, ESQUIRE, HEYMAN
      ENERIO GATTUSO & HIRZEL LLP
      300 DELAWARE AVENUE, SUITE
      200
      WILMINGTON, DE 19801


3.463 FRESENIUS KABI AG                               UNKNOWN                                  Breach of                 UNDETERMINED
      ATTN: STEPHEN P. LAMB,                                                                    Contract
      ESQUIRE, DANIEL A. MASON,              ACCOUNT NO.: NOT AVAILABLE
      ESQUIRE, BRENDAN, W.
      SULLIVAN, ESQUIREPAUL, WEISS,
      RIFKIND, WHARTON & GARRISON
      LLP
      500 DELAWARE AVENUE, SUITE
      200
      PO BOX 32
      WILMINGTON, DE 19899-0032


3.464 GABELLI & COMPANY, INC                          UNKNOWN                                  Direct Claim                 $30,000,000
      ATTN: DAVID M. GOLDMAN, ESQ                                                             (Class Action)
      ONE CORPORATE CENTER                   ACCOUNT NO.: NOT AVAILABLE
      401 THEODORE FREMD AVENUE
      RYE, NY 10580


3.465 GABELLI & COMPANY, INC                          UNKNOWN                                  Direct Claim              UNDETERMINED
      ATTN: ABRAHAM ALEXANDER, AVI                                                            (Class Action)
      JOSEFSON, JOHN JAMES RIZIO-            ACCOUNT NO.: NOT AVAILABLE
      HAMILTON, KATE WHITMAN
      AUFSES, KURT MICHAEL
      HUNCIKER
      BERNSTEIN LITOWITZ BERGER &
      GROSSMANN
      1251 6TH AVE
      NEW YORK, NY 10020


3.466 Gabelli & Company, Inc                          UNKNOWN                                  Direct Claim              UNDETERMINED
      ATTN: Andrew John Entwistle,                                                            (Class Action)
      Andrew Mitchell Sher, Arthur Vincent   ACCOUNT NO.: NOT AVAILABLE
      Nealon, Brendan J. Brodeur, Joshua
      Killion Porter, Robert Nicholas
      Cappucci, Vincent Rodger Cappucci
      Entwistle & Cappucci
      299 Park Ave 20th floor
      New York, NY 10171




                                                   Page 59 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO            Doc 272        Filed 07/01/20             Page 123 of 321

Akorn, Inc.                                                                                      Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U       D     Basis For       Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Litigation

3.467 GENERIC PHARMACEUTICALS                   UNKNOWN                                  Price Fixing               UNDETERMINED
      PRICING ANTITRUST LITIGATION                                                       Class Action
      ATTN: DIANNE M. NAST, ESQ.,      ACCOUNT NO.: NOT AVAILABLE
      NASTLAW LLC
      1101 MARKET STREET
      SUITE 2801
      PHILADELPHIA, PA 19107


3.468 GENERIC PHARMACEUTICALS                   UNKNOWN                                  Price Fixing               UNDETERMINED
      PRICING ANTITRUST LITIGATION                                                       Class Action
      ATTN: JAN P. LEVINE, ESQ.,       ACCOUNT NO.: NOT AVAILABLE
      PEPPER HAMILTON LLP
      3000 TWO LOGAN SQUARE
      EIGHTEENTH & ARCH STREETS
      PHILADELPHIA, PA 19103-2799


3.469 GENERIC PHARMACEUTICALS                   UNKNOWN                                  Price Fixing               UNDETERMINED
      PRICING ANTITRUST LITIGATION                                                       Class Action
      ATTN: W. JOSEPH NIELSEN, ESQ.,   ACCOUNT NO.: NOT AVAILABLE
      CONNECTICUT ATTORNEY
      GENERAL’S OFFICE
      55 ELM ST
      HARTFORD, CT 06106


3.470 GENERIC PHARMACEUTICALS                   UNKNOWN                                  Price Fixing               UNDETERMINED
      PRICING ANTITRUST LITIGATION                                                       Class Action
      ATTN: ROBERTA LIEBENBERG,        ACCOUNT NO.: NOT AVAILABLE
      ESQ., FINE, KAPLAN, AND BLACK
      R.P.C.
      ONE SOUTH BROAD STREET
      23RD FLOOR
      PHILADELPHIA, PA 19107


3.471 GREER/CARR                                UNKNOWN                                   Personal                  UNDETERMINED
      ATTN: MICHAEL GREER;                                                               injury/death
      KIMBERLY SIMOES                  ACCOUNT NO.: NOT AVAILABLE
      GREER, RUSSELL & DENT, PLLC
      117 NORTH BROADWAY STREET
      TUPELO, MS 38804


3.472 JAMES SHENAN                              UNKNOWN                                 Employment                  UNDETERMINED
      151 FRONTIER WAY                                                                  Discrimination
      TINTON FALLS, NJ 07753           ACCOUNT NO.: NOT AVAILABLE


3.473 JASON CAPOZELLO                           UNKNOWN                                 Personal Injury             UNDETERMINED
      ATTN: ROBERT PERAGINE
      CELLINO & BARNES                 ACCOUNT NO.: NOT AVAILABLE
      532 BROADHOLLOW ROAD, SUITE
      107
      MELVILLE, NY 11747




                                             Page 60 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO           Doc 272        Filed 07/01/20            Page 124 of 321

Akorn, Inc.                                                                                    Case Number:     Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Litigation

3.474 JOHNNY WICKSTROM                         UNKNOWN                                 Shareholder               UNDETERMINED
      ATTN: JEREMY A. LIEBERMAN, J.                                                    Violations of
      ALEXANDER HOOD II, JONATHAN     ACCOUNT NO.: NOT AVAILABLE                        10-b-5, S/A
      D. LINDENFELD
      POMERANTZ LLP
      600 THIRD AVENUE, 20TH FLOOR
      NEW YORK, NY 10016


3.475 JOHNNY WICKSTROM                         UNKNOWN                                 Shareholder               UNDETERMINED
      ATTN: J. ALEXANDER HOOD, II,                                                     Violations of
      JEREMEY ALAN LEIBERMAN          ACCOUNT NO.: NOT AVAILABLE                        10-b-5, S/A
      POMERANTZ LLP
      600 THIRD AVENUE, FLOOR 20
      NEW YORK, NY 10016


3.476 JOHNNY WICKSTROM                         UNKNOWN                                 Shareholder               UNDETERMINED
      ATTN: PATRICK V. DAHLSTROM                                                       Violations of
      POMERANTZ LLP                   ACCOUNT NO.: NOT AVAILABLE                        10-b-5, S/A
      TEN SOUTH LASALLE STREET,
      SUITE 3505
      CHICAGO, IL 60603


3.477 JOHNNY WICKSTROM                         UNKNOWN                                 Shareholder               UNDETERMINED
      ATTN: PHILLIP C. KIM AND                                                         Violations of
      LAURENCE M. ROSEN               ACCOUNT NO.: NOT AVAILABLE                        10-b-5, S/A
      THE ROSEN LAW FIRM
      275 MADISON AVENUE, 40TH
      FLOOR
      NEW YORK, NY 10016


3.478 MANIKAY MASTER FUND, LP                  UNKNOWN                                  Direct Claim             UNDETERMINED
      ATTN: LAWRENCE ROLNICK,                                                          (Opt-Out from
      RICHARD BODNAR, JENNIFER        ACCOUNT NO.: NOT AVAILABLE                           Class)
      ANN RANDOLPH, MICHAEL J.
      HAMPSON
      LOWENSTEIN SANDLER LLP
      1251 AVENUE OF THE AMERICAS
      NEW YORK, NY 10020


3.479 MANIKAY MASTER FUND, LP                  UNKNOWN                                  Direct Claim             UNDETERMINED
      ATTN: ANDREW DYLAN                                                               (Opt-Out from
      CAMPBELL, JOHN BLAIR            ACCOUNT NO.: NOT AVAILABLE                           Class)
      HAARLOW JR.
      NOVACK & MACEY LLP
      100 NORTH RIVERSIDE PLAZA
      CHICAGO, IL 60606




                                            Page 61 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO         Doc 272        Filed 07/01/20             Page 125 of 321

Akorn, Inc.                                                                                   Case Number:      Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For       Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Litigation

3.480 MANIKAY MASTER FUND, LP                UNKNOWN                                  Direct Claim               UNDETERMINED
      ATTN: ANDREW DYLAN                                                             (Opt-Out from
      CAMPBELL, JOHN BLAIR          ACCOUNT NO.: NOT AVAILABLE                           Class)
      HAARLOW JR.
      NOVACK & MACEY LLP
      100 NORTH RIVERSIDE PLAZA
      CHICAGO, IL 60606


3.481 MANIKAY MASTER FUND, LP                UNKNOWN                                  Direct Claim               UNDETERMINED
      ATTN: LAWRENCE ROLNICK,                                                        (Opt-Out from
      RICHARD BODNAR, JENNIFER      ACCOUNT NO.: NOT AVAILABLE                           Class)
      ANN RANDOLPH, MICHAEL J.
      HAMPSON
      LOWENSTEIN SANDLER LLP
      1251 AVENUE OF THE AMERICAS
      NEW YORK, NY 10020


3.482 PAPA ET AL.                            UNKNOWN                                  Third party                UNDETERMINED
      ATTN: THOMAS H.                                                                subpoena for
      PRZYBYLOWSKI, POMERANTZ LLP   ACCOUNT NO.: NOT AVAILABLE                          Akorn
      10 SOUTH LASALLE STREET,                                                        documents
      SUITE 3505
      CHICAGO, IL 60603


3.483 PROVEPHARM, INC.                    UNKNOWN                                       False                    UNDETERMINED
      ATTN: FELICE B. GALANT,                                                         Advertising
      NORTON ROSE FULBRIGHT US LLP ACCOUNT NO.: NOT AVAILABLE
      1301 AVENUE OF THE AMERICAS
      NEW YORK, NY 10019-6022


3.484 REUBEN BACHRACH                        UNKNOWN                                 Personal Injury             UNDETERMINED
      ATTN: ALAN BERLINER
      ROBERT TREAT CENTER           ACCOUNT NO.: NOT AVAILABLE
      50 PARK PLACE, SUITE 825
      NEWARK, NJ 07102


3.485 STATE OF MISSISSIPPI                   UNKNOWN                                   Medicaid                  UNDETERMINED
      ATTN: GEORGE W NEVILLE AND                                                     Reimbursment
      JACQUELINE H RAY              ACCOUNT NO.: NOT AVAILABLE
      OFFICE OF THE MISSISSIPPI
      ATTORNEY GENERAL
      P.O. BOX 220
      JACKSON, MS 39205


3.486 TIA A WALDBEESSER                      UNKNOWN                                 Employment                  UNDETERMINED
      3903 EAST CAMELOT CIRCLE                                                       Discrimination
      APT 303                       ACCOUNT NO.: NOT AVAILABLE
      DECATUR, IL 62526


3.487 TINA M SPENCE                          UNKNOWN                                 Employment                  UNDETERMINED
      834 W DIVISION ST                                                              Discrimination
      DECATUR, IL 62526             ACCOUNT NO.: NOT AVAILABLE


                                          Page 62 of 64 to Schedule E/F Part 2
                    Case 20-11177-KBO          Doc 272        Filed 07/01/20            Page 126 of 321

Akorn, Inc.                                                                                   Case Number:       Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For      Offset    Amount of Claim
Including Zip Code                          Account Number                                Claim

Litigation

3.488 TWIN MASTER FUND, LTD.                  UNKNOWN                                  Direct Claim               UNDETERMINED
      ATTN: LAWRENCE ROLNICK,                                                         (Opt-Out from
      MARC B. KRAMER, THOMAS E.      ACCOUNT NO.: NOT AVAILABLE                           Class)
      REDBURN, MICHAEL J. HAMPSON
      LOWENSTEIN SANDLER LLP
      1251 AVENUE OF THE AMERICAS
      NEW YORK, NY 10020


3.489 TWIN MASTER FUND, LTD.                  UNKNOWN                                  Direct Claim               UNDETERMINED
      ATTN: ANDREW DYLAN                                                              (Opt-Out from
      CAMPBELL, JOHN BLAIR           ACCOUNT NO.: NOT AVAILABLE                           Class)
      HAARLOW JR.
      NOVACK & MACEY LLP
      100 NORTH RIVERSIDE PLAZA
      CHICAGO, IL 60606


3.490 TYLER KREITZ                            UNKNOWN                                    False                    UNDETERMINED
      ATTN: CHRISTOPHER D. MOON,                                                       Advertising
      MOON LAW                       ACCOUNT NO.: NOT AVAILABLE
      600 WEST BROADWAY, SUITE 700
      SAN DIEGO, CA 92101


3.491 U.S. CONSULTS, LLC                      UNKNOWN                                  Breach of                  UNDETERMINED
      ATTN: SAM JENKINS                                                                 Contract
      2419 KINGS HIGHWAY             ACCOUNT NO.: NOT AVAILABLE
      SHREVEPORT, LA 71103


3.492 WALMART                                 UNKNOWN                                   Product                   UNDETERMINED
      ATTN: WALMART'S COUNSEL,                                                          Liability
      TRACY L DIXON KUTAK ROCK LLP   ACCOUNT NO.: NOT AVAILABLE
      THE OMAHA BUILDING, 1650
      FARNAM STREET
      OMAHA, NE 68102-2103


                                                                                             Litigation Total:       $30,000,000




                                           Page 63 of 64 to Schedule E/F Part 2
                 Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 127 of 321

Akorn, Inc.                                                                        Case Number:   Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

                                       Total: All Creditors with NONPRIORITY Unsecured Claims         $46,813,776




                                      Page 64 of 64 to Schedule E/F Part 2
                         Case 20-11177-KBO                 Doc 272        Filed 07/01/20          Page 128 of 321

Akorn, Inc.                                                                                             Case Number:          Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
     Part 3:       List Others to Be Notified About Unsecured Claims

4.     List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed
       are collection agencies, assignees of claims listed above, and attorneys for secured creditors.


 Creditor's Name, Mailing Address Including Zip Code                      On which line in Part 1 did you enter        Last 4 digits of account
                                                                                 the related creditor?                   number for this entity


4. 1    NONE




                                                       Page 1 of 1 to Schedule E/F Part 3
                         Case 20-11177-KBO              Doc 272         Filed 07/01/20    Page 129 of 321

Akorn, Inc.                                                                                      Case Number:    Case 20-11177

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims


5.      Add the amounts of priority and nonpriority unsecured claims.


                                                                                                         Total of claim amounts


5a.     Total claims from Part 1                                                           5a.                               $0



5b.     Total claims from Part 2                                                           5b.     +                $46,813,776




5c.     Total of Parts 1 and 2                                                             5c.                      $46,813,776

        Lines 5a + 5b = 5c.




                                                     Page 1 of 1 to Schedule E/F Part 4
                                                  Case 20-11177-KBO                   Doc 272          Filed 07/01/20            Page 130 of 321

Akorn, Inc.                                                                                                                                                    Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
1.   Does the debtor have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
           Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).

2.   List all contracts and unexpired leases

 Nature of the Debtor's Interest                               Expiration Date        Contract ID      Co-Debtor Name                                             Address



Service and Supply Agreements

2. 1        ABAX - SECRETARIAL SERVICES                                                 10003                      ABAX CORPORATE SERVICES LTD                   6TH FLOOR TOWER A
                                                                                                                                                                 EBENE
                                                                                                                                                                 1 CYBERCITY,
                                                                                                                                                                 MAURITIUS

2. 2        ABSORPTION SYSTEMS IN VITRO SUDY                                            10004                      ABSORPTION SYSTEMS                            436 CREAMERY WAY SUITE 600
            PROPOSAL # 17AKORP5_10.2.17                                                                                                                          EXTON, PA 19341

2. 3        MSA WITH ABSORPTION                                                         10005                      ABSORPTION SYSTEMS LP                         436 CREAMERY WAY SUITE 600
            SYSTEMS_12.14.16                                                                                                                                     EXTON, PA 19341

2. 4        ACCENTURE MASTER SERVICES                                                   10006                      ACCENTURE LLP                                 ATTN: THOMAS JOHNSTONE,
            AGREEMENT                                                                                                                                            MANAGING DIRECTOR
                                                                                                                                                                 161 N. CLARK ST
                                                                                                                                                                 CHICAGO, IL 60601

2. 5        ACCENTURE SOW_2019.10.24                                                    10007                      ACCENTURE LLP                                 PO BOX 70629
                                                                                                                                                                 CHICAGO, IL 60672-0629

2. 6        STATEMENT OF WORK RE: MASTER                                                10008                      ACCENTURE LLP                                 ATTN: THOMAS JOHNSTONE,
            SERVICES AGREEMENT DATED                                                                                                                             MANAGING DIRECTOR
            SEPTEMBER 16, 2019                                                                                                                                   161 N. CLARK ST
                                                                                                                                                                 CHICAGO, IL 60601

2. 7        STATEMENT OF WORK #2 TO REMS                                                10009                      ACCORD HEALTHCARE, INC.                       1009 SLATER ROAD, SUITE 210
            PROJECT MANAGEMENT AGREEMENT                                                                                                                         DURHAM, NC 27703
            EFFECTIVE AS OF JANUARY 1, 2014

2. 8        AJILON AGENCY STAFFING                                                      10010                      ACCOUNTING PRINCIPALS, INC D/B/A              DEPT CH 14031
            AGREEMENT_11.16.18                                                                                     AJILON PROFESSIONAL STAFFING                  PALANTINE, IL 60055



                                                                                      Page 1 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 131 of 321

Akorn, Inc.                                                                                                                   Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID   Co-Debtor Name                                    Address



Service and Supply Agreements

2. 9       CONSULTING SERVICES                                    10011                   ACCOUNTING PRINCIPALS, INC., ALSO    DEPT CH 14031
           AGREEMENT_2017.01.19                                                           DOING BUSINESS AS AJILON             PALATINE, IL 60055
                                                                                          PROFESSIONAL STAFFING AND
                                                                                          PARKER + LYNCH CONSULTING

2. 10      AGENCY TECHNICAL AGREEMENT TO                          11458                   ACCURISTIX                           ATTN: TANIS GARDNER,
           THE DISTRIBUTION SERVICES                                                                                           HARPREET UPPAL
           AGREEMENT DATED NOVEMBER 28,                                                                                        2844 BRISTOL CIRCLE
           2005                                                                                                                OAKVILLE, ONTARIO L6H 6G4
                                                                                                                               CANADA

2. 11      FIRST AMENDING AGREEMENT TO AND                        10012                   ACCURISTIX, FORMERLY, MCKESSON       2844 BRISTOL CIRCLE
           MADE PART OF THE DISTRIBUTION                                                  LOGISTICS SOLUTIONS                  OAKVILLE, ON L6H 6G4
           SERVICES AGREEMENT DATED                                                                                            CANADA
           NOVEMBER 28, 2005

2. 12      GUARANTEED PRICE AGREEMENT RE:                         11459                   ADP, LLC                             ATTN: CAREY O'DONNELL,
           PAYROLL, HCM AND TLM                                                                                                EXECUTIVE RELATIONSHIP
                                                                                                                               MANAGER
                                                                                                                               15 WATERVIEW BOULEVARD
                                                                                                                               PARSIPPANY, NJ 07054

2. 13      MASTER SERVICES AGREEMENT                              11460                   ADP, LLC                             ATTN: LEGAL DEPARTMENT
                                                                                                                               15 WATERVIEW BOULEVARD
                                                                                                                               PARSIPPANY, NJ 07054

2. 14      SERVICE AGREEMENT RE: WASTE                            11461                   ADVANCED DISPOSAL SERVICES           ATTN: CHUCK DUNCAN
           DISPOSAL                                                                       SOLID WASTE MIDWEST, LLC             PO BOX 74008053
                                                                                                                               CHICAGO, IL 60674-8053

2. 15      SERVICE AGREEMENT RE: WASTE                            11461                   ADVANCED DISPOSAL SERVICES           ATTN: CHUCK DUNCAN
           DISPOSAL                                                                       SOLID WASTE MIDWEST, LLC             PO BOX 74008053
                                                                                                                               CHICAGO, IL 60674-8053

2. 16      SERVICE AGREEMENT NO. 324622 RE:                       11463                   ADVANCED INSTRUMENTS, LLC            ATTN: KENNY DREW, SR SALES
           EQUIPMENT SERVICE AND                                                                                               DIRECTOR
           MAINTENANCE                                                                                                         2 TECHNOLOGY WAY
                                                                                                                               NORWOOD, MA 02062



                                                                Page 2 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 132 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID   Co-Debtor Name                               Address



Service and Supply Agreements

2. 17      SERVICE AGREEMENT NO. 338492 RE:                       11464                   ADVANCED INSTRUMENTS, LLC       ATTN: KENNY DREW, SR SALES
           EQUIPMENT SERVICE AND                                                                                          DIRECTOR
           MAINTENANCE                                                                                                    2 TECHNOLOGY WAY
                                                                                                                          NORWOOD, MA 02062

2. 18      SERVICE AGREEMENT NO. 338492 RE:                       11464                   ADVANCED INSTRUMENTS, LLC       ATTN: KENNY DREW, SR SALES
           EQUIPMENT SERVICE AND                                                                                          DIRECTOR
           MAINTENANCE                                                                                                    2 TECHNOLOGY WAY
                                                                                                                          NORWOOD, MA 02062

2. 19      MSA_2017.03.15                                         10013                   ADVANCED RESOURCES              8057 SOLUTIONS CENTER
                                                                                                                          CHICAGO, IL 60677-8000

2. 20      SOW #4_2018.09.11                                      10014                   ADVANCED RESOURCES LLC          8057 SOLUTIONS CENTER
                                                                                                                          CHICAGO, IL 60677-8000

2. 21      AEROTEK ORGINAL MSA 2009                               10015                   AEROTEK SCIENTIFIC              PO 198531
                                                                                                                          ATLANTA, GA 30384-8531

2. 22      DIRECT PLACEMENT AGREEMENT RE:                         11465                   AEROTEK SCIENTIFIC, LLC         ATTN: NICOLE TENEBRUSO,
           DILIGENT SEARCH FOR QUALIFIED                                                                                  ACCOUNT MANAGER
           CANDIDATES FOR THE DESIGNATED                                                                                  7301 PARKWAY DRIVE
           JOB OPENINGS                                                                                                   HANOVER, MD 21076

2. 23      DIRECT PLACEMENT AGREEMENT RE:                         11465                   AEROTEK, INC.                   ATTN: ASHLEY MATTIA, ACCOUNT
           DILIGENT SEARCH FOR QUALIFIED                                                                                  MANAGER
           CANDIDATES FOR THE DESIGNATED                                                                                  3689 COLLECTION CENTER DR
           JOB OPENINGS                                                                                                   CHICAGO, IL 60693

2. 24      AES STIPULATED CONTRACT FULLY                          10016                   AES CLEAN TECHNOLOGY, INC.      422 STUMP ROAD
           EXECUTED                                                                                                       MONTGOMERYVILLE, PA 189369630

2. 25      AETNA SECOND AMENDMENT TO THE                          10017                   AETNA HEALTH MANAGEMENT, LLC    BANK OF AMERICA
           MANUFACTURER'S DISCOUNT                                                                                        AHM BOX #100896, 6000
           AGREEMENT @01-01-2016                                                                                          FELDWOOD ROAD
                                                                                                                          COLLEGE PARK, GA 30349




                                                                Page 3 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 133 of 321

Akorn, Inc.                                                                                                               Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID   Co-Debtor Name                               Address



Service and Supply Agreements

2. 26      AFT AMENDMENT NO 1_2019.10.25                           10018                   AFT PHARMACEUTICALS             MANU TAPU DRIVE
                                                                                                                           C/- GEODIS WILSON NZ LTD,
                                                                                                                           AUCKLAND INTERNATIONAL
                                                                                                                           AIRPORT
                                                                                                                           AUCKLAND INTL AIRPORT, NA
                                                                                                                           NEW ZEALAND

2. 27      AFT INTERNATIONAL DISTRIBUTION                          10019                   AFT PHARMACEUTICALS LIMITED     MANU TAPU DRIVE
           AGREEMENT_2019.09.23                                                                                            C/- GEODIS WILSON NZ LTD,
                                                                                                                           AUCKLAND INTERNATIONAL
                                                                                                                           AIRPORT
                                                                                                                           AUCKLAND INTL AIRPORT, NA
                                                                                                                           NEW ZEALAND

2. 28      FIRST AMENDMENT TO THE                                  11466                   AFT PHARMACEUTICALS LIMITED     LEVEL 1, 129 HURSTMERE ROAD
           INTERNATIONAL DISTRIBUTION                                                                                      TAKAPUNA, AUCKLAND 0622
           AGREEMENT DATED SEPTEMBER 23,                                                                                   NIGER
           2019

2. 29      AMENDMENT NO. 1 TO RESOLUTION OF                        11467                   AGIDENS AG                      ATTN: DALLENES WALTER;
           DISPUTE                                                                                                         STRUYF BJORN
                                                                                                                           HOHENRAINSTRASSE 10
                                                                                                                           PRATTELN 4133

2. 30      AGILENT QUTATION_2019.03.13                             10020                   AGILENT TECHNOLOGIES            2850 CENTERVILLE ROAD
                                                                                                                           WILMINGTON, DE 19808-1610

2. 31      SERVICE CONTRACT QUOTATION NO.                          11468                   AGILENT TECHNOLOGIES INC.       ATTN: JOSEPH P NASH
           5000748215                                                                                                      2850 CENTERVILLE ROAD
                                                                                                                           WILMINGTON, DE 19808-1610

2. 32      QUOTATION DATED AUGUST 19, 2019                         10021                   AGILENT TECHNOLOGIES, INC       ATTN: JOSEPH P NASH
                                                                                                                           2850 CENTERVILLE ROAD
                                                                                                                           WILMINGTON, DE 19808-1610

2. 33      AHEAD MEMORY EXPANSION SEPT 2016                        10022                   AHEAD, LLC                      75 REMITTANCE DRIVE DEPT 6980
                                                                                                                           CHICAGO, IL 60675-6980




                                                                 Page 4 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20        Page 134 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID   Co-Debtor Name                                   Address



Service and Supply Agreements

2. 34      API SUPPLY AGREEMENT                                    10023                   AIR LIQUIDE INDUSTRIAL U.S. LP      PO BOX 301046
                                                                                                                               DALLAS, TX 75303-1046

2. 35      AMRI PROPOSAL_2019.12.18                                10027                   ALBANY MOLECULAR RESEARCH, INC |    3065 KENT AVE
                                                                                           AMRI                                WEST LAFAYETTE, IN 47906

2. 36      QUOTE                                                   11469                   ALBANY MOLECULAR RESEARCH, INC.     ATTN: ESTELA R. FALLA, SALES
                                                                                                                               DIRECTOR, GENERIC APIS AMRI
                                                                                                                               25 CORPORATE CIRCLE
                                                                                                                               P.O. BOX 15098
                                                                                                                               ALBANY, NY 122212-5098

2. 37      ALCAMI PROPOSAL_2.1.17                                  10029                   ALCAMI CORPORATION                  PO BOX 603059
                                                                                                                               CHARLOTTE, NC 28260

2. 38      CHANGE ORDER AKOA2304.1 TO                              11470                   ALCAMI CORPORATION                  ATTN: LAUREN BRELAND,
           PROPOSAL AKOA2304 DATED                                                                                             TECHNICAL EVALUATIONS
           DECEMBER 31, 2018 RE: ADDITIONAL                                                                                    SPECIALIST II
           ANTIBIOTIC ASSAY ACTIVITIES                                                                                         165 FIELDCREST AVENUE
                                                                                                                               EDISON, NJ 08837

2. 39      CHANGE ORDER TO PROPOSAL                                10030                   ALCAMI CORPORATION                  ATTN: RITA OAKS, TECHNICAL
           AKOC2302 RE: STABILITY PROGRAM                                                                                      EVALUATIONS SPECIALIST II
           UPDATE                                                                                                              PO BOX 603059
                                                                                                                               CHARLOTTE, NC 28260-3059

2. 40      LETTER RE: PROPOSAL AKOA2304                            11471                   ALCAMI CORPORATION                  ATTN: SAMPLE CONTROL UNIT
           ANALYTICAL TESTING SERVICES FOR                                                                                     AND JUDY BOAN
           2019 ANNUAL RAW MATERIALS TESTING                                                                                   165 FIELDCREST AVENUE
                                                                                                                               EDISON, NJ 08837

2. 41      PROPOSAL FOR ANALYTICAL TESTING                         11472                   ALCAMI CORPORATION                  ATTN: CALEB GRUENDLING
                                                                                                                               PO BOX 603059
                                                                                                                               CHARLOTTE, NC 28260-3059

2. 42      PROPOSAL FOR ANALYTICAL TESTING                         11473                   ALCAMI CORPORATION                  ATTN: CORBIN SHAW
           SERVICES                                                                                                            PO BOX 603059
                                                                                                                               CHARLOTTE, NC 28260-3059


                                                                 Page 5 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 135 of 321

Akorn, Inc.                                                                                                         Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID   Co-Debtor Name                           Address



Service and Supply Agreements

2. 43      PROPOSAL RE: STABILITY                                10031                   ALCAMI CORPORATION          ATTN: ROSHINI KADAKIA,
                                                                                                                     TECHNICAL EVALUATIONS
                                                                                                                     SPECIALIST
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 44      PROPOSAL RE: ANALYTICAL TESTING                       10032                   ALCAMI CORPORATION          ATTN: LAUREN BRELAND,
           SERVICES FOR 2019 ANNUAL RAW                                                                              TECHNICAL EVALUATIONS
           MATERIALS TESTING                                                                                         SPECIALIST II
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 45      PROPOSAL RE: ANNUAL PRODUCT                           10033                   ALCAMI CORPORATION          ATTN: DJ TYLER, SENIOR
           REVIEW                                                                                                    TECHNICAL EVALUATIONS
                                                                                                                     SPECIALIST
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 46      PROPOSAL RE: ANNUAL STABILITY                         10034                   ALCAMI CORPORATION          ATTN: RITA OAKS, TECHNICAL
                                                                                                                     EVALUATIONS SPECIALIST II
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 47      PROPOSAL RE: MANUFACTURE AND                          10035                   ALCAMI CORPORATION          ATTN: LISA ELLIOT-LEWIS, SENIOR
           PROCESS VALIDATION                                                                                        DIRECTOR, TECHNICAL
                                                                                                                     PROPOSALS
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 48      PROPOSAL RE: STABILITY                                10036                   ALCAMI CORPORATION          ATTN: ROSHINI KADAKIA,
                                                                                                                     TECHNICAL EVALUATIONS
                                                                                                                     SPECIALIST
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

2. 49      PROPOSAL RE: STABILITY COVERING                       10037                   ALCAMI CORPORATION          ATTN: ROSHINI KADAKIA,
           SERVICES                                                                                                  TECHNICAL EVALUATIONS
                                                                                                                     SPECIALIST
                                                                                                                     PO BOX 603059
                                                                                                                     CHARLOTTE, NC 28260-3059

                                                               Page 6 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20         Page 136 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID   Co-Debtor Name                                  Address



Service and Supply Agreements

2. 50      ALCAMI CHANGE ORDER_2019.12.17                         10038                   ALCMAI CORPORATION                 PO BOX 603059
                                                                                                                             CHARLOTTE, NC 28260

2. 51      CONSULTING AGREEMENT ALICE                             10039                   ALICE T. EPITROPOULOS, MD          5005 SQUIRREL BEND
           EPITROPOULOS_2018.11.30                                                                                           COLUMBUS, OH 43220

2. 52      PRODUCT PURCHASE AGREEMENT                             10040                   ALINA HEALTH SYSTEM                ATTN: TONY COLLINS-KWONG
                                                                                                                             2925 CHICAGO AVE.
                                                                                                                             MINNEAPOLIS, MN 55407

2. 53      ENGAGEMENT LETTER                                      10041                   ALIXPARTNERS, LLP                  PO BOX 5838
           022119_2019.02.24                                                                                                 CAROL STREAM, IL 60197-5838

2. 54      MSA_2017.03.03                                         10042                   ALKU                               200 BRICKSTONE SQUARE SUITE
                                                                                                                             503
                                                                                                                             ANDOVER, MA 01810

2. 55      ALLIANTRX SUPPLY                                       10045                   ALLIANTRX                          4190 MILLENIA BLVD
           AGREEMENT_4.21.17                                                                                                 ORLANDO, FL 32839

2. 56      LETTER RE: COVID-19 SCREENING                          11474                   ALLIED UNIVERSAL SECURITY          ATTN: MICHAEL POLENZANI
                                                                                          SERVICES                           PO BOX 828854
                                                                                                                             PHILDELPHIA, PA 19182-8854

2. 57      AB AGREEMENT FULLY                                     10046                   ALLIEDBARTON SECURITY SERVICES     PO BOX 828854
           EXECUTED_2015-05-                                                              LLC                                PHILADELPHIA, PA 19182-8854
           19_UPDATEDSIGNATURE

2. 58      SECURITY OFFICER SERVICE                               11475                   ALLIEDBARTON SECURITY SERVICES     ATTN: ANDREW BARBIERI, CLIENT
           AGREEMENT                                                                      LLC                                VALUE MANAGER
                                                                                                                             EIGHT TOWER
                                                                                                                             161 WASHINGTON STREET, SUITE
                                                                                                                             600
                                                                                                                             CONSHOHOCKEN, PA 19428

2. 59      ALLIEDBARTON SECURITY SERVICES,                        10047                   ALLIEDBARTON SECURITY SERVICES,    PO BOX 828854
           LLC                                                                            LLC                                PHILADELPHIA, PA 19182-8854



                                                                Page 7 of 181 to Schedule G
                                      Case 20-11177-KBO           Doc 272        Filed 07/01/20           Page 137 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID   Co-Debtor Name                                  Address



Service and Supply Agreements

2. 60      API SUPPLY AGREEMENT                                     10048                   ALP PHARM BEIJING CO., LTD.        ATTN: ALP PHARM LTD
                                                                                                                               A8330, JIACHENG BUSINESS
                                                                                                                               CENTER NO JIA 3, BEIWA ROAD, XI
                                                                                                                               SAN HUAN, HAIDIAN DISTRIC
                                                                                                                               BEIJING, 100089
                                                                                                                               CHINA

2. 61      EXCLUSIVE LICENSE AND COMMERCIAL                         10050                   AMBIO, INC.                        PO BOX 130937
           AGREEMENT                                                                                                           CARLSBAD, CA 92013-0937

2. 62      AMBITECH SOW #7_11.8.18                                  10051                   AMBITECH ENGINEERIG CORP           DEPARTMENT 4514
                                                                                                                               CAROL STREAM, IL 60122-4514

2. 63      AMBITECH ENGINEERING SOW #4_8.2.17                       10052                   AMBITECH ENGINEERING CORP          DEPARTMENT 4514
                                                                                                                               CAROL STREAM, IL 60122-4514

2. 64      AMBITECH ENGINEERING CORP SOW 2 -                        10053                   AMBITECH ENGINEERING CORP.         DEPARTMENT 4514
           2016                                                                                                                CAROL STREAM, IL 60122-4514

2. 65      STATEMENT OF WORK RE: MASTER                             11476                   AMBITECH ENGINEERING CORP.         ATTN: JOSEPH V. IDASZAK,
           PROFESSIONAL SERVICES AGREEMENT                                                                                     SENIOR PROJECT DIRECTOR
           DATED MAY 6, 2016                                                                                                   DEPARTMENT 4514
                                                                                                                               CAROL STREAM, IL 60122-4514

2. 66      MEMORANDUM OF AGREEMENT RE:                              11477                   AMERICAN INTERNATIONAL CHEMICAL    NOT AVAILABLE
           SUPPLY

2. 67      AKORN-AIRES RELOCATION SERVICES                          10054                   AMERICAN INTERNATIONAL             DBA AIRES
           AGREEMENT-EXECUTED                                                               RELOCATION SOLUTIONS, LLC          PO BOX 536459
                                                                                                                               PITTSBURGH, PA 15253

2. 68      ABC AMENDMENT TO MSA_2019.01.08                          10055                   AMERISOURCEBEREN DRUG              PO BOX 247
                                                                                            CORPORATION                        ATTN: ACCTS PAYABLE
                                                                                                                               THOROFARE, NJ 08086

2. 69      AMERISOURCEBERGEN 3RD PARTY                              10056                   AMERISOURCEBERGEN                  PO BOX 247
           MANUFACTURER LETTER_6.6.18                                                                                          ATTN: ACCTS PAYABLE
                                                                                                                               THOROFARE, NJ 08086


                                                                  Page 8 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 138 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID   Co-Debtor Name                              Address



Service and Supply Agreements

2. 70      ATTACHMENT II RE: DRUG QUALITY AND                       10057                   AMERISOURCEBERGEN               1300 MORRIS DRIVE
           SECURITY ACT (DQSA) AND TITLE II,                                                                                CHESTERBROOK, PA 19087
           DRUG SUPPLY CHAIN SECURITY ACT
           (DSCSA)

2. 71      CONTINUING GUARANTY AND                                  10058                   AMERISOURCEBERGEN               ATTN: DAVID PICARD
           INDEMNIFICATION AGREEMENT                                                                                        1300 MORRIS DRIVE
                                                                                                                            CHESTERBROOK, PA 19087

2. 72      LETTER RE: CONTRACT PRICING AND                          10059                   AMERISOURCEBERGEN               ATTN: AMERISOURCEBERGEN
           CHARGEBACKS                                                                                                      REPRESENTATIVE
                                                                                                                            1300 MORRIS DRIVE
                                                                                                                            CHESTERBROOK, PA 19087

2. 73      NEW AGREEMENT CHECK LIST                                 10060                   AMERISOURCEBERGEN               ATTN: DAVID PICARD
           AMERISOURCEBERGEN - DQSA                                                                                         1300 MORRIS DRIVE
           AUTHORIZED TRADING PARTNER                                                                                       CHESTERBROOK, PA 19087

2. 74      NEW AGREEMENT CHECK LIST                                 10061                   AMERISOURCEBERGEN               ATTN: DAVID PICARD
           AMERISOURCEBERGEN BRAND DSA                                                                                      1300 MORRIS DRIVE
           AMENDMENT                                                                                                        CHESTERBROOK, PA 19087

2. 75      TRANSITION NOTICE RE: LETTER                             10062                   AMERISOURCEBERGEN               ATTN: DAVID PICARD
           AGREEMENT EFFECTIVE DECEMBER                                                                                     1300 MORRIS DRIVE
           2018                                                                                                             CHESTERBROOK, PA 19087

2. 76      ATTACHMENT C 2015 PHARMACY                               10063                   AMERISOURCEBERGEN CORP.         ATTN: LINDA DAVIS
           SELECT APPROVED WHOLESALERS                                                                                      100 FRIARS LANE
                                                                                                                            THOROFARE, NJ 08086

2. 77      AMENDMENT TO DISTRIBUTION                                10064                   AMERISOURCEBERGEN CORPORATION ATTN: AKIN ODUTOLA
           SERVICES AGREEMENT RE: EXHIBIT D                                                                               1300 MORRIS DRIVE
           DATED JANUARY 1, 2014                                                                                          CHESTERBROOK, PA 19087-5594

2. 78      DISTRIBUTION SERVICES AGREEMENT                          10065                   AMERISOURCEBERGEN CORPORATION ATTN: AKIN ODUTOLA
                                                                                                                          1300 MORRIS DRIVE
                                                                                                                          CHESTERBROOK, PA 19087-5594




                                                                  Page 9 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 139 of 321

Akorn, Inc.                                                                                                               Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 79      LETTER AGREEMENT DATED OCTOBER                           10066                   AMERISOURCEBERGEN CORPORATION ATTN: FRANKLIN HARRIS
           12, 2018 RE: MODIFICATION OF                                                                                   1300 MORRIS DRIVE
           GENERIC WHOLESALER SERVICES                                                                                    CHESTERBROOK, PA 19087
           AGREEMENT DATED NOVEMBER 1, 2013

2. 80      LETTER RE: MODIFICATION TO SECTION                       10067                   AMERISOURCEBERGEN CORPORATION ATTN: AKIN ODUTOLA, LARRY
           1A OF THE DISTRIBUTION SERVICES                                                                                MAHER
           AGREEMENT DATED JANUARY 1, 2014                                                                                227 WASHINGTON ST.
                                                                                                                          CONSHOHOCKEN, PA 19428

2. 81      LETTER RE: MODIFICATION TO EXHIBIT                       10068                   AMERISOURCEBERGEN DRUG CORP     ATTN: FRANK HARRIS
           A OF THE CONTROLLED DISTRIBUTION                                                                                 227 WASHINGTON STREET
           PROGRAM ADDENDUM TO THE MASTER                                                                                   CONSHOHOCKEN, PA 19428
           DISTRIBUTION SERVICES AGREEMENT
           DATED JANUARY 1, 2015

2. 82      ABC ADDENDUM TO MDSA_2019.01.19                          10069                   AMERISOURCEBERGEN DRUG          PO BOX 247
                                                                                            CORPORATI                       ATTN: ACCTS PAYABLE
                                                                                                                            THOROFARE, NJ 08086

2. 83      ADDENDUM TO MASTER DISTRIBUTION                          10070                   AMERISOURCEBERGEN DRUG          1300 MORRIS DRIVE
           SERVICES AGREEMENT DATED                                                         CORPORATION                     CHESTERBROOK, PA 19087-5594
           JANUARY 1, 2015 RE: RESTRICTED
           PRODUCTS

2. 84      AMENDMENT TO DISTRIBUTION                                10071                   AMERISOURCEBERGEN DRUG          PO BOX 247
           SERVICES AGREEMENT 01.01.2009                                                    CORPORATION                     ATTN: ACCTS PAYABLE
                                                                                                                            THOROFARE, NJ 08086

2. 85      AMENDMENT TO MASTER                                      10072                   AMERISOURCEBERGEN DRUG          ATTN: RICHARD TREMONTE, SVP
           DISTRIBUTION SERVICES AGREEMENT                                                  CORPORATION                     GLOBAL GENERICS
           DATED JANUARY 1, 2012                                                                                            1300 MORRIS DRIVE
                                                                                                                            CHESTERBROOK, PA 19087-5594

2. 86      AMENDMENT TO MASTER                                      10073                   AMERISOURCEBERGEN DRUG          ATTN: RICHARD TREMONTE
           DISTRIBUTION SERVICES AGREEMENT                                                  CORPORATION                     1300 MORRIS DRIVE
           DATED JANUARY 1, 2012 RE:                                                                                        CHESTERBROOK, PA 19087-5594
           COSTCO/KIRKLAND PROGRAM



                                                                  Page 10 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 140 of 321

Akorn, Inc.                                                                                                            Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 87      AMENDMENT TO MASTER                                    10074                   AMERISOURCEBERGEN DRUG        ATTN: JOHN CHOU
           DISTRIBUTION SERVICES AGREEMENT                                                CORPORATION                   1300 MORRIS DRIVE
           DATED JANUARY 1, 2015                                                                                        CHESTERBROOK, PA 19087-5594

2. 88      MASTER DISTRIBUTION SERVICES                           10075                   AMERISOURCEBERGEN DRUG        ATTN: JOHN CHOU
           AGREEMENT                                                                      CORPORATION                   1300 MORRIS DRIVE
                                                                                                                        CHESTERBROOK, PA 19087-5594

2. 89      PHARMAGEN GENERICS PROGRAM                             10076                   AMERISOURCEBERGEN DRUG        ATTN: FRANK HARRIS
           ADDENDUM TO MASTER DISTRIBUTION                                                CORPORATION                   227 WASHINGTON STREET
           SERVICES AGREEMENT DATED                                                                                     CONSHOHOCKEN, PA 19428
           JANUARY 1, 2015

2. 90      PRXO GENERICS PROGRAM ADDENDUM                         10077                   AMERISOURCEBERGEN DRUG        ATTN: JOHN CHOU
           TO MASTER SERVICES AGREEMENT RE:                                               CORPORATION                   1300 MORRIS DRIVE
           SCHEDULE OF AWARDED PRODUCTS                                                                                 CHESTERBROOK, PA 19087-5594

2. 91      AMERISOURCEBERGEN ADDENDUM TO                          10078                   AMERISOURCEBERGEN GLOBAL      SEILERSTRASSE 8
           MSA_2018.12.28                                                                 MANUFACTURER SERVICES GMBH    3011 BERN
                                                                                                                         ,
                                                                                                                        SWITZERLAND

2. 92      MASTER SERVICES AGREEMENT RE:                          10079                   AMERISOURCEBERGEN GLOBAL      ATTN: PEYTON HOWELL
           INFORMATION AND DATA SERVICES                                                  MANUFACTURER SERVICES GMBH    1300 MORRIS DRIVE
                                                                                                                        CHESTERBROOK, PA 19087

2. 93      PRXO GENERICS PROGRAM ADDENDUM                         10080                   AMERISOURCEBERGEN GLOBAL      ATTN: PEYTON HOWELL
           TO MASTER SERVICES AGREEMENT                                                   MANUFACTURER SERVICES GMBH    1300 MORRIS DRIVE
           EFFECTIVE JANUARY 1, 2015 RE:                                                                                CHESTERBROOK, PA 19087
           MARKETING SERVICES

2. 94      AMENDMENT NO. 2 TO STATEMENT OF                        10082                   AMNEAL PHARMACEUTICALS        CANDIS EDWARDS, SVP
           WORK NO. 1                                                                                                   REGULATORY AFFAIRS
                                                                                                                        400 CROSSING BOULEVARD,
                                                                                                                        THIRD FLOOR
                                                                                                                        BRIDGEWATER, NJ 08807-2863




                                                                Page 11 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 141 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 95      SCOPE OF WORK FOR PROFESSIONAL                           11479                   AMNEAL PHARMACEUTICALS, LLC     ATTN: CANDIS EDWARDS
           SERVICES                                                                                                         400 CROSSING BOULEVARD,
                                                                                                                            THIRD FLOOR
                                                                                                                            BRIDGEWATER, NJ 08807-2863

2. 96      SCOPE OF WORK FOR PROFESSIONAL                           11479                   AMNEAL PHARMACEUTICALS, LLC     ATTN: CANDIS EDWARDS
           SERVICES                                                                                                         400 CROSSING BOULEVARD,
                                                                                                                            THIRD FLOOR
                                                                                                                            BRIDGEWATER, NJ 08807-2863

2. 97      AMRI PHOTSTABILITY STABILITY                             10083                   AMRI COMPLEX SCIENCE EXPERT     3065 KENT AVE
           PROTOCOL_9.26.18                                                                 SOLUTIONS                       WEST LAFAYETTE, IN 47906

2. 98      AMRI SOW_10.16.18                                        10084                   AMRI SSCI, LLC                  3065 KENT AVE
                                                                                                                            WEST LAFAYETTE, IN 47906

2. 99      STATEMENT OF WORK #1 PURSUANT                            11481                   AMS CONSULTING                  ATTN: STEPHEN COCO
           TO THE MASTER SERVICES                                                                                           4001 SEELEY AVE
           AGREEMENT, DATED APRIL 17, 2017.                                                                                 DOWNERS GROVE, IL 60515

2. 100     STATEMENT OF WORK #2 PURSUANT                            11482                   AMS CONSULTING                  ATTN: STEPHEN COCO
           TO THE MASTER SERVICES                                                                                           4001 SEELEY AVE
           AGREEMENT, DATED APRIL 17, 2017.                                                                                 DOWNERS GROVE, IL 60515

2. 101     STATEMENT OF WORK #3 PURSUANT                            11483                   AMS CONSULTING                  4001 SEELEY AVE
           TO THE MASTER SERVICES                                                                                           DOWNERS GROVE, IL 60515
           AGREEMENT, DATED APRIL 17, 2017.

2. 102     CO #2_2018.12.05                                         10085                   AMS CONSULTING LLC              4001 SEELEY AVE
                                                                                                                            DOWNERS GROVE, IL 60515

2. 103     MSA_2017.04.17                                           10086                   AMS CONSULTING LLC, A NEVADA    4001 SEELEY AVE
                                                                                            LIMITED LIABILITY COMPANY       DOWNERS GROVE, IL 60515

2. 104     AMENDMENT #1 TO SUPPLIER                                 10087                   ANDA, INC.                      ATTN: TONY MIHELICH AND MIKE
           PURCHASE AGREEMENT DATED                                                                                         PORTER
           MARCH, 8TH, 2016                                                                                                 2915 WESTON ROAD
                                                                                                                            WESTON, FL 33331


                                                                  Page 12 of 181 to Schedule G
                                      Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 142 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest             Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 105     AMENDMENT #2 TO SUPPLIER                             11484                   ANDA, INC.                           ATTN: ANTHONY MIHELICH
           PURCHASE AGREEMENT DATED MARCH                                                                                    2915 WESTON ROAD
           8, 2016                                                                                                           WESTON, FL 33331

2. 106     PURCHASE AGREEMENT                                   10089                   ANDA, INC.                           ATTN: TONY MIHELICH, VICE
                                                                                                                             PRESIDENT PURCHASING
                                                                                                                             2915 WESTON ROAD
                                                                                                                             WESTON, FL 33331

2. 107     ANDERSON PEST SOLUTIONS                              10090                   ANDERSON PEST SOLUTIONS,             PO BOX 600670
                                                                                        DIVISION OF ANDEX CO.                JACKSONVILLE, FL 32260-0670

2. 108     ANKURA MASTER SERVICES                               10091                   ANKURA CONSULTING GROUP, LLC         2000 K STREET NW 12TH FLOOR
           AGREEMENT                                                                                                         WASHINGTON, DC 20006

2. 109     FSS SUPPLY LETTER                                    10092                   ANN ENGLISH, CONTRACT SPECIALIST,    NATIONAL ACQUISITION CENTER
                                                                                        U.S. DEPARTMENT OF VETERANS          POB 76
                                                                                        AFFAIRS, VA FEDERAL SUPPLY           HINES, IL 60141
                                                                                        SCHEDULE SERVICE, HINES, IL

2. 110     ANTARES AMENDMENT NO.1_7.30.18                       10094                   ANTARES VISION                       VIA DEL FERRO 16-25039
                                                                                                                             TRAVAGLIATO (BS),
                                                                                                                             ITALY

2. 111     APEX STAFFING SERVICES                               10095                   APEX SYSTEMS LLC                     4400 COX ROAD SUITE 200
           AGREEMENT_7.9.18                                                                                                  GLEN ALLEN, VA 23060

2. 112     APEX MSA AND SOW MICKEY                              10096                   APEX SYSTEMS, LLC                    4400 COX ROAD SUITE 200
           HAMILTON_8.11.17                                                                                                  GLEN ALLEN, VA 23060

2. 113     AMENDMENT TO AGREEMENT DATED                         10097                   APEXUS LLC                           ATTN: JOHN BARNES, SENIOR
           APRIL 1, 2015                                                                                                     DIRECTOR
                                                                                                                             290 E. JOHN CARPENTER
                                                                                                                             FREEWAY
                                                                                                                             IRVING, TX 75062




                                                              Page 13 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 143 of 321

Akorn, Inc.                                                                                                            Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 114     SUB-340B PHARMACY SUPPLIER                              10098                   APEXUS LLC                   ATTN: GENERAL COUNSEL
           AGREEMENT                                                                                                    290 E. JOHN CARPENTER
                                                                                                                        FREEWAY
                                                                                                                        IRVING, TX 75062

2. 115     STATEMENT OF WORK #2 TO REMS                            10099                   APOTEX CORP.                 2400 NORTH COMMERCE
           PROJECT MANAGEMENT AGREEMENT                                                                                 PARKWAY, SUITE 400
           EFFECTIVE AS OF JANUARY 1, 2014                                                                              WESTON, FL 33326

2. 116     STATEMENT OF WORK NO. 1 RE:                             10100                   APOTEX, INC.                 BISHT BHUPESH SENGH,
           PROJECT MANAGEMENT, SERVICE                                                                                  ASSOCIATE DIRECTOR,
           PROVIDER MANAGEMENT, FINANCIAL                                                                               REGULATORY OFFICER
           MANAGEMENT AND SPONSOR                                                                                       150 SIGNET DRIVE
           MANAGEMENT                                                                                                   TORONTO, ON M9L 1T9
                                                                                                                        CANADA

2. 117     PURCHASE AGREEMENT                                      10101                   APRIA HEALTHCARE             26220 ENTERPRISE COURT
                                                                                                                        LAKE FOREST, CA 92630

2. 118     APTAR 2ND AMENDMENT_10.1.18                             10102                   APTARGROUP, INC              250 NORTH ROUTE 303
                                                                                                                        CONGERS, NY 10920-1408

2. 119     THIRD AMENDMENT TO SUPPLY                               11485                   APTARGROUP, INC.             265 EXCHANGE DRIVE, SUITE 100
           AGREEMENT DATED JANUARY 1, 2011                                                                              CRYSTAL LAKE, IL 60014

2. 120     ARAMARK MSA_2019.12.18                                  10103                   ARAMARK UNIFORM SERVICES     26792 NEWARK PLACE
                                                                                                                        CHICAGO, IL 60673-1792

2. 121     MASTER SERVICE AGREEMENT                                11486                   ARAMARK UNIFORM SERVICES     ATTN: PHILIP MCKINNEY,
                                                                                                                        GENERAL MANAGER
                                                                                                                        115 NORTH FIRST STREET
                                                                                                                        BURBANK, CA 91502

2. 122     SCHEDULE 1 TO MASTER CONTRACT                           11487                   ARAMARK UNIFORM SERVICES     ATTN: PHILIP MCKINNEY,
                                                                                                                        GENERAL MANAGER
                                                                                                                        115 NORTH FIRST STREET
                                                                                                                        BURBANK, CA 91502




                                                                 Page 14 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 144 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 123     LICENSED PRODUCT                                      10105                   ARBOUR GROUP LLC                   PO BOX 775617
           AGREEMENT_2014.06.02                                                                                             CHICAGO, IL 60677-5617

2. 124     PROJECT CHANGE ORDER_2013.05.29                       10106                   ARBOUR GROUP, LLC                  PO BOX 775617
                                                                                                                            CHICAGO, IL 60677-5617

2. 125     ARIES GLOBAL LOGISTICS CUSTOMS                        10107                   ARIES GLOBAL LOGISTICS             PO BOX 592
           T&C_4.6.17                                                                                                       FRANKLIN SQUARE, NY 11010

2. 126     LETTER OF EXTENSION RE: ARMADA                        10108                   ARMADA HEALTH CARE                 ATTN: STEPHANIE BATTAGLIA,
           VERSAPHARM CONTRACT AMDVER13                                                                                     VICE PRESIDENT, GENERIC
                                                                                                                            CONTRACTS
                                                                                                                            51 JFK PARKWAY, 4TH FLOOR
                                                                                                                            SHORT HILLS, NJ 07078

2. 127     AGREEMENT RE: PHARMACEUTICAL                          10109                   ARMADA HEALTHCARE                  ATTN: DIRECTOR OF CONTRACTS
           PRODUCT                                                                                                          51 JFK PARKWAY, 4TH FLOOR
                                                                                                                            SHORT HILLS, NJ 07078

2. 128     AMENDMENT TO AGREEMENT RE:                            10110                   ARMADA HEALTHCARE                  ATTN: KALPESH PATEL
           ARMADA-BIOSCRIP, INC.                                                                                            51 JFK PARKWAY, 4TH FLOOR
                                                                                                                            SHORT HILLS, NJ 07078

2. 129     AMENDMENT TO AGREEMENT RE:                            10111                   ARMADA HEALTHCARE                  ATTN: VP, GENERIC CONTRACTS
           RECOGNIZING AKORN, VERSAPHARM                                                                                    51 JFK PARKWAY, 4TH FLOOR
           AND HI TECH PHARMACAL AS AKORN,                                                                                  SHORT HILLS, NJ 07078
           INC.

2. 130     ARTHUR J. GALLAGHER RISK                              10114                   ARTHUR J. GALLAGHER RISK           39735 TREASURY CENTER
           MANAGEMENT SERVICES, INC                                                      MANAGEMENT SERVICES, INC.          CHICAGO, IL 60694-9700

2. 131     ASCENSION HEALTH RESOURCE AND                         10123                   ASCENSION HEALTH ALLIANCE D/B/A    ATTN: MIKE WRAY, VP CONTRACT
           SUPPLY MANAGEMENT GROUP, LLC                                                  ASCENSION - THE RESOURCE GROUP     DESIGN
           AMENDMENT NO. 6 TO                                                                                               PO BOX 505302
           PHARMACEUTICALS PURCHASE                                                                                         ST. LOUIS, MO 63150-5302
           AGREEMENT DATED APRIL 1, 2015




                                                               Page 15 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 145 of 321

Akorn, Inc.                                                                                                                Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 132     ASCENSION AMENDMENT NO 7_6.6.18                         10124                   ASCENSION HEALTH RESOURCE AND    SUPPLY MANAGEMENT GROUP
                                                                                           SUPPLY MANAGEMENT GROUP          LLC
                                                                                                                            101 SOUTH HANLEY ROAD SUITE
                                                                                                                            450
                                                                                                                            SAINT LOUIS, MO 63105

2. 133     ASCENSION AMENDMENT NO                                  10125                   ASCENSION HEALTH RESOURCE AND    SUPPLY MANAGEMENT GROUP
           10_2018.07.27                                                                   SUPPLY MANAGEMENT GROUP LLC      LLC
                                                                                                                            101 SOUTH HANLEY ROAD SUITE
                                                                                                                            450
                                                                                                                            SAINT LOUIS, MO 63105

2. 134     AGREEMENT CHECKLIST AND GENERIC                         10126                   ASCENSION HEALTH RESOURCE AND    ATTN: STRATEGIC SOURCING
           PHARMACEUTICALS GPO AGREEMENT                                                   SUPPLY MANAGEMENT GROUP, LLC     VICE PRESIDENT
           RE: GENERIC INJECTABLES                                                                                          2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 135     AMENDMENT (#001) TO GENERIC                             10127                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO DATED                                                       SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AUGUST 1, 2017                                                                                                   2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 136     AMENDMENT (#001) TO GENERIC                             10127                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO DATED                                                       SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AUGUST 1, 2017                                                                                                   2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 137     AMENDMENT (#002) TO GENERIC                             10128                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                   SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                             2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 138     AMENDMENT (#003) TO GENERIC                             10129                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                   SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                             2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146




                                                                 Page 16 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 146 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 139     AMENDMENT (#003) TO                                   10130                   ASCENSION HEALTH RESOURCE AND    ATTN: BRAD FORTH, VP
           PHARMACEUTICALS PURCHASE                                                      SUPPLY MANAGEMENT GROUP, LLC     STRATEGIC SOURCING
           AGREEMENT DATED APRIL 1, 2015                                                                                  2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 140     AMENDMENT (#003) TO                                   10130                   ASCENSION HEALTH RESOURCE AND    ATTN: BRAD FORTH, VP
           PHARMACEUTICALS PURCHASE                                                      SUPPLY MANAGEMENT GROUP, LLC     STRATEGIC SOURCING
           AGREEMENT DATED APRIL 1, 2015                                                                                  2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 141     AMENDMENT (#004) TO GENERIC                           10131                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                 SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                           2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 142     AMENDMENT (#005) TO                                   10132                   ASCENSION HEALTH RESOURCE AND    ATTN: CHIEF OPERATING OFFICER
           PHARMACEUTICALS PURCHASE                                                      SUPPLY MANAGEMENT GROUP, LLC     2054 WESTPORT CENTER DRIVE
           AGREEMENT DATED APRIL 1, 2015                                                                                  ST. LOUIS, MO 63146

2. 143     AMENDMENT (#006) TO GENERIC                           10133                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                 SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                           2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 144     AMENDMENT (#008) TO GENERIC                           10134                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                 SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                           2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 145     AMENDMENT (#008) TO                                   10135                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                      SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015                                                                                  2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146

2. 146     AMENDMENT (#009) TO GENERIC                           10136                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                 SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                           2054 WESTPORT CENTER DRIVE
                                                                                                                          ST. LOUIS, MO 63146



                                                               Page 17 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 147 of 321

Akorn, Inc.                                                                                                                Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 147     AMENDMENT (#10) TO                                      10137                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015                                                                                    2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 148     AMENDMENT (#11) TO                                      10138                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015 RE:                                                                                2054 WESTPORT CENTER DRIVE
           AGREEMENT EXTENSION                                                                                              ST. LOUIS, MO 63146

2. 149     AMENDMENT (#11) TO                                      10139                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015 RE:                                                                                2054 WESTPORT CENTER DRIVE
           AGREEMENT RENEWAL                                                                                                ST. LOUIS, MO 63146

2. 150     AMENDMENT (#11) TO                                      10139                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015 RE:                                                                                2054 WESTPORT CENTER DRIVE
           AGREEMENT RENEWAL                                                                                                ST. LOUIS, MO 63146

2. 151     AMENDMENT (#11) TO                                      10139                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015 RE:                                                                                2054 WESTPORT CENTER DRIVE
           AGREEMENT RENEWAL                                                                                                ST. LOUIS, MO 63146

2. 152     AMENDMENT (#12) TO                                      10140                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015                                                                                    2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 153     AMENDMENT NO. 7 (#007) TO                               10141                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS PURCHASE                                                        SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AGREEMENT DATED APRIL 1, 2015                                                                                    2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146

2. 154     AMENDMENT TO GENERIC                                    10142                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                   SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017                                                                                             2054 WESTPORT CENTER DRIVE
                                                                                                                            ST. LOUIS, MO 63146


                                                                 Page 18 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 148 of 321

Akorn, Inc.                                                                                                               Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 155     AMENDMENT TO GENERIC                                   10143                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           PHARMACEUTICALS GPO AGREEMENT                                                  SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           DATED AUGUST 1, 2017 RE: GENERIC                                                                                2054 WESTPORT CENTER DRIVE
           PHARMACEUTICAL PRICING                                                                                          ST. LOUIS, MO 63146

2. 156     AMENDMENT TO PHARMACEUTICALS                           11488                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY
           PURCHASE AGREEMENT NUMBER                                                      SUPPLY MANAGEMENT GROUP, LLC     101 SOUTH HANLEY ROAD SUITE
           PH000001572 DATED APRIL 1, 2015                                                                                 450
                                                                                                                           SAINT LOUIS, MO 63105

2. 157     ASCENSION AMENDMENT NO                                 10144                   ASCENSION HEALTH RESOURCE AND    SUPPLY MANAGEMENT GROUP
           11_2019.03.20                                                                  SUPPLY MANAGEMENT GROUP, LLC     LLC
                                                                                                                           101 SOUTH HANLEY ROAD SUITE
                                                                                                                           450
                                                                                                                           SAINT LOUIS, MO 63105

2. 158     ASCENSION HEALTH RESOURCE AND                          10145                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           SUPPLY MANAGEMENT GROUP, LLC                                                   SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AMENDMENT NO. 6 TO                                                                                              PO BOX 505302
           PHARMACEUTICALS PURCHASE                                                                                        ST. LOUIS, MO 63150-5302
           AGREEMENT DATED APRIL 1, 2015

2. 159     ASCENSION HEALTH RESOURCE AND                          10146                   ASCENSION HEALTH RESOURCE AND    ATTN: MIKE WRAY, VP CONTRACT
           SUPPLY MANAGEMENT GROUP, LLC                                                   SUPPLY MANAGEMENT GROUP, LLC     DESIGN
           AMENDMENT TO PHARMACEUTICALS                                                                                    2054 WESTPORT CENTER DRIVE
           PURCHASE AGREEMENT NUMBER                                                                                       ST. LOUIS, MO 63146
           PH000001572 DATED APRIL 1, 2015

2. 160     GENERIC PHARMACEUTICALS GPO                            10147                   ASCENSION HEALTH RESOURCE AND    ATTN: STRATEGIC SOURCING
           AGREEMENT RE: GENERIC                                                          SUPPLY MANAGEMENT GROUP, LLC     VICE PRESIDENT
           INJECTABLES                                                                                                     2054 WESTPORT CENTER DRIVE
                                                                                                                           ST. LOUIS, MO 63146

2. 161     GENERIC PHARMACEUTICALS GPO                            10147                   ASCENSION HEALTH RESOURCE AND    ATTN: VICE PRESIDENT USER-
           AGREEMENT RE: GENERIC                                                          SUPPLY MANAGEMENT GROUP, LLC     DIRECTED STRATEGIC SOURCING
           INJECTABLES                                                                                                     2054 WESTPORT CENTER DRIVE
                                                                                                                           ST. LOUIS, MO 63146




                                                                Page 19 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 149 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 162     PHARMACEUTICALS PURCHASE                                10148                   ASCENSION HEALTH RESOURCE AND    ATTN: VICE PRESIDENT USER-
           AGREEMENT RE: GENERIC                                                           SUPPLY MANAGEMENT GROUP, LLC     DIRECTED STRATEGIC SOURCING
           PHARMACEUTICALS                                                                                                  11775 BORMAN DRIVE, SUITE 340
                                                                                                                            ST. LOUIS, MO 63146

2. 163     ASCENSION AMENDMENT NO                                  10149                   ASCENSION HEALTH RESOURCE        SUPPLY MANAGEMENT GROUP
           9_2018.07.27                                                                    GROUP AND SUPPLY MANAGEMENT      LLC
                                                                                           GROUP LLC                        101 SOUTH HANLEY ROAD SUITE
                                                                                                                            450
                                                                                                                            SAINT LOUIS, MO 63105

2. 164     ASCENT REBATE PROGRAM                                   10150                   ASCENT HEALTH SERVICES LLC       1209 ORANGE STREET
           AGREEMENT_2019.11.18                                                                                             WILMINGTON, DE 19801

2. 165     FIRST AMENDMENT TO THE REBATE                           11489                   ASCENT HEALTH SERVICES LLC       C/O WADSACK SCHAFFHAUSEN
           PROGRAM AGREEMENT DATED                                                                                          AG
           OCTOBER 1, 2019                                                                                                  OBERSTADT 3
                                                                                                                            SCHAFFHAUSEN 8200

2. 166     INFLATION AGREEMENT RE: INFLATION                       10151                   ASCENT HEALTH SERVICES LLC       ATTN: ED ADAMCIK
           PROTECTION AND PREDICTABILITY                                                                                    C/O WADSACK SCHAFFHAUSEN
                                                                                                                            AG
                                                                                                                            OBERSTADT 3
                                                                                                                            SCHAFFHAUSEN 8200

2. 167     INFLATION AGREEMENT RE: INFLATION                       11490                   ASCENT HEALTH SERVICES LLC       ATTN: ED ADAMCIK
           PROTECTION AND PREDICTABILITY                                                                                    C/O WADSACK SCHAFFHAUSEN
                                                                                                                            AG
                                                                                                                            OBERSTADT 3
                                                                                                                            SCHAFFHAUSEN 8200
                                                                                                                            GEORGIA

2. 168     REBATE PROGRAM AGREEMENT                                10152                   ASCENT HEALTH SERVICES LLC       ATTN: ED ADAMCIK
                                                                                                                            C/O WADSACK SCHAFFHAUSEN
                                                                                                                            AG
                                                                                                                            OBERSTADT 3
                                                                                                                            SCHAFFHAUSEN 8200




                                                                 Page 20 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 150 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 169     REBATE PROGRAM AGREEMENT RE:                          11491                   ASCENT HEALTH SERVICES LLC           ATTN: ED ADAMCIK
           REBATE PROGRAM RATES AND                                                                                           C/O WADSACK SCHAFFHAUSEN
           ELIGIBILITY CRITERIA                                                                                               AG
                                                                                                                              OBERSTADT 3
                                                                                                                              SCHAFFHAUSEN 8200
                                                                                                                              GEORGIA

2. 170     THIRD ADDENDUM TO DISTRIBUTION                        10153                   ASD HEALTHCARE, A DIVISION OF ASD    ATTN: PRESIDENT
           SERVICES AGREEMENT DATED MAY 1,                                               SPECIALTY HEALTHCARE, INC.           3101 GAYLORD PARKWAY
           2010                                                                                                               FRISCO, TX 75034

2. 171     ADDENDUM TO DISTRIBUTIONS                             10154                   ASD SPECIALTY HEALTHCARE, INC.       ATTN: ROB BESSE, VP,
           SERVICES AGREEMENT RE:                                                        D/B/A BASSE MEDICAL                  OPERATIONS
           ESTABLISHING AN INDIRECT SOURCE                                                                                    PO BOX 247
           CONTRACT                                                                                                           THOROFARE, NJ 08086

2. 172     ADDENDUM TO DISTRIBUTIONS                             10155                   ASD SPECIALTY HEALTHCARE, INC.       ATTN: ROB BESSE, VP,
           SERVICES AGREEMENT RE:                                                        D/B/A BESSE MEDICAL                  OPERATIONS
           ESTABLISHING REBATE PROGRAM                                                                                        PO BOX 247
                                                                                                                              THOROFARE, NJ 08086

2. 173     MASTER DISTRIBUTION SERVICES                          10156                   ASD SPECIALTY HEALTHCARE, INC.,      ATTN: JOHN CHOU
           AGREEMENT                                                                     OPERATING THROUGH ITS ONCOLOGY       2801 HORACE SHEPARD DRIVE
                                                                                         SUPPLY DIVISION                      DOTHAN, AL 36303

2. 174     AMENDMENT TO MASTER                                   10157                   ASD SPECIALTY HEALTHCARE, LLC        ATTN: JOHN CHOU
           DISTRIBUTION SERVICES AGREEMENT                                                                                    PO BOX 247
           DATED JANUARY 1, 2015                                                                                              THOROFARE, NJ 08086

2. 175     CONSULTANT AGREEMENT ASIM                             10158                   ASIM FAROOQ, MD                      5105 S HARPER AVE
           FAROOQ_6.13.18                                                                                                     APT 304
                                                                                                                              CHICAGO, IL 60615

2. 176     ASSENT ORDER FORM_2019.01.07                          10159                   ASSENT COMPLIANCE INC.               525 COVENTRY RD
                                                                                                                              OTTAWA, ON K1K2C5
                                                                                                                              CANADA

2. 177     ASSOCIATED QUOTE AND                                  10160                   ASSOCIATED                           7954 SOLUTION CENTER
           CONTRACT_2.24.17                                                                                                   CHICAGO, IL 60677-7009

                                                               Page 21 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 151 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 178     AGREEMENT RE: PHARMACEUTICAL                            10162                   ASSOCIATED PHARMACIES, INC.    ATTN: JON COPELAND
           PRODUCTS                                                                                                       211 LONNIE E. CRAWFORD BLVD.
                                                                                                                          SCOTTSBORO, AL 35769

2. 179     AMENDMENT TO AGREEMENT DATED                            10163                   ASSOCIATED PHARMACIES, INC.    ATTN: ASHLEY DAWSON,
           OCTOBER 1, 2010                                                                                                DIRECTOR, GENERATED
                                                                                                                          PHARMACEUTICAL PROCUREMENT
                                                                                                                          211 LONNIE E. CRAWFORD BLVD.
                                                                                                                          SCOTTSBORO, AL

2. 180     AMENDMENT TO AGREEMENT DATED                            10163                   ASSOCIATED PHARMACIES, INC.    ATTN: ASHLEY DAWSON,
           OCTOBER 1, 2010                                                                                                DIRECTOR, GENERATED
                                                                                                                          PHARMACEUTICAL PROCUREMENT
                                                                                                                          211 LONNIE E. CRAWFORD BLVD.
                                                                                                                          SCOTTSBORO, AL

2. 181     AMENDMENT TO PHARMACEUTICAL                             10164                   ASSOCIATED PHARMACIES, INC.    ATTN: ASHLEY DAWSON,
           PURCHASING AGREEMENT DATED                                                                                     DIRECTOR, GENERATED
           OCTOBER 1, 2010                                                                                                PHARMACEUTICAL PROCUREMENT
                                                                                                                          211 LONNIE E. CRAWFORD BLVD.
                                                                                                                          SCOTTSBORO, AL

2. 182     AMENDMENT TO PHARMACEUTICAL                             10164                   ASSOCIATED PHARMACIES, INC.    ATTN: ASHLEY DAWSON,
           PURCHASING AGREEMENT DATED                                                                                     DIRECTOR, GENERATED
           OCTOBER 1, 2010                                                                                                PHARMACEUTICAL PROCUREMENT
                                                                                                                          211 LONNIE E. CRAWFORD BLVD.
                                                                                                                          SCOTTSBORO, AL

2. 183     ASSOCIATES OF CAPE COD REAGENT                          10165                   ASSOCIATES OF CAPE COD         PO BOX 414540
           PURCHASE AGMT_6.22.17                                                                                          BOSTON, MA 02241-4540

2. 184     ASSOCIATES OF CAPE COD PYROS                            10166                   ASSOCIATES OF CAPE COD INC.    PO BOX 414540
           QUOTE_12.14.17                                                                                                 BOSTON, MA 02241-4540

2. 185     ASSOCIATES OF CAPE COD                                  10167                   ASSOCIATES OF CAPE COD         PO BOX 414540
           INCORPORATED QUOTE_12.21.17                                                     INCORPORATED                   BOSTON, MA 02241-4540




                                                                 Page 22 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20         Page 152 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 186     AGENCY STAFFING AGREEMENT RE:                            11493                   ASTON CARTER, INC.                ATTN: AARON GOODE, ASST.
           PROVIDING QUALIFIED INDIVIDUALS TO                                                                                 CONTROLLER
           PERFORMS TEMPORARY SERVICES                                                                                        7301 PARKWAY DRIVE
                                                                                                                              HANOVER, MD 21076

2. 187     RENEWAL AGREEMENT RE: DEDICATED                          11494                   AT&T CORP                         ATTN: MASTER AGREEMENT
           INTERNET PRICING SCHEDULE                                                                                          SUPPORT TEAM
           (CONTRACT ID: 7580934)                                                                                             ONE AT&T WAY
                                                                                                                              BEDMINSTER, NJ 07921-0752

2. 188     RENEWAL AGREEMENT CONTRACT ID                            11495                   AT&T CORP.                        ATTN: MASTER AGREEMENT
           7580934                                                                                                            SUPPORT TEAM
                                                                                                                              ONE AT&T WAY
                                                                                                                              BEDMINSTER, NJ 07921-0752

2. 189     21 3_CONSTRUCTION GENERAL                                10168                   ATLANTIC COAST CONSTRUCTION       PO BOX 1001
           CONDITIONS - STIPULATED SUM                                                      COMPANY                           BEDMINSTER, NJ 07921
           ATLANTIC COAST - FINAL

2. 190     ATLANTIC COAST CONSTRUCTION                              10169                   ATLANTIC COAST CONSTRUCTION       PO BOX 1001
           CONTRACT - STIPULATED SUM - FINAL                                                MANAGEMENT                        BEDMINSTER, NJ 07921

2. 191     EMAIL RE: ESTIMATED SERVICE                              11496                   ATLANTIC SCALE COMPANY, INC.      136 WASHINGTON AVENUE
           PRICING FOR 2020 (QUOTE NUMBER:                                                                                    NUTLEY, NJ 07110
           120419)

2. 192     QUOTATION NO. 120419 RE: ESTIMATED                       11497                   ATLANTIC SCALE COMPANY, INC.      136 WASHINGTON AVENUE
           SERVICE PRICING AND RATES FOR 2020                                                                                 NUTLEY, NJ 07110

2. 193     ATRIUM STAFFING_AMEND 1_2019.05.23                       10170                   ATRIUM STAFFING OF NEW JERSEY     625 LIBERTY AVE
                                                                                            L.L.C.                            SUITE 200
                                                                                                                              PITTSBURGH, PA 15222

2. 194     ATRIUM STAFFING_2018.06.11                               10171                   ATRIUM STAFFING OF NEW JERSEY,    625 LIBERTY AVE
                                                                                            L.L.C                             SUITE 200
                                                                                                                              PITTSBURGH, PA 15222




                                                                  Page 23 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 153 of 321

Akorn, Inc.                                                                                                               Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 195     LETTER RE: GRANT THORNTON LLP                         11498                   ATTN: SCOTT GREENBERG             C/O GIBSON, DUNN & CRUTCHER
           PROVIDING THIRD PARTY GIBSON,                                                                                   LLP
           DUNN, & CRUTCHER WITH ACCESS TO                                                                                 200 PARK AVENUE
           GRANT THORNTON'S LATEST REPORT                                                                                  NEW YORK, NY 10166-0193

2. 196     STATEMENT OF WORK NO. 1 RE:                           10173                   AUROLIFE PHARMA, LLC              VERKATE B. KOTA, COO
           PROJECT MANAGEMENT, SERVICE                                                                                     2400 US HWY 130 N
           PROVIDER MANAGEMENT, FINANCIAL                                                                                  DAYTON, NJ 08810
           MANAGEMENT AND SPONSOR
           MANAGEMENT

2. 197     AUTOMATED INDUSTRIAL                                  10174                   AUTOMATED INDUSTRIAL              1067 WINEWOOD ROAD
           TECHNOLOGIES CONSULTING                                                       TECHNOLOGIES, INC                 FOREST, VA 24551
           AGREEMENT_4.2.18

2. 198     AUTOMATIC COMMUNICATIONS ALARM                        10175                   AUTOMATIC COMMUNICATIONS ALARM    93 EAST SOMERSET ST
           COMPANY                                                                       COMPANY                           RARITAN, NJ 08869

2. 199     AXIS SOW ANNEXURE NO 1 W                              10176                   AXIS CLINHCALS LLC                1711 HIGHWAY 10 WEST
           PROPOSAL AND APPROVED PROTOCOL                                                                                  DILWORTH, MN 56529
           TRIAL STUDY

2. 200     MASTER SERVICE AGREEMENT                              10177                   AXIS CLINICAL LLC                 1711 HIGHWAY 10 WEST
                                                                                                                           DILWORTH, MN 56529

2. 201     PROJECT AGREEMENT ANNEXURE 6B                         10178                   AXIS CLINICALS                    1711 HIGHWAY 10 WEST
           AXIS CLINICALS_4.14.17                                                                                          DILWORTH, MN 56529

2. 202     BD ANNEXURE 10 AXIS EXECUTED                          10179                   AXIS CLINICALS LLC                1711 HIGHWAY 10 WEST
           PROJECT AGREEMENT 021716                                                                                        DILWORTH, MN 56529

2. 203     REFERRAL AGREEMENT                                    10181                   AZAD FINE CHEMICALS LTD.          ATTN: JENNIFER BARONIAN
                                                                                                                           177 PLACE FRONTENAC
                                                                                                                           POINT-CLAIRE, QC H9R 4Z7
                                                                                                                           CANADA

2. 204     ENGAGEMENT AS COUNSEL                                 10182                   BAKER, DONELSON, BEARMAN,         CALDWELL & BERKOWITZ PC
                                                                                         CALDWELL & BERKOWITZ, PC          633 CHESTNUT ST SUITE 1900
                                                                                                                           CHATTANOOGA, TN 37450

                                                               Page 24 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 154 of 321

Akorn, Inc.                                                                                                               Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 205     PRODUCT PURCHASE AGREEMENT                             10183                   BAYCARE HEALTH SYSTEM, INC.      ATTN: WADE CARLSON
                                                                                                                           2985 DREW STREET
                                                                                                                           CLEARWATER, FL 33759

2. 206     QUOTATION FOR PRODUCTS                                 11501                   BECKMAN COULTER LIFE SCIENCES    ATTN: JONA BROWN
           (QUOTATION NO. 01350452)                                                                                        5350 LAKEVIEW PARKWAY SOUTH
                                                                                                                           DR.
                                                                                                                           INDIANAPOLIS, IN 46268

2. 207     AMENDMENT TO DISTRIBUTION                              10186                   BELLCO DRUG CORP.                ATTN: AKIN ODUTOLA
           SERVICES AGREEMENT RE: EXHIBIT D                                                                                5500 NEW HORIZONS BLVD.
           DATED JANUARY 1, 2014                                                                                           N. AMITYVILLE, NY 11701

2. 208     AMENDMENT TO MASTER                                    10187                   BELLCO DRUG CORP.                ATTN: FRANK HARRIS
           DISTRIBUTION SERVICES AGREEMENT                                                                                 5500 NEW HORIZONS BLVD.
           DATED JANUARY 1, 2012                                                                                           N. AMITYVILLE, NY 11701

2. 209     AMENDMENT TO MASTER                                    10188                   BELLCO DRUG CORP.                ATTN: FRANK HARRIS
           DISTRIBUTION SERVICES AGREEMENT                                                                                 5500 NEW HORIZONS BLVD.
           DATED JANUARY 1, 2012 RE:                                                                                       N. AMITYVILLE, NY 11701
           COSTCO/KIRKLAND PROGRAM

2. 210     AMENDMENT TO MASTER                                    10189                   BELLCO DRUG CORP.                ATTN: JOHN CHOU
           DISTRIBUTION SERVICES AGREEMENT                                                                                 5500 NEW HORIZONS BLVD.
           DATED JANUARY 1, 2015                                                                                           N. AMITYVILLE, NY 11701

2. 211     DISTRIBUTION SERVICES AGREEMENT                        10190                   BELLCO DRUG CORP.                ATTN: AKIN ODUTOLA
                                                                                                                           5500 NEW HORIZONS BLVD.
                                                                                                                           N. AMITYVILLE, NY 11701

2. 212     MASTER DISTRIBUTION SERVICES                           10191                   BELLCO DRUG CORP.                ATTN: JOHN CHOU
           AGREEMENT                                                                                                       5500 NEW HORIZONS BLVD.
                                                                                                                           N. AMITYVILLE, NY 11701

2. 213     PHARMAGEN GENERICS PROGRAM                             10192                   BELLCO DRUG CORP.                ATTN: FRANK HARRIS
           ADDENDUM TO MASTER DISTRIBUTION                                                                                 5500 NEW HORIZONS BLVD.
           SERVICES AGREEMENT DATED                                                                                        N. AMITYVILLE, NY 11701
           JANUARY 1, 2015


                                                                Page 25 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 155 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 214     PRXO GENERICS PROGRAM ADDENDUM                         10193                   BELLCO DRUG CORP.                   ATTN: JOHN CHOU
           TO MASTER SERVICES AGREEMENT RE:                                                                                   5500 NEW HORIZONS BLVD.
           SCHEDULE OF AWARDED PRODUCTS                                                                                       N. AMITYVILLE, NY 11701

2. 215     CONSULTING AGREEMENT                                   10194                   BERKE GROUP LLC TRADING AS          325 W BOULDER DRIVE
                                                                                          BERKE EXECUTIVE SEARCH              CHALFONT, PA 18914

2. 216     BERKE GRP LLC - CONSULTING AGR.                        10195                   BERKE GROUP LLC TRADINGAS           325 W BOULDER DRIVE
                                                                                          BERKE EXECUTIVE SEARCH              CHALFONT, PA 18914

2. 217     BERLIN PACKAGING AGREEMENT                             10196                   BERLIN PACKAGING                    PO BOX 74007164
                                                                                                                              CHICAGO, IL 60674-7164

2. 218     DISTRIBUTION SERVICES AGREEMENT                        10197                   BESSE MEDICAL, A DIVISION OF ASD    ATTN: PRESIDENT
                                                                                          SPECIALTY HEALTHCARE, INC.          9075 CENTRE POINTE DRIVE,
                                                                                                                              SUITE 140
                                                                                                                              WEST CHESTER, OH 45069

2. 219     DISTRIBUTION SERVICES AGREEMENT                        10198                   BESSE MEDICAL, A DIVISION OF ASD    ATTN: PRESIDENT
           AND ADDENDUMS TO DISTRIBUTIONS                                                 SPECIALTY HEALTHCARE, INC.          9075 CENTRE POINTE DRIVE,
           SERVICES AGREEMENT BETWEEN                                                                                         SUITE 140
           BESSE MEDICAL AND AKORN, INC.                                                                                      WEST CHESTER, OH 45069

2. 220     DISTRIBUTION SERVICES AGREEMENT                        10198                   BESSE MEDICAL, A DIVISION OF ASD    ATTN: PRESIDENT
           AND ADDENDUMS TO DISTRIBUTIONS                                                 SPECIALTY HEALTHCARE, INC.          9075 CENTRE POINTE DRIVE,
           SERVICES AGREEMENT BETWEEN                                                                                         SUITE 140
           BESSE MEDICAL AND AKORN, INC.                                                                                      WEST CHESTER, OH 45069

2. 221     DISTRIBUTION SERVICES AGREEMENT                        10198                   BESSE MEDICAL, A DIVISION OF ASD    ATTN: PRESIDENT
           AND ADDENDUMS TO DISTRIBUTIONS                                                 SPECIALTY HEALTHCARE, INC.          9075 CENTRE POINTE DRIVE,
           SERVICES AGREEMENT BETWEEN                                                                                         SUITE 140
           BESSE MEDICAL AND AKORN, INC.                                                                                      WEST CHESTER, OH 45069

2. 222     THIRD ADDENDUM TO DISTRIBUTION                         10199                   BESSE MEDICAL, A DIVISION OF ASD    ATTN: ROB BESSE, VP,
           SERVICES AGREEMENT DATED MAY 1,                                                SPECIALTY HEALTHCARE, INC.          OPERATIONS
           2010                                                                                                               9075 CENTRE POINTE DRIVE,
                                                                                                                              SUITE 140
                                                                                                                              WEST CHESTER, OH 45069


                                                                Page 26 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 156 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 223     STATEMENT OF WORK NO. 1 RE:                           10200                   BIODELIVERY SCIENCES             ERNIE DEPAOLANTONIO, CFO
           PROJECT MANAGEMENT, SERVICE                                                   INTERNATIONAL, INC.              4131 PARKLAKE AVENUE, SUITE
           PROVIDER MANAGEMENT, FINANCIAL                                                                                 225
           MANAGEMENT AND SPONSOR                                                                                         RALEIGH, NC 27612
           MANAGEMENT

2. 224     STATEMENT OF WORK TO THE MASTER                       11502                   BIOSCIENCE LABORATORIES INC.     ATTN: JOHN DYBA, DIRECTOR OF
           SERVICES AGREEMENT DATED                                                      (BSLI)                           BUSINESS DEVELOPMENT
           FEBRUARY 10, 2020                                                                                              1765 SOUTH 19TH AVENUE
                                                                                                                          BOZEMAN, MT 59718

2. 225     STATEMENT OF WORK TO THE MASTER                       11502                   BIOSCIENCE LABORATORIES INC.     ATTN: JOHN DYBA, DIRECTOR OF
           SERVICES AGREEMENT DATED                                                      (BSLI)                           BUSINESS DEVELOPMENT
           FEBRUARY 10, 2020                                                                                              1765 SOUTH 19TH AVENUE
                                                                                                                          BOZEMAN, MT 59718

2. 226     STATEMENT OF WORK TO THE MASTER                       11502                   BIOSCIENCE LABORATORIES INC.     ATTN: JOHN DYBA, DIRECTOR OF
           SERVICES AGREEMENT DATED                                                      (BSLI).                          BUSINESS DEVELOPMENT
           FEBRUARY 10, 2020                                                                                              1765 SOUTH 19TH AVENUE
                                                                                                                          BOZEMAN, MT 59718

2. 227     MASTER LABORATORY AND TESTING                         11503                   BIOSCIENCE LABORATORIES, INC.    ATTN: JOHN W DYBA, DIRECTOR
           SERVICE AGREEMENT                                                                                              OF BUSINESS DEVELOPMENT
                                                                                                                          1765 SOUTH 19TH AVENUE
                                                                                                                          BOZEMAN, MT 59718

2. 228     BIOSPACE INC                                          10201                   BIOSPACE, INC.                   6465 S GREENWOOD PLAZA BLVD
                                                                                                                          STE 400
                                                                                                                          CENTENNIAL, CO 80111

2. 229     AKORN - CONSULTING                                    10202                   BIOSTUDY SOLUTIONS, LLC          4008 CAESAR COURT
           AGMT_AKORNCOMMENTS_2016 04                                                                                     WILMINGTON, NC 28405
           25_FINAL WITH FULL SIGNATURES

2. 230     MASTER SUBSCRIPTION AGREEMENT                         11504                   BLACKLINE SYSTEMS, INC.          ATTN: LEGAL DEPARTMENT
                                                                                                                          21300 VICTORY BLVD, 12TH FLOOR
                                                                                                                          WOODLAND HILLS, CA 91367




                                                               Page 27 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 157 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 231     ORDER FORM NO. Q056556                                 11505                   BLACKLINE SYSTEMS, INC.            ATTN: KAROLE MORGAN-PRAGER,
                                                                                                                             CHIEF LEGAL AND
                                                                                                                             ADMINISTRATIVE OFFICER
                                                                                                                             21300 VICTORY BLVD, 12TH FLOOR
                                                                                                                             WOODLAND HILLS, CA 91367

2. 232     AKORN1 12.22.14                                        10203                   BLOOMBERG FINANCE L.P.             PO BOX 416604
                                                                                                                             BOSTON, MA 02241

2. 233     SUPPLY AGREEMENT                                       10204                   BLUPAX PHARMACEUTICALS, LLC        ATTN: JOEL MITTELMAN
                                                                                                                             C/O BLUPAX PHARMA
                                                                                                                             160 RARITAN CENTER PARKWAY,
                                                                                                                             SUITE 1
                                                                                                                             EDISON, NJ 08837

2. 234     MASTER PROFESSIONAL SERVICES                           11506                   BODINE ELECTRIC OF DECATUR         1845 N. 22ND STREET, PO BOX 976
           AGREEMENT                                                                                                         DECATUR, IL 62525

2. 235     BOILERMATIC ANNUAL                                     10205                   BOILERMATIC WELDING INDUSTRIES,    17 PECONIC AVENUE
           CONTRACT_2019.03.21                                                            INC.                               MEDFORD, NY 11763

2. 236     QUOTE NO. HTP8 RE: SERVICE                             11507                   BOILERMATIC WELDING INDUSTRIES,    17 PECONIC AVE.
           CONTRACT                                                                       INC.                               MEDFORD, NY 11763

2. 237     MSA BOSTON ANALYTICAL_2019.02.14                       10206                   BOSTON ANALYTICAL                  14 MANOR PARKWAY
                                                                                                                             SALEM, NH 03079

2. 238     CONSULTANT AGREEMENT BRIAN                             10207                   BRAIN JACOBS, MD                   NORHSHORE GLAUCOMA CENTER
           JACOBS_6.13.18                                                                                                    1800 HOLLISTER DR, SUITE 205
                                                                                                                             LIBERTYVILLE, IL 60048

2. 239     CONSULTING AGREEMENT                                   10208                   BRANDON BUSBEE, M.D.               11 WARWICK LANE
                                                                                                                             NASHVILLE, TN 37205

2. 240     FIRST AMENDMENT OF MEDICARE PART                       10209                   BRAVO HEALTH MID-ATLANTIC, INC.    3601 O'DONNELL ST.
           D REBATE AGREEMENT                                                                                                BALTIMORE, MD 21224




                                                                Page 28 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 158 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 241     FOURTH AMENDMENT TO MEDICARE                           10210                   BRAVO HEALTH MID-ATLANTIC, INC.     3601 O'DONNELL ST.
           PART D REBATE AGREEMENT                                                                                            BALTIMORE, MD 21224

2. 242     FIRST AMENDMENT OF MEDICARE PART                       10211                   BRAVO HEALTH PENNSYLVANIA, INC.     1500 SPRING GARDEN ST. SUITE
           D REBATE AGREEMENT                                                                                                 800
                                                                                                                              PHILADELPHIA, PA 19130

2. 243     FOURTH AMENDMENT TO MEDICARE                           10212                   BRAVO HEALTH PENNSYLVANIA, INC.     1500 SPRING GARDEN ST. SUITE
           PART D REBATE AGREEMENT                                                                                            800
                                                                                                                              PHILADELPHIA, PA 19130

2. 244     BRILLIANT FINANCIAL                                    10213                   BRILLIANT FINANCIAL SEARCH, LLC.    125 S WACKER DRIVE
                                                                                                                              SUITE 1150
                                                                                                                              CHICAGO, IL 60606

2. 245     BRILLIANT PARTNERS SOW_4.18.17                         10214                   BRILLIANT PARTNERS                  125 S WACKER DRIVE
                                                                                                                              SUITE 1150
                                                                                                                              CHICAGO, IL 60606

2. 246     BRILLIANT AGENCY STAFFING                              10215                   BRILLIANT STAFFING, LLC             125 S WACKER DRIVE
           AGREEMENT_10.24.18                                                                                                 SUITE 1150
                                                                                                                              CHICAGO, IL 60606

2. 247     BROOKS WAREHOUSE SYSTEMS                               10216                   BROOK WAREHOUSING CORPORATION       PO BOX 928
           AGREEMENT_4.13.17                                                                                                  MANVILLE, NJ 08835

2. 248     BUDD LARNER - RETAINER FOR LEGAL                       10217                   BUDD LARNER                         150 JOHN F KENNEDY PARKWAY
           SERVICES                                                                                                           SHORT HILLS, NJ 07078-2703

2. 249     BURNS & MCDONNELL MSA 2017 RATES                       10218                   BURNS & MCDONNELL                   PO BOX 411883
           LETTER_4.10.17                                                                                                     KANSAS CITY, MO 64141-1883

2. 250     BURNS & MCDONNELL SOW OE-18-                           10219                   BURNS & MCDONNELL COMPANY INC       PO BOX 411883
           002_11.15.18                                                                                                       KANSAS CITY, MO 64141-1883

2. 251     BURNS & MCDONNELL ENGINEERING                          10220                   BURNS & MCDONNELL COMPANY, INC.     PO BOX 411883
           SOW # 002-4_12.19.17                                                                                               KANSAS CITY, MO 64141-1883


                                                                Page 29 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 159 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 252     BURNS & MCDONNELL SOW #9_4.19.17                       10221                   BURNS & MCDONNELL ENGINEERING     PO BOX 411883
                                                                                          COMPANY                           KANSAS CITY, MO 64141-1883

2. 253     BURNS & MCDONNELL SOW #10_6.7.17                       10222                   BURNS & MCDONNELL ENGINEERING     PO BOX 411883
                                                                                          COMPANY, INC                      KANSAS CITY, MO 64141-1883

2. 254     BURNS CONTRACT FOR                                     10223                   BURNS & MCDONNELL ENGINEERING     PO BOX 411883
           DECATUR_12.28.16                                                               COMPANY, INC.                     KANSAS CITY, MO 64141-1883

2. 255     STATEMENT OF WORK TO THE MASTER                        11508                   BURNS & MCDONNELL ENGINEERING     ATTN: BRYAN HAAS, PROJECT
           PROFESSIONAL SERVICES AGREEMENT                                                COMPANY, INC.                     MANAGER
           DATED APRIL 13, 2016 AND AMENDED                                                                                 PO BOX 411883
           ON SEPTEMBER 24,2019                                                                                             KANSAS CITY, MO 64141-1883

2. 256     MSA_2017.04.17                                         10224                   BURWOOD GROUP, INC.               8582 SOLUTIONS CTR
                                                                                                                            CHICAGO, IL 60677-8005

2. 257     BUSINESS EXCELLENCE CONSULTING                         10225                   BUSINESS EXCELLENCE CONSULTING    ATTN: JOSE RODRIGUEZ PEREZ
           PROPOSAL DECATUR_1.19.17                                                       INC                               PO BOX 8326
                                                                                                                            BAYAMON, PR 00960-8326

2. 258     CATALENT 19010311600 V4_10.16.18                       10226                   CAALENT WOODSTOCK                 STERILE TECHNOLOGIES
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 259     ISDN-PRI RENEWAL CUSTOMER                              10227                   CALL ONE INC.                     PO BOX 76112
           SERVICE AGREEMENT 12.10.14                                                                                       CLEVELAND, OH 44101-4755

2. 260     AMENDMENT NO 1. TO MSA 04.16.15                        10228                   CAMARGO PHARMACEUTICAL            9825 KENWOOD RD STE 203
                                                                                          SERVICES, LLC                     CINCINNATI, OH 45242

2. 261     AMENDMENT NO. 1 TO MASTER                              10229                   CAMARGO PHARMACEUTICAL            K. GARY BARNETTE, VP
           SERVICES AGREEMENT DATED                                                       SERVICES, LLC                     9825 KENWOOD ROAD, SUITE 203
           JANUARY 17, 2013                                                                                                 CINCINNATI, OH 45242




                                                                Page 30 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 160 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 262     MASTER SERVICES AGREEMENT RE:                           10230                   CAMPBELL ALLIANCE, LTD.           ATTN: MIKE MENTA, VICE
           PRINTING AND MAILING SERVICES                                                                                     PRESIDENT
                                                                                                                             601 GATEWAY BOULEVARD, SUITE
                                                                                                                             300
                                                                                                                             SOUTH SAN FRANCISCO, CA 94080

2. 263     ASSOCIATES OF CAPE COD ONE YEAR                         10231                   CAPE COD INC                      PO BOX 414540
           EXTENDED WARRANTY                                                                                                 BOSTON, MA 02241-4540
           AGMT_2019.08.13

2. 264     CARDINAL HEALTH - THIRD AMENDMENT                       10232                   CARDINAL DISTRIBUTION L.P.        PO BOX 182516
                                                                                                                             COLUMBUS, OH 43218-2516

2. 265     AMENDMENT NO. 1 TO GENERIC                              10233                   CARDINAL HEALTH                   ATTN: EVP
           WHOLESALE SERVICE AGREEMENT                                                                                       7000 CARDINAL HEALTH PLACE
           DATED AS OF JANUARY 1, 2017                                                                                       DUBLIN, OH 43017

2. 266     AMENDMENT NO. 2 TO GENERIC                              10234                   CARDINAL HEALTH                   ATTN: EVP
           WHOLESALE SERVICE AGREEMENT                                                                                       7000 CARDINAL HEALTH PLACE
           DATED AS OF JANUARY 1, 2017                                                                                       DUBLIN, OH 43017

2. 267     CARDINAL HEALTH NATIONAL                                10235                   CARDINAL HEALTH                   ATTN: EVP
           LOGISTICS CENTER / BROKERAGE                                                                                      7000 CARDINAL HEALTH PLACE
           LOGISTICS CENTER AGREEMENT                                                                                        DUBLIN, OH 43017

2. 268     GENERIC WHOLESALE SERVICE                               10236                   CARDINAL HEALTH                   ATTN: SVP - GENERIC SOURCING
           AGREEMENT                                                                                                         7000 CARDINAL HEALTH PLACE
                                                                                                                             DUBLIN, OH 43017

2. 269     SETTLEMENT AND RELEASE                                  11509                   CARDINAL HEALTH 105, INC.         ATTN: DENENE BYRD, MANAGER,
           AGREEMENT                                                                                                         CREDIT
                                                                                                                             7000 CARDINAL PLACE
                                                                                                                             DUBLIN, OH 43017

2. 270     CARDINAL AMENDMENT NO. 1 TO                             10237                   CARDINAL HEALTH PHARMACEUTICAL    PO BOX 182516
           PPA_2019.03.29                                                                  CONTRACTING                       COLUMBUS, OH 43218-2516




                                                                 Page 31 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 161 of 321

Akorn, Inc.                                                                                                                   Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                  Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 271     AMENDMENT NO. 1 TO THE                                    10238                   CARDINAL HEALTH PHARMACEUTICAL    ATTN: ALEX HSU, DIRECTOR OF
           PHARMACEUTICAL PURCHASE                                                           CONTRACTING, LLC                  CONTRACTING
           AGREEMENT DATED AS OF APRIL 1, 2016                                                                                 1330 ENCLAVE PARKWAY
                                                                                                                               HOUSTON, TX 77077

2. 272     CARDINAL PPA_2016.04.06                                   10239                   CARDINAL HEALTH PHARMACEUTICAL    PO BOX 182516
                                                                                             CONTRACTING, LLC                  COLUMBUS, OH 43218-2516

2. 273     PHARMACEUTICAL PURCHASE                                   10240                   CARDINAL HEALTH PHARMACEUTICAL    ATTN: CHPC CONTRACT
           AGREEMENT                                                                         CONTRACTING, LLC                  ADMINISTRATOR
                                                                                                                               1330 ENCLAVE PARKWAY
                                                                                                                               HOUSTON, TX 77077

2. 274     CARDINAL HEALTH SUPPLIER                                  10241                   CARDINAL HEALTH, INC.             ATTN: ROBERT SPINA, VICE
           AGREEMENT                                                                                                           PRESIDENT, RX SOURCING
                                                                                                                               7000 CARDINAL HEALTH PLACE
                                                                                                                               DUBLIN, OH 43017

2. 275     CVS CAREMARKPCS HEALTH SIXTH                              10242                   CAREMARKPCS HEALTH L.L.C          BANK OF AMERICA LOCKBOX
           AMENDMENT_8.31.18                                                                                                   SERVICES
                                                                                                                               LBX 840112, 1950 N STEMMONS
                                                                                                                               FWY STE 5010
                                                                                                                               DALLAS, TX 75207

2. 276     SEVENTH AMENDMENT TO THE REBATE                           11510                   CAREMARKPCS HEALTH LLC            ATTN: JOSEPH G. STAHL
           AGREEMENT RE: REBATE AGREEMENT                                                                                      LBX 840112
           EFFECTIVE JANUARY 1, 2014                                                                                           1950 N STEMMONS FWY STE 5010
                                                                                                                               DALLAS, TX 75207

2. 277     FIFTH AMENDMENT TO THE REBATE                             10243                   CAREMARKPCS HEALTH, L.L.C.        ATTN: PETRE JOVANOV
           AGREEMENT RE: REBATE AGREEMENT                                                                                      2211 SANDERS ROAD
           EFFECTIVE JANUARY 1, 2014                                                                                           NORTHBROOK, IL 60062

2. 278     FIRST AMENDMENT TO THE REBATE                             10244                   CAREMARKPCS HEALTH, L.L.C.        ATTN: GARY A. LOEBER, R. PH.,
           AGREEMENT RE: REBATE AGREEMENT                                                                                      SENIOR VICE PRESIDENT, TRADE
           EFFECTIVE JANUARY 1, 2014                                                                                           RELATIONS
                                                                                                                               2211 SANDERS ROAD
                                                                                                                               NORTHBROOK, IL 60062



                                                                   Page 32 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 162 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 279     FOURTH AMENDMENT TO THE REBATE                         10245                   CAREMARKPCS HEALTH, L.L.C.        ATTN: PETRE JOVANOV
           AGREEMENT RE: REBATE AGREEMENT                                                                                   2211 SANDERS ROAD
           EFFECTIVE JANUARY 1, 2014                                                                                        NORTHBROOK, IL 60062

2. 280     REBATE AGREEMENT EFFECTIVE AS OF                       10246                   CAREMARKPCS HEALTH, L.L.C.        ATTN: SENIOR VICE PRESIDENT,
           JANUARY 1, 2014                                                                                                  TRADE RELATIONS
                                                                                                                            C/O CAREMARK
                                                                                                                            2211 SANDERS ROAD
                                                                                                                            NORTHBROOK, IL 60062

2. 281     SECOND AMENDMENT TO THE REBATE                         10247                   CAREMARKPCS HEALTH, L.L.C.        ATTN: GARY A. LOEBER, R. PH.,
           AGREEMENT                                                                                                        SENIOR VICE PRESIDENT, TRADE
                                                                                                                            RELATIONS
                                                                                                                            2211 SANDERS ROAD
                                                                                                                            NORTHBROOK, IL 60062

2. 282     SEVENTH AMENDMENT TO THE REBATE                        10248                   CAREMARKPCS HEALTH, L.L.C.        ATTN: PETRE JOVANOV
           AGREEMENT DATED JANUARY 1, 2014                                                                                  2211 SANDERS ROAD
                                                                                                                            NORTHBROOK, IL 60062

2. 283     SIXTH AMENDMENT TO THE REBATE                          10249                   CAREMARKPCS HEALTH, L.L.C.        ATTN: PETRE JOVANOV
           AGREEMENT DATED JANUARY 1, 2014                                                                                  2211 SANDERS ROAD
                                                                                                                            NORTHBROOK, IL 60062

2. 284     THIRD AMENDMENT TO THE REBATE                          10250                   CAREMARKPCS HEALTH, L.L.C.        ATTN: GARY A. LOEBER, R. PH.,
           AGREEMENT DATED JANUARY 1, 2014                                                                                  SENIOR VICE PRESIDENT, TRADE
                                                                                                                            RELATIONS
                                                                                                                            2211 SANDERS ROAD
                                                                                                                            NORTHBROOK, IL 60062

2. 285     NORTH CAROLINA DURHAM COUNTY                           10251                   CAROLINA ALLIED PHARMACEUTICAL    816 ELLIS RD.
           VENDOR AGREEMENT                                                               SERVICES INC.                     P.O. BOX 411
                                                                                                                            DURHAM, NC 27702-0411

2. 286     REDLINE VERSION OF NORTH                               10252                   CAROLINA ALLIED PHARMACEUTICAL    816 ELLIS RD.
           CAROLINA DURHAM COUNTY VENDOR                                                  SERVICES INC.                     P.O. BOX 411
           AGREEMENT                                                                                                        DURHAM, NC 27702-0411




                                                                Page 33 of 181 to Schedule G
                                        Case 20-11177-KBO           Doc 272        Filed 07/01/20        Page 163 of 321

Akorn, Inc.                                                                                                                    Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                   Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 287     AMENDMENT TO PHARMACEUTICAL                                10253                   CAROLINA ALLIED PHARMACEUTICAL    ATTN: HAL HARRISON, SENIOR
           PURCHASING AGREEMENT DATED AS                                                      SERVICES, INC.                    VICE PRESIDENT, OPERATIONS
           OF DECEMBER 1, 2013                                                                                                  816 ELLIS ROAD
                                                                                                                                P.O. BOX 411
                                                                                                                                DURHAM, NC 27702-0411

2. 288     NORTH CAROLINA DURHAM COUNTY                               10254                   CAROLINA ALLIED PHARMACEUTICAL    ATTN: HAL HARRISON, SENIOR
           VENDOR AGREEMENT                                                                   SERVICES, INC.                    VICE PRESIDENT, OPERATIONS
                                                                                                                                816 ELLIS ROAD
                                                                                                                                P.O. BOX 411
                                                                                                                                DURHAM, NC 27702-0411

2. 289     QUOTATION AMENDMENT RECORD RE:                             11511                   CATALEND PHARMA SOLUTIONS         ATTN: BILL HARTZEL, VP
           LAUNCH SUPPORT (NO. 19021-311600 /                                                                                   BUSINESS DEVELOPMENT,
           VERSION: 03 /QAR 01/ V02/ DATE:                                                                                      RESPIRATORY & OPHTHALMIC
           12/2016/2019                                                                                                         14 SCHOOLHOUSE ROAD
                                                                                                                                SOMERSET, NJ 08873

2. 290     CATALENT QTE 16063-311600_2016.04.28                       10256                   CATALENT                          STERILE TECHNOLOGIES
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 291     QAR #2_9113638_12.11.18                                    10257                   CATALENT PHARMA SOLUTIONS         STERILE TECHNOLOGIES
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 292     STANDARD TERMS AND CONDITIONS                              10258                   CATALENT PHARMA SOLUTIONS         ATTN: EDWARD PURELL,
           QUOTE SIGNATURE PAGE ONLY                                                                                            ACCOUNT DIRECTOR
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 293     STANDARD TERMS AND CONDITIONS                              10258                   CATALENT PHARMA SOLUTIONS         ATTN: EDWARD PURELL; RONALD
           QUOTE SIGNATURE PAGE ONLY                                                                                            STERN
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 294     AKORN CATALENT DEV AGREEMENT 4-                            10259                   CATALENT PHARMA SOLUTIONS LLC     STERILE TECHNOLOGIES
           28-16                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098


                                                                    Page 34 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 164 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 295     AMENDMENT NO. 1 TO PRODUCT                             10260                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ROY SATCHELL
           ADDENDUM                                                                                                         14 SCHOOLHOUSE ROAD
                                                                                                                            SOMERSET, NJ 08873

2. 296     AMENDMENT NO. 1 TO PRODUCT                             10261                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ROY SATCHELL, SVP R&O
           ADDENDUM DATED NOVEMBER 1, 2015                                                                                  14 SCHOOLHOUSE ROAD
           TO THE MASTER SUPPLY AGREEMENT                                                                                   SOMERSET, NJ 08873
           DATED APRIL 26, 2013

2. 297     ATTACHMENT B PRODUCT ADDENDUM                          10262                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: JONATHAN ARNOLD
           RE: MASTER SUPPLY AGREEMENT                                                                                      2210 LAKESHORE DRIVE
           DATED APRIL 26, 2013                                                                                             WOODSTOCK, IL 60098

2. 298     ATTACHMENT B PRODUCT ADDENDUM                          10263                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: JONATHAN ARNOLD, V.P.
           TO THE MASTER SUPPLY AGREEMENT                                                                                   GM. ADVANCED DELIVERY
           DATED APRIL 26, 2013                                                                                             TECHNOLOGIES
                                                                                                                            14 SCHOOLHOUSE ROAD
                                                                                                                            SOMERSET, NJ 08873

2. 299     ATTACHMENT C PRODUCT ADDENDUM                          10264                   CATALENT PHARMA SOLUTIONS, LLC    14 SCHOOLHOUSE ROAD
           RE: MASTER SUPPLY AGREEMENT                                                                                      SOMERSET, NJ 08873
           DATED APRIL 26, 2013

2. 300     ATTACHMENT C PRODUCT ADDENDUM                          10265                   CATALENT PHARMA SOLUTIONS, LLC    14 SCHOOLHOUSE ROAD
           TO THE MASTER SUPPLY AGREEMENT                                                                                   SOMERSET, NJ 08873
           DATED APRIL 26, 2013

2. 301     ATTACHMENT C TO PRODUCT                                10266                   CATALENT PHARMA SOLUTIONS, LLC    14 SCHOOLHOUSE ROAD
           ADDENDUM RE: MASTER SUPPLY                                                                                       SOMERSET, NJ 08873
           AGREEMENT DATED APRIL 26, 2013

2. 302     ATTACHMENT D PRODUCT ADDENDUM                          10267                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: J ARNOLD, V.P. GM.
           TO THE MASTER SUPPLY AGREEMENT                                                                                   ADVANCED DELIVERY
           DATED APRIL 26, 2013                                                                                             TECHNOLOGIES
                                                                                                                            14 SCHOOLHOUSE ROAD
                                                                                                                            SOMERSET, NJ 08873




                                                                Page 35 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 165 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 303     ATTACHMENT D PRODUCT ADDENDUM:                          10268                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: JONATHAN ARNOLD
           DATED NOVEMBER 1, 2015 RE: MASTER                                                                                 14 SCHOOLHOUSE ROAD
           SUPPLY AGREEMENT DATED APRIL 26,                                                                                  SOMERSET, NJ 08873
           2013

2. 304     ATTACHMENT E PRODUCT ADDENDUM                           10269                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: VICE PRESIDENT/ GENERAL
                                                                                                                             MANAGER
                                                                                                                             14 SCHOOLHOUSE ROAD
                                                                                                                             SOMERSET, NJ 08873

2. 305     ATTACHMENT E PRODUCT ADDENDUM                           10270                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: VICE PRESIDENT /
           TO THE MASTER SUPPLY AGREEMENT                                                                                    GENERAL MANAGER
           DATED APRIL 26, 2013                                                                                              14 SCHOOLHOUSE ROAD
                                                                                                                             SOMERSET, NJ 08873

2. 306     CATALENT MASTER SUPPLY                                  10271                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: GENERAL MANAGER
           AGREEMENT                                                                                                         2210 LAKESHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 307     CATALENT_ADDENDUM 11092015                              10272                   CATALENT PHARMA SOLUTIONS, LLC    STERILE TECHNOLOGIES
                                                                                                                             2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 308     COMMERCIAL SUPPLY AND PACKAGING                         10273                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: GENERAL MANAGER
           AGREEMENT                                                                                                         2210 LAKESHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 309     FIRST AMENDMENT TO COMMERCIAL                           10274                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ROY SATCHELL
           SUPPLY AND PACKAGING AGREEMENT                                                                                    14 SCHOOLHOUSE ROAD
           DATED AS OF DECEMBER XX, 2013                                                                                     SOMERSET, NJ 08873

2. 310     LETTER AGREEMENT PERTAINING TO                          11512                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BILL HARTZEL, VP
           VARIOUS AGREEMENTS AND PRODUCT                                                                                    BUSINESS DEVELOPMENT
           ADDENDA PURSUANT TO THE MASTER                                                                                    RESPIRATORY OPHTHALMICS
           SUPPLY AGREEMENT DATED APRIL 26,                                                                                  2210 LAKESHORE DRIVE
           2013 AND THE PROCESSING SERVICES                                                                                  WOODSTOCK, IL 60098
           AGREEMENT DATED OCTOBER 5, 2009




                                                                 Page 36 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 166 of 321

Akorn, Inc.                                                                                                                Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 311     LETTER AGREEMENT PERTAINING TO                         11512                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BILL HARTZEL, VP
           VARIOUS AGREEMENTS AND PRODUCT                                                                                   BUSINESS DEVELOPMENT
           ADDENDA PURSUANT TO THE MASTER                                                                                   RESPIRATORY OPHTHALMICS
           SUPPLY AGREEMENT DATED APRIL 26,                                                                                 2210 LAKESHORE DRIVE
           2013 AND THE PROCESSING SERVICES                                                                                 WOODSTOCK, IL 60098
           AGREEMENT DATED OCTOBER 5, 2009

2. 312     MASTER SUPPLY AGREEMENT                                10275                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: GENERAL MANAGER
                                                                                                                            2210 LAKESHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 313     QUOTATION FEASIBILITY AND                              10276                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           COMPATIBILITY BATCHES                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2200 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 314     QUOTATION STERILITY ASSURANCE                          10277                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           VALIDATION                                                                                                       ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 315     QUOTATION AMENDMENT                                    10278                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
                                                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 316     QUOTATION AMENDMENT                                    10278                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
                                                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 317     QUOTATION AMENDMENT RECORD                             11513                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           (QAR) RE: ANALYTICAL SUPPORT                                                                                     DIRECTOR LAB OPERATIONS
                                                                                                                            160 PHARMA DRIVE
                                                                                                                            MORRISVILLE, NC 27560


                                                                Page 37 of 181 to Schedule G
                                        Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 167 of 321

Akorn, Inc.                                                                                                                   Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                  Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 318     QUOTATION AMENDMENT RECORD                                11514                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           (QAR) RE: RELEASE AND STABILITY                                                                                     DIRECTOR LAB OPERATIONS
           TESTING                                                                                                             160 PHARMA DRIVE
                                                                                                                               MORRISVILLE, NC 27560

2. 319     QUOTATION AMENDMENT RECORD                                11515                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           (QAR) RE: STABILITY SAMPLE ANALYSIS                                                                                 DIRECTOR LAB OPERATIONS
                                                                                                                               160 PHARMA DRIVE
                                                                                                                               MORRISVILLE, NC 27560

2. 320     QUOTATION AMENDMENT RECORD                                11516                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           (QAR) RE: STABILITY TESTING                                                                                         DIRECTOR LAB OPERATIONS
                                                                                                                               1600 PHARMA DRIVE
                                                                                                                               MORRISVILLE, NC 27560

2. 321     QUOTATION AMENDMENT RECORD                                10279                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GENERAL
           NUMBER 1: ANALYTICAL SUPPORT RE:                                                                                    MANAGER
           CONTRACT DATED JUNE 22, 2018                                                                                        160 PHARMA DRIVE
                                                                                                                               MORRISVILLE, NC 27560

2. 322     QUOTATION AMENDMENT RECORD                                10280                   CATALENT PHARMA SOLUTIONS, LLC    SCOTT PARKER, DIRECTOR,
           NUMBER 2: DRUG PRODUCT IN-                                                                                          SALES
           PROCESS ANALYSIS FOR THE GMP                                                                                        160 PHARMA DRIVE
           BATCH MANUFACTURED AT                                                                                               MORRISVILLE, NC 27560
           WOODSTOCK CATALENT RE:
           CONTRACT DATED SEPTEMBER 26, 2018

2. 323     QUOTATION AMENDMENT RECORD RE:                            10281                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: SANDRA CANTWELL AND
           COMMERCIAL BATCH SIZING STUDIES                                                                                     MARK MORRELL
           FOR AKORN                                                                                                           2210 LAKESHORE DRIVE
                                                                                                                               WOODSTOCK, IL 60098

2. 324     QUOTATION AMENDMENT RECORD RE:                            10282                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, DIRECTOR,
           CONTRACT DATED JANUARY 08, 2019                                                                                     LAB OPERATIONS
                                                                                                                               160 PHARMA DRIVE
                                                                                                                               MORRISVILLE, NC 27560




                                                                   Page 38 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 168 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 325     QUOTATION AMENDMENT RECORD RE:                          10283                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, DIRECTOR,
           CONTRACT DATED JANUARY 09, 2019                                                                                   LAB OPERATIONS
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 326     QUOTATION AMENDMENT RECORD RE:                          10284                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GM
           CONTRACT DATED JUNE 22, 2018                                                                                      160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 327     QUOTATION AMENDMENT RECORD RE:                          10285                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, DIRECTOR,
           CONTRACT DATED MARCH 29, 2019                                                                                     LAB OPERATIONS
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 328     QUOTATION AMENDMENT RECORD RE:                          10286                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GM
           CONTRACT DATED NOVEMBER 02, 2018                                                                                  160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 329     QUOTATION AMENDMENT RECORD RE:                          10287                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GENERAL
           CONTRACT DATED SEPTEMBER 26, 2018                                                                                 MANAGER
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 330     QUOTATION AMENDMENT RECORD RE:                          10287                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GM
           CONTRACT DATED SEPTEMBER 26, 2018                                                                                 160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 331     QUOTATION AMENDMENT RECORD RE:                          10288                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: SANDRA CANTWELL AND
           ENGINEERING STUDY FOR AKORN:                                                                                      MARK MORRELL
           SCALE UP FILTRATION CONFIRMATION                                                                                  2210 LAKESHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 332     QUOTATION AMENDMENT RECORD RE:                          10289                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: DAVID WIDMANN
           PRECOMMERCIAL READINESS                                                                                           2210 LAKESHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098




                                                                 Page 39 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 169 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 333     QUOTATION AMENDMENT RECORD RE:                           10290                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: RACHEL TIMBERLAKE AND
           REPACKAGING OF STABILITY SAMPLES                                                                                   SANDRA CANTWELL
           FOR AKORN                                                                                                          2210 LAKESHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 334     QUOTATION AMENDMENT RECORD: # 1                          10291                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD, GENERAL
           RE: CONTRACT DATED NOVEMBER 02,                                                                                    MANAGER
           2018                                                                                                               160 PHARMA DRIVE
                                                                                                                              MORRISVILLE, NC 27560

2. 335     QUOTATION AMENDMENT RECORD:                              10292                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: CRAIG DAVIES - CUTTING,
           AKORN, INC. BIOEQUIVALENCE                                                                                         DIRECTOR, PULMONARY & NASAL
           TESTING RE: CONTRACT DATED                                                                                         PRODUCT DEVELOPMENT
           AUGUST 26, 2019                                                                                                    160 PHARMA DRIVE
                                                                                                                              MORRISVILLE, NC 27560

2. 336     QUOTATION AMENDMENT RECORD:                              10293                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           AKORN, INC. METHOD VALIDATION RE:                                                                                  DIRECTOR, LAB OPERATIONS
           CONTRACT DATED SEPTEMBER 06, 2019                                                                                  160 PHARMA DRIVE
                                                                                                                              MORRISVILLE, NC 27560

2. 337     QUOTATION AMENDMENT RECORD:                              10294                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: MELVIN WHITEHEAD,
           AKORN, INC. REQUEST TO RELEASE                                                                                     GENERAL MANAGER
           AND STABILITY TESTING RE: CONTRACT                                                                                 160 PHARMA DRIVE
           DATED NOVEMBER 2, 2018                                                                                             MORRISVILLE, NC 27560

2. 338     QUOTATION AMENDMENT RECORD:                              10295                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND RACHEL
           SOLUTION FOR AKORN                                                                                                 TIMBERLAKE
           PHARMACEUTICALS RE: CONTRACT                                                                                       2210 LAKE SHORE DRIVE
           DATED JANUARY 09, 2018                                                                                             WOODSTOCK, IL 60098

2. 339     QUOTATION AMENDMENT RECORD:                              10296                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: SANDRA CANTWELL;
           SOLUTION FOR AKORN                                                                                                 RACHEL TIMBERLAKE
           PHARMACEUTICALS FILTRATION                                                                                         2210 LAKE SHORE DRIVE
           STUDIES RE: CONTRACT DATED                                                                                         WOODSTOCK, IL 60098
           NOVEMBER 28, 2018




                                                                  Page 40 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 170 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 340     QUOTATION AMENDMENT RECORD:                             10297                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND RACHEL
           SOLUTION FOR AKORN, INC. RE:                                                                                      TIMBERLAKE
           CONTRACT DATED APRIL 06, 2016                                                                                     2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 341     QUOTATION AMENDMENT RECORD:                             10298                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND RACHEL
           SOLUTION FOR AKORN, INC. RE:                                                                                      TIMBERLAKE
           CONTRACT DATED NOVEMBER 28, 2018                                                                                  2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 342     QUOTATION AMENDMENT RECORD:                             10299                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: SANDRA CANTWELL;
           SOLUTION FOR AKORN, INC. RE:                                                                                      RACHEL TIMBERLAKE
           CONTRACT DATED APRIL 06, 2016                                                                                     2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 343     QUOTATION AMENDMENT RECORD:                             10300                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: OLIVER VOGT, GENERAL
           SOLUTION FOR AKORN, INC. RE:                                                                                      MANAGER - WOODSTOCK
           CONTRACT DATED APRIL 13, 2017                                                                                     2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 344     QUOTATION AMENDMENT RECORD:                             10301                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND
           SOLUTION FOR LAUNCH SUPPORT RE:                                                                                   TABATHA ENGLEHART
           CONTRACT DATED APRIL 02, 2019                                                                                     2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 345     QUOTATION AMENDMENT RECORD:                             10302                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: SANDRA CANTWELL; MARK
           SOLUTION REPORT OR AKORN                                                                                          MORELL
           PHARMACEUTICALS DEVELOPMENT                                                                                       2210 LAKE SHORE DRIVE
           REPORT RE: CONTRACT DATED MAY 21,                                                                                 WOODSTOCK, IL 60098
           2018

2. 346     QUOTATION AMENDMENT RECORD:                             10303                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BRIAN WOODROW,
           TESTING TO SUPPORT FILTER                                                                                         DIRECTOR, LAB OPERATIONS
           LEACHABLE STUDY RE: CONTRACT                                                                                      160 PHARMA DRIVE
           DATED OCTOBER 11, 2019                                                                                            MORRISVILLE, NC 27560




                                                                 Page 41 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 171 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 347     QUOTATION FEASIBILITY AND                              10304                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           COMPATIBILITY BATCHES                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2200 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 348     QUOTATION STERILITY ASSURANCE                          10305                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           VALIDATION                                                                                                       ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2200 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 349     QUOTATION: FEASIBILITY AND                             10306                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           COMPATIBILITY BATCHES                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 350     QUOTATION: FEASIBILITY BATCHES                         10307                   CATALENT PHARMA SOLUTIONS, LLC    ANDREA WAGNER, ACCOUNT
                                                                                                                            DIRECTOR MEDICATION DELIVERY
                                                                                                                            SOLUTIONS
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 351     SECOND AMENDMENT TO MASTER                             11517                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BILL HARTZEL, VP BD
           SUPPLY AGREEMENT DATED APRIL 26,                                                                                 14 SCHOOLHOUSE ROAD
           2013                                                                                                             SOMERSET, NJ 08873

2. 352     SOLUTION FOR AKORN FORMULATION                         10308                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           DEVELOPMENT ACTIVITIES                                                                                           ASSOCIATE DIRECTOR BUSINESS
                                                                                                                            DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 353     SOLUTION FOR AKORN LAUNCH                              10309                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL, TABATHA
           SUPPORT                                                                                                          ENGLEHART, BILL HARTZEL,
                                                                                                                            OLIVER VOGT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098


                                                                Page 42 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 172 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 354     SOLUTION FOR AKORN DEVELOPMENT                           10310                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           PROGRAM                                                                                                            ASSOCIATE DIRECTOR BUSINESS
                                                                                                                              DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 355     SOLUTION FOR AKORN, INC                                  10311                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           COMMERCIAL VALIDATION & READINESS                                                                                  ASSOCIATE DIRECTOR BUSINESS
                                                                                                                              DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 356     SOLUTION FOR AKORN, INC.                                 10312                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           COMMERCIAL VALIDATION & READINESS                                                                                  ASSOCIATE DIRECTOR BUSINESS
                                                                                                                              DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 357     SOLUTION FOR AKORN, INC.                                 10313                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           REGISTRATION STABILITY BATCHES                                                                                     ASSOCIATE DIRECTOR BUSINESS
                                                                                                                              DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 358     SOLUTION FOR AKORN, INC. MOLD,                           10314                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           INSERT, AND DEFLASHER TOOLING                                                                                      ASSOCIATE DIRECTOR BUSINESS
           QUALIFICATION                                                                                                      DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 359     SOLUTION FOR AKORN, INC.                                 10315                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           REGISTRATION STABILITY BATCHES RE:                                                                                 ASSOCIATE DIRECTOR BUSINESS
           CONTRACT DATED JUNE 25, 2011                                                                                       DEVELOPMENT
                                                                                                                              2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

2. 360     SOLUTION FOR AKORN: ACCELERATED                          10316                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND
           (3MONTH) MICROBIOLOGY STABILITY                                                                                    TABATHA ENGLEHART
           TESTING                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                              WOODSTOCK, IL 60098

                                                                  Page 43 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 173 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 361     SOLUTION FOR ANALYTICAL SUPPORT                         10317                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD; CHRISSA
           RE: CONTRACT DATED MAY 9, 2017                                                                                    SCHREMP; MARC HENS
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 362     SOLUTION FOR ANALYTICAL TESTING                         10318                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, JENNIFER
           RE: CONTRACT DATE AUGUST 30, 2019                                                                                 KARLSSON, MARC HENS
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 363     SOLUTION FOR API METHOD TRANSFER                        10319                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: MELVIN WHITEHEAD,
           AMENDED RE: CONTRACT DATED                                                                                        CHRISSA SCHREMP, KIM
           SEPTEMBER 5, 2018                                                                                                 WILCENSKI
                                                                                                                             160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 364     SOLUTION FOR METHOD EVALUATION                          10320                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, JENNIFER
           AND VALIDATION RE: CONTRACT DATED                                                                                 KARLSSON, MARC HENS
           SEPTEMBER 11, 2019                                                                                                160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 365     SOLUTION FOR NEW API SOURCE:                            10321                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND
           COMPOUNDING VERIFICATION STUDY                                                                                    TABATHA ENGLEHART
                                                                                                                             2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 366     SOLUTION FOR NEW API SOURCE:                            10322                   CATALENT PHARMA SOLUTIONS, LLC    SANDRA CANTWELL AND
           MICRO METHOD VERIFICATION STUDIES                                                                                 TABATHA ENGLEHART
                                                                                                                             2210 LAKE SHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 367     SOLUTION FOR RELEASE AND                                10323                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD; CHRISSA
           STABILITY TESTING RE: CONTRACT                                                                                    SCHREMP; MARC HENS
           DATED OCTOBER 24, 2018                                                                                            160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

2. 368     SOLUTION FOR RELEASE AND                                10323                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD; CHRISSA
           STABILITY TESTING RE: CONTRACT                                                                                    SCHREMP; MARC HENS
           DATED OCTOBER 24, 2018                                                                                            160 PHARMA DRIVE
                                                                                                                             MORRISVILLE, NC 27560

                                                                 Page 44 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 174 of 321

Akorn, Inc.                                                                                                                Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 369     SOLUTION FOR RELEASE TESTING RE:                       10324                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, CHRISSA
           CONTRACT DATED MARCH 29, 2019                                                                                    SCHREMP, JULIE BISHOP
                                                                                                                            160 PHARMA DRIVE
                                                                                                                            MORRISVILLE, NC 27560

2. 370     SOLUTION FOR STABILITY                                 10325                   CATALENT PHARMA SOLUTIONS, LLC    BILL HARTZEL, DIRECTOR
           MANUFACTURING AND STERILITY                                                                                      COMMERCIAL OPERATIONS
           ASSURANCE VALIDATION                                                                                             2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 371     SOLUTION FOR STABILITY                                 10326                   CATALENT PHARMA SOLUTIONS, LLC    BILL HARTZEL, DIRECTOR
           MANUFACTURING AND STERILITY                                                                                      COMMERCIAL OPERATIONS
           ASSURANCE VALIDATION RE:                                                                                         2210 LAKE SHORE DRIVE
           CONTRACT DATED JANUARY 08, 2016                                                                                  WOODSTOCK, IL 60098

2. 372     SOLUTION FOR STABILITY SAMPLE                          10327                   CATALENT PHARMA SOLUTIONS, LLC    TOM CLARK; MATTHEW FAHEY
           ANALYSIS RE: CONTRACT DATED JULY                                                                                 160 PHARMA DRIVE
           05, 2018                                                                                                         MORRISVILLE, NC 27560

2. 373     SOLUTION FOR SUPPLEMENTAL                              10328                   CATALENT PHARMA SOLUTIONS, LLC    MELVIN WHITEHEAD; TOM CLARK;
           VALIDATION RE: CONTRACT DATED                                                                                    CAROLE EVANS
           JUNE 20, 2018                                                                                                    160 PHARMA DRIVE
                                                                                                                            MORRISVILLE, NC 27560

2. 374     SOLUTION FOR TESTING                                   10329                   CATALENT PHARMA SOLUTIONS, LLC    BRIAN WOODROW, MARC HENS,
                                                                                                                            JENNIFER KARLSSON
                                                                                                                            160 PHARMA DRIVE
                                                                                                                            MORRISVILLE, NC 27560

2. 375     SOLUTION FOR: AKORN, INC. MOLD,                        10330                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: ERIC J. FELTES,
           INSERT, AND DEFLASHER TOOLING                                                                                    ASSOCIATE DIRECTOR BUSINESS
           QUALIFICATION                                                                                                    DEVELOPMENT
                                                                                                                            2210 LAKE SHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098

2. 376     STABILITY MANUFACTURING AND                            10331                   CATALENT PHARMA SOLUTIONS, LLC    ATTN: BILL HARTZEL
           STERILITY ASSURANCE VALIDATION                                                                                   2210 LAKESHORE DRIVE
                                                                                                                            WOODSTOCK, IL 60098



                                                                Page 45 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 175 of 321

Akorn, Inc.                                                                                                                    Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 377     STATEMENT OF WORK FOR AKORN                              10332                   CATALENT PHARMA SOLUTIONS, LLC      ROY SATCHELL; SANDRA
           SECONDARY PACKAGING                                                                                                  CANTWELL
           SERIALIZATION AND AGGREGATION                                                                                        2210 LAKE SHORE DRIVE
           IMPLEMENTATION CAPITAL                                                                                               WOODSTOCK, IL 60098
           CONTRIBUTION AND UNIT PRICE
           INCREASE

2. 378     1.5.1.4.1.7                                              10333                   CATALENT PHARMA SOLUTIONS, LLC |    STERILE TECHNOLOGIES
           2009.10.05_CATALENT_AGMT_PROCESSI                                                SEPRACOR INC.                       2210LAKESHOREDRIVE
           NG_SERVICES_-20110119142057(ID-                                                                                      WOODSTOCK, IL 60098
           209633 V-1)

2. 379     CATALENT QAR NO.2_2019.01.15                             10334                   CATALENT PHARMA SOLUTIONS,LLC       STERILE TECHNOLOGIES
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 380     CATALENT 17061-311600 V04                                10335                   CATALENT WODSTOCK                   STERILE TECHNOLOGIES
           QAR13_2019.05.03                                                                                                     2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 381     CATALENT FORMULATION                                     10336                   CATALENT WOODSTOCK                  STERILE TECHNOLOGIES
           STUDIES_8.24.17                                                                                                      2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 382     SOLUTION FOR FORMULATION STUDIES                         10337                   CATALENT WOODSTOCK                  DAVID WIDMANN, ACCOUNT
                                                                                                                                DIRECTOR
                                                                                                                                2210 LAKE SHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 383     CATALENT PROCESSING SERVICES                             10338                   CATALENT, STERILE TECHNOLOGIES      ATTN: PRESIDENT
           AGREEMENT                                                                        GROUP                               2200 LAKESHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098

2. 384     CATALENT PROCESSING SERVICES                             10338                   CATALENT, STERILE TECHNOLOGIES      ATTN: PRESIDENT
           AGREEMENT                                                                        GROUP                               2200 LAKESHORE DRIVE
                                                                                                                                WOODSTOCK, IL 60098




                                                                  Page 46 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 176 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 385     CATALENT PROCESSING SERVICES                            10338                   CATALENT, STERILE TECHNOLOGIES    ATTN: PRESIDENT
           AGREEMENT                                                                       GROUP                             2200 LAKESHORE DRIVE
                                                                                                                             WOODSTOCK, IL 60098

2. 386     MSA CATAWBA_1.12.17                                     10339                   CATAWBA RESEARCH, LLC             5200 77 CENTER DR SUITE 160
                                                                                                                             CHARLOTTE, NC 28217

2. 387     BRILLIAN FINANCIAL STAFFING MSA 4                       10340                   CBN MANAGEMENT, LLC DBA           125 S WACKER DRIVE
           25 16 - LEGAL                                                                   BRILLIANT™ PARTNERS AND           SUITE 1150
                                                                                           AFFILIATES BRILLIANT FINANCIAL    CHICAGO, IL 60606
                                                                                           STAFFING, MANAGEMENT RESOURCES
                                                                                           AND BRILLIANT TECHNOLOGY
                                                                                           STAFFING

2. 388     ORDERING DOCUMENTS                                      11518                   CD GROUP, INC.                    5550 TRIANGLE PARKWAY, SUITE
                                                                                                                             200
                                                                                                                             NORCROSS, GA 30092

2. 389     CDW SOW_2019.06.06                                      10341                   CDW DIRECT LLC                    P.O. BOX 75723
                                                                                                                             CHICAGO, IL 60675-5723

2. 390     AMENDMENT 1 TO THE MASTER                               10342                   CDW DIRECT, LLC                   JASMIN MILLER-LUCIANO,
           SERVICES AND PRODUCT SALES                                                                                        MANAGER, PROGRAM
           AGREEMENT DATED AS OF SEPTEMBER                                                                                   MANAGEMENT
           25, 2017                                                                                                          200 N. MILWAUKEE AVENUE
                                                                                                                             VERNON HILLS, IL 60061

2. 391     CDW AMENDMENT NO 1_2019.10.23                           10343                   CDW DIRECT, LLC                   P.O. BOX 75723
                                                                                                                             CHICAGO, IL 60675-5723

2. 392     MASTER SERVICES AND PRODUCT                             10344                   CDW DIRECT, LLC                   GENERAL COUNSEL
           SALES AGREEMENT                                                                                                   200 N. MILWAUKEE AVENUE
                                                                                                                             VERNON HILLS, IL 60061

2. 393     STATEMENT OF WORK VERSION 5 RE:                         10345                   CDW DIRECT, LLC                   ASH WAINWRIGHT; JON
           CONTRACT DATED SEPTEMBER 25, 2017                                                                                 GREENFIELD
                                                                                                                             200 N. MILWAUKEE AVENUE
                                                                                                                             VERNON HILLS, IL 60061


                                                                 Page 47 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 177 of 321

Akorn, Inc.                                                                                                                   Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 394     API SUPPLY AGREEMENT                                    10351                   CEDARBURG PHARMACEUTICALS, INC.     870 BADGER CIRCLE
                                                                                                                               GRAFTON, WI 53024

2. 395     CONTRACT QUOTE NO. 00006892 WITH                        11519                   CEM CORPORATION                     ATTN: MONICA GAMBLE
           TERMS AND CONDITIONS RE:                                                                                            3100 SMITH FARM RD
           CUSTOMER CARE PLAN 2, MARS 5                                                                                        MATTHEWS, NC 28106

2. 396     MSA_2018.06.28                                          10354                   CENTRIC CONSULTING                  PO BOX 75581
                                                                                                                               CLEVELAND, OH 44101-4200

2. 397     SOW #2_2018.10.30                                       10355                   CENTRIC CONSULTING LLC              PO BOX 75581
                                                                                                                               CLEVELAND, OH 44101-4200

2. 398     SOW #1_2018.07.05                                       10356                   CENTRIC CONSULTING, LLC             PO BOX 75581
                                                                                                                               CLEVELAND, OH 44101-4200

2. 399     API SUPPLY AGREEMENT                                    10357                   CENTROFLORA CMS S.A.R.L.            270 RUE DE NEUDORF
                                                                                                                               L-2222 LUXEMBOURG
                                                                                                                               LUXEMBOURG,
                                                                                                                               LUXEMBOURG

2. 400     CHARLES RIVER 4TH                                       10360                   CHARLES RIVER                       251 BALLARDVALE ST
           AMENDMENT_12.22.17                                                                                                  WILMINGTON, MA 01887-1096

2. 401     CHARLES RIVER ANNEXURE #1_5.15.17                       10361                   CHARLES RIVER LABORATORIES INC.     251 BALLARDVALE ST
                                                                                                                               WILMINGTON, MA 01887-1096

2. 402     CHARLES RIVER 7TH AMENDED                               10362                   CHARLES RIVER LABORATORIES, INC.    251 BALLARDVALE ST
           LOPA_2.6.18                                                                                                         WILMINGTON, MA 01887-1096

2. 403     MASTER SERVICE AGREEMENT RE:                            10363                   CHARLES RIVER LABORATORIES, INC.    ATTN: GENERAL COUNSEL
           REQUESTED SERVICES ON SPONSOR                                                                                       251 BALLARDVALE STREET
           PRODUCTS AND PROJECTS                                                                                               WILMINGTON, MA 01887

2. 404     CHARLES ROSS & SON                                      10364                   CHARLES ROSS & SON COMPANY          PO BOX 12308
           QUOTATION_2.28.18                                                                                                   HAUPPAUGE, NY 11788-0615



                                                                 Page 48 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20        Page 178 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 405     EXHIBIT A STATEMENT OF WORK NO. 1                       11520                   CHEM-AQUA, INC.                    ATTN: SCOTT KIRCHOFF
                                                                                                                              2727 CHEMSEARCH BLVD
                                                                                                                              IRVING, TX 75062

2. 406     MASTER SERVICES AGREEMENT                               11521                   CHEM-AQUA, INC.                    ATTN: JOHN LARSSON, SR. VP
                                                                                                                              2727 CHEMSEARCH BLVD
                                                                                                                              IRVING, TX 75062

2. 407     API SUPPLY AGREEMENT                                    10365                   CHEMI S.P.A.                       VIA DEI LAVORATORI 54
                                                                                                                              20092 CINISELLO BALSAMI (MI)
                                                                                                                               ,
                                                                                                                              ITALY

2. 408     API SUPPLY AGREEMENT                                    10365                   CHEMWERTH, INC.                    1764 LITCHFIELD TURNPIKE SUITE
                                                                                                                              202
                                                                                                                              WOODBRIDGE, CT 06525

2. 409     API SUPPLY AGREEMENT                                    10365                   CHEMWERTH, INC.                    ATTN: JEFFREY BAUER,
                                                                                                                              PRESIDENT
                                                                                                                              1764 LITCHFIELD TURNPIKE
                                                                                                                              WOODBRIDGE, CT 06525

2. 410     CIGNA REBATE AGREEMENT_4.18.17                          10366                   CIGNA HEALTH AND LIFE INSURANCE    PO BOX 743389
                                                                                           COMPANY                            ATLANTA, GA 30374-3389

2. 411     FIRST AMENDMENT OF MEDICARE PART                        10367                   CIGNA HEALTH AND LIFE INSURANCE    500 GREAT CIRCLE RD.
           D REBATE AGREEMENT                                                              COMPANY                            NASHVILLE, TN 37228

2. 412     FOURTH AMENDMENT TO MEDICARE                            10368                   CIGNA HEALTH AND LIFE INSURANCE    ATTN: MARK BIEZE, AVP
           PART D REBATE AGREEMENT                                                         COMPANY                            500 GREAT CIRCLE RD.
                                                                                                                              NASHVILLE, TN 37228

2. 413     CIGNA 4TH AMENDMENT_11.12.18                            10369                   CIGNA HEALTH AND LIFE INSURANCE    PO BOX 743389
                                                                                           COMPANY ECT.                       ATLANTA, GA 30374-3389

2. 414     CIGNA 3RD AMENDMENT TO MEDICARE                         10370                   CIGNA HEALTHCARE                   ATTN PHARMACY FINANCE
           PART D REBATE AGMT_1.11.18                                                                                         530 GREAT CIRCLE ROAD
                                                                                                                              NASHVILLE, TN 37228


                                                                 Page 49 of 181 to Schedule G
                                     Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 179 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 415     REBATE AGREEMENT RE:                                   10371                   CIGNA HEALTHCARE                     ATTN: ALEX G. KRIKORIAN, R. PH.,
           PHARMACEUTICAL PRODUCTS                                                                                             M.B.A., VICE PRESIDENT,
                                                                                                                               PHARMACEUTICAL CONTRACTING
                                                                                                                               900 COTTAGE GROVE ROAD,
                                                                                                                               B5PHR
                                                                                                                               HARTFORD, CT 06152

2. 416     FIRST AMENDMENT OF MEDICARE PART                       10372                   CIGNA HEALTHCARE OF ARIZONA, INC.    25500 N NORTERRA DRIVE,
           D REBATE AGREEMENT                                                                                                  BUILDING B
                                                                                                                               PHOENIX, AZ 85085

2. 417     FOURTH AMENDMENT TO MEDICARE                           10373                   CIGNA HEALTHCARE OF ARIZONA, INC.    25500 N NORTERRA DRIVE,
           PART D REBATE AGREEMENT                                                                                             BUILDING B
                                                                                                                               PHOENIX, AZ 85085

2. 418     FIRST AMENDMENT OF MEDICARE PART                       10374                   CIGNA HEALTHCARE OF GEORGIA, INC. 2 CHASE CORPORATE DRIVE,
           D REBATE AGREEMENT                                                                                               SUITE 300
                                                                                                                            BIRMINGHAM, AL 35244

2. 419     FOURTH AMENDMENT TO MEDICARE                           10375                   CIGNA HEALTHCARE OF GEORGIA, INC. 2 CHASE CORPORATE DRIVE,
           PART D REBATE AGREEMENT                                                                                          SUITE 300
                                                                                                                            BIRMINGHAM, AL 35244

2. 420     FIRST AMENDMENT OF MEDICARE PART                       10376                   CIGNA HEALTHCARE OF NORTH            2 CHASE CORPORATE DRIVE,
           D REBATE AGREEMENT                                                             CAROLINA, INC.                       SUITE 300
                                                                                                                               BIRMINGHAM, AL 35244

2. 421     FOURTH AMENDMENT TO MEDICARE                           10377                   CIGNA HEALTHCARE OF NORTH            2 CHASE CORPORATE DRIVE,
           PART D REBATE AGREEMENT                                                        CAROLINA, INC.                       SUITE 300
                                                                                                                               BIRMINGHAM, AL 35244

2. 422     FIRST AMENDMENT OF MEDICARE PART                       10378                   CIGNA HEALTHCARE OF SOUTH            2 CHASE CORPORATE DRIVE,
           D REBATE AGREEMENT                                                             CAROLINA, INC.                       SUITE 300
                                                                                                                               BIRMINGHAM, AL 35244

2. 423     FOURTH AMENDMENT TO MEDICARE                           10379                   CIGNA HEALTHCARE OF SOUTH            2 CHASE CORPORATE DRIVE,
           PART D REBATE AGREEMENT                                                        CAROLINA, INC.                       SUITE 300
                                                                                                                               BIRMINGHAM, AL 35244


                                                                Page 50 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20        Page 180 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 424     FOURTH AMENDMENT TO MEDICARE                          10379                   CIGNA HEALTHCARE OF ST. LOUIS, INC. 900 COTTAGE GROVE ROAD
           PART D REBATE AGREEMENT                                                                                           BLOOMFIELD, CT 06002

2. 425     CIGNA SECOND AMENDMENT TO                             10380                   CIGNA-HEALTHSPRING                 ATTN PHARMACY FINANCE
           MEDICARE PART D REBATE                                                                                           530 GREAT CIRCLE ROAD
           AGREEMENT_4.18.17                                                                                                NASHVILLE, TN 37228

2. 426     SECOND AMENDMENT TO MEDICARE                          10381                   CIGNA-HEALTHSPRING                 ATTN: MARK BIEZE, AVP
           PART D REBATE AGREEMENT DATED                                                                                    500 GREAT CIRCLE RD.
           APRIL 1, 2015                                                                                                    NASHVILLE, TN 37228

2. 427     THIRD AMENDMENT TO MEDICARE                           10382                   CIGNA-HEALTHSPRING                 ATTN: MARK BIEZE VICE
           PART D REBATE AGREEMENT                                                                                          PRESIDENT, PHARMACEUTICAL
                                                                                                                            CONTRACTING
                                                                                                                            500 GREAT CIRCLE RD.
                                                                                                                            NASHVILLE, TN 37228

2. 428     CINTAS CLEANROOM LOI - OCT 2016                       10385                   CINTAS CORP. CLEANROOM DIVISION    1605 ROUTE 300
                                                                                                                            NEWBURGH, NY 12550

2. 429     CINTAS STANDARD RENTAL SERVICE                        10386                   CINTAS CORPORATION                 1025 NATIONAL PARKWAY
           AGREEMENT                                                                                                        SCHAUMBURG, IL 60173

2. 430     ADDENDUM TO GARMENT RENTAL                            11523                   CINTAS CORPORATION LOCATION NO.    ATTN: MILEY MASSED, SERVICE
           SERVICE AGREEMENT                                                             788                                MANAGER
                                                                                                                            1025 NATIONAL PARKWAY
                                                                                                                            SCHAUMBURG, IL 60173

2. 431     ADDENDUM TO GARMENT RENTAL                            11524                   CINTAS CORPORATION LOCATION NO.    ATTN: MILEY MASSED, SERVICE
           SERVICE AGREEMENT DATED JANUARY                                               788                                MANAGER
           31, 2019                                                                                                         1025 NATIONAL PARKWAY
                                                                                                                            SCHAUMBURG, IL 60173

2. 432     STANDARD RENTAL SERVICE                               11525                   CINTAS LOC. NO. 62                 ATTN: CHRIS ELDRED, SSR
           AGREEMENT CONTRACT NO 16326                                                                                      1025 NATIONAL PARKWAY
                                                                                                                            SCHAUMBURG, IL 60173




                                                               Page 51 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 181 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 433     EMAIL RE: CHANGE TO CLARUSONE                          10387                   CLARUSONE SOURCING SERVICES LLP    C/O TMF GROUP
           REGISTERED OFFICE ADDRESS FOR                                                                                     20 FARRINGTON STREET
           NOTICE TO CLARUSONE SOURCING                                                                                      LONDON EC4A 4EN
           FRAMEWORK AGREEMENT

2. 434     LETTER AGREEMENT RE: AWARDED                           10388                   CLARUSONE SOURCING SERVICES LLP    TONY ROSA, VP, GENERICS
           PRODUCT VOLUME REALLOCATION                                                                                       SOURCING
                                                                                                                             6 ST. ANDREW STREET, 5TH
                                                                                                                             FLOOR
                                                                                                                             LONDON EC4A 3AE

2. 435     LETTER AGREEMENT RE: PRICING AND                       10389                   CLARUSONE SOURCING SERVICES LLP    6 ST. ANDREW STREET, 5TH
           AWARD TRANSITION                                                                                                  FLOOR
                                                                                                                             LONDON EC4A 3AE

2. 436     LETTER RE: NOTICE OF                                   10390                   CLARUSONE SOURCING SERVICES LLP    6 ST. ANDREW STREET, 5TH
           EFFECTIVENESS FOR CLARUSONE                                                                                       FLOOR
           SOURCING FRAMEWORK AGREEMENT                                                                                      LONDON EC4A 3AE
           AND MCKESSON MEMBER PURCHASE
           AND SERVICES AGREEMENT

2. 437     PRODUCT AWARD STABILITY                                10391                   CLARUSONE SOURCING SERVICES LLP    TED BOYLE, PRESIDENT
           SCHEDULE REBATE AGREEMENT                                                                                         6 ST. ANDREW STREET, 5TH
                                                                                                                             FLOOR
                                                                                                                             LONDON EC4A 3AE

2. 438     SOURCING FRAMEWORK AGREEMENT                           10392                   CLARUSONE SOURCING SERVICES LLP    ATTN: PRESIDENT
           BETWEEN CLARUSONE SOURCING                                                                                        6 ST. ANDREW STREET, 5TH
           SERVICES LLP AND AKORN, INC.                                                                                      FLOOR
                                                                                                                             LONDON EC4A 3AE

2. 439     PROPOSAL NO. 200109-05-KP                              11526                   CLEAVER BROOKS SALES & SERVICE     1956 SINGLETON BLVD
                                                                                                                             DALLAS, TX 75212

2. 440     RENTAL EQUIPMENT AND ASSOCIATED                        11527                   CLEAVER BROOKS SALES & SERVICE,    1956 SINGLETON BLVD.
           SERVICE TERMS AND CONDITIONS                                                   INC.                               DALLAS, TX 75212

2. 441     MSA_2018.08.06                                         10393                   CLIFTONLARSENALLEN                 PO BOX 775439
                                                                                                                             CHICAGO, IL 60677-5439

                                                                Page 52 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 182 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 442     EL 082318_2018.09.14                                   10394                   CLIFTONLARSONALLEN                 PO BOX 775439
                                                                                                                             CHICAGO, IL 60677-5439

2. 443     EL_0816_2016.09.12                                     10395                   CLIFTONLARSONALLEN LLP             PO BOX 775439
                                                                                                                             CHICAGO, IL 60677-5439

2. 444     API SUPPLY AGREEMENT                                   10399                   CODY LABS INC.                     RICHARD E ASHERMAN CEO
                                                                                                                             601 YELLOWSTONE AVE
                                                                                                                             CODY, WY 82414

2. 445     AMENDED AND RESTATED OPIOID                            10400                   COLLEGIUM PHARMACEUTICAL, INC.     ATTN: JACK WEET, VP
           ANALGESICS REMS PROJECT                                                                                           REGULATORY AFFAIRS - QUALITY
           MANAGEMENT AGREEMENT EFFECTIVE                                                                                    ASSURANCE
           AUGUST 3, 2017                                                                                                    100 TECHNOLOGY CENTER DRIVE,
                                                                                                                             SUITE 300
                                                                                                                             STOUGHTON, MA 02072

2. 446     COMMERCIAL SERVICES GROUP                              10401                   COMMERCIAL SERVICES GROUP, INC.    4965 US HWY 42
           AGREEMENT_2019.04.24                                                                                              SUITE 1500
                                                                                                                             LOUISVILLE, KY 40222

2. 447     COMPASS GROUP USA                                      10402                   COMPASS GROUP USA, INC., BY AND    DBA CANTEEN
                                                                                          THROUGH ITS CANTEEN VENDING        PO BOX 417632
                                                                                          SERVICES DIVISION                  BOSTON, MA 02241-7632

2. 448     MSA COMPLETE CLEANING_2019.08.12                       10403                   COMPLETE CLEANING COMPANY          615 WHEAT LN
                                                                                                                             WOOD DALE, IL 60191-6599

2. 449     COMPLETE CLEANING SERVICE                              10404                   COMPLETE CLEANING COMPANY, INC.    615 WHEAT LN
           AGREEMENT                                                                                                         WOOD DALE, IL 60191-6599

2. 450     COMPLETE SECURITY SYSTEMS ALARM                        10405                   COMPLETE SECURITY SYSTEMS          94 VANDERBURG ROAD
           MONITORING AGMT_9.15.17                                                                                           MARLBORO, NJ 07746

2. 451     COMPLETE SECURITY SYSTEMS ALARM                        10406                   COMPLETE SECURITY SYSTEMS, INC.    94 VANDERBURG ROAD
           SERVICE AGMT_9.15.17                                                                                              MARLBORO, NJ 07746




                                                                Page 53 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 183 of 321

Akorn, Inc.                                                                                                          Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 452     STOCK TRANSFER AGENCY                                 10407                   COMPUTERSHARE                DEPT CH 19228
           AGREEMENT                                                                     INVESTORSERVICES, LLC        PALATINE, IL 60055-9228

2. 453     STATEMENT OF WORK #2 TO REMS                          10408                   CONCORD BIOTECH LIMITED      16TH FLOOR, B-WING, MONDEAL
           PROJECT MANAGEMENT AGREEMENT                                                                               HEIGHTS
           EFFECTIVE AS OF JANUARY 1, 2014                                                                            ISCON CROSS ROAD, S.G.
                                                                                                                      HIGHWAY
                                                                                                                      AHMEDABAD 380015
                                                                                                                      INDIA

2. 454     BUSINESS SERVICES AGREEMENT                           11528                   CONCUR TECHNOLOGIES, INC.    ATTN: CHIEF LEGAL OFFICER
                                                                                                                      18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052

2. 455     SALES ORDER FORM 2012-18535 8                         11529                   CONCUR TECHNOLOGIES, INC.    ATTN: MELANIE MORGAN, SENIOR
                                                                                                                      DIRECTOR - LEGAL
                                                                                                                      18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052

2. 456     SALES ORDER FORM 2015-234351 3                        11530                   CONCUR TECHNOLOGIES, INC.    ATTN: MELANIE MORGAN, VICE
                                                                                                                      PRESIDENT AND HEAD OF
                                                                                                                      CORPORATE LEGAL
                                                                                                                      18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052

2. 457     SALES ORDER FORM 2016-320632 1                        11531                   CONCUR TECHNOLOGIES, INC.    ATTN: MELANIE MORGAN, SVP
                                                                                                                      LEGAL
                                                                                                                      18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052

2. 458     SALES ORDER FORM 2016-350795 1                        11532                   CONCUR TECHNOLOGIES, INC.    ATTN: MELANIE MORGAN, SVP
                                                                                                                      LEGAL
                                                                                                                      18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052

2. 459     SALES ORDER FORM 2019-862187 2                        11533                   CONCUR TECHNOLOGIES, INC.    18400 N.E. UNION HILL ROAD
                                                                                                                      REDMOND, WA 98052




                                                               Page 54 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 184 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 460     SALES ORDER FORM 2019-940770 1                         11534                   CONCUR TECHNOLOGIES, INC.        18400 N.E. UNION HILL ROAD
                                                                                                                           REDMOND, WA 98052

2. 461     SALES ORDER FORM RE: THE                               10409                   CONCUR TECHNOLOGIES, INC.        ATTN: MELANIE MORGAN
           BUSINESS SERVICES AGREEMENT                                                                                     62157 COLLECTIONS CENTER DR
                                                                                                                           CHICAGO, IL 60693

2. 462     CONFIANCE AGENCY                                       10410                   CONFIANCE ANALYTICS, LLC         9440 ENTERPRISE DRIVE
           AGREEMENT_6.29.18                                                                                               MOKENA, IL 60448

2. 463     AGENCY AGREEMENT FOR                                   10411                   CONFIANCE ANALYTIX, LLC          ATTN: PETE DUCHARME,
           TEMPORARY SERVICES AND DIRECT                                                                                   PRINCIPAL
                                                                                                                           9440 ENTERPRISE DRIVE
                                                                                                                           MOKENA, IL 60448

2. 464     MASTER ENGAGEMENT LETTER RE:                           11535                   CONSILIO LLC                     1828 L ST SW STE 1070
           EDISCOVERY                                                                                                      ACCOUNTS RECEIVABLE
                                                                                                                           DEPARTMENT
                                                                                                                           WASHINGTON, DC 20036

2. 465     CONSULTING AGREEMENT                                   11536                   CONSTANCE OKEKE, MD, MSCE        NOT AVAILABLE


2. 466     CONSELLATION ELECTRICITY SUPPLY                        10412                   CONSTELLATION NEWENERGY, INC.    PO BOX 4640
           AGREEMENT_11.29.16                                                                                              CAROL STREAM, IL 60197-4640

2. 467     SUPPLY AGREEMENT                                       10413                   CORDEN PHARMA S.P.A.             VIA DEL MURILLO KM 2,800
                                                                                                                           ATTN:
                                                                                                                           CRISTINA.CENSI@CORDENPHARM
                                                                                                                           A.COM
                                                                                                                           SERMONETA, 04013
                                                                                                                           ITALY

2. 468     QUOTE NO. 64/2020 RE: CHEMICAL                         11538                   CORDEN PHARMA INTERNATIONAL      OTTO-HAHN-STRASSE
           TESTS REQUESTED BY AKORN TO                                                    GMBH                             PLANKSTADT 68723
           SUPPORT THE PILOT BIO STUDY                                                                                     GEORGIA

2. 469     QUOTE NO. 64/2020 RE: CHEMICAL                         11538                   CORDEN PHARMA INTERNATIONAL      OTTO-HAHN-STRASSE
           TESTS REQUESTED BY AKORN TO                                                    GMBH                             PLANKSTADT 68723
           SUPPORT THE PILOT BIO STUDY                                                                                     GEORGIA

                                                                Page 55 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 185 of 321

Akorn, Inc.                                                                                                                    Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 470     QUOTE NO. 78_2020 RE: SHIPMENT OF                       11539                   CORDEN PHARMA INTERNATIONAL          OTTO-HAHN-STRASSE
           SAMPLES                                                                         GMBH                                 PLANKSTADT 68723
                                                                                                                                GEORGIA

2. 471     API SUPPLY AGREEMENT                                    10414                   CORDEN PHARMA LATINA S.P.A.          VIA DEL MURILLO KM 2,800
                                                                                                                                ATTN:
                                                                                                                                CRISTINA.CENSI@CORDENPHARM
                                                                                                                                A.COM
                                                                                                                                SERMONETA, 04013
                                                                                                                                ITALY

2. 472     SUPPLY AGREEMENT                                        10416                   CORDEN PHARMA S.P.A.                 VIA DEL MURILLO KM 2,800
                                                                                                                                ATTN:
                                                                                                                                CRISTINA.CENSI@CORDENPHARM
                                                                                                                                A.COM
                                                                                                                                SERMONETA, 04013
                                                                                                                                ITALY

2. 473     CORDEN LICENSE AND SUPPLY                               10417                   CORDEN PHARMA, LTD. | LLOYD, INC.    VIA DEL MURILLO KM 2,800
           AGREEMENT                                                                                                            ATTN:CRISTINA.CENSI@CORDENP
                                                                                                                                HARMA.COM
                                                                                                                                SERMONETA, 04013
                                                                                                                                ITALY

2. 474     AGREEMENT RE: PHARMACEUTICAL                            10419                   COSTCO PHARMACY                      ATTN: CHARLES BURNETT, SR. VP
           PRODUCTS                                                                                                             999 LAKE DRIVE
                                                                                                                                ISSAQUAH, WA 98027

2. 475     LETTER RE: CONTRACT AUTO-                               10420                   COSTCO PHARMACY                      ATTN: CHARLES BURNETT, SR. VP
           RENEWAL NOTIFICATION                                                                                                 999 LAKE DRIVE
                                                                                                                                ISSAQUAH, WA 98027

2. 476     AGREEMENT FOR PURCHASE OF                               10421                   COSTCO WHOLESALE CORPORATION         ATTN: VICTOR CURTIS, SENIOR
           KIRKLAND PHARMACEUTICAL PRODUCT                                                                                      VICE PRESIDENT OF PHARMACY
                                                                                                                                999 LAKE DRIVE
                                                                                                                                ISSAQUAH, WA 98027




                                                                 Page 56 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 186 of 321

Akorn, Inc.                                                                                                             Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 477     AMENDMENT TO AGREEMENT FOR                            10422                   COSTCO WHOLESALE CORPORATION    ATTN: PEGGY M. O'NEIL, BUYER
           PURCHASE OF KIRKLAND                                                                                          999 LAKE DRIVE
           PHARMACEUTICAL PRODUCT DATED                                                                                  ISSAQUAH, WA 98027
           AUGUST 15, 2014

2. 478     AMENDMENT TO PHARMACEUTICAL                           10423                   COSTCO WHOLESALE CORPORATION    ATTN: PEGGY M. O'NEIL, BUYER
           PURCHASES AGREEMENT DATED APRIL                                                                               999 LAKE DRIVE
           1, 2007                                                                                                       ISSAQUAH, WA 98027

2. 479     FIRST AMENDMENT TO AGREEMENT                          10424                   COSTCO WHOLESALE CORPORATION    ATTN: VICTOR CURTIS
           FOR PURCHASE OF KIRKLAND                                                                                      999 LAKE DRIVE
           PHARMACEUTICAL PRODUCTS DATED                                                                                 ISSAQUAH, WA 98027
           AUGUST 15, 2014

2. 480     LETTER RE: CONTRACT AUTO-                             10425                   COSTCO, INC.                    ATTN: CHARLES BURNETT, SR. VP
           RENEWAL NOTIFICATION                                                                                          999 LAKE DRIVE
                                                                                                                         ISSAQUAH, WA 98027

2. 481     LETTER RE: CONTRACT AUTO-                             10425                   COSTCO, INC.                    ATTN: CHARLES BURNETT, SR. VP
           RENEWAL NOTIFICATION                                                                                          999 LAKE DRIVE
                                                                                                                         ISSAQUAH, WA 98027

2. 482     COVANCE INC SERVICES                                  10426                   COVANCE INC.                    PO BOX 2445
           AGREEMENT_4.14.17                                                                                             BURLINGTON, NC 27216

2. 483     COVANCE QTE_2019.06.26                                10427                   COVANCE LABORATORIES            3301 KINSMAN BLVD
                                                                                                                         MADISON, WI 53704

2. 484     COVANCE - EXECUTED MSA                                10428                   COVANCE LABORATORIES INC.       3301 KINSMAN BLVD
                                                                                                                         MADISON, WI 53704

2. 485     QUOTE NO. 387773 VER. NO. 2 AND                       11541                   COVANCE LABORATORIES INC.       ATTN: MICHAEL HEINITZ AND
           WORK ORDER TO THE MASTER                                                                                      AMBER WATNEY
           SERVICES AGREEMENT DATED MARCH                                                                                3301 KINSMAN BLVD
           10, 2016                                                                                                      MADISON, WI 53704




                                                               Page 57 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20         Page 187 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 486     QUOTE NO. 478241 VER. NO. 2 AND                         11542                   COVANCE LABORATORIES INC.           ATTN: MICHAEL HEINITZ AND
           WORK ORDER TO THE MASTER                                                                                            AMBER WATNEY
           SERVICES AGREEMENT DATED MARCH                                                                                      3301 KINSMAN BLVD
           10, 2016                                                                                                            MADISON, WI 53704

2. 487     05-20-16 SIGNED COVANCE CONTRACT                        10429                   COVANCE LABORATORIES INC.           3301 KINSMAN BLVD
                                                                                           ANDCOVANCE BIOANALYTICAL            MADISON, WI 53704
                                                                                           SERVICES LLC

2. 488     COVANCE QUOTE CONTRACT                                  10430                   COVANCE LABORATORIES LTD.           3301 KINSMAN BLVD
                                                                                                                               MADISON, WI 53704

2. 489     CPS INC. RECRUITING CONTRACT                            10432                   CPS, INC.                           ATTN: REBATE DIVISION
                                                                                                                               SUPPLIER RELATIONS - CPS, 4000
                                                                                                                               METROPOLITAN DRIVE
                                                                                                                               ORANGE, CA 92868-3598

2. 490     CFS STAFFING AGREEMENT_6.29.18                          10433                   CREATIVE FINANCIAL STAFFING         PO BOX 95111
                                                                                                                               CHICAGO, IL 60694-5111

2. 491     CFS CREATIVE FINANCIAL STAFFING                         10434                   CREATIVE FINANCIAL STAFFING, LLC    PO BOX 95111
                                                                                                                               CHICAGO, IL 60694-5111

2. 492     MASTER SERVICES AGREEMENT RE:                           11543                   CROWE LLP                           ATTN: ANGELA HIPSHER-WILLIAMS
           PUBLIC ACCOUNTING AND                                                                                               ONE MID AMERICA PLAZA, SUITE
           TECHNOLOGY CONSULTING SERVICES                                                                                      700
                                                                                                                               OAKBROOK TERRACE, IL 60181

2. 493     MSA CROWE_2019.11.26                                    10435                   CROWE LLP                           PO BOX 71570
                                                                                                                               CHICAGO, IL 60694-1570

2. 494     CAPITAL EQUIPMENT SUPPLY                                10437                   CULLIGAN INTERNATIONAL COMPANY      9399 W HIGGINS RD
           AGREEMENT - CULLIGAN_3.3.17                                                                                         SUITE 1100
                                                                                                                               ROSEMONT, IL 60018

2. 495     CUMBERLAND MSA_2019.08.22                               10438                   CUMBERLAND CONSULTING GROUP         720 COOL SPRINGS BLVD
                                                                                                                               SUITE 550
                                                                                                                               FRANKLIN, TN 37067


                                                                 Page 58 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 188 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 496     CUMBERLAND CONSULTING GROUP,                          11545                   CUMBERLAND CONSULTING GROUP,    ATTN: JEFF LEE
           LLC RE: INTEGRACHAIN, INC.                                                    LLC                             720 COOL SPRINGS BLVD
           ASSIGNMENT MASTER CONSULTING                                                                                  SUITE 550
           AGREEMENT DATED AUGUST 22, 2019                                                                               FRANKLIN, TN 37067

2. 497     CUMMINS NPOWERS LLC                                   10439                   CUMMINS NPOWER, LLC             NW 7686
                                                                                                                         PO BOX 1450
                                                                                                                         MINNEAPOLIS, MN 55485-7686

2. 498     CURASCRIPT EXTENSION TO REBATE                        10440                   CURASCRIPT                      255 TECHNOLOGY PARK
           #10988                                                                                                        LAKE MARY, FL 32746

2. 499     AMENDMENT TO AGREEMENT RE:                            10441                   CURASCRIPT SP SPECIALTY         ATTN: LINDA O'NEAL, SENIOR
           ESTABLISHING A NEW INDIRECT                                                   DISTRIBUTION                    DIRECTOR, OPERATIONS
           CONTRACT FOR SALES                                                                                            255 TECHNOLOGY PARK
                                                                                                                         LAKE MARY, FL 32746

2. 500     POWER OF ATTORNEY                                     11546                   CUSTOMS BROKERS OUTSOURCING     3785 NW 82ND AVE, SUITE 304
                                                                                         CORP                            DORAL, FL 33166

2. 501     POWER OF ATTORNEY                                     11546                   CUSTOMS BROKERS OUTSOURCING     ATTN: CHRIS YOUNG, EVP
                                                                                         CORP                            GLOBAL OPERATIONS
                                                                                                                         3785 NW 82 AVENUE SUITE 304
                                                                                                                         DORAL, FL 33166

2. 502     CVS AGRMENT AND CDA                                   10442                   CVS PHARMACY INC.               PO BOX 3120
                                                                                                                         WOONSOCKET, RI 02895

2. 503     LETTER OF ACCEPTANCE AND                              11547                   CVS / CAREMARK                  ATTN VICE PRESIDENT,
           ACKNOWLEDGEMENT RE: 2021                                                                                      MANUFACTURER CONTRACTING,
           MEDICARE PART D RFP                                                                                           LAW DEPARTMENT
                                                                                                                         9501 E. SHEA BLVD.
                                                                                                                         SCOTTSDALE, AZ 85260

2. 504     CVA 2021 MEDICARE PART D LETER                        10443                   CVS CAREMARK                    PO BOX 3120
                                                                                                                         WOONSOCKET, RI 02895




                                                               Page 59 of 181 to Schedule G
                                    Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 189 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 505     CVS 3RD AMENDMEN TO MEDICARE                          10444                   CVS CAREMARK PART D SERVICES     PO BOX 3120
           PART D PROGRAM REBATE                                                         L.L.C                            WOONSOCKET, RI 02895
           AGREEMENT_2019.09.05

2. 506     CVS 2ND AMENDMENT TO MEDICARE                         10445                   CVS CAREMARK PART D SERVICES LLC PO BOX 3120
           PART D PROGRAM REBATE                                                                                          WOONSOCKET, RI 02895
           AGREEMENT_2019.02.25

2. 507     AMENDED AND RESTATED FIRST                            10446                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           AMENDMENT TO THE MEDICARE PART                                                L.L.C.                           SENIOR VICE PRESIDENT, TRADE
           D PROGRAM REBATE AGREEMENT                                                                                     RELATIONS
                                                                                                                          C/O CVS CAREMARK
                                                                                                                          2211 SANDERS ROAD
                                                                                                                          NORTHBROOK, IL 60062

2. 508     AMENDED AND RESTATED FIRST                            10446                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           AMENDMENT TO THE MEDICARE PART                                                L.L.C.                           SENIOR VICE PRESIDENT, TRADE
           D PROGRAM REBATE AGREEMENT                                                                                     RELATIONS
                                                                                                                          C/O CVS CAREMARK
                                                                                                                          2211 SANDERS ROAD
                                                                                                                          NORTHBROOK, IL 60062

2. 509     AMENDED AND RESTATED FIRST                            10446                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           AMENDMENT TO THE MEDICARE PART                                                L.L.C.                           SENIOR VICE PRESIDENT, TRADE
           D PROGRAM REBATE AGREEMENT                                                                                     RELATIONS
                                                                                                                          C/O CVS CAREMARK
                                                                                                                          2211 SANDERS ROAD
                                                                                                                          NORTHBROOK, IL 60062

2. 510     FIRST AMENDMENT TO THE MEDICARE                       10447                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           PART D PROGRAM REBATE AGREEMENT                                               L.L.C.                           SENIOR VICE PRESIDENT, TRADE
                                                                                                                          RELATIONS
                                                                                                                          C/O CVS CAREMARK
                                                                                                                          2211 SANDERS ROAD
                                                                                                                          NORTHBROOK, IL 60062




                                                               Page 60 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 190 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 511     MEDICARE PART D PROGRAM REBATE                           10448                   CVS CAREMARK PART D SERVICES,    ATTN: SENIOR VICE PRESIDENT,
           AGREEMENT                                                                        L.L.C.                           TRADE RELATIONS
                                                                                                                             C/O CVS CAREMARK
                                                                                                                             2211 SANDERS ROAD
                                                                                                                             NORTHBROOK, IL 60062

2. 512     SECOND AMENDMENT TO THE                                  10449                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           MEDICARE PART D PROGRAM REBATE                                                   L.L.C.                           SENIOR VICE PRESIDENT, TRADE
           AGREEMENT                                                                                                         RELATIONS
                                                                                                                             C/O CVS CAREMARK
                                                                                                                             2211 SANDERS ROAD
                                                                                                                             NORTHBROOK, IL 60062

2. 513     THIRD AMENDMENT TO THE MEDICARE                          10450                   CVS CAREMARK PART D SERVICES,    ATTN: GARY A. LOEBER, R. PH.,
           PART D PROGRAM REBATE                                                            L.L.C.                           EXECUTIVE VICE PRESIDENT,
           AGREEMENT RE: MEDICARE PART D                                                                                     PHARMACEUTICAL CONTRACTING
           PROGRAM REBATE AGREEMENT DATED                                                                                    AND PURCHASING
           JUNE 1, 2017                                                                                                      C/O CVS CAREMARK
                                                                                                                             2211 SANDERS ROAD
                                                                                                                             NORTHBROOK, IL 60062

2. 514     AMENDED AND RESTATED 1ST                                 10451                   CVS CAREMARK PART D SERVICES,    PO BOX 3120
           AMENDMENT TO MED PART D_8.8.18                                                   LLC                              WOONSOCKET, RI 02895

2. 515     CERTIFICATE OF LIABILITY INSURANCE                       10452                   CVS HEALTH CORPORATION           ONE CVS DRIVE, MC 2180
                                                                                                                             WOONSOCKET, RI 02895

2. 516     CVS STORE BRANDS QUALITY                                 10453                   CVS PHARMACY                     PO BOX 3120
           ASSURANCE AGREEMENT -                                                                                             WOONSOCKET, RI 02895
           AKORN1_FINAL

2. 517     CVS QUALITY AGREEMENT_2018.09.26                         10454                   CVS PHARMACY, INC.               PO BOX 3120
                                                                                                                             WOONSOCKET, RI 02895

2. 518     2018 ANNUAL CATEGORY REVIEW                              10455                   CVS/CAREMARK                     2211 SANDERS ROAD
           MANUFACTURER BID RESPONSE RE:                                                                                     NORTHBROOK, IL 60062
           OPHTHALMIC PROSTAGLANDINS




                                                                  Page 61 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20        Page 191 of 321

Akorn, Inc.                                                                                                            Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 519     2021 MEDICARE PART D RFP                               10456                   CVS/CAREMARK                  2211 SANDERS ROAD
           ACKNOWLEDGEMENT LETTER RE:                                                                                   NORTHBROOK, IL 60062
           SERVICES REBATE

2. 520     ACKNOWLEDGMENT LETTER RE: 2017                         10457                   CVS/CAREMARK                  2211 SANDERS ROAD
           MEDICARE PART D RFP                                                                                          NORTHBROOK, IL 60062

2. 521     ACKNOWLEDGMENT LETTER RE: 2018                         10458                   CVS/CAREMARK                  2211 SANDERS ROAD
           MEDICARE PART D RFP                                                                                          NORTHBROOK, IL 60062

2. 522     ACKNOWLEDGMENT LETTER RE: 2019                         10459                   CVS/CAREMARK                  2211 SANDERS ROAD
           MEDICARE PART D RFP                                                                                          NORTHBROOK, IL 60062

2. 523     ANNUAL CATEGORY REVIEW                                 10460                   CVS/CAREMARK                  2211 SANDERS ROAD
           MANUFACTURER BID RESPONSE RE:                                                                                NORTHBROOK, IL 60062
           GLAUCOMA COMBINATION PRODUCTS

2. 524     CVS-CAREMARK 2018 MEDICARE PART                        10461                   CVS/CAREMARK                  PO BOX 3120
           D RFP ACKNOWLEDGMENT                                                                                         WOONSOCKET, RI 02895
           LETTER_10.31.17

2. 525     CYLANCE-32316-SIGNED                                   10462                   CYLANCE, INC.                 18201 VON KARMAN SUITE 700
                                                                                                                        IRVINE, CA 92612

2. 526     STATEMENT OF WORK NO. 1 RE:                            10464                   DAIICHI SANKYO, INC.          PARKER CRAWFORD, EXECUTIVE
           PROJECT MANAGEMENT, SERVICE                                                                                  DIRECTOR
           PROVIDER MANAGEMENT, FINANCIAL                                                                               211 MT. AIRY ROAD
           MANAGEMENT AND SPONSOR                                                                                       BASKING RIDGE, NJ 07920
           MANAGEMENT

2. 527     END USER LICENSE AGREEMENT                             10465                   DAMBALLA, INC.                817 W PEACHTREE STREET NW
                                                                                                                        STE 800
                                                                                                                        ATLANTA, GA 30308

2. 528     HRNCIAR_AGREEMENT_SIGNED_FINAL_                        10466                   DANIEL ROBERT HRNCIAR, AN     166 BAYVIEW LANE
           21APRIL2016                                                                    INDIVIDUAL                    GRAYSLAKE, IL 60030




                                                                Page 62 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20           Page 192 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 529     DANS HEATING & AIR CONDITIONING                       10467                   DAN'S, INC.                      107 EAST PARK BOULEVARD
           PREVENTATIVE MAINTENANCE                                                                                       CRANBURY, NJ 08512
           CONTRACT_1.6.17

2. 530     DATALINK CORP STATEMENT OF WORK                       10468                   DATALINK CORPOATION              PO BOX 1450 NW-8286
           04.09.12                                                                                                       MINNEAPOLIS, MN 55485

2. 531     MANAGED SECURITY SOLUTIONS                            11548                   DEEPWATCH, INC.                  ATTN: CHARLIE THOMAS
           CHANGE ORDER RE: MASTER
           SUBSCRIPTION AGREEMENT DATED
           8/8/2019

2. 532     DEPARTMENT OF DEFENSE RETAIL                          10469                   DEFENSE HEALTH AGENCY            ATTN: COL MARKUS P. GMEHLIN,
           REFUND PRICING AGREEMENT                                                                                       USAF, BSC
                                                                                                                          PHARMACY OPERATIONS
                                                                                                                          DIVISION TRICARE REFUND
                                                                                                                          PROGRAM
                                                                                                                          7700 ARLINGTON BOULEVARD,
                                                                                                                          SUITE 5101
                                                                                                                          FALLS CHURCH, VA 22042

2. 533     DELIVERME, LLC                                        10471                   DELIVERME, LLC                   733 SYCAMORE CT
                                                                                                                          LINDENHURST, IL 60064

2. 534     DELOITTE ADVISORY ENGAGEMENT                          10472                   DELOITTE & TOUCHE LLP            PO BOX 844708
           LETTER_1.24.17                                                                                                 DALLAS, TX 75284-4708

2. 535     LETTER RE: CONFIRMING AGREEMENT                       10473                   DELOITTE CONSULTING LLP          JOHN RAO, MANAGING DIRECTOR
           AND BEGIN SERVICES CONTRACT                                                                                    200 RENAISSANCE CENTER SUITE
           DATED MAY 31, 2018                                                                                             3900
                                                                                                                          DETROIT, MI 48243

2. 536     LETTER RE: CONSULTING SERVICES                        11549                   DELOITTE CONSULTING LLP          ATTN: JOHN RAO
           DATED 1/6/2020                                                                                                 200 RENAISSANCE CENTER,
                                                                                                                          SUITE 3900
                                                                                                                          DETROIT, MI 48243




                                                               Page 63 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 193 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 537     LETTER RE: CONSULTING SERVICES                         11550                   DELOITTE CONSULTING LLP        ATTN: JOHN RAO
           DATED 12/4/2019                                                                                               200 RENAISSANCE CENTER,
                                                                                                                         SUITE 3900
                                                                                                                         DETROIT, MI 48423

2. 538     LETTER RE: CONSULTING SERVICES                         11550                   DELOITTE CONSULTING LLP        ATTN: JOHN RAO
           DATED 12/4/2019                                                                                               200 RENAISSANCE CENTER,
                                                                                                                         SUITE 3900
                                                                                                                         DETROIT, MI 48423

2. 539     PROJECT NEXT GENERATION JD                             10474                   DELOITTE CONSULTING LLP        NIRANJAN RAO, MANAGING
           EDWARDS IMPLEMENTATION FOR                                                                                    DIRECTOR
           HETTLINGEN, SWITZERLAND FACILITY                                                                              200 RENAISSANCE CENTER SUITE
                                                                                                                         3900
                                                                                                                         DETROIT, MI 48243

2. 540     SOW JDE ASSESSMENT_2017.01.23                          10475                   DELOITTE CONSULTING LLP        PO BOX 844717
                                                                                                                         DALLAS, TX 75284-4717

2. 541     STATEMENT OF WORK RE:                                  11551                   DELOITTE CONSULTING LLP        ATTN: JOHN RAO; NIRANJAN RAO
           CONSULTING SERVICES                                                                                           200 RENAISSANCE CENTER,
                                                                                                                         SUITE 3900
                                                                                                                         DETROIT, MI 48243

2. 542     ENGAGEMENT LETTER #4_2018.06.14                        10476                   DELOITTE CONSULTING, LLP       PO BOX 844717
                                                                                                                         DALLAS, TX 75284-4717

2. 543     DELOITTE                                               10477                   DELOITTE FINANCIAL ADVISORY    PO BOX 844742
                                                                                          SERVICES LLP                   DALLAS, TX 75284-4742

2. 544     ADMINISTRATIVE SERVICES CONTRACT                       11552                   DELTA DENTAL OF ILLINOIS       ATTN: BERNARD GLOSSY, FACHE
           (GROUP #20338)                                                                                                111 SHUMAN BOULEVARD
                                                                                                                         NAPERVILLE, IL 60563

2. 545     SOW #26_2017.06.21                                     10480                   DENOVO                         6400 LOOKOUT ROAD
                                                                                                                         SUITE 101
                                                                                                                         BOULDER, CO 80301




                                                                Page 64 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 194 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 546     SOW #28_2017.08.28                                       10481                   DENOVO VENTRUES, LLC             6400 LOOKOUT ROAD
                                                                                                                             SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 547     SOW #29_2017.10.19                                       10482                   DENOVO VENTURES LLC              6400 LOOKOUT ROAD
                                                                                                                             SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 548     CHANGE ORDER REQUEST 001 TO SOW                          11554                   DENOVO VENTURES, LLC             ATTN: DON LANDRUM, EXECUTIVE
           NO. 8 DATED OCTOBER 1, 2019                                                                                       VICE PRESIDENT
                                                                                                                             6400 LOOKOUT ROAD, SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 549     CHANGE ORDER REQUEST 005 TO SOW                          11555                   DENOVO VENTURES, LLC             ATTN: DON LANDRUM, EXECUTIVE
           NO. 4 DATED MAY 21, 2018                                                                                          VICE PRESIDENT
                                                                                                                             6400 LOOKOUT ROAD, SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 550     MASTER CONSULTING                                        10483                   DENOVO VENTURES, LLC             6400 LOOKOUT ROAD
           AGREEMENT_2017.10.18                                                                                              SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 551     NON-SOLICITATION WAIVER RE:                              11556                   DENOVO VENTURES, LLC             ATTN: DON LANDRUM, EXECUTIVE
           MASTER CONSULTING AGREEMENT                                                                                       VICE PRESIDENT
           DATED OCTOBER 1, 2017                                                                                             6400 LOOKOUT ROAD, SUITE 101
                                                                                                                             BOULDER, CO 80301

2. 552     AMENDMENT OF                                             10484                   DEPARTMENT OF VETERAN AFFAIRS    ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                      CENTER
           CONTRACT MASS MODD 0001                                                                                           P.O. BOX 76, BLDG. 37
                                                                                                                             HINES, IL 60141

2. 553     AMENDMENT OF                                             10485                   DEPARTMENT OF VETERAN AFFAIRS    ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                      CENTER
           CONTRACT MASS MODD 0002                                                                                           P.O. BOX 76, BLDG. 37
                                                                                                                             HINES, IL 60141




                                                                  Page 65 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 195 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 554     AMENDMENT OF                                             10486                   DEPARTMENT OF VETERAN AFFAIRS     ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                       CENTER
           CONTRACT MASS MODD 0004                                                                                            P.O. BOX 76, BLDG. 37
                                                                                                                              HINES, IL 60141

2. 555     AMENDMENT OF                                             10487                   DEPARTMENT OF VETERAN AFFAIRS     ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                       CENTER
           CONTRACT MASS MODD 0005                                                                                            P.O. BOX 76, BLDG. 37
                                                                                                                              HINES, IL 60141

2. 556     AMENDMENT OF                                             10488                   DEPARTMENT OF VETERAN AFFAIRS     ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                       CENTER
           CONTRACT MASS MODD 0006                                                                                            P.O. BOX 76, BLDG. 37
                                                                                                                              HINES, IL 60141

2. 557     AMENDMENT OF                                             10489                   DEPARTMENT OF VETERAN AFFAIRS     ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                       CENTER
           CONTRACT MASS MODD 0008                                                                                            P.O. BOX 76, BLDG. 37
                                                                                                                              HINES, IL 60141

2. 558     AMENDMENT OF                                             10490                   DEPARTMENT OF VETERAN AFFAIRS     ATTN: NATIONAL ACQUISITION
           SOLICITATION/MODIFICATION OF                                                                                       CENTER
           CONTRACT MASS MODD 0009                                                                                            P.O. BOX 76, BLDG. 37
                                                                                                                              HINES, IL 60141

2. 559     AMENDMENT OF SOLICITATION OF                             10491                   DEPARTMENT OF VETERANS AFFAIRS    PO BOX 7005
           CONTRACT_2017.07.19                                                                                                ATTN; C/O AGENT CASHIER / IFF
                                                                                                                              HINES, IL 60141

2. 560     STATEMENT OF WORK NO. 1 RE:                              10492                   DEPOMED, INC.                     JACK ANDERS, VP FINANCE
           PROJECT MANAGEMENT, SERVICE                                                                                        100 SOUTH SAUNDERS ROAD,
           PROVIDER MANAGEMENT, FINANCIAL                                                                                     SUITE 300
           MANAGEMENT AND SPONSOR                                                                                             LAKE FOREST, IL 60045
           MANAGEMENT

2. 561     DEVA AMENDMENT NO 3_2018.06.08                           10493                   DEVA HOLDING                      MR KEMAL CEYLANOGLU
                                                                                                                              HALAKI MAH BASIN EKSPRES
                                                                                                                              CADDESI, NO 1 KUCUKCEKMECE
                                                                                                                              ISTANBUL, 34303
                                                                                                                              TURKEY

                                                                  Page 66 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 196 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 562     DEVA AKORN SALES AND MARKETING                           10494                   DEVA HOLDING A.S.                MR KEMAL CEYLANOGLU
           AGREEMENT 7 SEPTEMBER 2015                                                                                        HALAKI MAH BASIN EKSPRES
                                                                                                                             CADDESI, NO 1 KUCUKCEKMECE
                                                                                                                             ISTANBUL, 34303
                                                                                                                             TURKEY

2. 563     DIANE HOUTMAN CONSULTING                                 10495                   DIANE HOUTMAN                    5619 OVERBROOK DRIVE
           AGREEMENT_2019.10.12                                                                                              ANN ARBOR, MI 48105

2. 564     SA 03-09-2016 AKORN, INC. EXECUTED                       10496                   DILIGENT CORPORATION             PO BOX 419829
           (00022749XD3B15)                                                                                                  BOSTON, MA 02241-9874

2. 565     DATA DIMENSIONS SOW_12.11.18                             10497                   DIMENSION DATA                   PO BOX 392387
                                                                                                                             PITTSBURGH, PA 15251-9387

2. 566     MSA_DIMENSION DATA_2018.11.29                            10498                   DIMENSION DATA NORTH AMERICA,    PO BOX 392387
                                                                                            INC.                             PITTSBURGH, PA 15251-9387

2. 567     DIRECT ENERGY BUSINESS                                   10499                   DIRECT ENERGY BUSINESS, LLC      DIRECT ENERGY BUSINESS
           MSA_3.31.2017                                                                                                     PO BOX 32179
                                                                                                                             NEW YORK, NY 10087-2179

2. 568     EMAIL RE: CONTRACT AUTO-RENEWAL                          10500                   DISCOUNT DRUG MART               ATTN: JILL STRONG
                                                                                                                             211 COMMERCE DRIVE
                                                                                                                             MEDINA, OH 44256

2. 569     LETTER RE: CONTRACT AUTO-                                10501                   DISCOUNT DRUG MART               ATTN: JILL STRONG, BUYER
           RENEWAL NOTIFICATION                                                                                              211 COMMERCE DRIVE
                                                                                                                             MEDINA, OH 44256

2. 570     AGREEMENT RE: PHARMACEUTICAL                             10502                   DISCOUNT DRUG MART, INC.         ATTN: JILL STRONG,
           PRODUCTS                                                                                                          PHARMACEUTICAL BUYER
                                                                                                                             211 COMMERCE DRIVE
                                                                                                                             MEDINA, OH 44256

2. 571     AMENDMENT TO AGREEMENT DATED                             10503                   DISCOUNT DRUG MART, INC.         ATTN: JILL STRONG, BUYER
           JULY 1, 2007                                                                                                      211 COMMERCE DRIVE
                                                                                                                             MEDINA, OH 44256


                                                                  Page 67 of 181 to Schedule G
                                        Case 20-11177-KBO          Doc 272        Filed 07/01/20        Page 197 of 321

Akorn, Inc.                                                                                                                Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                  Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 572     QUOTE NO: 319858 RE: ON SITE REPAIR                       11557                   DISTEK, INC.                   ATTN: VALIDATION AND SUPPORT
                                                                                                                            MANAGER AND GARY
                                                                                                                            DROMGOOLE
                                                                                                                            121 NORTH CENTER DRIVE
                                                                                                                            NORTH BRUNSWICK, NJ 08902

2. 573     MEMORANDUM OF AGREEMENT RE:                               11558                   DIVI'S LABORATORIES LIMITED    ATTN: PRAKASH DIVI, VP SALES
           SUPPLY                                                                                                           AND MARKETING
                                                                                                                            DIVI TOWERS 1-72/23(P)/DIVIS/303,
                                                                                                                            CYBER HILLS, GACHIBOWLI
                                                                                                                            HYDERABAD
                                                                                                                            TELANGANA 500032
                                                                                                                            INDIA

2. 574     AMENDMENT NO. 2 TO THE LICENSE                            10504                   DMD AMERICA, INC.              ATTN: ERIC ZIMMERMAN,
           AGREEMENT DATED OCTOBER 1, 2008                                                                                  DIRECTOR PRICING SERVICES
                                                                                                                            100 N. SALINA ST, SUITE 500
                                                                                                                            SYRACUSE, NY 13202

2. 575     AMENDMENT NO. 3 TO THE LICENSE                            10505                   DMD AMERICA, INC.              ATTN: ERIC ZIMMERMAN,
           AGREEMENT DATED OCTOBER 1, 2008                                                                                  DIRECTOR PRICING SERVICES
                                                                                                                            205 S. SALINA ST., SUITE 400
                                                                                                                            SYRACUSE, NY 13202

2. 576     AMENDMENT NO. 4 TO THE LICENSE                            10506                   DMD AMERICA, INC.              ATTN: ERIC ZIMMERMAN, SR.
           AGREEMENT DATED OCTOBER 1, 2008                                                                                  DIRECTOR PRICING SERVICES
                                                                                                                            205 SOUTH SALINA ST, SUITE 400
                                                                                                                            SYRACUSE, NY 13202

2. 577     AMENDMENT NO. 5 TO THE LICENSE                            10507                   DMD AMERICA, INC.              ATTN: ERIC ZIMMERMAN, SR.
           AGREEMENT DATED OCTOBER 1, 2008                                                                                  DIRECTOR PRICING SERVICES
                                                                                                                            205 SOUTH SALINA ST, SUITE 400
                                                                                                                            SYRACUSE, NY 13202

2. 578     ANALYSOURCE® LICENSE AGREEMENT                            10508                   DMD AMERICA, INC.              ATTN: ERIC ZIMMERMAN, VP,
                                                                                                                            SALES & CONTRACT
                                                                                                                            MANAGEMENT
                                                                                                                            205 SOUTH SALINA STREET,
                                                                                                                            SUITE 400
                                                                                                                            SYRACUSE, NY 13202

                                                                   Page 68 of 181 to Schedule G
                                     Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 198 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 579     DMD AMERICA LICENSE                                   10509                   DMD AMERICA, INC.                205 S SALINA ST STE 400
           AGREEMENT_2019.09.10                                                                                           SYRACUSE, NY 13202

2. 580     LETTER AGREEMENT RE:                                  10519                   DOUGLAS PHARMACEUTICALS          ATTN: JEFFREY DOUGLAS,
           MANUFACTURE OF ISOTRETINOIN PRE                                               AMERICA LIMITED                  MANAGING DIRECTOR
           ANDA APPROVAL                                                                                                  CENTRAL PARK DRIVE
                                                                                                                          LINCOLN
                                                                                                                          AUCKLAND 0610
                                                                                                                          NIGER

2. 581     SETTLEMENT AND RELEASE                                11560                   DOUGLAS PHARMACEUTICALS          ATTN: JEFF DOUGLAS
           AGREEMENT                                                                     AMERICA LIMITED                  CENTRAL PARK DRIVE, LINCOLN
                                                                                                                          AUCKLAND 0610
                                                                                                                          NIGER

2. 582     SCOPE OF WORK FOR PROFESSIONAL                        11562                   DR. REDDY'S LABORATORIES INC.    ATTN: MARC KIKUCHI, CEO NORTH
           SERVICES                                                                                                       AMERICA GENERICS
                                                                                                                          107 COLLEGE RD EAST
                                                                                                                          PRINCETON, NJ 08540

2. 583     SCOPE OF WORK FOR PROFESSIONAL                        11562                   DR. REDDY'S LABORATORIES INC.    ATTN: MARC KIKUCHI, CEO NORTH
           SERVICES                                                                                                       AMERICA GENERICS
                                                                                                                          107 COLLEGE RD EAST
                                                                                                                          PRINCETON, NJ 08540

2. 584     SCOPE OF WORK FOR PROFESSIONAL                        11562                   DR. REDDY'S LABORATORIES LTD     ATTN: FREZ ISRAELI, CHIEF
           SERVICES                                                                                                       EXECUTIVE OFFICER
                                                                                                                          8-2-337 ROAD NO: 3
                                                                                                                          BANJARA HILLS
                                                                                                                          HYDERABAD, , ANDHRA PRADESH
                                                                                                                          500034
                                                                                                                          INDIA

2. 585     SCOPE OF WORK FOR PROFESSIONAL                        11562                   DR. REDDY'S LABORATORIES LTD     ATTN: FREZ ISRAELI, CHIEF
           SERVICES                                                                                                       EXECUTIVE OFFICER
                                                                                                                          8-2-337 ROAD NO: 3
                                                                                                                          BANJARA HILLS
                                                                                                                          HYDERABAD, , ANDHRA PRADESH
                                                                                                                          500034
                                                                                                                          INDIA

                                                               Page 69 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 199 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 586     AMENDMENT # 1 TO API SUPPLY                            11563                   DR. REDDY'S LABORATORIES, INC.     ATTN: RAJESH SADANADAN,
           AGREEMENT DATED DECEMBER 16,                                                                                      REGION HEAD, MATURE MARKETS
                                                                                                                             107 COLLEGE RD EAST
                                                                                                                             PRINCETON, NJ 08540

2. 587     AMENDMENT NO. 2 TO STATEMENT OF                        10537                   DR. REDDY'S LABORATORIES, INC.     BRIAN KILMARTIN, ASSOC.
           WORK NO. 1                                                                                                        DIRECTOR, RISK MNGT
                                                                                                                             107 COLLEGE ROAD EAST
                                                                                                                             PRINCETON, NJ 08540

2. 588     NOTICE LETTER RE: ASSIGNMENT OF                        10542                   DR. REDDY'S LABORATORIES, INC.     ATTN: DR. AMRIT GILL
           AGREEMENT EFFECTIVE JANUARY 1,                                                                                    107 COLLEGE RD. EAST
           2018                                                                                                              PRINCETON, NJ 08540

2. 589     MS-DRAXIS PHARMA LETTER 8-9-10                         10544                   DRAXIS PBARMA GENERAL              16751 TRANS CANADA HIGHWAY
                                                                                          PARTNERSHIP                        KIRKLAND, QC H9H4J4
                                                                                                                             CANADA

2. 590     DUKE UNIVERSITY MEDICAL CENTER                         10545                   DUKE UNIVERSITY                    103 RESEARCH DR DUMC 3180
                                                                                                                             VIVARIUM BLDG
                                                                                                                             DIVISION OF LAB ANIMAL
                                                                                                                             RESOURCES
                                                                                                                             DURHAM, NC 27710

2. 591     DUKE AMENDMENT #1_2018.09.25                           10546                   DUKE UNIVERSITY HEALTH SERVICES    103 RESEARCH DR DUMC 3180
                                                                                                                             VIVARIUM BLDG
                                                                                                                             DIVISION OF LAB ANIMAL
                                                                                                                             RESOURCES
                                                                                                                             DURHAM, NC 27710

2. 592     CHANGE ORDER RE: MASTER                                11565                   DXC TECHNOLOGY SERVICES, LLC       ATTN: TRAVIS KOBERG
           CONSULTING SERVICES AGREEMENT                                                                                     1775 TYSONS BLVD
           DATED NOVEMBER 21, 2019                                                                                           TYSONS, VA 22102

2. 593     MASTER CONSULTING SERVICES                             11566                   DXC TECHNOLOGY SERVICES, LLC       ATTN: TRAVIS KOBERG, AGM:
           AGREEMENT                                                                                                         AKRON AND GENERAL COUNSEL
                                                                                                                             1775 TYSONS BLVD
                                                                                                                             TYSONS, VA 22102



                                                                Page 70 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 200 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 594     STATEMENT OF WORK # 01 PROJECT                          11567                   DXC TECHNOLOGY SERVICES, LLC       ATTN: ROBERT VOLLKOMMER
           DESCRIPTION AND COMPENSATION TO                                                                                    AND TRAVIS KOBERG
           THE MASTER CONSULTING SERVICES                                                                                     1775 TYSONS BLVD
           AGREEMENT DATED NOVEMBER 21,                                                                                       TYSONS, VA 22102
           2019

2. 595     1ST AMENDMENT TO SOW_2016.07.09                         10547                   EAGLE PHARMACY                     PO BOX 90937
                                                                                                                              C/O ACCOUNTS PAYABLE
                                                                                                                              LAKELAND, FL 33804

2. 596     FIRST AMENDMENT TO THE                                  10548                   EAGLE PHARMACY LLC                 ATTN: STACY, VP
           STATEMENT OF WORK ("SOW") FOR                                                                                      MANUFACTURER DIR MKTS
           AKORN EYERX DIRECT                                                                                                 350 EAGLES LANDING DRIVE
                                                                                                                              LAKELAND, FL 33810

2. 597     MANUFACTURER DIRECT MASTER                              10549                   EAGLE PHARMACY LLC                 ATTN: LEGAL DEPARTMENT
           SERVICE AGREEMENT                                                                                                  350 EAGLES LANDING DRIVE
                                                                                                                              LAKELAND, FL 33810

2. 598     MANUFACTURER DIRECT MASTER                              10550                   EAGLE PHARMACY LLC                 PO BOX 90937
           SERVICE AGREEMENT EAGLE                                                                                            C/O ACCOUNTS PAYABLE
           PHARMACY_2019.04.17                                                                                                LAKELAND, FL 33804

2. 599     STATEMENT OF WORK ("SOW") FOR                           10551                   EAGLE VENDOR LLC                   ATTN: STACY, VP
           AKORN EYERX DIRECT PROGRAM                                                                                         MANUFACTURER DIR MKTS
                                                                                                                              350 EAGLES LANDING DRIVE
                                                                                                                              LAKELAND, FL 33810

2. 600     ACKNOWLEDGEMENT LETTER AND                              10552                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: ALLEN DUNEHEW, R.PH.,
           SCHEDULE 1 RE: SERVICES PROVIDED                                                LLC                                MPA, CHIEF CONTRACTING
           BY ECONDISC CONTRACTING                                                                                            OFFICER
           SOLUTIONS, LLC DATED DECEMBER 14,                                                                                  8555 UNIVERSITY PLACE
           2010                                                                                                               ST. LOUIS, MO 63121

2. 601     AMENDMENT NO.1 TO GPO PRODUCT                           10554                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JANINE BURKETT,
           AGREEMENT DATED JULY 1, 2011                                                    LLC                                PRESIDENT
                                                                                                                              8555 UNIVERSITY PLACE
                                                                                                                              ST. LOUIS, MO 63121



                                                                 Page 71 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 201 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 602     EMAILS RE: ECONDISC GENTAK RFP                         10555                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JUAN CARLOS RAMOS,
           PROPOSAL CORRECTION                                                            LLC                                R.PH., MBA, SENIOR CONTRACT
                                                                                                                             MANAGER
                                                                                                                             8555 UNIVERSITY PLACE DRIVE
                                                                                                                             ST. LOUIS, MO 63121

2. 603     FINAL AWARD NOTIFICATION FROM                          10556                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: R. SCOTT HETTENHAUSEN,
           ECONDISC TO AKORN, INC.                                                        LLC                                GENERAL MANAGER
                                                                                                                             8555 UNIVERSITY PLACE DRIVE
                                                                                                                             ST. LOUIS, MO 63121

2. 604     FIRST AMENDMENT TO THE GPO                             10557                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: ALLEN DUNEHEW, R.PH.,
           PRODUCT AGREEMENT                                                              LLC                                MPA, CHIEF CONTRACTING
                                                                                                                             OFFICER
                                                                                                                             8555 UNIVERSITY PLACE
                                                                                                                             ST. LOUIS, MO 63121

2. 605     GPO PRODUCT AGREEMENT                                  10558                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: VICE PRESIDENT &
                                                                                          LLC                                GENERAL MANAGER
                                                                                                                             8555 UNIVERSITY PLACE DRIVE
                                                                                                                             ST. LOUIS, MO 63121

2. 606     LETTER AMENDMENT RE:                                   10559                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JANINE BURKETT,
           ACKNOWLEDGMENT OF UPCOMING                                                     LLC                                PRESIDENT
           CHANGES TO THE ECONDISC                                                                                           8555 UNIVERSITY PLACE DRIVE
           AGREEMENT ("ACKNOWLEDGMENT")                                                                                      ST. LOUIS, MO 63121
           DATED MARCH 4, 2019

2. 607     LETTER RE: ACKNOWLEDGEMENT OF                          10560                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JOHN MENCHELLA,
           UPCOMING CHANGES TO BUSINESS                                                   LLC                                GENERAL MANAGER
           PRACTICES                                                                                                         8555 UNIVERSITY PLACE DRIVE
                                                                                                                             ST. LOUIS, MO 63121

2. 608     LETTER RE: ACKNOWLEDGEMENT OF                          10561                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JOHN MENCHELLA,
           UPCOMING CHANGES TO BUSINESS                                                   LLC                                GENERAL MANAGER
           PRACTICES WITH EMAIL ATTACHMENTS                                                                                  8555 UNIVERSITY PLACE DRIVE
                                                                                                                             ST. LOUIS, MO 63121




                                                                Page 72 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 202 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 609     SECOND AMENDMENT TO THE GPO                           10562                   ECONDISC CONTRACTING SOLUTIONS,    ATTN: JAN BURKETT, PRESIDENT
           PRODUCT AGREEMENT DATED JULY 1,                                               LLC                                8555 UNIVERSITY PLACE
           2011                                                                                                             ST. LOUIS, MO 63121

2. 610     ECONDISC -ACKNOWLEDGEMENT OF                          10563                   ECONDISC CONTRACTING               25522 NETWORK PLACE
           UPCOMING CHANGES TO BUSINESS                                                  SOLUTIONS,LLC                      CHICAGO, IL 60673-1255
           PRACTICES W EMAIL_9.7.17

2. 611     CHANGE ORDER: SCHEDULE A                              11568                   EDI STAFFING                       ATTN: JOSEPH GILBODY,
           SERVICES SCHEDULE, EFFECTIVE                                                                                     PRESIDENT
           AUGUST 8, 2017 TO CONSULTING                                                                                     31 BELLOWS ROAD
           SERVICES AGREEMENT                                                                                               RAYNTHAM, MA 02767

2. 612     CHANGE ORDER: SCHEDULE A                              11568                   EDI STAFFING                       ATTN: JOSEPH GILBODY,
           SERVICES SCHEDULE, EFFECTIVE                                                                                     PRESIDENT
           AUGUST 8, 2017 TO CONSULTING                                                                                     31 BELLOWS ROAD
           SERVICES AGREEMENT                                                                                               RAYNTHAM, MA 02767

2. 613     CHANGE ORDER: SCHEDULE A                              11568                   EDI STAFFING                       ATTN: JOSEPH GILBODY,
           SERVICES SCHEDULE, EFFECTIVE                                                                                     PRESIDENT
           AUGUST 8, 2017 TO CONSULTING                                                                                     31 BELLOWS ROAD
           SERVICES AGREEMENT                                                                                               RAYNTHAM, MA 02767

2. 614     CHANGE ORDER: SCHEDULE A                              11568                   EDI STAFFING                       ATTN: JOSEPH GILBODY,
           SERVICES SCHEDULE, EFFECTIVE                                                                                     PRESIDENT
           AUGUST 8, 2017 TO CONSULTING                                                                                     31 BELLOWS ROAD
           SERVICES AGREEMENT                                                                                               RAYNTHAM, MA 02767

2. 615     CONSULTING SERVICE                                    10564                   EDI STAFFING                       31 BELLOWS ROAD
           AGREEMENT_2015.07.14                                                                                             RAYNHAM, MA 02767

2. 616     PLACEMENT SERVICES AGREEMENT                          11569                   EDI STAFFING                       ATTN: JOSEPH GILBODY,
                                                                                                                            PRESIDENT
                                                                                                                            31 BELLOWS ROAD
                                                                                                                            PO BOX 116
                                                                                                                            RAYNTHAM, MA 02767




                                                               Page 73 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20        Page 203 of 321

Akorn, Inc.                                                                                                                    Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 617     SCHEDULE A SERVICES SCHEDULE TO                         11570                   EDI STAFFING                         ATTN: JOSEPH GILBODY,
           CONSULTING SERVICES AGREEMENT                                                                                        PRESIDENT
                                                                                                                                31 BELLOWS ROAD
                                                                                                                                RAYNTHAM, MA 02767

2. 618     EDUNEERING HOLDINGS, INC.                               10565                   EDUNEERING HOLDINGS INC. D/B/A UL    PO BOX 74008399
                                                                                           EDUNEERING                           CHICAGO, IL 60674-8399

2. 619     ORDER NO. S52168 TO THE MASTER                          11571                   EDUNEERING HOLDINGS, INC.            ATTN: DAVID MILLER, HEAD OF
           SERVICE AGREEMENT DATED 1/1/2016                                                                                     PMO
                                                                                                                                202 CARNEGIE CENTER, SUITE 301
                                                                                                                                PRINCETON, NJ 08540

2. 620     EMAIL RE: BREACH OF                                     10570                   EI INC.                              ATTN: WILLIAM SMITH, PRESIDENT
           MANUFACTURING AND TECHNICAL                                                                                          2865 NORTH CANNON BOULEVARD
           SERVICES AGREEMENT DATED APRIL 4,                                                                                    KANNAPOLIS, NC 28083
           2013

2. 621     EMAIL RE: BREACH OF                                     10571                   EI INC.                              ATTN: WILLIAM SMITH, PRESIDENT
           MANUFACTURING AND TECHNICAL                                                                                          2865 NORTH CANNON BOULEVARD
           SERVICES AGREEMENT DATED APRIL 4,                                                                                    KANNAPOLIS, NC 28083
           2013 AND OTHER PURCHASE ORDER
           TERMS AND CONDITIONS FOR
           PURCHASE ORDER NO. 119809 DATED
           JUNE 24, 2015

2. 622     EMAIL RE: BREACH OF                                     10571                   EI INC.                              ATTN: WILLIAM SMITH, PRESIDENT
           MANUFACTURING AND TECHNICAL                                                                                          2865 NORTH CANNON BOULEVARD
           SERVICES AGREEMENT DATED APRIL 4,                                                                                    KANNAPOLIS, NC 28083
           2013 AND OTHER PURCHASE ORDER
           TERMS AND CONDITIONS FOR
           PURCHASE ORDER NO. 119809 DATED
           JUNE 24, 2015

2. 623     CONSULTING AGREEMENT                                    10575                   ELIAS REICHEL, M.D.                  74 CHESTNUT STREET
                                                                                                                                WESTON, MA 02493

2. 624     INVENTOR AGREEMENT                                      10576                   ELIAS REICHEL, M.D., MICHAEL         74 CHESTNUT ST
                                                                                           GOLDSTEIN, M.D.,                     WESTON, MA 02493


                                                                 Page 74 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 204 of 321

Akorn, Inc.                                                                                                          Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 625     EMAG SOW_3.18.18                                      10577                   EMAG SOLUTIONS               1120 SANTUARY PARKWAY
                                                                                                                      SUITE 275
                                                                                                                      ALPHARETTA, GA 30009

2. 626     PERMANENT PLACEMENT FEE                               11574                   EPATHUSA, INC.               ATTN: TIMIRI G ANITHA, CEO
           AGREEMENT                                                                                                  1075 JORDAN CREEK PKWY, STE
                                                                                                                      295
                                                                                                                      WEST DES MOINES, IA 50266

2. 627     AMENDMENT NO. 1 TO EXCLUSIVE                          11575                   EPIC PHARMA, LLC             ATTN: ARPAD SZECHENYI,
           SUPPLY AGREEMENT DATED JULY 31,                                                                            PRESIDENT
           2013                                                                                                       227-15 NORTH CONDUIT AVENUE
                                                                                                                      LAURELTON, NY 11413

2. 628     LICENSE AND DISTRIBUTION                              10583                   ETHYPHARM S.A.               ATTN: CHIEF EXECUTIVE OFFICER
           AGREEMENT                                                                                                  194 BUREAUX DE LA COLLINE
                                                                                                                      SAINT-CLOUD 92213
                                                                                                                      FRANCE

2. 629     AMENDED AND RESTATED SUPPLY AND                       10584                   ETHYPHARM S.A.S              ATTN: CEO-BERTRAND DELUARD
           DISTRIBUTION AGREEMENT DATED                                                                               194 BUREAU DE LA COLLINE
           OCTOBER 28, 2008                                                                                           SAINT-CLOUD 92213
                                                                                                                      FRANCE

2. 630     ETHYPHARM AMENDED AND RESTAED                         10587                   ETHYPHARM SAS                194 BUREAU DE LA COLLINE
           SUPPLY & DISTRIBUTION AGREEMENT                                                                            SAINT-CLOUD CEDEX, 92213
                                                                                                                      FRANCE

2. 631     MASTER PROFESSIONAL SERVICES                          10590                   EUROFINS LANCASTER           ATTN: CONTRACTS DEPARTMENT
           AGREEMENT                                                                     LABORATORIES, INC            2425 NEW HOLLAND PIKE
                                                                                                                      LANCASTER, PA 17601

2. 632     VOLUME BASED INCENTIVE PROGRAM                        10591                   EUROFINS LANCASTER           ATTN: MICHAEL J MCDOWELL,
                                                                                         LABORATORIES, INC            VICE PRESIDENT, BUSINESS
                                                                                                                      DEVELOPMENT AND PROJECT
                                                                                                                      MANAGEMENT
                                                                                                                      2425 NEW HOLLAND PIKE
                                                                                                                      LANCASTER, PA 17601



                                                               Page 75 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 205 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 633     EUROFINS LANCASTER LABORATORIES,                       10592                   EUROFINS LANCASTER               2425 NEW HOLLAND PIKE
           INC. MSA_1.3.17                                                                LABORATORIES, INC.               LANCASTER, PA 17601

2. 634     MASTER PROFESSIONAL SERVICES                           10593                   EUROFINS LANCASTER               ATTN: CONTRACTS DEPARTMENT
           AGREEMENT                                                                      LABORATORIES, INC.               2425 NEW HOLLAND PIKE
                                                                                                                           LANCASTER, PA 17601

2. 635     VOLUME BASED INCENTIVE PROGRAM                         10594                   EUROFINS LANCASTER               ATTN: MICHAEL J. MCDOWELL,
           RE: TESTING LABORATORIES                                                       LABORATORIES, INC.               VICE PRESIDENT, BUSINESS
                                                                                                                           DEVELOPMENT AND PROJECT
                                                                                                                           MANAGEMENT
                                                                                                                           2425 NEW HOLLAND PIKE
                                                                                                                           LANCASTER, PA 17601

2. 636     PROFESSIONAL SERVICES                                  10595                   EVANSTON GROUP                   PO BOX 5752
           AGREEMENT_2017.05.08                                                                                            EVANSTON, IL 60204

2. 637     API SUPPLY AGREEMENT                                   10596                   EVONIK CORPORATION               PO BOX 32039
                                                                                                                           NEW YORK, NY 10087-2039

2. 638     API SUPPLY AGREEMENT                                   10596                   EVONIK CORPORATION               ATTN: VP SALES
                                                                                                                           299 JEFFERSON ROAD
                                                                                                                           PARSIPPANY, NJ 07054

2. 639     EVOQUA PW100_2019.03.11                                10597                   EVOQUA WATER TECHNOLOGIES LLC    28563 NETWORK PLACE
                                                                                                                           CHICAGO, IL 60673-1285

2. 640     CFS AGREEMENT - EXCEDIAN                               10598                   EXCEDIAN LLC                     500 LAKE COOK ROAD SUITE 350
                                                                                                                           DEERFIELD, IL 60015

2. 641     API SUPPLY AGREEMENT                                   10599                   EXCELLA GMBH & CO. KG            28 PLACE DE LA GARE
                                                                                                                            ,
                                                                                                                           LUXEMBOURG

2. 642     EXCLUSIVE API SUPPLY AGREEMENT                         10600                   EXCELLA GMBH & CO. KG            ATTN: JR. PETER MORSDORF,
                                                                                                                           GENERAL MANAGER
                                                                                                                           NUERNBERGER STR. 12
                                                                                                                           FEUCHT 90537
                                                                                                                           GEORGIA

                                                                Page 76 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 206 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 643     SOW_2017.11.14                                           10601                   EXCELLIS HEALTH SOLUTIONS         4 EAST BRIDGE ST SUITE 300
                                                                                                                              NEW HOPE, PA 18938

2. 644     AKORN-MSA-FINAL-EXCELLIS-SIGNED                          10602                   EXCELLIS HEALTH SOLUTIONS, LLC    4 EAST BRIDGE ST SUITE 300
                                                                                                                              NEW HOPE, PA 18938

2. 645     EXCELVISION JUNE 14 2010                                 10603                   EXCELVISION                       BP 131
                                                                                                                              ATTN **WIRE ONLY**
                                                                                                                              ANNONAY, 07104
                                                                                                                              FRANCE

2. 646     FAREVA OFFER LETTER_12.18.17                             10604                   EXCELVISION | FAREVA              27 RUE DE LA LOMBARDIERE
                                                                                                                              ANNONAY,
                                                                                                                              FRANCE

2. 647     EXPRESS SCRIPTS PHARMACEUTICAL                           10605                   EXPRESS SCRIPTS PHARMACEUTICAL    ATTN: JPMORGAN CHASE
           PROCUREMENT LLC                                                                  PROCUREMENT, LLC                  EXPRESS SCRIPTS #21648, 131 S
                                                                                                                              DEARBORN 6TH FLOOR
                                                                                                                              CHICAGO, IL 60603

2. 648     FIFTH AMENDMENT TO THE MEDICARE                          11577                   EXPRESS SCRIPTS SENIOR CARE       ATTN: DIRECTOR, PHARMA
           PART D REBATE PROGRAM                                                            HOLDINGS, INC.                    STRATEGY & CONTRACTING
           AGREEMENT DATED EFFECTIVE                                                                                          ONE EXPRESS WAY
           JANUARY 1,2015                                                                                                     ST. LOUIS, MO 63121

2. 649     THIRD AMENDMENT TO THE MEDICARE                          11578                   EXPRESS SCRIPTS SENIOR CARE       ATTN: DIRECTOR, PHARMA
           PART D INFLATION AGREEMENT DATED                                                 HOLDINGS, INC.                    STRATEGY & CONTRACTING
           EFFECTIVE JANUARY 1, 2017                                                                                          ONE EXPRESS WAY
                                                                                                                              ST. LOUIS, MO 63121

2. 650     ESI 1ST AMENDMENT TO INFLATION                           10606                   EXPRESS SCRIPTS, INC              8455 UNIVERSITY PLACE DR
           AGREEMENT_2019.01.24                                                                                               DRUG AP HQ23-04
                                                                                                                              ST LOUIS, MO 63121

2. 651     INFLATION AGREEMENT                                      11579                   EXPRESS SCRIPTS, INC.             ATTN: DIRECTOR, PHARMA
                                                                                                                              STRATEGY & CONTRACTING
                                                                                                                              ONE EXPRESS WAY
                                                                                                                              ST. LOUIS, MO 63121


                                                                  Page 77 of 181 to Schedule G
                                      Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 207 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 652     PREFERRED SAVINGS GRID REBATE                         11580                   EXPRESS SCRIPTS, INC.            ATTN: DIRECTOR, PHARMA
           PROGRAM AGREEMENT                                                                                              STRATEGY & CONTRACTING
                                                                                                                          ONE EXPRESS WAY
                                                                                                                          ST. LOUIS, MO 63121

2. 653     PREFERRED SAVINGS GRID REBATE                         10607                   EXPRESS SCRIPTS, INC.            ATTN: F. EVERETT NEVILLE, CHIEF
           PROGRAM AGREEMENT RE: REBATES                                                                                  TRADE RELATIONS OFFICER
           AND ADMINISTRATION FEES                                                                                        ONE EXPRESS WAY
                                                                                                                          ST. LOUIS, MO 63121

2. 654     EXPRESS SCRIPTS 6TH AMENDMENT                         10608                   EXPRESS SCRIPTS, INC. ( ESI )    8455 UNIVERSITY PLACE DR
           TO THE PREFERRED SAVINGS REBATE                                                                                DRUG AP HQ23-04
           PROGRAM                                                                                                        ST LOUIS, MO 63121

2. 655     EXPRESS SCRIPTS 5TH                                   10609                   EXPRESS SCRIPTS, INC. (ESI)      8455 UNIVERSITY PLACE DR
           AMENDMENT_6.27.18                                                                                              DRUG AP HQ23-04
                                                                                                                          ST LOUIS, MO 63121

2. 656     FAREVA LETTER_2017.01.19                              10611                   FAREVA                           28 PLACE DE LA GARE
                                                                                                                           ,
                                                                                                                          LUXEMBOURG

2. 657     COMMERCIAL AND TRANSFER OFFER                         11581                   FAREVA AMBOISE                   ATTN: YVES CHARNAUX AND
                                                                                                                          EMMANUELLE BARRE
                                                                                                                          ZI POCE-SUR-CISSE
                                                                                                                          AMBOISE 37401
                                                                                                                          FRANCE

2. 658     STERILIZATION PROPOSAL                                11582                   FAREVA ECELVISION                ATTN: YVES CHARNAUX AND
                                                                                                                          MURIEL DECAMPS
                                                                                                                          27 RUE DE LA LOMBARDIERE
                                                                                                                          ANNONAY 07100
                                                                                                                          FRANCE

2. 659     FASTENAL FAST SOLUTIONS                               10612                   FASTENAL AUTOMATED SUPPLY        3115 GRAND PRIX DRIVE
           AGREEMENT_2018.12.28                                                          TECHNOLOGY                       DECATUR, IL 62526




                                                               Page 78 of 181 to Schedule G
                                         Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 208 of 321

Akorn, Inc.                                                                                                                    Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                  Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 660     PRICING AGREEMENT PROPOSAL NO.                            11583                   FEDERAL EXPRESS CORPORATION        ATTN: KURT FRENCH, AE
           2982779 RE: TRANSPORTATION
           SERVICES

2. 661     LETTER INCENTIVE PRICING                                  11584                   FEDEX CUSTOM CRITICAL, INC         ATTN: JOHN P. PALMA, VICE
           AGREEMENT RE: EXCLUSIVE USE                                                                                          PRESIDENT, SALES
           WHITE GLOVE SERVICES                                                                                                 1475 BOETTLER ROAD
                                                                                                                                UNIONTOWN, OH 44685

2. 662     FEDEX STANDARD TRADING                                    10614                   FEDEX TRADE NETWORKS               15704 COLLECTIONS CENTER DR
           CONDITIONS                                                                        TRANSPORT & BROKERAGE              CHICAGO, IL 60693

2. 663     CDA FEDEX TRUCKLOAD BROKERAGE                             10615                   FEDEX TRUCKLOAD BROKERAGE, INC.    PO BOX 5000
           INC.                                                                                                                 GREEN, OH 44232-5000

2. 664     FIRST ADDENDUM TO SPECIALTY                               11585                   FFF ENTERPRISES, INC.              ATTN: PATRICK M. SCHMIDT
           DISTRIBUTION SERVICES AGREEMENT                                                                                      44000 WINCHESTER ROAD
                                                                                                                                TEMECULA, CA 92590

2. 665     FIRST ADDENDUM TO SPECIALTY                               10616                   FFF ENTERPRISES, INC.              CHRIS GROUND, C.O.O
           DISTRIBUTION SERVICES AGREEMENT                                                                                      44000 WINCHESTER ROAD
           DATED JULY 01, 2018                                                                                                  TEMECULA, CA 92590

2. 666     FIRST AMENDMENT TO FIRST                                  11586                   FFF ENTERPRISES, INC.              ATTN: PATRICK M. SCHMIDT
           ADDENDUM TO SPECIALTY                                                                                                44000 WINCHESTER ROAD
           DISTRIBUTION SERVICES AGREEMENT                                                                                      TEMECULA, CA 92590

2. 667     FIRST AMENDMENT TO FIRST                                  11587                   FFF ENTERPRISES, INC.              ATTN: PATRICK M. SCHMIDT
           ADDENDUM TO SPECIALTY                                                                                                44000 WINCHESTER ROAD
           DISTRIBUTION SERVICES AGREEMENT                                                                                      TEMECULA, CA 92590
           RE: ADDITIONAL UNITS

2. 668     FIRST AMENDMENT TO SPECIALTY                              11588                   FFF ENTERPRISES, INC.              ATTN: CHRIS GROUND
           DISTRIBUTION SERVICES AGREEMENT                                                                                      44000 WINCHESTER ROAD
           DATED JULY 1, 2018 RE: THE ADDITION                                                                                  TEMECULA, CA 92590
           OF PRODUCTS IN SECTION 2. TO
           EXHIBIT A OF AGREEMENT




                                                                   Page 79 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 209 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 669     FIRST AMENDMENT TO SPECIALTY                           10617                   FFF ENTERPRISES, INC.               CHRIS GROUND, C.O.O
           DISTRIBUTION SERVICES AGREEMENT                                                                                    44000 WINCHESTER ROAD
           RE: CONTRACT DATED JULY 01,2018                                                                                    TEMECULA, CA 92590

2. 670     SECOND ADDENDUM TO SPECIALTY                           10618                   FFF ENTERPRISES, INC.               PATRICK M. SCHMIDT, CEO
           DISTRIBUTION SERVICES AGREEMENT                                                                                    44000 WINCHESTER ROAD
           RE: CONTRACT DATED JULY 01,2018                                                                                    TEMECULA, CA 92590

2. 671     SECOND ADDENDUM TO SPECIALTY                           11589                   FFF ENTERPRISES, INC.               ATTN: PATRICK M. SCHMIDT
           SERVICES AGREEMENT DATED JULY 1,                                                                                   44000 WINCHESTER ROAD
           2018 RE: ADDITIONAL UNITS                                                                                          TEMECULA, CA 92590

2. 672     SPECIALITY DISTRIBUTION SERVICES                       10619                   FFF ENTERPRISES, INC.               44000 WINCHESTER ROAD
           AGREEMENT                                                                                                          TEMECULA, CA 92590

2. 673     SPECIALTY DISTRIBUTION SERVICES                        10620                   FFF ENTERPRISES, INC.               PATRICK M. SCHMIDT, CEO
           AGREEMENT                                                                                                          44000 WINCHESTER ROAD
                                                                                                                              TEMECULA, CA 92590

2. 674     RETIREMENT PLAN                                        10621                   FIDELITY MANAGEMENT TRUST           PO BOX 73307
                                                                                          COMPANY                             CHICAGO, IL 60673-7307

2. 675     AMENDMENT TO LABORATORY SUPPLY                         10622                   FISHER SCIENTIFIC COMPANY L.L.C.    ATTN LEGAL DEPARTMENT
           PURCHASE AGR                                                                                                       2000 PARK LANE DRIVE
                                                                                                                              PITTSBURGH, PA 15275

2. 676     FIRST AMENDMENT TO LABORATORY                          10623                   FISHER SCIENTIFIC COMPANY LLC       ATTN: MICHAEL FUCHS, VP OF
           AND SAFETY SUPPLY PURCHASE                                                                                         SALES CENTRAL REGION
           AGREEMENT DATED JUNE 1, 2015                                                                                       2000 PARK LANE DRIVE
                                                                                                                              PITTSBURGH, PA 15275

2. 677     FISHER 2ND AMENDMENT_2019.12.01                        10624                   FISHER SCIENTIFIC COMPANY LLC       ATTN LEGAL DEPARTMENT
                                                                                                                              2000 PARK LANE DRIVE
                                                                                                                              PITTSBURGH, PA 15275




                                                                Page 80 of 181 to Schedule G
                                         Case 20-11177-KBO       Doc 272        Filed 07/01/20        Page 210 of 321

Akorn, Inc.                                                                                                                 Case Number:        Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 678     LABORATORY SUPPLY PURCHASE                              10625                   FISHER SCIENTIFIC COMPANY LLC     ATTN: VP - JIM PATTERSON,
           AGREEMENT                                                                                                         INDUSTRY VICE PRESIDENT,
                                                                                                                             PHARMACEUTICALS
                                                                                                                             2000 PARK LANE DRIVE
                                                                                                                             PITTSBURGH, PA 15275

2. 679     MANAGED SERVICES AGREEMENT                              10626                   FISHER SCIENTIFIC COMPANY LLC     ATTN: VP FINANCE
                                                                                                                             2000 PARK LANE DRIVE
                                                                                                                             PITTSBURGH, PA 15275

2. 680     SECOND AMENDMENT TO LABORATORY                          10627                   FISHER SCIENTIFIC COMPANY LLC     ATTN: MICHAEL FUCHS, VP OF
           AND SAFETY SUPPLY PURCHASE                                                                                        SALES CENTRAL REGION
           AGREEMENT DATED JUNE 1, 2015                                                                                      2000 PARK LANE DRIVE
                                                                                                                             PITTSBURGH, PA 15275

2. 681     SECOND AMENDMENT TO LABORATORY                          11590                   FISHER SCIENTIFIC COMPANY, LLC    ATTN: MICHAEL FUCHS, VP OF
           AND SAFETY SUPPLY PURCHASE                                                                                        SALES CENTRAL REGION
           AGREEMENT DATED JUNE 1, 2015                                                                                      2000 PARK LANE DRIVE
                                                                                                                             PITTSBURGH, PA 15275

2. 682     FREEPPOINT ELECTRICITY SUPPLY                           10628                   FREEPOINT ENERGY SOLUTIONS LLC    PO BOX 733615
           AGREEMENT VH_2018.11.30                                                                                           DALLAS, TX 75373

2. 683     LETTER AGREEMENT_2019.03.01                             10629                   FTI CONSULTING (SC), INC.         PO BOX 418005
                                                                                                                             BOSTON, MA 02241-8005

2. 684     LETTER OF ENGAGEMENT RE: TERMS                          11591                   FTI CONSULTING, INC.              ATTN: CHRIS PIRRERA
           OF AGREEMENT TO ASSIST WITH                                                                                       227 W. MONROE STREET, SUITE
           DISTRIBUTION OF INFORMATION TO                                                                                    900
           INVESTORS                                                                                                         CHICAGO, IL 60606

2. 685     INSURANCE & HOLD-HARMLESS                               11592                   GAMA REALTY HOLDINGS, LLC.        ATTN: MICHAEL ANZALONE
           AGREEMENT RE: PARKING SPACE ON                                                                                    243 DIXON AVENUE
           THE PREMISES                                                                                                      AMITYVILLE, NY 11701

2. 686     LEASE AGREEMENT DATED MARCH 1,                          11593                   GAMA REALTY HOLDINGS, LLC.        ATTN: MICHAEL ANZALONE
           2020                                                                                                              243 DIXON AVENUE
                                                                                                                             AMITYVILLE, NY 11701


                                                                 Page 81 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 211 of 321

Akorn, Inc.                                                                                                          Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 687     GARTNER INC SERVICE                                   10630                   GARTNER, INC.                PO BOX 911319
           AGREEMENT_2019.06.25                                                                                       DALLAS, TX 75391-1319

2. 688     GATE SOFTEWARE CLIENT                                 10631                   GATE SOFTWARE LLC            8400 E PRENTICE AVE
           AGREEMENT_2.28.17                                                                                          SUITE 1500
                                                                                                                      GREENWOOD VILLAGE, CO 80111

2. 689     AMENDMENT NO. 1 TO SUPPLY AND                         11594                   GE HEALTHCARE AS             ATTN: CHRISTOPHER S.
           LICENSING AGREEMENT DATED                                                                                  JAKOBSEN
           DECEMBER 18, 2013                                                                                          500 W MONROE 11TH FLOOR
                                                                                                                      CHICAGO, IL 60661

2. 690     GE SENSING INC.                                       10632                   GE SENSING, INC.             1100 TECHNOLOGY DR.
                                                                                                                      BILLERICA, MA 01821-4111

2. 691     GENERAL MECHANICAL MAINTENANCE                        10633                   GENERAL MECHANICAL           234 JAMES ST
           AGREEMENT_2018.10.01                                                                                       BENSENVILLE, IL 60106

2. 692     GENERAMEDIX CONTRACT EFFECTIVE                        10634                   GENERAMEDIX INC.             150 ALLEN ROAD
           8-29-06                                                                                                    LIBERTY CORNER, NJ 07938

2. 693     AMENDMENT #2 TO GENERISYS                             11595                   GENERISYS GROUP              NOT AVAILABLE
           AGREEMENT EFFECTIVE NOVEMBER
           15TH, 2015

2. 694     AMENDMENT #3 TO GENERISYS                             11596                   GENERISYS GROUP              NOT AVAILABLE
           AGREEMENT

2. 695     AMENDMENT TO AGREEMENT                                11597                   GENERISYS GROUP              NOT AVAILABLE
           BETWEEN GENERICS GROUP AND
           AKORN, INC. RE: AMENDING
           PURCHASING AGREEMENT DATED
           AUGUST 1, 2011

2. 696     GENERISYS AGREEMENT                                   11598                   GENERISYS GROUP              NOT AVAILABLE




                                                               Page 82 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20         Page 212 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 697     GENESIS DESIGN AGREEMENT_5.7.18                         10635                   GENESIS ENGINEERING, INC.      1850 N GRAVERS ROAD
                                                                                                                          SUITE 300
                                                                                                                          PLYMOUTH MEETING, PA 19462

2. 698     GERMER INTERNATIONAL 09.15.14                           10637                   GERMER INTERNATIONAL, LLC      690 WILLOWBEND DR
                                                                                                                          BLUE BELL, PA 19422-4209

2. 699     GETINGE_ISOFLEX_FINAL CS09.14.16                        10638                   GETINGE USA                    45 BARBOUR POND DRIVE
                                                                                                                          WAYNE, NJ 07470

2. 700     GIBRALTAR QUOTE                                         10639                   GIBRALTAR                      122 FAIRFIELD RD
           2017.2183.R1_12.22.17                                                                                          FAIRFEILD, NJ 07004-2405

2. 701     MASTER SERVICES AGREEMENT RE:                           10640                   GIBRALTAR LABORATORIES INC.    ATTN: CHUCK WEIBEL,
           PRODUCTS AND PROJECTS                                                                                          REGULATORY AFFAIRS MANAGER
                                                                                                                          122 FAIRFIELD RD
                                                                                                                          FAIRFIELD, NJ 07004

2. 702     QUOTATION 2016.0249.R1 RE: MASTER                       10641                   GIBRALTAR LABORATORIES INC.    122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                               FAIRFIELD, NJ 07004-2405
           2016

2. 703     QUOTATION 2016.0319.R1 RE: MASTER                       10642                   GIBRALTAR LABORATORIES INC.    122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                               FAIRFIELD, NJ 07004-2405
           2016

2. 704     QUOTATION 2017.0085.R1 RE: MASTER                       10643                   GIBRALTAR LABORATORIES INC.    122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                               FAIRFIELD, NJ 07004-2405
           2016

2. 705     QUOTATION 2017.0147.R3 RE: MASTER                       10644                   GIBRALTAR LABORATORIES INC.    122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                               FAIRFIELD, NJ 07004-2405
           2016

2. 706     QUOTATION 2017.0944.R0 RE: MASTER                       10645                   GIBRALTAR LABORATORIES INC.    122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                               FAIRFIELD, NJ 07004-2405
           2016



                                                                 Page 83 of 181 to Schedule G
                                           Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 213 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                  Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 707     QUOTATION 2017.2183.R1 RE: MASTER                         10647                   GIBRALTAR LABORATORIES INC.     122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                                  FAIRFIELD, NJ 07004-2405
           2016

2. 708     QUOTATION 2018.1203.R0 RE: MASTER                         10649                   GIBRALTAR LABORATORIES INC.     122 FAIRFIELD RD
           SERVICE AGREEMENT DATED JULY 11,                                                                                  FAIRFIELD, NJ 07004-2405
           2016

2. 709     MASTER SERVICES AGREEMENT RE:                             10650                   GIBRALTAR LABORATORIES, INC     ATTN: CHUCK WEIBEL,
           PHARMACEUTICAL PRODUCTS                                                                                           REGULATORY AFFAIRS MANAGER
                                                                                                                             122 FAIRFIELD RD
                                                                                                                             FAIRFIELD, NJ 07004

2. 710     MASTER SERVICE AGREEMENT                                  10651                   GIBRALTAR LABORATORIES, INC.    CHUCK WEIBEL, REGULATORY
           EFFECTIVE AS OF JULY 11, 2016                                                                                     AFFAIRS MANAGER
                                                                                                                             122 FAIRFIELD RD.
                                                                                                                             FAIRFIELD, NJ 07004-2405

2. 711     MSA - GIBRALTAR LABS - FULLY                              10652                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD
           EXECUTED                                                                                                          FAIRFEILD, NJ 07004-2405

2. 712     PURCHASE ORDER RE: QUOTATION                              10653                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD.
           2016.0249.R1                                                                                                      FAIRFIELD, NJ 07004-2405

2. 713     PURCHASE ORDER RE: QUOTATION                              10654                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD.
           2017.0085.R1                                                                                                      FAIRFIELD, NJ 07004-2405

2. 714     PURCHASE ORDER RE: QUOTATION                              10655                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD.
           2017.0944.R0                                                                                                      FAIRFIELD, NJ 07004-2405

2. 715     QUOTATION 2016.0249.R1 SCOPE OF                           10656                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD.
           WORK UNDER MASTER SERVICE                                                                                         FAIRFIELD, NJ 07004-2405
           AGREEMENT DATED JULY 11, 2016

2. 716     QUOTATION 2017.0085.R1: SCOPE OF                          10657                   GIBRALTAR LABORATORIES, INC.    122 FAIRFIELD RD.
           WORK UNDER MASTER SERVICE                                                                                         FAIRFIELD, NJ 07004-2405
           AGREEMENT DATED JULY 11, 2016



                                                                   Page 84 of 181 to Schedule G
                                         Case 20-11177-KBO          Doc 272        Filed 07/01/20           Page 214 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                   Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 717     QUOTATION: 2016.0319.R1 : SCOPE OF                         10658                   GIBRALTAR LABORATORIES, INC.     122 FAIRFIELD RD.
           WORK UNDER MASTER SERVICE                                                                                           FAIRFIELD, NJ 07004-2405
           AGREEMENT DATED JULY 11, 2016

2. 718     QUOTATION: 2017.0147.R3 WORK                               10659                   GIBRALTAR LABORATORIES, INC.     122 FAIRFIELD RD.
           UNDER MASTER SERVICE AGREEMENT                                                                                      FAIRFIELD, NJ 07004-2405
           DATED JULY 11, 2016

2. 719     QUOTATION: 2017.0944.R0 WORK                               10660                   GIBRALTAR LABORATORIES, INC.     122 FAIRFIELD RD.
           UNDER MASTER SERVICE AGREEMENT                                                                                      FAIRFIELD, NJ 07004-2405
           DATED JULY 11, 2016

2. 720     QUOTATION: 2017.2183.R1 SCOPE OF                           10662                   GIBRALTAR LABORATORIES, INC.     122 FAIRFIELD RD.
           WORK UNDER MASTER SERVICE                                                                                           FAIRFIELD, NJ 07004-2405
           AGREEMENT DATED JULY 11, 2016

2. 721     QUOTATION: 2018.1203.R0 RE: WORK                           10665                   GIBRALTAR LABORATORIES, INC.     122 FAIRFIELD RD.
           UNDER MASTER SERVICE AGREEMENT                                                                                      FAIRFIELD, NJ 07004-2405
           DATED JULY 11, 2016

2. 722     GIBRALTAR QUOTE 2018.1203.R0_6.29.18                       10666                   GIBRALTAR LABS                   122 FAIRFIELD RD
                                                                                                                               FAIRFEILD, NJ 07004-2405

2. 723     GIBRALTAR ANNEXURE #4_4.17.17                              10667                   GIBRALTAR LABS INC.              122 FAIRFIELD RD
                                                                                                                               FAIRFEILD, NJ 07004-2405

2. 724     GIBRALTAR PURCHASE ORDER AND                               10668                   GIBRALTAR LABS, INC              122 FAIRFIELD RD
           QUOTE 062217_9.12.17                                                                                                FAIRFEILD, NJ 07004-2405

2. 725     GLINT ORDER FORM_2019.11.02                                10669                   GLINT, INC.                      1000 W MAUDE AVE
                                                                                                                               SUNNYVALE, CA 94085

2. 726     ORDER FORM: ORDER TYPE NEW                                 11599                   GLINT, INC.                      ATTN: COLLECTIONS
           BUSINESS                                                                                                            1000 W. MAUDE AVE.
                                                                                                                               SUNNYVALE, CA 94085




                                                                    Page 85 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 215 of 321

Akorn, Inc.                                                                                                                   Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 727     NEW AGREEMENT CHECKLIST RE:                            10670                   GOLDEN STATE MEDICAL SUPPLY          ATTN: BENJAMIN HALL,
           GOLDEN STATE MEDICAL SUPPLY -                                                                                       PRESIDENT
           ADDENDUM 1 (FTS)                                                                                                    5187 CAMINO RUIZ

2. 728     REBATE TO PURCHASE AGREEMENT                           10671                   GOLDEN STATE MEDICAL SUPPLY          ATTN: SONIA DE LA ROSA,
                                                                                          (GSMS), INC                          DIRECTOR, BUSINESS
                                                                                                                               DEVELOPMENT
                                                                                                                               5187 CAMINO RUIZ
                                                                                                                               CAMARILLO, CA 93012

2. 729     ADDENDUM 1 TO AGREEMENT RE:                            10672                   GOLDEN STATE MEDICAL SUPPLY, INC     ATTN: BENJAMIN HALL, CEO
           EXPANDING THE TERMS IN THE                                                                                          5187 CAMINO RUIZ
           CURRENT AGREEMENT DATED                                                                                             CAMARILLO, CA 93012
           JANUARY 1, 2014

2. 730     LETTER RE: APPLICATION FOR A                           10673                   GOLDEN STATE MEDICAL SUPPLY, INC     ATTN: MR. BENJAMIN HALL, CEO
           FEDERAL SUPPLY SCHEDULE                                                                                             5187 CAMINO RUIZ
           CONTRACT AND MANUFACTURER'S                                                                                         CAMARILLO, CA 93012
           COMMERCIAL SALES PRACTICES

2. 731     STANDARD TERMS AND CONDITIONS                          10674                   GOLDEN STATE MEDICAL SUPPLY, INC     ATTN: BENJAMIN HALL,
           RE: GOVERNANCE OF THE SALE BY                                                                                       PRESIDENT
           AKORN INC OF ALL PRODUCTS TO                                                                                        5187 CAMINO RUIZ
           GOLDEN STATE MEDICAL SUPPLY, INC

2. 732     AMENDMENT TO AGREEMENT                                 10675                   GOLDEN STATE MEDICAL SUPPLY, INC.    ATTN SONIA DE LA ROSA,
           BETWEEN GOLDEN STATE MEDICAL                                                                                        DIRECTOR, BUSINESS
           SUPPLY, INC. AND AKORN, INC.                                                                                        DEVELOPMENT
                                                                                                                               5187 CAMINO RUIZ
                                                                                                                               CAMARILLO, CA 93012

2. 733     LETTER OF COMMITMENT                                   10676                   GOLDEN STATE MEDICAL SUPPLY, INC.    ATTN: SANDRA DE LA ROSA,
                                                                                                                               DIRECTOR, BUSINESS
                                                                                                                               DEVELOPMENT
                                                                                                                               5187 CAMINO RUIZ
                                                                                                                               CAMARILLO, CA 93012

2. 734     SMALL BUSINESS SUBCONTRACTING                          11600                   GOVERNMENT OFFICIAL                  ATTN: VERNETTA BRIGHT 384017,
           PLAN                                                                                                                GOVERNMENT APPROVER


                                                                Page 86 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 216 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 735     API SUPPLY AGREEMENT                                   10677                   GRAIN PROCESSING CORPORATION    1600 OREGON STREET
                                                                                                                          MUSCUTINE, IA 52761

2. 736     GRANT THORNTON SOW_2019.03.07                          10678                   GRANT THORNTON LLP              33562 TREASURY CENTER
                                                                                                                          CHICAGO, IL 60694-3500

2. 737     STATEMENT OF WORK FOR PROCURE                          11601                   GRANT THORNTON LLP              ATTN: JEFF KELLY
           TO PAY PROCESS DATED DECEMBER 6,                                                                               GRANT THORNTON TOWER, 171
           2019 RE: MASTER SERVICES                                                                                       NORTH CLARK STREET, SUITE 200
           AGREEMENT DATED MARCH 13, 2015                                                                                 CHICAGO, IL 60601

2. 738     STATEMENT OF WORK FOR TAX                              11602                   GRANT THORNTON LLP              GRANT THORNTON TOWER, 171
           CONSULTING SERVICES RE:                                                                                        NORTH CLARK STREET, SUITE 200
           AGREEMENT DATED AUGUST 17, 2018                                                                                CHICAGO, IL 60601

2. 739     MASTER SERVICES AGREEMENT DATED                        11603                   GRANT THORNTON, LLP             ATTN: STEVEN SPARKS AND
           MARCH 13, 2015                                                                                                 CHIEF LEGAL OFFICER
                                                                                                                          175 W. JACKSON BOULEVARD,
                                                                                                                          20TH FLOOR
                                                                                                                          CHICAGO, IL 60604

2. 740     STATEMENT OF WORK FOR ADVISORY                         11604                   GRANT THORNTON, LLP             ATTN: SYLVIA CHO, PRINCIPAL
           SERVICES RE: GOODWILL AND OTHER                                                                                GRANT THORNTON TOWER, 171
           TANGIBLE AND INTANGIBLE ASSETS                                                                                 NORTH CLARK STREET, SUITE 200
                                                                                                                          CHICAGO, IL 60601

2. 741     STATEMENT OF WORK FOR ADVISORY                         11605                   GRANT THORNTON, LLP             ATTN: BILL FASEL, MANAGING
           SERVICES: CORPORATE ADVISORY                                                                                   DIRECTOR; SYLVIA CHO,
           AND VALUATION SERVICES                                                                                         PRINCIPAL; AND GENE CAHILL,
                                                                                                                          PARTNER
                                                                                                                          GRANT THORNTON TOWER, 171
                                                                                                                          NORTH CLARK STREET, SUITE 200
                                                                                                                          CHICAGO, IL 60601

2. 742     STATEMENT OF WORK FOR DEBT                             11606                   GRANT THORNTON, LLP             ATTN: DAVID L. BEREZIN,
           RESTRUCTURING TAX SERVICES                                                                                     PARTNER
                                                                                                                          GRANT THORNTON TOWER, 171
                                                                                                                          NORTH CLARK STREET, SUITE 200
                                                                                                                          CHICAGO, IL 60601


                                                                Page 87 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 217 of 321

Akorn, Inc.                                                                                                          Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                          Address



Service and Supply Agreements

2. 743     STATEMENT OF WORK FOR INCOME                           11607                   GRANT THORNTON, LLP         ATTN: DAVID L. BEREZIN,
           TAX PROVISION PREPARATION                                                                                  PARTNER
           SERVICES                                                                                                   GRANT THORNTON TOWER, 171
                                                                                                                      NORTH CLARK STREET, SUITE 200
                                                                                                                      CHICAGO, IL 60601

2. 744     STATEMENT OF WORK FOR R&D TAX                          11608                   GRANT THORNTON, LLP         ATTN: DAVID L. BEREZIN,
           CREDIT STUDY                                                                                               PARTNER
                                                                                                                      GRANT THORNTON TOWER, 171
                                                                                                                      NORTH CLARK STREET, SUITE 200
                                                                                                                      CHICAGO, IL 60601

2. 745     STATEMENT OF WORK FOR TAX                              11609                   GRANT THORNTON, LLP         ATTN: DAVID L. BEREZIN,
           CONSULTING SERVICES                                                                                        PARTNER
                                                                                                                      GRANT THORNTON TOWER, 171
                                                                                                                      NORTH CLARK STREET, SUITE 200
                                                                                                                      CHICAGO, IL 60601

2. 746     STATEMENT OF WORK RE: ADVISORY                         11610                   GRANT THORNTON, LLP         ATTN: SYLVIA H. CHO, PRINCIPAL
           AND VALUATION SERVICES IN                                                                                  GRANT THORNTON TOWER, 171
           CONNECTION WITH GOODWILL AND                                                                               NORTH CLARK STREET, SUITE 200
           SETTLEMENT INTERESTS                                                                                       CHICAGO, IL 60601

2. 747     STATEMENT OF WORK RE: TAX                              11611                   GRANT THORNTON, LLP         ATTN: SCOTT GROBERSKI,
           CONSULTING NOT SUBJECT TO THE                                                                              MANAGING DIRECTOR
           SEC INDEPENDENCE RULES                                                                                     GRANT THORNTON TOWER, 171
                                                                                                                      NORTH CLARK STREET, SUITE 200
                                                                                                                      CHICAGO, IL 60601

2. 748     VALUATION SERVICES AGREEMENT RE:                       11612                   GRANT THORNTON, LLP         ATTN: TIMOTHY R. O'CONNOR,
           GOODWILL AND OTHER INTANGIBLE                                                                              MANAGING DIRECTOR, ADVISORY
           ASSETS                                                                                                     SERVICES; AND SYLVIA CHO
                                                                                                                      GRANT THORNTON TOWER, 171
                                                                                                                      NORTH CLARK STREET, SUITE 200
                                                                                                                      CHICAGO, IL 60601

2. 749     GUIDEPOINT SOW#2_6.20.17                               10679                   GUIDEPOINT SECURITY         2201 COOPERATIVE WAY
                                                                                                                      SUITE 225
                                                                                                                      HERNDON, VA 20171


                                                                Page 88 of 181 to Schedule G
                                     Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 218 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 750     GUIDEPOINT MANAGED SERVICES                           10680                   GUIDEPOINT SECURITY LLC         2201 COOPERATIVE WAY
           AGREEMENT_3.17.17                                                                                             SUITE 225
                                                                                                                         HERNDON, VA 20171

2. 751     MANAGED SERVICES AGREEMENT                            10681                   GUIDEPOINT SECURITY LLC         ATTN: LEGAL
                                                                                                                         2201 COOPERATIVE WAY, SUITE
                                                                                                                         225
                                                                                                                         HERNDON, VA 20171

2. 752     PURCHASE ORDER RE: DEEPWATCH                          11613                   GUIDEPOINT SECURITY LLC         ATTN: TIM FLATER
           VSOC                                                                                                          2201 COOPERATIVE WAY
                                                                                                                         SUITE 225
                                                                                                                         HERNDON, VA 20171

2. 753     VIRTUAL SECURITY OPERATIONS                           10682                   GUIDEPOINT SECURITY LLC         ATTN: JUSTIN MOREHOUSE AND
           CENTER MANAGED SECURITY                                                                                       TIM FLATER
           SERVICES PROPOSAL                                                                                             2201 COOPERATIVE WAY, SUITE
                                                                                                                         225
                                                                                                                         HERNDON, VA 20171

2. 754     WHOLESALER SERVICES AND                               10683                   H.D SMITH LLC                   ATTN: LISA KIRSH AND J.
           INVENTORY MANAGEMENT AGREEMENT                                                                                CHRISTOPHER SMITH
                                                                                                                         3063 FIAT AVE
                                                                                                                         SPRINGFIELD, IL 62703

2. 755     EMAIL CONFIRMATION RE: NEW BUY                        10684                   H.D. SMITH                      ATTN: DENA MANDO
           COSTS, CONTRACT COSTS, REBATES,                                                                               670 BELLEVILLE TNPK, 2ND FLOOR
           AND CONTRACT NUMBERS ENTERED                                                                                  KEARNY, NJ 07032
           TO BEGIN ON JANUARY 1, 2015

2. 756     AMENDMENT TO GENERIC                                  11614                   H.D. SMITH LLC                  ATTN: RICHARD TREMONTE,
           WHOLESALER SERVICES AGREEMENT                                                                                 PRESIDENT, STRATEGIC GLOBAL
           DATED NOVEMBER 1, 2013                                                                                        SOURCING
                                                                                                                         3063 FIAT AVENUE
                                                                                                                         SPRINGFIELD, IL 62703

2. 757     GENERIC WHOLESALER SERVICES                           11615                   H.D. SMITH LLC                  ATTN: JAMES CHRISTOPHER
           AGREEMENT                                                                                                     SMITH, PRESIDENT & CEO
                                                                                                                         3063 FIAT AVENUE
                                                                                                                         SPRINGFIELD, IL 62703

                                                               Page 89 of 181 to Schedule G
                                     Case 20-11177-KBO          Doc 272        Filed 07/01/20        Page 219 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 758     WHOLESALER SERVICES AND                                10685                   H.D. SMITH LLC                   ATTN: LISA KIRSH
           INVENTORY MANAGEMENT AGREEMENT                                                                                  3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 759     DATA SERVICES AGREEMENT                                10686                   H.D. SMITH WHOLESALE DRUG        ATTN: ROBERT J. APPLEBY,
                                                                                                                           CORPORATE VP PRESCRIPTION
                                                                                                                           PRODUCTS
                                                                                                                           3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 760     GENERIC WHOLESALER SERVICES                            10687                   H.D. SMITH WHOLESALE DRUG        ATTN: JAMES CHRISTOPHER
           AGREEMENT                                                                                                       SMITH, PRESIDENT AND COO
                                                                                                                           3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 761     AGREEMENT TO INCLUDE VALLEY                            10688                   H.D. SMITH WHOLESALE DRUG CO.    ATTN: ROBERT J. APPLEBY,
           WHOLESALE DRUG CO., INC., AND                                                                                   CORPORATE VICE PRESIDENT,
           TERMINATION OF THE BRIDGE                                                                                       PRESCRIPTION PRODUCTS
           AGREEMENT DATED NOVEMBER 1, 2012                                                                                3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 762     FIRST ADDENDUM TO THE                                  10689                   H.D. SMITH WHOLESALE DRUG CO.    ATTN: DMITREY KUZNETSOV, V.P.
           WHOLESALER SERVICES AGREEMENT                                                                                   GENERIC RX SOURCING
                                                                                                                           3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 763     AMENDMENT TO GENERIC                                   10690                   H.D. SMITH, LLC                  ATTN: RICHARD TREMONTE,
           WHOLESALER SERVICES AGREEMENT                                                                                   PRESIDENT, STRATEGIC GLOBAL
           DATED NOVEMBER 1, 2013                                                                                          SOURCING
                                                                                                                           3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 764     GENERIC WHOLESALER SERVICES                            10691                   H.D. SMITH, LLC                  ATTN: DMITREY KUZNETSOV, SVP
           AGREEMENT ADDENDUM RETENTION                                                                                    CATEGORY MANAGEMENT
           AGREEMENT                                                                                                       3063 FIAT AVE
                                                                                                                           SPRINGFIELD, IL 62703

2. 765     SYSTEM MAINTENANCE                                     10692                   H.R. STEWART, INC.               52 W CRYSTAL ST
           AGMT_2019.01.08                                                                                                 ATTN: SHEILA LUCCHETTI
                                                                                                                           CARY, IL 60013

                                                                Page 90 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20        Page 220 of 321

Akorn, Inc.                                                                                                                    Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 766     MSA_2017.04.03                                           10697                   HARMER FINANCIAL SOLUTIONS          150 S WACKER DRIVE
                                                                                                                                SUITE 2700
                                                                                                                                CHICAGO, IL 60606

2. 767     MSA_EXHIBIT A_2019.01.22                                 10698                   HARMER FINANCIAL SOLUTIONS, INC.    150 S WACKER DRIVE
                                                                                                                                SUITE 2700
                                                                                                                                CHICAGO, IL 60606

2. 768     HASLER FINANCIAL SERVICES LLC                            10699                   HASLER FINANCIAL SERVICES, LLC      PO BOX .3808
                                                                                                                                MILFORD, CT 06460-8708

2. 769     BUSINESS ASSOCIATE AGREEMENT                             11616                   HCC LIFE INSURANCE COMPANY          ATTN: BRAD LONG
           FORM RE: COMPLIANCE WITH THE
           BUSINESS ASSOCIATE AGREEMENT
           SET FORTH IN HIPAA

2. 770     LETTER AGREEMENT RE: 2016 BID                            10700                   HD SMITH                            ATTN: DMITREY KUZNETSOV,
           AWARDS PRIMARY PHARMAGEN                                                                                             SENIOR VICE PRESIDENT
                                                                                                                                CATEGORY MANAGEMENT
                                                                                                                                3063 FIAT AVE
                                                                                                                                SPRINGFIELD, IL 62703

2. 771     LETTER AGREEMENT RE: 2017 BID                            10701                   HD SMITH                            ATTN: DMITREY KUZNETSOV,
           FINAL PRODUCT AWARD SELECTIONS                                                                                       SENIOR VICE PRESIDENT
                                                                                                                                CATEGORY MANAGEMENT
                                                                                                                                3063 FIAT AVE
                                                                                                                                SPRINGFIELD, IL 62703

2. 772     LETTER AGREEMENT RE: EXTENSION                           10702                   HD SMITH                            ATTN: DMITREY KUZNETSOV, SR.
           REQUEST ACKNOWLEDGEMENT FORM                                                                                         VICE PRESIDENT CATEGORY
                                                                                                                                MANAGEMENT
                                                                                                                                3063 FIAT AVE
                                                                                                                                SPRINGFIELD, IL 62703

2. 773     LETTER RE: 2016 BID STATUS PRIMARY                       10703                   HD SMITH                            ATTN: DMITREY KUZNETSOV,
           PHARMAGEN AWARDS                                                                                                     SENIOR VICE PRESIDENT
                                                                                                                                CATEGORY MANAGEMENT
                                                                                                                                3063 FIAT AVE
                                                                                                                                SPRINGFIELD, IL 62703


                                                                  Page 91 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 221 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 774     AGREEMENT FOR PHARMACEUTICAL                             10704                   HD SMITH WHOLESALE DRUG      ATTN: JAMES CHRISTOPHER
           PRODUCTS                                                                                                      SMITH, PRESIDENT AND CHIEF
                                                                                                                         OPERATING OFFICER
                                                                                                                         670 BELLEVILLE TURNPIKE
                                                                                                                         KEARNY, NJ 07032

2. 775     LETTER AGREEMENT RE: VOLUME                              10705                   HD SMITH WHOLESALE DRUG      ATTN: DENA MANDO, DIRECTOR
           REBATE FOR 2016 BASED ON                                                                                      GENERIC RX SOURCING
           PHARMAGEN CONTRACT SALES                                                                                      670 BELLEVILLE TURNPIKE
                                                                                                                         KEARNY, NJ 07032

2. 776     ACKNOWLEDGEMENT LETTER RE:                               10706                   HE BUTT GROCERY CO.          ATTN: ERIK S. PATEK, ABDM
           CONTRACT AUTO-RENEWAL                                                                                         6520 FRATT ROAD
           NOTIFICATION                                                                                                  SAN ANTONIO, TX 78218

2. 777     EXTENSION OF AGREEMENT RE:                               10707                   HE BUTTE GROCERY COMPANY     ATTN: WILL STRIPLING, BDM
           EXTENDING TERMS AND PRICING FOR                                                                               6520 FRATT ROAD
           BOTH INDIRECT (#007915) AND DIRECT                                                                            SAN ANTONIO, TX 78218
           (#13242) CONTRACTS

2. 778     WELLNESS AND HEALTH SERVICES                             11617                   HEALTHCHECK360               ATTN: VICE PRESIDENT
           AGREEMENT                                                                                                     800 MAIN ST
                                                                                                                         PO BOX 1475
                                                                                                                         DUBUQUE, IA 52004-1475

2. 779     HEALTH PARTNERS MANAGED CARE                             10708                   HEALTHPARTNERS               PHARMACY
           REBATE TERM SHEET_4.21.17                                                                                     8600 NICOLLET AVENUE
                                                                                                                         BLOOMINGTON, MN 55420

2. 780     HEALTHPARTNERS AMENDMENT NO                              10709                   HEALTHPARTNERS, INC          PHARMACY
           1_8.7.18                                                                                                      8600 NICOLLET AVENUE
                                                                                                                         BLOOMINGTON, MN 55420

2. 781     AMENDMENT #1 TO THE MANAGED                              10710                   HEALTHPARTNERS, INC.         ATTN: YOUNG S. FRIED, VICE
           CARE REBATE AGREEMENT DATED                                                                                   PRESIDENT, PHARMACY PLAN
           JULY 1ST, 2017                                                                                                SERVICES
                                                                                                                         8170 33RD AVENUE SOUTH
                                                                                                                         MAIL STOP 21111B
                                                                                                                         BLOOMINGTON, MN 55425


                                                                  Page 92 of 181 to Schedule G
                                       Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 222 of 321

Akorn, Inc.                                                                                                               Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 782     HEALTHPARTNERS MEDICARE PART D                        10711                   HEALTHPARTNERS, INC.              PHARMACY
           REBATE AGREEMENT_12.20.17                                                                                       8600 NICOLLET AVENUE
                                                                                                                           BLOOMINGTON, MN 55420

2. 783     MANAGED CARE REBATE AGREEMENT                         10712                   HEALTHPARTNERS, INC.              ATTN: LYNN M. SCOTT & RICHARD
                                                                                                                           J. BRUZEK
                                                                                                                           8170 33RD AVENUE SOUTH
                                                                                                                           MAIL STOP 21111B
                                                                                                                           BLOOMINGTON, MN 55425

2. 784     MANAGED CARE REBATE AGREEMENT                         10712                   HEALTHPARTNERS, INC.              ATTN: PHARMACEUTICAL
                                                                                                                           CONTRACT RELATIONS MANAGER
                                                                                                                           8170 33RD AVENUE SOUTH
                                                                                                                           MAIL STOP 21111B
                                                                                                                           BLOOMINGTON, MN 55425

2. 785     MEDICARE PART D REBATE                                10713                   HEALTHPARTNERS, INC.              ATTN: PHARMACEUTICAL
           AGREEMENT                                                                                                       CONTRACT RELATIONS PROGRAM
                                                                                                                           MANAGER
                                                                                                                           8170 33RD AVENUE SOUTH
                                                                                                                           MAIL STOP 21111B
                                                                                                                           BLOOMINGTON, MN 55425

2. 786     MEDICARE PART D REBATE TERM                           10714                   HEALTHPARTNERS, INC.              8170 33RD AVENUE SOUTH
           SHEET                                                                                                           BLOOMINGTON, MN 55425

2. 787     AMENDMENT NO. 1 TO HEALTHSOURCE                       10715                   HEALTHSOURCE DISTRIBUTORS, LLC    ATTN: DIRECTOR OF PURCHASING
           DISTRIBUTORS, LLC SUPPLY                                                                                        7200 RUTHERFORD ROAD, #150
           AGREEMENT DATED JUNE 1, 2018                                                                                    BALTIMORE, MD 21244

2. 788     HEALTHSOURCE DISTRIBUTORS                             10716                   HEALTHSOURCE DISTRIBUTORS, LLC    7200 RUTHERFORD ROAD SUITE
           SUPPLY AGREEMENT 060118_9.27.18                                                                                 150
                                                                                                                           BALTIMORE, MD 21244

2. 789     SUPPLY AGREEMENT                                      10717                   HEALTHSOURCE DISTRIBUTORS, LLC    ATTN: DIRECTOR OF PURCHASING
                                                                                                                           7200 RUTHERFORD ROAD, #150
                                                                                                                           BALTIMORE, MD 21244




                                                               Page 93 of 181 to Schedule G
                                     Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 223 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 790     FIRST AMENDMENT OF MEDICARE PART                       10718                   HEALTHSPRING LIFE & HEALTH         2900 N. LOOP WEST, SUITE 1300
           D REBATE AGREEMENT                                                             INSURANCE COMPANY, INC.            HOUSTON, TX 77092

2. 791     FOURTH AMENDMENT TO MEDICARE                           10719                   HEALTHSPRING LIFE & HEALTH         2900 N. LOOP WEST, SUITE 1300
           PART D REBATE AGREEMENT                                                        INSURANCE COMPANY, INC.            HOUSTON, TX 77092

2. 792     FIRST AMENDMENT OF MEDICARE PART                       10720                   HEALTHSPRING OF ALABAMA, INC.      2 CHASE CORPORATE DRIVE,
           D REBATE AGREEMENT                                                                                                SUITE 300
                                                                                                                             BIRMINGHAM, AL 35244

2. 793     FIRST AMENDMENT OF MEDICARE PART                       10720                   HEALTHSPRING OF FLORIDA, INC.      11401 SW 40TH ST. SUITE 400
           D REBATE AGREEMENT                                                                                                MIAMI, FL 33165

2. 794     FOURTH AMENDMENT TO MEDICARE                           10721                   HEALTHSPRING OF FLORIDA, INC.      11401 SW 40TH ST. SUITE 400
           PART D REBATE AGREEMENT                                                                                           MIAMI, FL 33165

2. 795     FIRST AMENDMENT OF MEDICARE PART                       10722                   HEALTHSPRING OF TENNESSEE, INC.    175 W JACKSON BLVD.
           D REBATE AGREEMENT                                                                                                CHICAGO, IL 60604

2. 796     FIRST AMENDMENT OF MEDICARE PART                       10722                   HEALTHSPRING OF TENNESSEE, INC.    175 W JACKSON BLVD.
           D REBATE AGREEMENT                                                             DBA HEALTHSPRING OF ILLINOIS       CHICAGO, IL 60604
                                                                                          (ILLINOIS PLAN)

2. 797     HEALTHTRUST AMENDMENT_2019.09.23                       10723                   HEALTHTRUST PURCHASING             ATTN: WHOLESALE LOCKBOX PO
                                                                                          AGREEMENT, L.P.                    BOX 751576
                                                                                                                             BLD 2C2-NC0802 1525 W WT
                                                                                                                             HARRIS BLVD
                                                                                                                             CHARLOTTE, NC 28262

2. 798     HEALTHTRUST AMENDMENT_2019.30.10                       10724                   HEALTHTRUST PURCHASING GROUP,      ATTN: WHOLESALE LOCKBOX PO
                                                                                          L.P                                BOX 751576
                                                                                                                             BLD 2C2-NC0802 1525 W WT
                                                                                                                             HARRIS BLVD
                                                                                                                             CHARLOTTE, NC 28262

2. 799     AMENDMENT TO HEALTHTRUST                               10725                   HEALTHTRUST PURCHASING GROUP,      ATTN: ROSALIND HOLLOWAY
           PURCHASING AGREEMENT NO. 4538                                                  L.P.                               1100 CHARLOTTE AVENUE, SUITE
                                                                                                                             1100
                                                                                                                             NASHVILLE, TN 37203

                                                                Page 94 of 181 to Schedule G
                                     Case 20-11177-KBO         Doc 272        Filed 07/01/20      Page 224 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 800     AMENDMENT TO HEALTHTRUST                              10725                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           PURCHASING AGREEMENT NO. 4538                                                 L.P.                             PHARMACY
                                                                                                                          155 FRANKLIN ROAD, SUITE 400
                                                                                                                          BRENTWOOD, TN 37027

2. 801     AMENDMENT TO HEALTHTRUST                              10725                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           PURCHASING AGREEMENT NO. 4538                                                 L.P.                             PHARMACY
                                                                                                                          1100 CHARLOTTE AVENUE
                                                                                                                          NASHVILLE, TN 37203

2. 802     AMENDMENT TO HEALTHTRUST                              10728                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOSHUA CURTIS, AVP,
           PURCHASING AGREEMENT NO. 6233                                                 L.P.                             PHARMACY SOURCING
                                                                                                                          1100 DR. MARTIN L. KING JR.
                                                                                                                          BLVD., SUITE 1100
                                                                                                                          NASHVILLE, TN 37203

2. 803     AMENDMENT TO HEALTHTRUST                              10729                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOSHUA CURTIS, AVP,
           PURCHASING AGREEMENT NO. HPG-                                                 L.P.                             PHARMACY SOURCING
           4538                                                                                                           1100 DR. MARTIN L. KING JR.
                                                                                                                          BLVD., SUITE 1100
                                                                                                                          NASHVILLE, TN 37203

2. 804     AMENDMENT TO HEALTHTRUST                              10730                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP,
           PURCHASING AGREEMENT RE: HPG-                                                 L.P.                             PHARMACY SERVICES
           2404                                                                                                           155 FRANKLIN ROAD, SUITE 400
                                                                                                                          BRENTWOOD, TN 37027

2. 805     AMENDMENT TO HEALTHTRUST                              10731                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP,
           PURCHASING AGREEMENT RE: HPG-                                                 L.P.                             PHARMACY
           4538                                                                                                           155 FRANKLIN ROAD, SUITE 400
                                                                                                                          BRENTWOOD, TN 37027

2. 806     AMENDMENT TO HEALTHTRUST                              10732                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOHN THEOBALD, INTERIM
           PURCHASING AGREEMENT RE: HPG-                                                 L.P.                             VP
           4538 WITH RETURNED GOODS POLICY                                                                                155 FRANKLIN ROAD, SUITE 400
                                                                                                                          BRENTWOOD, TN 37027




                                                               Page 95 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 225 of 321

Akorn, Inc.                                                                                                                 Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 807     AMENDMENT TO HEALTHTRUST                                 10733                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOHN THEOBALD, INTERIM
           PURCHASING AGREEMENT RE: HPG-                                                    L.P.                             VP
           6233 WITH RETURNED GOODS POLICY                                                                                   155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 808     AMENDMENT TO PURCHASING                                  10734                   HEALTHTRUST PURCHASING GROUP,    ATTN: MARK WALSH
           AGREEMENT DATED AS OF JULY 1, 2010                                               L.P.                             1100 DR. MARTIN L. KING JR.
                                                                                                                             BLVD., SUITE 1100
                                                                                                                             NASHVILLE, TN 37203

2. 809     AMENDMENT TO PURCHASING                                  10734                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           AGREEMENT DATED AS OF JULY 1, 2010                                               L.P.                             PHARMACY
                                                                                                                             1100 DR. MARTIN L. KING JR.
                                                                                                                             BLVD., SUITE 1100
                                                                                                                             NASHVILLE, TN 37203

2. 810     AMENDMENT TO PURCHASING                                  10735                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOSHUA CURTIS, AVP,
           AGREEMENT DATED AS OF JULY 1, 2019                                               L.P.                             PHARMACY SOURCING
                                                                                                                             1100 DR. MARTIN L. KING JR.
                                                                                                                             BLVD., SUITE 1100
                                                                                                                             NASHVILLE, TN 37203

2. 811     AMENDMENT TO PURCHASING                                  10735                   HEALTHTRUST PURCHASING GROUP,    ATTN: JOSHUA CURTIS, AVP,
           AGREEMENT DATED AS OF JULY 1, 2019                                               L.P.                             PHARMACY SOURCING
                                                                                                                             1100 DR. MARTIN L. KING JR.
                                                                                                                             BLVD., SUITE 1100
                                                                                                                             NASHVILLE, TN 37203

2. 812     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             PHARMACY
                                                                                                                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 813     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             PHARMACY
                                                                                                                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027




                                                                  Page 96 of 181 to Schedule G
                                          Case 20-11177-KBO       Doc 272        Filed 07/01/20      Page 226 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 814     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             PHARMACY
                                                                                                                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 815     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             PHARMACY
                                                                                                                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 816     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: J. MIKE BISHOP, VP
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             PHARMACY
                                                                                                                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 817     AMENDMENT TO PURCHASING                                  10736                   HEALTHTRUST PURCHASING GROUP,    ATTN: VP PHARMACY
           AGREEMENT DATED JULY 1, 2010                                                     L.P.                             155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 818     HEALTHTRUST AMENDMENT_2019.30.10                         10737                   HEALTHTRUST PURCHASING GROUP,    ATTN: WHOLESALE LOCKBOX PO
                                                                                            L.P.                             BOX 751576
                                                                                                                             BLD 2C2-NC0802 1525 W WT
                                                                                                                             HARRIS BLVD
                                                                                                                             CHARLOTTE, NC 28262

2. 819     HEALTHTRUST PURCHASING                                   10738                   HEALTHTRUST PURCHASING GROUP,    ATTN: VICE PRESIDENT,
           AGREEMENT RE: PHARMACEUTICAL                                                     L.P.                             NATIONAL AGREEMENTS
           PRODUCTS                                                                                                          155 FRANKLIN ROAD, SUITE 400
                                                                                                                             BRENTWOOD, TN 37027

2. 820     ITEM AMENDMENT FOR PRODUCT                               10739                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           CONSOLIDATION RE: PRICING                                                        L.P.                             PHARMACY
           CHANGES FOR CONTRACT NO. 6233                                                                                     1100 CHARLOTTE AVENUE, SUITE
                                                                                                                             1100
                                                                                                                             NASHVILLE, TN 37023




                                                                  Page 97 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20          Page 227 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 821     ITEM AMENDMENT FOR PRODUCT                             10739                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           CONSOLIDATION RE: PRICING                                                      L.P.                             PHARMACY
           CHANGES FOR CONTRACT NO. 6233                                                                                   1100 CHARLOTTE AVENUE, SUITE
                                                                                                                           1100
                                                                                                                           NASHVILLE, TN 37023

2. 822     NEW CONTRACT CHECKLIST AND                             10740                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           AMENDMENT TO PURCHASING                                                        L.P.                             PHARMACY
           AGREEMENT DATED JULY 1, 2010                                                                                    1100 DR. MARTIN L. KING JR.
                                                                                                                           BLVD., SUITE 1100
                                                                                                                           NASHVILLE, TN 37203

2. 823     NEW CONTRACT CHECKLIST AND                             10740                   HEALTHTRUST PURCHASING GROUP,    ATTN: VINCENT JACKSON, VP
           AMENDMENT TO PURCHASING                                                        L.P.                             PHARMACY
           AGREEMENT DATED JULY 1, 2010                                                                                    1100 DR. MARTIN L. KING JR.
                                                                                                                           BLVD., SUITE 1100
                                                                                                                           NASHVILLE, TN 37203

2. 824     MSA HEGEMONY_9.28.17                                   10741                   HEGEMONY, INC                    2 E 22ND ST STE 307
                                                                                                                           LOMBARD, IL 60148

2. 825     HEGEMONY SOW JAY KARSON_9.28.17                        10742                   HEGEMONY, INC.                   2 E 22ND ST STE 307
                                                                                                                           LOMBARD, IL 60148

2. 826     HENRY SCHEIN HSI AWARD                                 10745                   HENRY SCHEIN INC                 520 SOUTH ROCK BLVD
           CONTRACT_2019.02.19                                                                                             ATTN: A/P DEPT
                                                                                                                           RENO, NV 89502

2. 827     API SUPPLY AGREEMENT                                   10748                   HIKAL LTD.                       KIADB INDUSTRIAL AREA
                                                                                                                           82/A JIGANI, ANEKAL TALUK,
                                                                                                                           BANGALORE, KARNATAKA
                                                                                                                            , 560105
                                                                                                                           INDIA

2. 828     LETTER RE: PRODUCT PRICE                               10749                   HPG                              NOT AVAILABLE
           DECREASE

2. 829     NEW CONTRACT CHECKLIST RE:                             10750                   HPG                              NOT AVAILABLE
           EXTENSION AMENDMENT

                                                                Page 98 of 181 to Schedule G
                                        Case 20-11177-KBO       Doc 272        Filed 07/01/20       Page 228 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 830     NEW CONTRACT CHECKLIST RE: HPG                         10751                   HPG NON INJECTABLES                0
           NON INJECTABLES EXTENSION
           AMENDMENTS AND PRICING

2. 831     HUMAN CAPITAL SOLUTIONS MSA                            10752                   HUMAN CAPITAL SOLUTIONS, LLC       4501 S KENILWORTH AVE
           SIGNED FINAL                                                                                                      BERWYN, IL 60402

2. 832     HUMANA 18009978 CONTRACT                               10753                   HUMANA                             ATTN: JENNY GONZALEZ
           EXTENSION RE: REBATES                                                                                             PO BOX 747
                                                                                                                             044/74445
                                                                                                                             CINCINNATI, OH 45201

2. 833     COMMERCIAL AZASITE EXTENSION                           10754                   HUMANA PHARMACY SOLUTIONS, INC     PO BOX 747
           HUMANA AMENDMENT #1_4.21.17                                                                                       044/74445
                                                                                                                             CINCINNATI, OH 45201

2. 834     MEDD AZASITE EXTENSION                                 10755                   HUMANA PHARMACY SOLUTIONS, INC.    PO BOX 747
           HUMANA_4.21.17                                                                                                    044/74445
                                                                                                                             CINCINNATI, OH 45201

2. 835     HUMANA 10TH AMENDMENT_2019.01.24                       10756                   HUMANA PHARMACY, INC               PO BOX 747
                                                                                                                             044/74445
                                                                                                                             CINCINNATI, OH 45201

2. 836     EIGHTH AMENDMENT TO                                    10757                   HUMANA PHARMACY, INC.              ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                         500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                                     LOUISVILLE, KY 40202

2. 837     FIFTH AMENDMENT TO                                     10758                   HUMANA PHARMACY, INC.              ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                         500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                                     LOUISVILLE, KY 40202

2. 838     FIFTH AMENDMENT TO                                     10759                   HUMANA PHARMACY, INC.              ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                         500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011 -                                                                                   LOUISVILLE, KY 40202
           SIGNED




                                                                Page 99 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 229 of 321

Akorn, Inc.                                                                                                           Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 839     HUMANA EIGHTH AMENDMENT TO                             10762                    HUMANA PHARMACY, INC.       PO BOX 747
           PHARMACEUTICAL PURCHASING                                                                                   044/74445
           AGMT_4.12.17                                                                                                CINCINNATI, OH 45201

2. 840     NINTH AMENDMENT TO                                     10763                    HUMANA PHARMACY, INC.       ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                               LOUISVILLE, KY 40202

2. 841     NINTH AMENDMENT TO                                     10764                    HUMANA PHARMACY, INC.       ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011 -                                                                             LOUISVILLE, KY 40202
           COPY

2. 842     NINTH AMENDMENT TO                                     10765                    HUMANA PHARMACY, INC.       ATTN: LABEED DIAB
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011 -                                                                             LOUISVILLE, KY 40202
           SIGNED

2. 843     NINTH AMENDMENT TO                                     10766                    HUMANA PHARMACY, INC.       ATTN: LABEED DIAB
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011 -                                                                             LOUISVILLE, KY 40202
           SIGNED COPY

2. 844     SEVENTH AMENDMENT TO                                   10769                    HUMANA PHARMACY, INC.       ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                               LOUISVILLE, KY 40202

2. 845     SIXTH AMENDMENT TO                                     10770                    HUMANA PHARMACY, INC.       ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                               LOUISVILLE, KY 40202

2. 846     SIXTH AMENDMENT TO                                     10771                    HUMANA PHARMACY, INC.       ATTN: WILLIAM FLEMING
           PHARMACEUTICAL PURCHASING                                                                                   500 W MAIN STREET
           AGREEMENT DATED APRIL 1, 2011 -                                                                             LOUISVILLE, KY 40202
           COPY

2. 847     TENTH AMENDMENT TO                                     10772                    HUMANA PHARMACY, INC.       ATTN: HUMANA LAW DEPARTMENT
           PHARMACEUTICAL PURCHASING                                                                                   500 WEST MAIN STREET
           AGREEMENT DATED APRIL 1, 2011                                                                               LOUISVILLE, KY 40202

                                                                Page 100 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 230 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 848     AMENDMENT #1 TO THE SUPPLY                             10774                    HYGEN PHARMACEUTICALS           ATTN: RALPH YOUNG, PURCHASE
           AGREEMENT                                                                                                       MANAGER
                                                                                                                           8635 154TH AVENUE N.E.
                                                                                                                           REDMOND, WA 98052

2. 849     HYGEN SSA AMENDMENT NO 1_1.10.18                       10775                    HYGEN PHARMACEUTICALS           8635 154TH AVE NE STE 100
                                                                                                                           REDMOND, WA 98052 3564

2. 850     LETTER NOTICE RE: SUPPLY                               10776                    HYGEN PHARMACEUTICALS           ATTN: RALPH
           AVAILABILITY                                                                                                    8635 154TH AVENUE N.E.
                                                                                                                           REDMOND, WA 98052

2. 851     RELEASE LETTER RE: SUPPLY                              10777                    HYGEN PHARMACEUTICALS           ATTN: RALPH YOUNG
           AVAILABILITY                                                                                                    8635 154TH AVENUE N.E.
                                                                                                                           REDMOND, WA 98052

2. 852     SUPPLY AGREEMENT                                       10778                    HYGEN PHARMACEUTICALS           ATTN: RALPH YOUNG,
                                                                                                                           PURCHASING MANAGER
                                                                                                                           8635 154TH AVENUE N.E.
                                                                                                                           REDMOND, WA 98052

2. 853     GUARANTY & INDEMNIFICATION                             10779                    HYGEN PHARMACEUTICALS, INC.     ATTN: DIRECTOR CONTRACT
           AGREEMENT                                                                                                       1940 124TH AVE. NE STE. A105
                                                                                                                           BELLEVUE, WA 98005

2. 854     IACONO SERVICE PLAN                                    10780                    IACONO INC                      230 KNICKERBOCKER AVE
           QUOTE_2019.01.04                                                                                                BOHEMIA, NY 11716

2. 855     IAN BENJAMIN GADDIE CONSULTING                         10781                    IAN BENJAMIN GADDIE, OD         4001 FOX MEADOW WAY
           AGREEMENT_2016.05.31                                                                                            PROSPECT, KY 40059

2. 856     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.                ATTN: TODD VENETIANER, COO
                                                                                                                           1011 US ROUTE 22 WEST, SUITE
                                                                                                                           104
                                                                                                                           BRIDGEWATER, NJ 08807




                                                                Page 101 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 231 of 321

Akorn, Inc.                                                                                                            Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 857     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 858     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 859     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 860     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 861     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 862     CONTRACT AND ORDER FORM                                10783                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
                                                                                                                        1011 US ROUTE 22 WEST, SUITE
                                                                                                                        104
                                                                                                                        BRIDGEWATER, NJ 08807

2. 863     LETTER AGREEMENT RE:                                   10784                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
           CONTINUATION OF MASTER                                                                                       1011 US ROUTE 22 WEST, SUITE
           SUBSCRIPTION AGREEMENT DATED AS                                                                              104
           OF FEBRUARY 13, 2012 (PREVIOUSLY                                                                             BRIDGEWATER, NJ 08807
           TERMINATED DECEMBER 14, 2018)

2. 864     LETTER RE: TERMINATION OF MASTER                       10785                    ICONTRACTS, INC.             ATTN: TODD VENETIANER, COO
           SUBSCRIPTION AGREEMENT DATED                                                                                 1011 US ROUTE 22 WEST, SUITE
           FEBRUARY 13, 2012                                                                                            104
                                                                                                                        BRIDGEWATER, NJ 08807

                                                                Page 102 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 232 of 321

Akorn, Inc.                                                                                                                       Case Number:        Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                       Address



Service and Supply Agreements

2. 865     MASTER SUBSCRIPTION AGREEMENT                          10786                    ICONTRACTS, INC.                        ATTN: VP, FINANCE
                                                                                                                                   575 ROUTE 28, SUITE 203B
                                                                                                                                   RARITAN, NJ 08869

2. 866     ICONTRACTS AKORN DATA SUPPORT                          10787                    ICONTRACTS, INC. | KNOWLEDGENT          1011 US ROUTE 22 WEST SUITE
           CONTRACT AND ORDER FORM_2.10.17                                                                                         104
                                                                                                                                   BRIDGEWATER, NJ 08807

2. 867     SOW_20140612_2014.06.23                                10788                    ICS                                     PO BOX 638345
                                                                                                                                   CINCINNATI, OH 45263-8345

2. 868     CONSULTING AGREEMENT_2019.07.15                        10790                    ILABS, INC. / IQBAL IKE K. AHMED, MD    2201 BRISTOL CIRCLE
                                                                                                                                   STE 100
                                                                                                                                   OAKVILLE, ON L6H 0J8

2. 869     HOMEFILED ELECTRIC SERVICE                             10791                    ILLINOIS POWER MARKETING D/B/A          6555 SIERRA DR
           AGREEMENT_9.26.18                                                               HOMEFIELD ENERGY                        IRVING, TX 75039

2. 870     IMA NORTH AMERICA CAPITAL                              10792                    IMA NORTH AMERICA INC.                  7 NEW LANCASTER ROAD
           EQUIPMENT SUPPLY AGMT_2.3.17                                                                                            LEOMINSTER, MA 01453

2. 871     CLIENT PROJECT CONFIRMATION RE:                        10793                    IMS HEALTH INCORPORATED                 ATTN: EDWARD SPANIEL, JR.,
           MASTER THIRD PARTY ACCESS                                                                                               VICE PRESIDENT, ASSOCIATE
           AGREEMENT DATED SEPTEMBER 19,                                                                                           GENERAL COUNSEL
           2012                                                                                                                    83 WOOSTER HEIGHTS ROAD
                                                                                                                                   DANBURY, CT 06810

2. 872     AGREEMENT RE: PHARMACEUTICAL                           10798                    INDEPENDENT PHARMACY                    1550 COLUMBUS STREET
           PRODUCTS                                                                        COOPERATIVE                             SUN PRAIRIE, WI 53590

2. 873     AMENDMENT #2 TO AGREEMENT DATED                        10799                    INDEPENDENT PHARMACY                    1550 COLUMBUS STREET
           APRIL 1, 2013                                                                   COOPERATIVE                             SUN PRAIRIE, WI 53590

2. 874     AMENDMENT TO PHARMACEUTICAL                            10800                    INDEPENDENT PHARMACY                    ATTN: VP CONTRACTS AND
           PURCHASING AGREEMENT DATED                                                      COOPERATIVE                             PURCHASING
           APRIL 13, 2013                                                                                                          1550 COLUMBUS STREET
                                                                                                                                   SUN PRAIRIE, WI 53590



                                                                Page 103 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 233 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 875     LETTER RE: CONTRACT AUTO-                                10801                    INDEPENDENT PHARMACY         ATTN: DEAN SLAUGENHOUP
           RENEWAL NOTIFICATION                                                              COOPERATIVE                  1550 COLUMBUS STREET
                                                                                                                          SUN PRAIRIE, WI 53590

2. 876     PURCHASE PROPOSAL AGREEMENT                              10802                    INDEPENDENT PHARMACY         ATTN: PHILLIP E. CADERO
                                                                                             COOPERATIVE                  1550 COLUMBUS STREET
                                                                                                                          SUN PRAIRIE, WI 53590

2. 877     PRODUCT PURCHASE AGREEMENT                               10803                    INDIANA UNIVERSITY HEALTH    ATTN: WILLIAM H. SHAW
                                                                                                                          340 W. 10TH STREET
                                                                                                                          INDIANAPOLIS, IN 46202

2. 878     17-PX-001 -                                              10804                    INFLAMAX RESEARCH INC        DR ANNE MARIE SALAPATEK
           SINUSBUSTER_INFLAMAX_ANNEXURE1                                                                                 1310 FEWSTER DRIVE
                                                                                                                          MISSISSAUGA, ON L4W 1A4
                                                                                                                          CANADA

2. 879     INFLAMAX_MSA                                             10805                    INFLAMAX RESEARCH INC.       DR ANNE MARIE SALAPATEK
                                                                                                                          1310 FEWSTER DRIVE
                                                                                                                          MISSISSAUGA, ON L4W 1A4
                                                                                                                          CANADA

2. 880     INFLAMAX CHANGE ORDER #1 TOW                             10806                    INFLAMAX RESEARCH LIMITED    DR ANNE MARIE SALAPATEK
           WORK ORDER #1_8.2.17                                                                                           1310 FEWSTER DRIVE
                                                                                                                          MISSISSAUGA, ON L4W 1A4
                                                                                                                          CANADA

2. 881     RF-SMART FOR AKORN SERIALIZATION -                       10807                    INFORMATION & COMPUTING      PO BOX 638345
           SIGNED_FINAL 09.14.16                                                             SERVICES, INC.               CINCINNATI, OH 45263-8345

2. 882     SOFTWARE LICENSE, SERVICES, AND                          10808                    INFORMATION & COMPUTING      ATTN: MICHAEL MORALES, CEO
           MAINTENANCE AGREEMENT                                                             SERVICES, INC.               1650 PRUDENTIAL DRIVE, SUITE
           ATTACHMENT A DATED MAY 30, 2014                                                                                300
                                                                                                                          JACKSONVILLE, FL 32207

2. 883     ICS SOFTWARE LICENSE, SERVICES,                          11619                    INFORMATION & COMPUTING      ATTN: MICHAEL MORALES
           AND MAINTENANCE AGREEMENT                                                         SERVICES, INC. (ICS)         1650 PRUDENTIAL DRIVE, SUITE
                                                                                                                          300
                                                                                                                          JACKSONVILLE, FL 32207

                                                                  Page 104 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 234 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 884     MANUFACTURING SUPPLY AGREEMENT                         10810                    INNOVA MEDICAL OPHTHALMICS       1430 BIRCHMOUNT RD
                                                                                                                            TORONTO, ON M1P 2E8
                                                                                                                            CANADA

2. 885     LETTER AGREEMENT RE: AMENDMENT                         10811                    INNOVATIVE PRODUCT ALIGNMENT,    ATTN: JANINE BURKETT, VICE
           OF GROUP PURCHASING AGREEMENT                                                   LLC                              PRESIDENT
           DATED JANUARY 1, 2014 ADDING                                                                                     ONE EXPRESS WAY
           PRODUCT PRICING                                                                                                  ST. LOUIS, MO 63126

2. 886     LETTER RE: CONFIRMATION OF                             10812                    INNOVATIVE PRODUCT ALIGNMENT,    ATTN: JANINE BURKETT, VICE
           RECEIPT OF PRIOR CORRESPONDENCE                                                 LLC                              PRESIDENT
           THAT INNOVATIVE PRODUCT                                                                                          ONE EXPRESS WAY
           ALIGNMENT WILL CEASE TO BE AN                                                                                    ST. LOUIS, MO 63126
           ELIGIBLE MEMBER IN THE GROUP
           PURCHASING AGREEMENT

2. 887     STAFFING AGREEMENT 1.20.15                             10813                    INNOVATIVE STAFF SOLUTIONS       PO BOX 633219
                                                                                                                            CINCINNATI, OH 45263-3219

2. 888     2020 TRANSFER PRICE                                    11620                    INNOVUS PHARMA                   ATTN: JONATHAN HUGHES
                                                                                                                            8845 REHCO RD
                                                                                                                            SAN DIEGO, CA 92121

2. 889     EXCLUSIVE LICENSE AGREEMENT                            10814                    INSITE VISION INCORPORATED       ATTN: CHIEF EXECUTIVE OFFICER
                                                                                                                            965 ATLANTIC AVENUE
                                                                                                                            ALAMEDA, CA 94501

2. 890     MSA INSURANCE RESTORATION                              10824                    INSURANCE RESTORATION            30 ABEEL RD
           SPECIALISTS                                                                     SPECIALISTS, INC                 MONROE TWP, NJ 08831

2. 891     AMENDMENT TO THE GROUP                                 10825                    INTALERE, INC.                   RICK LAW, DIRECTOR STRATEGIC
           PURCHASING AGREEMENT DATED                                                                                       SOURCING
           AUGUST 1, 2018                                                                                                   TWO CITYPLACE DRIVE, SUITE 400
                                                                                                                            ST. LOUIS, MO 63141

2. 892     INTALERE - GROUP PURCHASING                            10826                    INTALERE, INC.                   ATTN: RICK LAW
           AGREEMENT RE: 2017-2020 BID                                                                                      TWO CITYPLACE DRIVE, SUITE 400
                                                                                                                            ST. LOUIS, MO 63141


                                                                Page 105 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20        Page 235 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 893     LOGISTICS SERVICES AGREEMENT RE:                       10827                    INTEGRATED COMMERCIALIZATION      ATTN: PRESIDENT
           SHIPPING AND PURCHASING                                                         SOLUTIONS, INC.                   3101 GAYLORD PARKWAY
                                                                                                                             FRISCO, TX 75034

2. 894     IPEC CAPITAL EQUIPMENT SUPPLY                          10828                    INTEGRATED PROCESS ENGINEERS &    1901 ALLEN DRIVE
           AGREEMENT - FINAL 09.08.16                                                      CONSTRUCTORS, INC.                FORT ATKINSON, WI 53538

2. 895     CHANGE REQUEST FORM RE: PROJECT                        10829                    INTEGRICHAIN                      ATTN: ERIC LEE
           SIGNALS IMPLEMENTATION                                                                                            8 PENN CENTER, SUITE 300
                                                                                                                             1628 JFK BLVD
                                                                                                                             PHILADELPHIA, PA 19103

2. 896     MASTER SUBSCRIPTION AGREEMENT                          10830                    INTEGRICHAIN, INC.                ATTN: CFO
                                                                                                                             8 PENN CENTER, SUITE 300
                                                                                                                             1628 JFK BLVD
                                                                                                                             PHILADELPHIA, PA 19103

2. 897     STATEMENT OF WORK RE: CONTINUED                        10831                    INTEGRICHAIN, INC.                ATTN: CORP CONTROLLER
           CHANNEL DATA MANAGEMENT                                                                                           8 PENN CENTER, SUITE 300
           CAPABILITIES ON THE INTEGRICHAIN                                                                                  1628 JFK BLVD
           CLOUD                                                                                                             PHILADELPHIA, PA 19103

2. 898     STATEMENT OF WORK RE:                                  10832                    INTEGRICHAIN, INC.                ATTN: DARREN D WEISS, CFO
           INTEGRICHAIN BUILDER USER SEAT                                                                                    8 PENN CENTER, SUITE 300
                                                                                                                             1628 JFK BLVD
                                                                                                                             PHILADELPHIA, PA 19103

2. 899     API SUPPLY AGREEMENT                                   10834                    INTERCHEM CORPORATION             120 RT 17 NORTH
                                                                                                                             PARAMUS, NJ 07652-2819

2. 900     API SUPPLY AGREEMENT                                   10834                    INTERCHEM CORPORATION             ATTN: H LEE ARMSTRONG
                                                                                                                             120 ROUTE 17 NORTH
                                                                                                                             PARAMUS, NJ 07652

2. 901     API SUPPLY AGREEMENT                                   10834                    INTERCHEM CORPORATION             ATTN: RONALD MANNINO
                                                                                                                             120 ROUTE 17 NORTH
                                                                                                                             PARAMUS, NJ 07652




                                                                Page 106 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 236 of 321

Akorn, Inc.                                                                                                                     Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 902     NATURAL GAS PURCHASE CONTRACT,                          11621                    INTERSTATE GAS SUPPLY, INC. D/B/A    ATTN: COMMERCIAL &
           INTERSTATE GAS SUPPLY, INC.                                                      IGS ENERGY                           INDUSTRIAL SALES
                                                                                                                                 6100 EMERALD PKWY
                                                                                                                                 DUBLIN , OH 43016

2. 903     WORK ORDER : PROJECT WOOD -                             11622                    INTRALINKS, INC.                     ATTN: DANIEL GURNEY,
           ROUND 1                                                                                                               DIVISIONAL CONTROLLER
                                                                                                                                 685 THIRD AVENUE, 9TH FLOOR
                                                                                                                                 NEW YORK, NY 10017

2. 904     WORK ORDER INTRALINKS, INC.                             11623                    INTRALINKS, INC.                     685 THIRD AVENUE, 9TH FLOOR
                                                                                                                                 NEW YORK, NY 10017

2. 905     AMENDMENT TO NO.1 MASTER                                10836                    INVENTIV HEALTH CONSULTING, INC.     ATTN: MARILYN D. WILLIAMS,
           SERVICES AGREEMENT DATED MARCH                                                                                        DIRECTOR, CONTRACTS
           28, 2014                                                                                                              8045 ARCO CORPORATE DRIVE,
                                                                                                                                 SUITE 200
                                                                                                                                 RALEIGH, NC 27617

2. 906     CHANGE ORDER NO.2 TO STATEMENT                          11624                    INVENTIV HEALTH CONSULTING, INC.     ATTN: PRESIDENT
           OF WORK #1                                                                       ("SYNEOS HEALTH")                    1030 SYNC STREET
                                                                                                                                 MORRISVILLE, NC 27560

2. 907     LETTER AGREEMENT RE: ASSIGNMENT                         10837                    INVENTIV HEALTH CONSULTING, INC.     8045 ARCO CORPORATE DRIVE,
           OF AGREEMENT BETWEEN INVENTIV                                                    (FKA CAMPBELL ALLIANCE, LTD.)        SUITE 200
           AND IPLEDGE SPONSORS                                                                                                  RALEIGH, NC 27617

2. 908     AMENDMENT NO. 2 TO STATEMENT OF                         10838                    INVENTIV HEALTH CONSULTING, INC.,    PATRICK MANHARD, CHIEF
           WORK NO. 1                                                                       A SYNEOS HEALTH GROUP CO.            FINANCIAL OFFICER
                                                                                                                                 370700 RUSSELL RANCH ROAD,
                                                                                                                                 SUITE #250
                                                                                                                                 WESTLAKE VILLAGE, CA 91362

2. 909     AMENDMENT NO. 1 TO MASTER                               10839                    INVENTIV HEALTH CONSULTING, INC.,    ATTN: MARILYN D. WILLIAMS,
           SERVICES AGREEMENT AS OF                                                         A SYNEOS HEALTH GROUP COMPANY,       DIRECTOR, CONTRACTS
           SEPTEMBER 25, 2015                                                               F/K/A CAMPBELL ALLIANCE              370700 RUSSELL RANCH ROAD,
                                                                                                                                 SUITE #250
                                                                                                                                 WESTLAKE VILLAGE, CA 91362



                                                                 Page 107 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20           Page 237 of 321

Akorn, Inc.                                                                                                                     Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                     Address



Service and Supply Agreements

2. 910     AMENDMENT NO. 1 TO STATEMENT OF                        10840                    INVENTIV HEALTH CONSULTING, INC.,     ATTN: MARILYN D. WILLIAMS,
           WORK NO. 1 DATED AS OF DECEMBER                                                 A SYNEOS HEALTH GROUP COMPANY,        DIRECTOR, CONTRACTS
           1, 2015                                                                         F/K/A CAMPBELL ALLIANCE               370700 RUSSELL RANCH ROAD,
                                                                                                                                 SUITE #250
                                                                                                                                 WESTLAKE VILLAGE, CA 91362

2. 911     LIFE CYCLE FORECAST SUBSCRIPTION                       11625                    IPD ANALYTICS, LLC                    1170 KANE CONCOURSE, SUITE
           AGREEMENT                                                                                                             300
                                                                                                                                 BAY HARBOR ISLANDS, FL 33154

2. 912     IQVIA SOW_2019.01.02                                   10841                    IQVIA F/K/A IMS HEALTH & QUINTILES    PO BOX 8500-784290
                                                                                                                                 PHILADELPHIA, PA 19178-4290

2. 913     STATEMENT OF WORK                                      10842                    IQVIA INC.                            ATTN: BENJAMIN CARMEL,
                                                                                                                                 SENIOR PRINICIPAL
                                                                                                                                 ONE IMS DRIVE
                                                                                                                                 PLYMOUTH MEETING, PA 19462

2. 914     STATEMENT OF WORK RE:                                  10843                    IQVIA INC.                            ATTN: BILL BUZZEO, VICE
           INFORMATION SERVICES AGREEMENT                                                                                        PRESIDENT AND GENERAL
           NO. AKORN-ISA0311-0312                                                                                                MANAGER
                                                                                                                                 ONE IMS DRIVE
                                                                                                                                 PLYMOUTH MEETING, PA 19462

2. 915     STATEMENT OF WORK RE:                                  10843                    IQVIA INC.                            ATTN: JOE SATILI, VICE
           INFORMATION SERVICES AGREEMENT                                                                                        PRESIDENT
           NO. AKORN-ISA0311-0312                                                                                                ONE IMS DRIVE
                                                                                                                                 PLYMOUTH MEETING, PA 19462

2. 916     STATEMENT OF WORK TO THE                               11626                    IQVIA INC.                            ATTN: BILL BUZZEO, VICE
           INFORMATION SERVICES AGREEMENT                                                                                        PRESIDENT AND GENERAL
           DATED MARCH 11, 2011                                                                                                  MANAGER
                                                                                                                                 ONE IMS DRIVE
                                                                                                                                 PLYMOUTH MEETING, PA 19462

2. 917     STATEMENT OF WORK                                      10844                    IQVIA, INC.                           ONE IMS DRIVE
                                                                                                                                 PLYMOUTH MEETING, PA 19462




                                                                Page 108 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 238 of 321

Akorn, Inc.                                                                                                            Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 918     IRON MOUNTAIN SCHEDULE                                10845                    IRON MOUNTAIN                 PO BOX 27128
           1_2019.10.21                                                                                                 NEW YORK, NY 10087-7128

2. 919     IRON MOUNTAIN MULTI LOCATION                          10846                    IRON MOUNTAIN INFORMATION     PO BOX 27128
           AGMT_2.8.18                                                                    MANAGEMENT                    NEW YORK, NY 10087-7128

2. 920     IRON MOUNTAIN CUSTOMER                                10847                    IRON MOUNTAIN INFORMATION     PO BOX 27128
           AGMT_2.24.17                                                                   MANAGEMENT LLC                NEW YORK, NY 10087-7128

2. 921     AFFILIATE/MULTI-LOCATION                              10848                    IRON MOUNTAIN INFORMATION     ATTN: COLIN GOLDEN
           AGREEMENT                                                                      MANAGEMENT, LLC               ONE FEDERAL STREET
                                                                                                                        BOSTON, MA 02110

2. 922     AMENDMENT TO TRANSFER RECORDS                         10849                    IRON MOUNTAIN INFORMATION     ATTN: STEVEN D. JAMES,
           DATED FEBRUARY 13, 2017                                                        MANAGEMENT, LLC               DIRECTOR, BUSINESS SUPPORT
                                                                                                                        ONE FEDERAL STREET
                                                                                                                        BOSTON, MA 02110

2. 923     CUSTOMER AGREEMENT                                    10850                    IRON MOUNTAIN INFORMATION     ATTN: STEVEN D. JAMES,
                                                                                          MANAGEMENT, LLC               DIRECTOR, BUSINESS SUPPORT
                                                                                                                        ONE FEDERAL STREET
                                                                                                                        BOSTON, MA 02110

2. 924     STATEMENT OF WORK DATED                               10851                    IRON MOUNTAIN INFORMATION     ATTN: STEVEN JAMES
           OCTOBER 28, 2016                                                               MANAGEMENT, LLC               1000 STEVENSON COURT, SUITE
                                                                                                                        104
                                                                                                                        ROSELLE, IL 60172

2. 925     CUSTOMER AGREEMENT RE: DATA                           11627                    IRON MOUNTAIN INFORMATION     ATTN: DAWN HUDSON
           RESTORATION AND MIGRATION                                                      MANAGEMENT, LLC F/K/A IRON    99 MADISON AVE.
           SERVICES                                                                       MOUNTAIN OFF-SITE DATA        NEW YORK, NY 10016-7419
                                                                                          PROTECTION, INC.

2. 926     SCHEDULE 1 DATA RESTORATION AND                       10852                    IRON MOUNTAIN INFORMATION     ATTN: DAWN HUDSON
           MIGRATION SERVICES PROJECT RE:                                                 MANAGEMENT, LLC F/K/A IRON    PO BOX 27129
           CUSTOMER AGREEMENT DATED                                                       MOUNTAIN OFF-SITE DATA        NEW YORK, NY 10087-7129
           OCTOBER 1, 2001                                                                PROTECTION, INC.




                                                               Page 109 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 239 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 927     IRWIN MSA_2019.12.11                                  10853                    IRWIN INTERNATIONAL STAFFING, LLC    6478 SOUTHWEST 90TH STREET
                                                                                                                               GAINESVILLE, FL 32608

2. 928     AGENCY AGREEMENT                                      11628                    IRWIN INTERNATIONAL STAFFING, LLC    ATTN: BILL IRWIN,
                                                                                          (GEORGIA)                            PRINCIPAL/OWNER
                                                                                                                               6478 SW 90TH ST.
                                                                                                                               GAINESVILLE, FL 32608

2. 929     IUVO BIOSCIENCE TERMS AND                             10855                    IUVO BIOSCIENCE                      7500 WEST HENRIETTA ROAD
           CONDITIONS_8.23.18                                                                                                  RUSH, NY 14543

2. 930     PAY FOR PERFORMANCE AGREEMENT                         10856                    J M SMITH CORPORATION                ATTN: JEFF FOREMAN, RPH,
                                                                                                                               PRESIDENT
                                                                                                                               9098 FAIRFOREST ROAD
                                                                                                                               SPARTANBURG, SC 29301

2. 931     THIRD PARTY SUPPLY AGREEMENT                          10857                    J M SMITH CORPORATION                ATTN: JEFF FOREMAN, RPH,
                                                                                                                               PRESIDENT
                                                                                                                               9098 FAIRFOREST ROAD
                                                                                                                               SPARTANBURG, SC 29301

2. 932     THIRD PARTY SUPPLY AGREEMENT                          10857                    J M SMITH CORPORATION                ATTN: JEFF FOREMAN, RPH,
                                                                                                                               PRESIDENT
                                                                                                                               9098 FAIRFOREST ROAD
                                                                                                                               SPARTANBURG, SC 29301

2. 933     KNIPPER AMENDMENT NO 1 TO                             10858                    J. KNIPPER AND COMPANY               LOCKBOX# 3662
           MSA_10.10.18                                                                                                        PO BOX 8500
                                                                                                                               PHILADELPHIA, PA 19178-3662

2. 934     AMENDMENT NO.1 TO STATEMENT OF                        10859                    J. KNIPPER AND COMPANY, INC          ONE HEALTHCARE WAY
           WORK DATED APRIL 15, 2016                                                                                           LAKEWOOD, NJ 08701

2. 935     AMENDMENT NO.1 TO STATEMENT OF                        10860                    J. KNIPPER AND COMPANY, INC          ATTN: MICHAEL J. LAFERRERA,
           WORK DATED SEPTEMBER 24, 2015                                                                                       PRESIDENT AND COO
                                                                                                                               ONE HEALTHCARE WAY
                                                                                                                               LAKEWOOD, NJ 08701




                                                               Page 110 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 240 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 936     FIRST AMENDMENT TO THE MASTERS                        10861                    J. KNIPPER AND COMPANY, INC    ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                      PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                              ONE HEALTHCARE WAY
                                                                                                                         LAKEWOOD, NJ 08701

2. 937     FIRST AMENDMENT TO USER-                              10862                    J. KNIPPER AND COMPANY, INC    ATTN: DAVID MERKEL, SR. VP
           CUSTOMER AGREEMENT DATED                                                                                      BUSINESS SOLUTIONS
           JANUARY 1, 2015                                                                                               ONE HEALTHCARE WAY
                                                                                                                         LAKEWOOD, NJ 08701

2. 938     J. KNIPPER 2017 DIRECT TO                             10863                    J. KNIPPER AND COMPANY, INC    LOCKBOX# 3662
           PRESCRIBERS AND SALES                                                                                         PO BOX 8500
           REPRESENTATIVES FULFILLMENT                                                                                   PHILADELPHIA, PA 19178-3662
           PROGRAM_6.22.17

2. 939     MASTERS SERVICES AGREEMENT                            10864                    J. KNIPPER AND COMPANY, INC    ATTN: MICHAEL J. LAFERRERA,
           DATED NOVEMBER 1, 2014                                                                                        PRESIDENT AND CHIEF
                                                                                                                         OPERATING OFFICE
                                                                                                                         ONE HEALTHCARE WAY
                                                                                                                         LAKEWOOD, NJ 08701

2. 940     STATEMENT OF WORK NO.9 TO                             10865                    J. KNIPPER AND COMPANY, INC    ATTN: MICHAEL J. LAFERRERA
           MASTER SERVICES AGREEMENT DATED                                                                               ONE HEALTHCARE WAY
           NOVEMBER 1, 2014                                                                                              LAKEWOOD, NJ 08701

2. 941     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC    ONE HEALTHCARE WAY
           SERVICES AGREEMENT DATED                                                                                      LAKEWOOD, NJ 08701
           NOVEMBER 1, 2014

2. 942     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC    ONE HEALTHCARE WAY
           SERVICES AGREEMENT DATED                                                                                      LAKEWOOD, NJ 08701
           NOVEMBER 1, 2014

2. 943     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC    ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                      PRESIDENT AND CHIEF
           NOVEMBER 1, 2014                                                                                              OPERATING OFFICER
                                                                                                                         ONE HEALTHCARE WAY
                                                                                                                         LAKEWOOD, NJ 08701



                                                               Page 111 of 181 to Schedule G
                                     Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 241 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 944     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                       PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 945     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                       PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 946     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                       PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 947     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                       PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 948     STATEMENT OF WORK TO MASTER                           10866                    J. KNIPPER AND COMPANY, INC     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                       PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 949     STATEMENT OF WORK TO MASTER                           10867                    J. KNIPPER AND COMPANY, INC     ATTN: JOSEPH C SCHMADEL JR,
           SERVICES AGREEMENT DATED                                                                                       CIO
           NOVEMBER 1, 2015                                                                                               ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 950     FIRST AMENDMENT TO STATEMENT OF                       10868                    J. KNIPPER AND COMPANY, INC.    ATTN: MICHAEL J. LAFERRERA,
           WORK DATED APRIL 15, 2016                                                                                      PRESIDENT AND COO
                                                                                                                          ONE HEALTHCARE WAY
                                                                                                                          LAKEWOOD, NJ 08701

2. 951     STATEMENT OF WORK NO.8 TO                             10869                    J. KNIPPER AND COMPANY, INC.    ATTN: MICHAEL J. LAFERRERA
           MASTER SERVICES AGREEMENT DATED                                                                                ONE HEALTHCARE WAY
           NOVEMBER 1, 2014                                                                                               LAKEWOOD, NJ 08701



                                                               Page 112 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 242 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 952     STATEMENT OF WORK TO MASTER                             10870                    J. KNIPPER AND COMPANY, INC.     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                          PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                                  ONE HEALTHCARE WAY
                                                                                                                             LAKEWOOD, NJ 08701

2. 953     STATEMENT OF WORK TO MASTER                             10870                    J. KNIPPER AND COMPANY, INC.     ATTN: MICHAEL J. LAFERRERA,
           SERVICES AGREEMENT DATED                                                                                          PRESIDENT AND COO
           NOVEMBER 1, 2014                                                                                                  ONE HEALTHCARE WAY
                                                                                                                             LAKEWOOD, NJ 08701

2. 954     SUPPLY AGREEMENT                                        10871                    JAMS WHOLESALE DISTRIBUTORS, LLC 4811 LYONS TECHNOLOGY PKWY.,
                                                                                                                             UNIT 23-25
                                                                                                                             COCONUT CREEK, FL 33073

2. 955     MASTER CONSULTING SERVICES                              11629                    JDLR CONSULTING LLC              ATTN: JOYCE DE LOS REYES,
           AGREEMENT                                                                                                         PORTFOLIO MANAGEMENT
                                                                                                                             CONSULTANT
                                                                                                                             3521 SUTTON LOOP
                                                                                                                             FREMONT, CA 94536

2. 956     STATEMENT OF WORK NO. 1 PROJECT                         11630                    JDLR CONSULTING LLC              ATTN: JOYCE DE LOS REYES,
           DESCRIPTION AND COMPENSATION TO                                                                                   PORTFOLIO MANAGEMENT
           THE MASTER CONSULTING SERVICES                                                                                    CONSULTANT
           AGREEMENT DATED FEBRUARY 28, 2020                                                                                 3521 SUTTON LOOP
                                                                                                                             FREMONT, CA 94536

2. 957     STATEMENT OF WORK NO. 1 RE:                             11631                    JDLR CONSULTING LLC              ATTN: JOYCE DE LOS REYES
           STANDARDIZE PORTFOLIO PROCESS                                                                                     3521 SUTTON LOOP
                                                                                                                             FREMONT, CA 94536

2. 958     STATEMENT OF WORK NO. 2 RE:                             11632                    JDLR CONSULTING LLC              ATTN: JOYCE DE LOS REYES
           MODEL FOR NEW PRODUCT                                                                                             3521 SUTTON LOOP
           OPPORTUNITIES                                                                                                     FREMONT, CA 94536

2. 959     STATEMENT OF WORK NO. 3 RE:                             11633                    JDLR CONSULTING LLC              ATTN: JOYCE DE LOS REYES
           SUMMARY TABLE OF METRICS,                                                                                         3521 SUTTON LOOP
           PRODUCT OPPORTUNITIES, AND                                                                                        FREMONT, CA 94536
           ASSESS R&D CAPABILITIES



                                                                 Page 113 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20          Page 243 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 960     JENNASON LICENSED SOFTWARE                             10873                    JENNASON, LL C                    6985 EVEREST LANE N
           MASTER AGMT_11.2.17                                                                                               MAPLE GROVE, MN 55311

2. 961     JOHNSON CONTROLS - RIDER                               10874                    JOHNSON CONTROLS                  NORTH JERSEY BRANCH 1-866-
           15_12.19.18                                                                                                       589-8652
                                                                                                                             264 FERNWOOD AVE
                                                                                                                             EDISON, NJ 08837

2. 962     TYCO AMENDMENT NO. 1_2019.08.13                        10875                    JOHNSON CONTROLS INTERNATIONAL    UNIT NO. 1804, 18TH FLOOR
                                                                                                                             WTT, TOWER ΓÇÔ B, C-1, SECTOR-
                                                                                                                             16
                                                                                                                             NOIDA, UP 201301
                                                                                                                             INDIA

2. 963     AMENDMENT #1 TO THE CORE                               10876                    JOHNSON CONTROLS INTERNATIONAL    ATTN: DREW JUNG, SALES
           COMMERCIAL MASTER AGREEMENT                                                     PLC (SUCCESSOR IN INTEREST TO     MANAGER
           DATED SEPTEMBER 1, 2016                                                         TYCO INTEGRATED SECURITY LLC)     5757 N. GREEN BAY AVE.
                                                                                                                             P.O. BOX 591
                                                                                                                             MILWAUKEE, WI 53201

2. 964     JOHNSON CONTROLS RIDER NO                              10877                    JOHNSON CONTROLS SECURITY         PO BOX 371967
           17_2019.06.04                                                                   SOLUTIONS                         PITTSBURG, PA 15250 7967

2. 965     JOHNSON CONTROLS RIDER NO                              10878                    JOHNSON CONTROLS SECURITY         PO BOX 371967
           14_10.30.18                                                                     SOLUTIONS LLC                     PITTSBURG, PA 15250 7967

2. 966     RIDER NO. 14 FOR ADDITIONAL                            10879                    JOHNSON CONTROLS SECURITY         PO BOX 371967
           EQUIPMENT AND OR/ SERVICES RE:                                                  SOLUTIONS LLC                     PITTSBURG, PA 15250 7967
           CORE COMMERCIAL MASTER
           AGREEMENT

2. 967     CONSULTING AGREEMENT JOSH                              10880                    JOSH JOHNSTON, OD                 1569 TRENTWOOD PL NE
           JOHNSTON_8.23.17                                                                                                  ATLANTA, GA 30319

2. 968     AGENCY STAFFING AGREEMENT RE:                          11634                    JOULE INC.                        ATTN: STEPHEN W. DEMANOVICH
           PROVIDING INDIVIDUALS TO PERFORM                                                                                  1235 ROUTE 1 SOUTH
           SERVICES FOR AKORN                                                                                                EDISON, NJ 08837




                                                                Page 114 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 244 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 969     CLOSING CERTIFICATE                                     11635                    JPMORGAN CHASE BANK, N.A.       ATTN: JUSTIN MARTIN
                                                                                                                            10 S. DEARBORN STREET, 9TH
                                                                                                                            FLOOR
                                                                                                                            CHICAGO, IL 60603

2. 970     LETTER CONTRACT RE: FEE AND                             11636                    JPMORGAN CHASE BANK, N.A.       ATTN: SCOTT J. GREENBERG
           EXPENSE REIMBURSEMENT                                                                                            GIBSON, DUNN & CRUTCHER LLP
           AGREEMENT                                                                                                        200 PARK AVENUE
                                                                                                                            NEW YORK, NY 10166-0193

2. 971     SECOND AMENDMENT TO STANDSTILL                          11637                    JPMORGAN CHASE BANK, N.A.       ATTN: JUSTIN MARTIN
           AGREEMENT DATED MAY 6, 2019 AND                                                                                  10 S. DEARBORN STREET, 9TH
           THIRD AMENDMENT TO LOAN                                                                                          FLOOR
           AGREEMENT DATED APRIL 17, 2014                                                                                   CHICAGO, IL 60603

2. 972     TERM LOAN PLEDGE AGREEMENT RE:                          11638                    JPMORGAN CHASE BANK, N.A.       ATTN: JUSTIN MARTIN
           TERM LOAN AGREEMENT DATED APRIL                                                                                  10 S. DEARBORN STREET, 9TH
           17, 2014                                                                                                         FLOOR
                                                                                                                            CHICAGO, IL 60603

2. 973     CHANGE ORDER NO. 1 TO STATEMENT                         11639                    JSKALDES CONSULTING LLC         120 EASR BECKS BLVD
           OF WORK NO. 1 DATED JANUARY 20,                                                                                  RINGOES, NJ 08551
           2020

2. 974     MASTER CONSULTING SERVICES                              11640                    JSKALDES CONSULTING LLC         120 EASR BECKS BLVD
           AGREEMENT                                                                                                        RINGOES, NJ 08551

2. 975     STATEMENT OF WORK NO. 1 RE:                             11641                    JSKALDES CONSULTING LLC         ATTN: JOHN S. KALDES
           GLOBAL ENGINEERING OVERSIGHT AT                                                                                  120 EASR BECKS BLVD
           1925 WEST FIELD COURT, SUITE 300,                                                                                RINGOES, NJ 08551
           LAKE FOREST, IL 60045

2. 976     STATEMENT OF WORK #2 TO REMS                            10881                    JUBILANT CADISTA                790 TOWNSHIP LINE ROAD, SUITE
           PROJECT MANAGEMENT AGREEMENT                                                     PHARMACEUTICALS INC.            175
           EFFECTIVE AS OF JANUARY 1, 2014                                                                                  YARDLEY, PA 19067

2. 977     AKORN- CONTINGENCY SEARCH                               10882                    JULES SELTZER AND ASSOCIATES    106 CROFUT ST
           AGREEMENT                                                                                                        PITTSFIELD, MA 01201


                                                                 Page 115 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 245 of 321

Akorn, Inc.                                                                                                               Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 978     PRODUCT PURCHASE AGREEMENT                              10883                    KAISER FOUNDATION HEALTH PLAN OF ATTN: DIRECTOR, PHARMACY
           (COMMERCIAL)                                                                     GEORGIA                          CONTRACTING
                                                                                                                             KAISER PERMANENTE
                                                                                                                             PHARMACEUTICAL OPERATIONS
                                                                                                                             300 PULLMAN STREET,
                                                                                                                             ADMINISTRATION BUILDING
                                                                                                                             LIVERMORE, CA 94551

2. 979     AMENDMENT TO AGREEMENT #0275-08-                        10884                    KAISER FOUNDATION HOSPITALS     DIRECTOR, NATIONAL
           CM-2 DATED APRIL, 1 2008 RE: THE                                                                                 PHARMACEUTICAL CONTRACTING
           PURCHASE OF PRODUCTS THROUGH                                                                                     & STRATEGIES
           AN END-DATE(S) BEYOND THE END-                                                                                   PO BOX 740015
           DATE OF THE AGREEMENT                                                                                            LOS ANGELES, CA 90074-0015

2. 980     KATHY LEONARD CONSULTING                                10885                    KATHRYN A. LEONARD              842 PRAIRIE LAWN RD
           AGREEMENT                                                                                                        GLENVIEW, IL 60025

2. 981     AGENCY STAFFING AGREEMENT                               10886                    KELLY SERVICES, INC.            ATTN: JUSTIN CRISTELLI,
                                                                                                                            ACCOUNT EXECUTIVE
                                                                                                                            999 W. BIG BEAVER ROAD
                                                                                                                            TROY, MI 48084

2. 982     KELLY SERVICES DIRECT HIRE                              10887                    KELLY SERVICES, INC.            1212 SOLUTIONS CENTER
           AGREEMENT_2019.10.02                                                                                             CHICAGO, IL 60677-1002

2. 983     KENT CONSULTING CONWAY                                  10888                    KENT CONSULTING ENGINEERS       20 N WACKER DR
                                                                                                                            SUITE 3100
                                                                                                                            CHICAGO, IL 60606

2. 984     AMENDED KEY SOURCE MEDICAL, INC -                       10889                    KEYSOURCE MEDICAL, INC          ATTN: JENNY GONZALEZ
           1730355                                                                                                          7820 PALACE DR
                                                                                                                            CINCINNATI, OH 45249

2. 985     AMENDMENT TO AGREEMENT RE:                              10890                    KEYSOURCE MEDICAL, INC          ATTN: STEVEN COCHRANE, VP
           SHELF STOCK ADJUSTMENT POLICY                                                                                    PURCHASING
                                                                                                                            7820 PALACE DRIVE
                                                                                                                            CINCINNATI, OH 45249




                                                                 Page 116 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20        Page 246 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 986     AMENDMENT TO PHARMACEUTICAL                            10891                    KEYSOURCE MEDICAL, INC          ATTN: STEVEN J. COCHRANE, VP
           PURCHASING AGREEMENT DATED                                                                                      PURCHASING
           SEPTEMBER 1, 2012                                                                                               7820 PALACE DRIVE
                                                                                                                           CINCINNATI, OH 45249

2. 987     PHARMACEUTICAL PRODUCT SUPPLY                          10892                    KEYSOURCE MEDICAL, INC          ATTN: STEVEN COCHRANE, VP
           AGREEMENT                                                                                                       PURCHASING
                                                                                                                           7820 PALACE DRIVE
                                                                                                                           CINCINNATI, OH 45249

2. 988     KFORCE CLIENT SERVICES                                 10893                    KFORCE                          PO BOX 277997
           AGREEMENT_7.9.18                                                                                                ATLANTA, GA 30384-7997

2. 989     MASTER SERVICES AGREEMENT                              10896                    KINSALE HOLDINGS, INC. D/B/A    KINSDALE HOLDINGS INC
           08.11.14                                                                        VALIDANT                        DBA VALIDANT, 475 SANSOME
                                                                                                                           STREET SUITE 700
                                                                                                                           SAN FRANCISCO, CA 94111

2. 990     KLEINSCHMIDT 07.27.12                                  10897                    KLEINSCHMIDT INC.               PO BOX 7158
                                                                                                                           DEERFIELD, IL 60015-7158

2. 991     PROPOSAL RE: FILE TRANSFER FOR                         10899                    KNIPPER HEALTHCARE MARKETING    ATTN: JOSEPH C SCHMADEL JR,
           MASTER SERVICE AGREEMENT DATED                                                  SOLUTIONS                       CIO
           NOVEMBER 1, 2014                                                                                                ONE HEALTHCARE WAY
                                                                                                                           LAKEWOOD, NJ 08701

2. 992     MSA_2016.01.25                                         10900                    KNOWLEDGENT GROUP LNC.          PO BOX 824107
                                                                                                                           PHILADELPHIA, PA 19182-4107

2. 993     KROLL MSA_7.27.18                                      10901                    KROLL                           PO BOX 848098
                                                                                                                           DALLAS, TX 75284-8098

2. 994     LETTER RE: CASH SECURITY DEPOSIT                       11642                    KUEHNE + NAGEL INC.             ATTN: RICK DELAPAZ
                                                                                                                           10 EXCHANGE PLACE
                                                                                                                           JERSEY CITY, NJ 07302




                                                                Page 117 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20        Page 247 of 321

Akorn, Inc.                                                                                                                      Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 995     AGREEMENT FOR SERVICES                                   11643                    KURTZMAN CARSON CONSULTANTS          ATTN: DRAKE D. FOSTER
                                                                                             LLC                                  222 N. PACIFIC COAST HIGHWAY,
                                                                                                                                  3RD FLOOR
                                                                                                                                  EL SEGUNDO, CA 90245

2. 996     API SUPPLY AGREEMENT                                     10902                    KYOWA PHARMA CHEMICAL CO., LTD       530 CHOKEIJI TAKAOKA
                                                                                                                                  TOYAMA, 933-8511
                                                                                                                                  JAPAN

2. 997     CHANGE ORDER NO. 1 TO THE                                11644                    LASALLE NETWORK                      ATTN: ROB TRZCINSKI
           STATEMENT OF WORK NO. 14 DATED                                                                                         200 NORTH LASALLE STREET STE
           JULY 9, 2019                                                                                                           2500
                                                                                                                                  CHICAGO, IL 60601

2. 998     CHANGE ORDER NO. 1 TO THE                                11644                    LASALLE NETWORK                      ATTN: ROB TRZCINSKI
           STATEMENT OF WORK NO. 14 DATED                                                                                         200 NORTH LASALLE STREET STE
           JULY 9, 2019                                                                                                           2500
                                                                                                                                  CHICAGO, IL 60601

2. 999     NSA_2015.07.23                                           10903                    LASALLE STAFFING, INC DBA LASALLE    200 NORTH LASALLE STREET STE
                                                                                             NETWORK, INC.                        2500
                                                                                                                                  CHICAGO, IL 60601

2. 1000    LEE INDUSTRIES CAPITAL EQUIPMENT                         10914                    LEE INDUSTRIES, INC.                 PO BOX 687
           SUPPLY AGREEMENT_7.31.17                                                                                               50 WEST PINE STREET
                                                                                                                                  PHILIPSBURG, PA 16866

2. 1001    API SUPPLY AGREEMENT                                     10915                    LEIRAS FINE CHEMICALS OY             ATTN: REINO ISOTALO, DIRECTOR
                                                                                                                                  MARKETING & PURCHASING
                                                                                                                                  MESSUKENTANKATU 8
                                                                                                                                  TURKU SF-20101
                                                                                                                                  FINLAND

2. 1002    LETTER RE: LEASE DATED JANUARY 24,                       11645                    LESTER M. ENTIN ASSOCIATES           ATTN: MARC J. LENNER
           2011 EXTENSION                                                                                                         5 BECKER FARM ROAD, SUITE 430
                                                                                                                                  ROSELAND, NJ 07068




                                                                  Page 118 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 248 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1003    ENGAGEMENT LETTER RE:                                  11646                    LEWIS BRISBOIS BISGAARD & SMITH    ATTN: JOHN SALVUCCI
           ESTABLISHMENT OF AN ATTORNEY                                                    LLP                                550 E. SWEDESFORD ROAD,
           CLIENT RELATIONSHIP                                                                                                SUITE 270
                                                                                                                              WAYNE, PA 19087

2. 1004    INVOICE: CONTRACT # CS4821042-18                       11647                    LINKEDIN                           ATTN: ABBY LAUTERBACH
                                                                                                                              1000 WEST MAUDE AVENUE
                                                                                                                              SUNNYVALE, CA 94085

2. 1005    LINKEDIN 04.30.2010                                    10917                    LINKEDIN                           62228 COLLECTIONS CENTER DR
                                                                                                                              CHICAGO, IL 60693-0622

2. 1006    MSA_2017.08.22                                         10918                    LLOYD STAFFING INC                 PO BOX 780994
                                                                                                                              PHILADELPHIA, PA 19178-0994

2. 1007    OPHTHALMOLOGY MODULE UPDATES                           10919                    LNFORMA TRAINING PARTNERS, LLC     75 WEST ST
                                                                                                                              WALPOLE, MA 02081-1819

2. 1008    ATTA-20140530- AKORN                                   10920                    LNFORMATION & COMPUTING            PO BOX 638345
                                                                                           SERVICES, INC.                     CINCINNATI, OH 45263-8345

2. 1009    LOGMEIN ORDER FORM_2018.12.28                          10921                    LOGMEIN                            320 SUMMER STREET
                                                                                                                              BOSTON, MA 02210

2. 1010    LETTER RE: ASSIGNMENT OF                               10922                    LOOKINGGLASS CYBER SOLUTIONS,      11091 SUNSET HILLS, SUITE 210
           AGREEMENTS BETWEEN CYVEILLANCE                                                  INC. F.K.A. CYVEILLANCE, INC.      RESTON, VA 20190
           AND IPLEDGE SPONSORS

2. 1011    LORELEI STAFFING AGREEMENT                             10923                    LORELEI STAFFING                   WILLIAMSBURG COMMONS
                                                                                                                              ONE AUER COURT
                                                                                                                              EAST BRUNSWICK, NJ 08816

2. 1012    IPREO DATA FIRST AMENDMENT TO                          10925                    LPREO HOLDINGS LLC                 PO BOX 21867
           THE MASTER SERVICES AGREEMENT                                                                                      NEW YORK, NY 10087-1867
           123114_12.05.16

2. 1013    GLOBAL TECHNICAL AGREEMENT                             10926                    LUNDBECK INC.                      FOUR PARKWAY NORTH
                                                                                                                              DEERFIELD, IL 60015

                                                                Page 119 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 249 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1014    LETTER AMENDMENT RE: REVISION TO                       10927                    LUNDBECK INC.                      ATTN: ANDREW T. SERAFIN
           ASSET SALE AND PURCHASE                                                                                            FOUR PARKWAY NORTH
           AGREEMENT DATED DECEMBER 22,                                                                                       DEERFIELD, IL 60015

2. 1015    ASSET SALE AND PURCHASE                                10928                    LUNDBECK INC. DBA LUNDBECK         ATTN: GENERAL COUNSEL
           AGREEMENT                                                                                                          FOUR PARKWAY NORTH
                                                                                                                              DEERFIELD, IL 60015

2. 1016    GLOBAL TECHNICAL AGREEMENT                             10929                    LUNDBECK LLC                       FOUR PARKWAY NORTH
                                                                                                                              DEERFIELD, IL 60015

2. 1017    LETTER RE: ASSIGNMENT AND                              10930                    LUNDBECK LLC                       ATTN: THOMAS D. FORRESTER
           ASSUMPTION OF AGREEMENT,                                                                                           FOUR PARKWAY NORTH
           PURSUANT TO SALE OF COGENTIN AND                                                                                   DEERFIELD, IL 60015
           NEMBUTAL

2. 1018    LYNN CONSULTING MSA_2019.12.17                         10932                    LYNN CONSULTING                    2905 SAINT HELEN CIRCLE
                                                                                                                              SILVER SPRING, MD 20906

2. 1019    CONSULTING AGREEMENT                                   11648                    LYNN CONSULTING LLC                14817 EASTWAY DRIVE
                                                                                                                              SILVER SPRING, MD 20905

2. 1020    MASTER CONSULTING SERVICES                             11649                    LYNN CONSULTING LLC                ATTN: STEVEN J. LYNN
           AGREEMENT RE: CONSULTING                                                                                           2905 SAINT HELEN CIRCLE
           AGREEMENT DATED OCTOBER 9, 2018                                                                                    SILVER SPRING, MD 20906

2. 1021    STATEMENT OF WORK (SOW) RE:                            11650                    LYNN CONSULTING LLC                ATTN: STEVEN LYNN, MS
           MASTER CONSULTING AGREEMENT                                                                                        2905 SAINT HELEN CIRCLE
           DATED DECEMBER 15, 2019                                                                                            SILVER SPRING, MD 20906

2. 1022    LYNN CONSULTING SOW 1_2019.12.17                       10933                    LYNN CONSULTING, LLC               2905 SAINT HELEN CIRCLE
                                                                                                                              SILVER SPRING, MD 20906

2. 1023    LYOPHILIZATION TECHNOLOGY T&C                          10934                    LYOPHILIZATION TECHNOLOGY, INC.    30 INDIAN DRIVE
           FOR CONSULTING_1.15.18                                                                                             IVYLAND, PA 18974




                                                                Page 120 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 250 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1024    STATEMENT OF WORK NO. 1 RE:                            10936                    MALLINCKRODT, LLC                 ATTN ORDER ENTRY DEPT
           PROJECT MANAGEMENT, SERVICE                                                                                       675 JAMES MCDONALD BLVD
           PROVIDER MANAGEMENT, FINANCIAL                                                                                    HAZELWOOD, MO 63042
           MANAGEMENT AND SPONSOR
           MANAGEMENT

2. 1025    LETTER RE: CONTRACT AUTO-                              10937                    MANAGED CARE PHARMACY ALLIANCE    ATTN: KENT ALFORD, BUYER
           RENEWAL NOTIFICATION                                                                                              410 KAY LANE
                                                                                                                             SHREVEPORT, LA 71115

2. 1026    AMENDMENT #1 TO PURCHASING                             10938                    MANAGED HEALTH CARE ASSOCIATES,   ATTN: SVP
           AGREEMENT FOR PHARMACEUTICALS                                                   INC.                              25-A VREELAND ROAD, SUITE 200
           DATED MAY 1, 2017                                                                                                 FLORHAM PARK, NJ 07932

2. 1027    PURCHASING AGREEMENT FOR                               10939                    MANAGED HEALTH CARE ASSOCIATES,   ATTN: PRESIDENT
           PHARMACEUTICALS                                                                 INC.                              25-A VREELAND ROAD, SUITE 200
                                                                                                                             FLORHAM PARK, NJ 07932

2. 1028    CLIENT PROJECT CONFIRMATION RE:                        10940                    MANAGED MARKETS INSIGHT &         ATTN: MIKE FOLEY AND JEFFREY
           MASTER THIRD PARTY ACCESS                                                       TECHNOLOGY, LLC                   H. STEINBERG
           AGREEMENT DATED SEPTEMBER 19,                                                                                     1040 STONY HILL ROAD, SUITE 300
           2012                                                                                                              YARDLEY, PA 19067

2. 1029    STATEMENT OF WORK #3 TO MASTER                         10941                    MANAGED MARKETS INSIGHT &         ATTN: JEFFREY H. STEINBERG,
           AGREEMENT DATED MAY 7, 2015                                                     TECHNOLOGY, LLC                   CHIEF EXECUTIVE OFFICER
                                                                                                                             1040 STONY HILL ROAD, SUITE 300
                                                                                                                             YARDLEY, PA 19067

2. 1030    MANFACTURING TECHNOLOGY                                10942                    MANUFACTURING TECHNOLOGY          34 SHERWOOD LANE
           CONSULTANTS CONSULTING                                                          CONSULTANTS                       DOYLESTOWN, PA 18901
           AGMT_2017.01.24

2. 1031    NOTICE LETTER RE: ASSIGNMENT OF                        10944                    MAPI LIFE SCIENCES CANADA INC.    ATTN: GENERAL MANAGER
           AGREEMENT EFFECTIVE JANUARY 1,                                                                                    4 INNOVATION DRIVE
           2018                                                                                                              DUNDAS, ON L9H 7P3

2. 1032    CONSULTING AGREEMENT _2016.08.11                       10946                    MARC R. BLOOMENSTEIN, OD          8776 E SHEA BLVD. STE 106-467
                                                                                                                             SCOTTSDALE, AZ 85260


                                                                Page 121 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 251 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1033    API SUPPLY AGREEMENT                                    10947                    MARCOR DEVELOPMENT LLC           341 MICHELE PLACE
                                                                                                                             CARLSTADT, NJ 07072-2304

2. 1034    API (ACTIVE PHARMACEUTICAL                              11652                    MARCOR DEVELOPMENT, LLC          ATTN: HOLLY DALEY
           INGREDIENT) SUPPLY AGREEMENT                                                                                      154 PIONEER DRIVE
                                                                                                                             LEOMINSTER, MA 01453

2. 1035    CONSULTING AGREEMENT                                    10948                    MARGUERITE MCDONALD, MD          5 NORTH COURT
                                                                                                                             PORT WASHINGTON, NY 11050

2. 1036    MARGUERITE MCDONALD CONSULTING                          10949                    MARGUERITE MCDONALD, MD          5 NORTH CT
           AGREEMENT_2016.10.06                                                                                              PORT WASHINGTON, NY 11050

2. 1037    MARK VEND CONTRACT_001                                  10950                    MARK VEND COMPANY                3000 MACARTHUR BLVD
                                                                                                                             NORTHBROOK, IL 60062-1902

2. 1038    MATERIAL FLOW SOLUTIONS                                 10952                    MATERIAL FLOW SOLUTIONS          5921 N COUNTY ROAD 225
           PROPOSAL_7.24.18                                                                                                  GAINESVILLE, FL 32609

2. 1039    MAVERICK SOW #1_5.14.18                                 10953                    MAVERICK TECHNOLOGIES            265 ADMIRAL TROST DR
                                                                                                                             COLUMBIA, IL 62236

2. 1040    MSA MAVERICK TECHNOLOGIES_1.15.18                       10954                    MAVERICK TECHNOLOGIES, LLC       265 ADMIRAL TROST DR
                                                                                                                             COLUMBIA, IL 62236

2. 1041    MAX NEEMAN - CLINICAL SERVICES                          10955                    MAX NEEMAN MEDICAL               ,
           AGREEMENT                                                                        INTERNATIONAL LIMITED

2. 1042    MCKESSON LOGISTICS SOLUTIONS LLC                        10956                    MC KESSON LOGISTICS SOLUTIONS    PO BOX 4017
           DISTRIBUTION SERVICES AGREEMENT                                                                                   DOCUMENT PROCESSING
           2005-1128 RD                                                                                                      DANVILLE, IL 61834-4017

2. 1043    AMENDMENT NUMBER 1 TO                                   10957                    MC-21 HEALTHCARE, LLC            ATTN: BARBARA RAMBO, CFO
           COMMERCIAL REBATE AGREEMENT                                                                                       ROAD #1 KM. 33.3 LOT #4,
           DATED JULY 1, 2016                                                                                                ANGORA INDUSTRIAL PARK, BO.
                                                                                                                             BAIROA
                                                                                                                             CAGUAS 00725


                                                                 Page 122 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 252 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1044    2015 AKORN MASTER SERVICES                             10958                    MCGLADREY LLP                    5155 PAYSPHERE CIRCLE
           AGREEMENT 08202015_SIGNED                                                                                        CHICAGO, IL 60674

2. 1045    EMAIL RE: MCKESSON - AKORN -                           10959                    MCKESSON                         DOCUMENT PROCESSING
           REVISED EXHIBIT A FOR RESTRICTED                                                                                 PO BOX 4017
           PRODUCTS AGREEMENT                                                                                               DANVILLE, IL 61834-4017

2. 1046    AGREEMENT REGARDING THE SALE                           10960                    MCKESSON CORPORATION             ATTN: GENERICS
           AND DISTRIBUTION OF RESTRICTED                                                                                   DISTRIBUTION/CHARLOTTE KWON
           PRODUCTS                                                                                                         ONE POST STREET
                                                                                                                            SAN FRANCISCO, CA 94104

2. 1047    EMAIL RE: AMENDMENT NO. 1 TO                           10961                    MCKESSON CORPORATION             GENERICS
           RESTRICTED PRODUCTS AGREEMENT                                                                                    DISTRIBUTION/CHARLOTTE KWON
           (AMENDING EXHIBIT A)                                                                                             ONE POST STREET
                                                                                                                            SAN FRANCISCO, CA 94104

2. 1048    MASTER LICENSE AGREEMENT RE:                           10962                    MCKESSON CORPORATION             DONNA WALL, SR. MANAGER
           MCKESSON MANUFACTURER                                                                                            SUPPLY CHAIN PROCESSES
           ANALYTICS PORTAL                                                                                                 1220 SENLAC DR.
                                                                                                                            CARROLLTON, TX 75074

2. 1049    MEMBER PURCHASE AND SERVICES                           10963                    MCKESSON CORPORATION             ATTN: SVP AND CFO, U.S.
           AGREEMENT BETWEEN MCKESSON                                                                                       PHARMACEUTICAL
           CORPORATION AND AKORN, INC.                                                                                      6555 STATE HIGHWAY 161
                                                                                                                            IRVING, TX 75037

2. 1050    EMAIL LETTER RE: NEW RATES ON                          10964                    MCKESSON GENERICS                VINOD MELVANI, SENIOR VICE
           CONTROLLED DRUGS                                                                                                 PRESIDENT, GENERICS
                                                                                                                            ONE POST STREET
                                                                                                                            SAN FRANCISCO, CA 94104

2. 1051    DISTRIBUTION SERVICES AGREEMENT                        10965                    MCKESSON LOGISTICS SOLUTIONS,    ATTN: DAVID ORTIZ, CONTROLLER
           OF PRODUCTS ON AMENDMENT G                                                      LLC                              2844 BRISTOL CIRCLE
                                                                                                                            OAKVILLE, ON L6H 6G4
                                                                                                                            CANADA




                                                                Page 123 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 253 of 321

Akorn, Inc.                                                                                                                   Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1052    SCHEDULE 1A RE: MASTER SERVICE                          10966                    MCKESSON PATIENT RELATIONSHIP      4343 NORTH SCOTTSDALE ROAD,
           AGREEMENT DATED APRIL 23, 2014                                                   SOLUTIONS                          SUITE 370
                                                                                                                               SCOTTSDALE, AZ 85251-3329

2. 1053    SCHEDULE 2A RE: TRIALSCRIPT XT                          10967                    MCKESSON PATIENT RELATIONSHIP      DEREK RAGO, VP AND GM
           PROGRAM SCHEDULE OF SERVICES                                                     SOLUTIONS                          4343 NORTH SCOTTSDALE ROAD,
                                                                                                                               SUITE 370
                                                                                                                               SCOTTSDALE, AZ 85251-3329

2. 1054    SECOND AMENDMENT TO SCHEDULE                            10968                    MCKESSON PATIENT RELATIONSHIP      VP AND GM
           1A LOYALTYSCRIPT PROGRAM RE:                                                     SOLUTIONS                          4343 NORTH SCOTTSDALE ROAD,
           MASTER SERVICE AGREEMENT DATED                                                                                      SUITE 370
           APRIL 23, 2014                                                                                                      SCOTTSDALE, AZ 85251-3329

2. 1055    MASTER SERVICE AGREEMENT                                10969                    MCKESSON PATIENT RELATIONSHIP      13796 COLLECTIONS CENTER
           04.23.2014                                                                       SOLUTIONS, A BUSINESS UNIT OF      DRIVE
                                                                                            MCKESSON SPECIALTY ARIZONA INC.    CHICAGO, IL 60693

2. 1056    MCKESSON PATIENT RELATIONSHIP                           10970                    MCKESSON SPECIALTY ARIZONA         13796 COLLECTIONS CENTER
           SOLUTIONS_10.17.17                                                                                                  DRIVE
                                                                                                                               CHICAGO, IL 60693

2. 1057    LETTER OF COUNTER PROPOSAL RE:                          10971                    MCKESSON SUPPLY SOLUTIONS          VINOD MELVANI, SVP, GLOBAL
           NEW FEE-FOR-SERVICE RATES                                                                                           GENERICS SOURCING
                                                                                                                               ONE POST STREET
                                                                                                                               SAN FRANCISCO, CA 94104

2. 1058    DISTRIBUTION AGREEMENT 05.05.2014                       10972                    MDI (MEDI DRUG INTERNATIONAL)      POB 166808 - SODECO STREET
                                                                                            S.A.L.                             SODECO BLDG# 3 - 1ST FLOOR
                                                                                                                               BEIRUT, N/A
                                                                                                                               LEBANON

2. 1059    PURCHASING AGREEMENT FOR                                10973                    MEDICAL EQUIPMENT DISTRIBUTORS,    ATTN: PRESIDENT
           PHARMACEUTICALS                                                                  II, L.P.                           C/O MANAGED HEALTH CARE
                                                                                                                               ASSOCIATES, INC.
                                                                                                                               25-A VREELAND ROAD, SUITE 200
                                                                                                                               FLORHAM PARK, NJ 07932




                                                                 Page 124 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20        Page 254 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1060    MED D REBATE AGREEMENT -                               10974                    MEDIMPACT HEALTHCARE SYSTEMS       10181 SCRIPPS GATEWAY COURT
           MEDIMPACT 11-16 (002)                                                                                              SAN DIEGO, CA 92131

2. 1061    ASSIGNMENT MEDIMPACT MEDD 6-19                         10975                    MEDIMPACT HEALTHCARE SYSTEMS |     10181 SCRIPPS GATEWAY COURT
           (002)                                                                           PRESCIENT HOLDINGS GROUP, LLC |    SAN DIEGO, CA 92131
                                                                                           DIVIDENT GROUP

2. 1062    MEDLINE CONTRACT EXTENSION NO.                         10976                    MEDLINE                            THREE LAKES DRIVE
           26132                                                                                                              NORTHFIELD, IL 60093

2. 1063    CONTRACT MODIFICATION REQUEST                          10977                    MEDLINE INDUSTRIES                 ATTN: LUKE STEVENS,
           RE: MEDLINE INDUSTRIES CONTRACT                                                                                    PRESIDENT - NUTRITION AND
           EXTENSION                                                                                                          PHARMACEUTICALS
                                                                                                                              PO BOX 876
                                                                                                                              MUNDELEIN, IL 60045

2. 1064    MEDLINE INDUSTRIES AGREEMENT RE:                       10978                    MEDLINE INDUSTRIES INC.            ATTN: LUKE STEVENS,
           PHARMACEUTICAL PRODUCTS                                                                                            PRESIDENT - NUTRITION AND
                                                                                                                              PHARMACEUTICALS
                                                                                                                              PO BOX 876
                                                                                                                              MUNDELEIN, IL 60045

2. 1065    MEDLINE SIGNED AGREEMENT RE:                           10979                    MEDLINE INDUSTRIES INC.            3 LAKES DRIVE
           PHARMACEUTICAL PRODUCTS                                                                                            NORTHFIELD, IL 60093

2. 1066    MEDPRO CHANGE AUTHORIZATION                            10980                    MEDPRO SYSTEMS LLC                 ATTN: JEFF SIDOTI
           FORM_2019.08.30                                                                                                    100 STIERLI COURT STE 100
                                                                                                                              MT ARLINGTON, NJ 07856

2. 1067    MEDSHORTS PARTICIPATION                                10981                    MEDSHORTS LLC                      600 NORTHLAKE BLVD
           AGREEMENT_AKORN_SIGNED VERSION                                                                                     SUITE 190
                                                                                                                              ALTAMONTE SPRINGS, FL 32701

2. 1068    ADDENDUM TO VENDOR AGREEMENT                           10982                    MEIJER DISTRIBUTION, INC.          ATTN: MINDY EDGAR, RX BUYER
           INCORPORATING SPECIALLY-                                                                                           2929 WALKER AVENUE
           NEGOTIATED TERMS AND CONDITIONS                                                                                    NORTHWEST
                                                                                                                              GRAND RAPIDS, MI 49544




                                                                Page 125 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 255 of 321

Akorn, Inc.                                                                                                                      Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                       Address



Service and Supply Agreements

2. 1069    CASH TERMS TRADE AGREEMENT                            10983                    MEIJER DISTRIBUTION, INC.               ATTN: MINDY EDGAR, RX BUYER
                                                                                                                                  2929 WALKER AVENUE
                                                                                                                                  NORTHWEST
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1070    DAMAGE/DEFECTIVE TRADE                                10984                    MEIJER DISTRIBUTION, INC.               ATTN: MINDY EDGAR, RX BUYER
           AGREEMENT                                                                                                              2929 WALKER AVENUE
                                                                                                                                  NORTHWEST
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1071    FIRST AMENDMENT TO VENDOR                             10985                    MEIJER DISTRIBUTION, INC.               ATTN: MINDY EDGAR, RX BUYER
           AGREEMENT DATED AS OF MARCH 11,                                                                                        2929 WALKER AVENUE
           2010                                                                                                                   NORTHWEST
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1072    MASTER VENDOR AGREEMENT -                             10986                    MEIJER DISTRIBUTION, INC.               ATTN: MINDY EDGAR, RX BUYER
           DOMESTIC VENDORS                                                                                                       2929 WALKER AVENUE
                                                                                                                                  NORTHWEST
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1073    OFF-INVOICE FREE GOODS TRADE                          10987                    MEIJER DISTRIBUTION, INC.               ATTN: MINDY EDGAR, RX BUYER
           AGREEMENT                                                                                                              2929 WALKER AVENUE
                                                                                                                                  NORTHWEST
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1074    BILL BACK PROCEDURE                                   10988                    MEIJER, INC.                            2929 WALKER AVE NW
                                                                                                                                  GRAND RAPIDS, MI 49544

2. 1075    API SUPPLY AGREEMENT                                  10989                    MERCK & CO., INC. | ASAHI GLASS CO.,    1-5-1 MARUNOUCHI CHIYODA-KU
                                                                                          LTD                                     TOKYO, 100-8405
                                                                                                                                  JAPAN

2. 1076    AMENDMENT TO DATASITE SERVICES                        11655                    MERRILL COMMUNICATIONS LLC              ATTN: KELLY-LEIGH KEEFE
           AGREEMENT DATED 8/28/2015                                                                                              ONE MERRILL CIRCLE
                                                                                                                                  ST. PAUL, MN 55108

2. 1077    MERRILL BRIDGE AGGREEMENTS -                          10990                    MERRILL COMMUNICATIONS LLC              PO BOX 74007252
           AKORN, INC.                                                                                                            CHICAGO, IL 60674-7252


                                                               Page 126 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 256 of 321

Akorn, Inc.                                                                                                                 Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1078    STATEMENT OF WORK RE:                                  11656                    MERRILL COMMUNICATIONS LLC        ATTN: KELLY-LEIGH KEEFE
           CUSTOMIZED DATA EXTRACTION                                                                                        ONE MERRILL CIRCLE
           SERVICE                                                                                                           ST. PAUL, MN 55108

2. 1079    STATEMENT OF WORK TO MERRILL                           11657                    MERRILL COMMUNICATIONS LLC        ATTN: KELLY-LEIGH KEEFE
           DATASITE SERVICES AGREEMENT                                                                                       ONE MERRILL CIRCLE
           CONTRACT MANAGEMENT OFFERING                                                                                      ST. PAUL, MN 55108

2. 1080    SERVICE CONTRACT QUOTE RE:                             10991                    METTLER-TOLEDO, LLC               ATTN: KIRSTEN VANGUNDY,
           RENEWAL TO SERVICE AGREEMENT                                                                                      CONTRACT ADMINISTRATION
           NO. 183448516                                                                                                     1900 POLARIS PARKWAY
                                                                                                                             COLUMBUS, OH 43240-4035

2. 1081    CONSULTING AGREEMENT 05.01.15                          10992                    MICHAEL C. RAWLINS AND RAWLINS    PO BOX 831153
                                                                                           EC CONSULTING                     RICHARDSON, TX 75083-1153

2. 1082    API DEVELOPMENT AND SUPPLY                             10994                    MIDAS PHARMACEUTICALS, INC. |     300 INTERPACE PARKWAY STE 420
           AGREEMENT                                                                       TRIFARMA SPA                      PARSIPPANY, NJ 07054

2. 1083    MANUFACTURING PROCESS                                  10995                    MIKART                            1750 CHATTAHOOCHEE AVENUE
           EVALUATION QUOTE                                                                                                  ATLANTA, GA 30318

2. 1084    MANUFACTURING PROCESS                                  10996                    MIKART                            1750 CHATTAHOOCHEE AVENUE
           EVALUATION QUOTE - ADDENDUM                                                                                       ATLANTA, GA 30318

2. 1085    MANUFACTURING PROCESS                                  10996                    MIKART                            1750 CHATTAHOOCHEE AVENUE
           EVALUATION QUOTE - ADDENDUM                                                                                       ATLANTA, GA 30318

2. 1086    MANUFACTURING PROCESS                                  10997                    MIKART                            1750 CHATTAHOOCHEE AVENUE
           EVALUATION QUOTE - ADDENDUM 2                                                                                     ATLANTA, GA 30318

2. 1087    MIKART MANUFACTURING AND SUPPLY                        10998                    MIKART, INC                       1750 CHATTAHOOCHEE AVE
           AGREEMENT 090717_10.11.17                                                                                         ATLANTA, GA 30318

2. 1088    AGREEMENT AND SECOND                                   10999                    MIKART, INC.                      ATTN: MIGUEL I. ARTECHE
           AMENDMENT TO MANUFACTURING AND                                                                                    1750 CHATTAHOOCHEE AVENUE,
           SUPPLY AGREEMENT DATED APRIL 1,                                                                                   NW
           2005                                                                                                              ATLANTA, GA 30318

                                                                Page 127 of 181 to Schedule G
                                       Case 20-11177-KBO         Doc 272        Filed 07/01/20        Page 257 of 321

Akorn, Inc.                                                                                                             Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 1089    AGREEMENT AND SECOND                                   11000                    MIKART, INC.                  ATTN: MIGUEL I. ARTECHE,
           AMENDMENT TO THE MANUFACTURING                                                                                CHARIMAN & CEO
           AND SUPPLY AGREEMENT DATED APRIL                                                                              1750 CHATTAHOOCHEE AVENUE
           1, 2005                                                                                                       ATLANTA, GA 30318

2. 1090    AMENDMENT 1 TO SAFETY DATA                             11002                    MIKART, INC.                  ATTN: MITCHELL TONIK
           EXCHANGE AGREEMENT DATED MARCH                                                                                1750 CHATTAHOOCHEE AVENUE
           23, 2011                                                                                                      ATLANTA, GA 30318

2. 1091    EXCLUSIVITY AGREEMENT                                  11003                    MIKART, INC.                  ATTN: BLAIR JONES
                                                                                                                         1750 CHATTAHOOCHEE AVENUE,
                                                                                                                         N.W.
                                                                                                                         ATLANTA, GA 30318

2. 1092    LETTER AMENDMENT TO                                    11004                    MIKART, INC.                  ATTN: MIGUEL I. ARTECHE
           MANUFACTURING AND SUPPLY                                                                                      1750 CHATTAHOOCHEE AVENUE
           AGREEMENT DATED JULY 19, 2007                                                                                 ATLANTA, GA 30318-2112

2. 1093    MANUFACTURING AND SUPPLY                               11005                    MIKART, INC.                  ATTN: MIGUEL I. ARTECHE
           AGREEMENT                                                                                                     1750 CHATTAHOOCHEE AVENUE
                                                                                                                         ATLANTA, GA 30318

2. 1094    MANUFACTURING AND SUPPLY                               11005                    MIKART, INC.                  ATTN: MIGUEL I. ARTECHE
           AGREEMENT                                                                                                     1750 CHATTAHOOCHEE AVENUE
                                                                                                                         ATLANTA, GA 30318

2. 1095    SAFETY DATA EXCHANGE AGREEMENT                         11007                    MIKART, INC.                  ATTN: COMPLIANCE DEPT.
                                                                                                                         1750 CHATTAHOOCHEE AVENUE,
                                                                                                                         NW
                                                                                                                         ATLANTA, GA 30318

2. 1096    AMENDMENT 56 TO MMCAP CONTRACT                         11658                    MINNESOTA MULTISTATE          112 ADMINISTRATION BLDG.
           NO. MMS15018 TO THE MMS15018                                                    CONTRACTING ALLIANCE FOR      50 SHERBURNE AVENUE
           ORIGINAL CONTRACT DATED JULY 01,                                                PHARMACY                      ST. PAUL, MN 55155
           2015

2. 1097    MMCAP AMENDMENT NO. 40_11.29.17                        11009                    MINNESOTA MULTISTATE          112 ADMINISTRATION BLDG.
                                                                                           CONTRACTING ALLIANCE FOR      50 SHERBURNE AVENUE
                                                                                           PHARMACY                      ST. PAUL, MN 55155

                                                                Page 128 of 181 to Schedule G
                                         Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 258 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1098    SUPPLY AGREEMENT                                         11011                    MJS PACKAGING                NEIL BLOOMBERG, SR. VP
                                                                                                                          35601 VERONICA ST.
                                                                                                                          LIVONIA, MI 48150

2. 1099    SUPPLY AGREEMENT                                         11011                    MJS PACKAGING                NEIL BLOOMBERG, SR. VP
                                                                                                                          35601 VERONICA ST.
                                                                                                                          LIVONIA, MI 48150

2. 1100    NOTIFICATION OF THIRD PARTY USE OF                       11012                    MMIT                         ATTN: TRACEY BARRY
           MMIT'S DATA LICENSED PRODUCTS                                                                                  1040 STONY HILL ROAD STE 300
                                                                                                                          YARDLEY, PA 19067

2. 1101    API SUPPLY AGREEMENT                                     11013                    MOEHS IBERICA SL             CESAR MARTINEL BRUNET 12 A
                                                                                                                          RUBI
                                                                                                                          BARCELONA 08191

2. 1102    MOORECROFT CONSULTING SERVICES                           11014                    MOORECROFT SYSYTEMS INC.     695 MANSELL ROAD SUITE 100
           AGR.                                                                                                           ROSWELL, GA 30076

2. 1103    PHARMACEUTICAL PRODUCTS                                  11015                    MORRIS & COMPANY LTD         ATTN: KENT ALFORD, BUYER
           AGREEMENT                                                                                                      P.O. BOX 51367
                                                                                                                          SHREVEPORT, LA 71135

2. 1104    MORRIS & DICKSON RESTRICTED                              11016                    MORRIS & DICKSON CO          PO BOX 51367
           DISTRIBUTION AGREEMENT_5.14.18                                                                                 SHREVEPORT, LA 71135-1367

2. 1105    CORE DISTRIBUTION AGREEMENT                              11017                    MORRIS & DICKSON CO., LLC    ATTN: DALE KELLEY, VP OF
                                                                                                                          PURCHASING
                                                                                                                          410 KAY LANE
                                                                                                                          SHREVEPORT, LA 71115

2. 1106    LETTER RE: REBATE FOR THE                                11018                    MORRIS & DICKSON CO., LLC    ATTN: KEVIN HAWKEY
           ADMINISTRATION OF 3RD PARTY                                                                                    410 KAY LANE
           CONTRACTS                                                                                                      SHREVEPORT, LA 71115

2. 1107    SECOND AMENDMENT TO AGREEMENT                            11019                    MORRIS & DICKSON CO., LLC    ATTN: KEVIN HAWKEY, BUYER
           DATED DECEMBER 1, 2008                                                                                         410 KAY LANE
                                                                                                                          SHREVEPORT, LA 71115


                                                                  Page 129 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 259 of 321

Akorn, Inc.                                                                                                                   Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1108    AMENDMENT #3 TO PURCHASE                               11020                    MORRIS AND DICKSON COMPANY LTD      ATTN: SUE HAHN
           AGREEMENT DATED DECEMBER 1, 2008                                                                                    PO BOX 51367
                                                                                                                               SHREVEPORT, LA 71135-1367

2. 1109    AMENDMENT TO AGREEMENT                                 11021                    MORRIS AND DICKSON COMPANY, LLC     ATTN: KENT ALFORD, BUYER
                                                                                                                               410 KAY LANE
                                                                                                                               SHREVEPORT, LA 71115

2. 1110    LETTER RE: AUTO-RENEWAL                                11022                    MORRIS AND DICKSON COMPANY, LTD.    ATTN: KEVIN HAWKEY
           NOTIFICATION                                                                                                        PO BOX 51367
                                                                                                                               SHREVEPORT, LA 71135-1367

2. 1111    MYLAN SALES TERMS AND                                  11024                    MYLAN INC.                          KILROE EAST
           CONDITIONS_11.17.17                                                                                                 INVERIN
                                                                                                                               COUNTY GALWAY, NA N/A
                                                                                                                               IRELAND

2. 1112    AMENDMENT NO. 1 TO ISOTRETINOIN                        11025                    MYLAN PHARMACEUTICALS INC.          ATTN: S. WAYNE TALTON, HEAD
           PREGNANCY RISK MANAGEMENT                                                                                           OF GLOBAL REGULATORY
           PROGRAM PROJECT MANAGEMENT                                                                                          AFFAIRS
           AGREEMENT DATED JANUARY 1, 2015                                                                                     1000 MYLAN BOULEVARD
                                                                                                                               CANONSBURG, PA 15317

2. 1113    LETTER RE: ASSIGNMENT OF                               11026                    MYLAN PHARMACEUTICALS INC.          ATTN: ROBERT TIGHE
           AGREEMENTS                                                                                                          781 CHESTNUT RIDGE ROAD
                                                                                                                               MORGANTOWN, WV 26505

2. 1114    NOTICE LETTER RE: ASSIGNMENT OF                        11028                    MYLAN PHARMACEUTICALS INC.          ATTN: ROBERT TIGHE
           AGREEMENT EFFECTIVE JANUARY 1,                                                                                      781 CHESTNUT RIDGE ROAD
           2018                                                                                                                MORGANTOWN, WV 26505

2. 1115    SCOPE OF WORK FOR PROFESSIONAL                         11661                    MYLAN PHARMACEUTICALS INC.          ATTN: S. WAYNE TALTON
           SERVICES                                                                                                            781 CHESTNUT RIDGE ROAD
                                                                                                                               MORGANTOWN, WV 26505

2. 1116    SCOPE OF WORK FOR PROFESSIONAL                         11661                    MYLAN PHARMACEUTICALS INC.          ATTN: S. WAYNE TALTON
           SERVICES                                                                                                            781 CHESTNUT RIDGE ROAD
                                                                                                                               MORGANTOWN, WV 26505


                                                                Page 130 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20         Page 260 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 1117    STATEMENT OF WORK #2 TO REMS                           11029                    MYLAN PHARMACEUTICALS INC.     ATTN: J. LINDSAY- GREEN, MYLAN
           PROJECT MANAGEMENT AGREEMENT                                                                                   LEGAL DEPT
           EFFECTIVE AS OF JANUARY 1, 2014                                                                                781 CHESTNUT RIDGE ROAD
                                                                                                                          MORGANTOWN, WV 26505

2. 1118    AMENDMENT NO. 2 TO STATEMENT OF                        11030                    MYLAN PHARMACEUTICALS INC.     ATTN: S. WAYNE TALTON, HEAD
           WORK TO ISOTRETINOIN PREGNANCY                                                  (FORMERLY GENPHARM ULC)        OF GLOBAL REGULATORY
           RISK EVALUATION AND MITIGATION                                                                                 AFFAIRS
           STRATEGY REMS PROJECT                                                                                          1000 MYLAN BOULEVARD
           MANAGEMENT AGREEMENT #2 DATED                                                                                  CANONSBURG, PA 15317
           JANUARY 1, 2018

2. 1119    AMENDMENT NO.1 TO ISOTRETINOIN                         11031                    MYLAN PHARMACEUTICALS INC.     ATTN: S. WAYNE TALTON, HEAD
           PREGNANCY RISK EVALUATION AND                                                   (FORMERLY GENPHARM ULC)        OF GLOBAL REGULATORY
           MITIGATION STRATEGY REMS PROJECT                                                                               AFFAIRS
           MANAGEMENT AGREEMENT #2 DATED                                                                                  1000 MYLAN BOULEVARD
           JANUARY 1, 2018                                                                                                CANONSBURG, PA 15317

2. 1120    MYLAN SIGNED CONTRACT                                  11032                    MYLAN PHARMACEUTICALS INC.,    KILROE EAST
                                                                                                                          INVERIN
                                                                                                                          COUNTY GALWAY, NA N/A
                                                                                                                          IRELAND

2. 1121    AMENDMENT NO. 2 TO STATEMENT OF                        11034                    MYLAN PHARMACEUTICALS, INC.    S. WAYNE TALTON, HEAD OF
           WORK NO. 1                                                                                                     GLOBAL REGULATORY AFFAIRS
                                                                                                                          1000 MYLAN BOULEVARD
                                                                                                                          CANONSBURG, PA 15317

2. 1122    EXCLUSIVE LICENSE, SUPPLY AND                          11037                    NAMIGEN, LLC                   ATTN: NATHAN BARISHANSKY,
           COMMERCIALIZATION AGREEMENT                                                                                    PRESIDENT/CEO
                                                                                                                          2 UNIVERSITY PLAZA, SUITE 204
                                                                                                                          HACKENSACK, NJ 07601

2. 1123    NAVEX AGREEMENT_11.8.17                                11039                    NAVEX GLOBAL                   PO BOX 60941
                                                                                                                          CHARLOTTE, NC 28260-0941

2. 1124    CORE DISTRIBUTION AGREEMENT RE:                        11040                    NC MUTUAL                      ATTN: HAL HARRISON, DIRECTOR
           BRAND REBATE                                                                                                   OF PURCHASING
                                                                                                                          816 ELLIS RD.
                                                                                                                          DURHAM, NC 27703

                                                                Page 131 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20          Page 261 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1125    NC MUTUAL CORE DISTRIBUTION                             11041                    NC MUTUAL                         ATTN: HAL HARRISON, DIRECTOR
           AGREEMENT                                                                                                          OF PURCHASING
                                                                                                                              816 ELLIS RD.
                                                                                                                              DURHAM, NC 27703

2. 1126    AMENDMENT #1 TO MASTER SERVICE                          11043                    NELSON LABORATORIES FAIRFIELD,    29471 NETWORK PLACE
           AGREEMENT DATED JULY 11, 2016                                                    INC.                              CHICAGO, IL 60673-1294

2. 1127    STATEMENT OF WORK FOR VARIOUS                           11663                    NERAC INC.                        ATTN: ACCOUNTING; DEBORAH
           SERVICES                                                                                                           CHASE, CLIENT SERVICE
                                                                                                                              MANAGER
                                                                                                                              ONE TECHNOLOGY DRIVE
                                                                                                                              TOLLAND, CT 06084

2. 1128    NESKO MASTER                                            11044                    NESKO ELECTRIC COMPANY            3111 S 26TH AVE
           CONSTRUCTION_2019.10.17                                                                                            BROADVIEW, IL 60155

2. 1129    NETZSCH BILL OF SALE_2019.09.17                         11045                    NETZSCH PREMIER TECHNOLOGIES,     125 PICKERING WAY
                                                                                            LLC                               EXTON, PA 19341

2. 1130    POWER AUTHORITY EQUIPMENT                               11047                    NEW YORK POWER AUTHORITY          DEPT 116048
           AGMT_6.28.18                                                                                                       PO BOX 5211
                                                                                                                              BINGHAMTON, NY 13902-5211

2. 1131    NIKKA CAPITAL EQUIPMENT SUPPLY                          11049                    NIKKA DENSOK USA, INC             700 CORPORATE CIRCLE SUITE H
           AGREEMENT_5.18.18                                                                                                  GOLDEN, CO 80401-5636

2. 1132    NOMAX_001 (2)                                           11050                    NOMAX INC.                        9735 GREEN PARK INDUSTRIAL
                                                                                                                              DRIVE
                                                                                                                              ST. LOUIS, MO 63123

2. 1133    NOMAX LETTER RE: TERMS AND                              11051                    NOMAX, INC                        ATTN: CHARLES L. VOELLINGER,
           CONDITIONS FOR ASSEMBLING AND                                                                                      PRESIDENT
           PACKAGING                                                                                                          40 N. ROCK HILL RD.
                                                                                                                              ST. LOUIS, MO 63119

2. 1134    API SUPPLY AGREEMENT                                    11052                    NORAMCO INC.                      PO BOX 772826
                                                                                                                              CHICAGO, IL 60677-2826


                                                                 Page 132 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 262 of 321

Akorn, Inc.                                                                                                              Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1135    AMENDMENT #1 TO NC MUTUAL CORE                           11053                    NORTH CAROLINA MUTUAL        ATTN: DIRECTOR OF PURCHASING
           DISTRIBUTION AGREEMENT DATED AS                                                   CORPORATION                  411 W. CHAPEL HILL ST.
           OF MARCH 19, 2015                                                                                              DURHAM, NC 27701

2. 1136    NORTHSHORE UNIVERSITY                                    11054                    NORTHSHORE UNIVERSITY        MIKE MCEVOY PHARMACY DEPT
           HEALTHSYSTEM                                                                      HEALTHSYSTEM                 1301 CENTRAL STREET
                                                                                                                          EVANSTON, IL 60201

2. 1137    PHARMACEUTICAL PRODUCT                                   11055                    NORTHSHORE UNIVERSITY        ATTN: FRANK G. BAUER, AVP
           AGREEMENT                                                                         HEALTHSYSTEM                 PURCHASING
                                                                                                                          1301 CENTRAL STREET
                                                                                                                          EVANSTON, IL 60201

2. 1138    NORTHWESTERN UNIVERSITY LAB                              11058                    NORTHWESTERN UNIVERSITY      NUANCE CENTER
           SERVICE AGREEMENT_2019.08.14                                                                                   2145 SHERIDAN ROAD A/B WING
                                                                                                                          A173
                                                                                                                          EVANSTON, IL 60208

2. 1139    TECHNOLOGY LICENSE AGREEMENT                             11059                    NOVADAQ TECHNOLOGIES INC.    924 THE EAST MALL
                                                                                                                          SUITE100
                                                                                                                          TORONTO ONTARIO, CN M9B 6K1

2. 1140    PHARMACY SUPPLIER AGREEMENT                              11060                    NOVATION LLC                 ATTN: GENERAL COUNSEL
           EFFECTIVE AS OF OCTOBER 1, 2007                                                                                125 EAST JOHN CARPENTER
                                                                                                                          FREEWAY
                                                                                                                          IRVING, TX 75062-2324

2. 1141    ADDENDUM TO SUPPLIER AGREEMENT                           11061                    NOVATION, LLC                ATTN: GENERAL COUNSEL
           RX85060 EFFECTIVE FEBRUARY 1, 2014                                                                             125 EAST JOHN CARPENTER
                                                                                                                          FREEWAY
                                                                                                                          IRVING, TX 75062-2324

2. 1142    LETTER RE: AMENDMENT OF                                  11062                    NOVATION, LLC                C/O CHRIS MCDOWN, VICE
           AGREEMENT (RX85060) EFFECTIVE AS                                                                               PRESIDENT CUSTOM SERVICES
           OF OCTOBER 1, 2007                                                                                             125 EAST JOHN CARPENTER
                                                                                                                          FREEWAY
                                                                                                                          IRVING, TX 75062-2324




                                                                  Page 133 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 263 of 321

Akorn, Inc.                                                                                                             Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1143    LETTER RE: AMENDMENT OF                                 11063                    NOVATION, LLC                ATTN: CONI RODGERS
           AGREEMENTS RX85060 AND RX70420                                                                                290 E. JOHN CARPENTER
                                                                                                                         FREEWAY
                                                                                                                         IRVING, TX 75062

2. 1144    LETTER RE: AMENDMENT OF                                 11064                    NOVATION, LLC                ATTN: CHRIS MCDOWN, VICE
           AGREEMENTS RX85060 AND RX70420                                                                                PRESIDENT CUSTOM SERVICES
           EFFECTIVE AS OF SEPTEMBER 7, 2013                                                                             125 EAST JOHN CARPENTER
                                                                                                                         FREEWAY
                                                                                                                         IRVING, TX 75062

2. 1145    LETTER RE: AMENDMENT OF                                 11064                    NOVATION, LLC                ATTN: CONI RODGERS
           AGREEMENTS RX85060 AND RX70420                                                                                290 E. JOHN CARPENTER
           EFFECTIVE AS OF SEPTEMBER 7, 2013                                                                             FREEWAY
                                                                                                                         IRVING, TX 75062

2. 1146    LETTER RE: AMENDMENT OF                                 11065                    NOVATION, LLC                ATTN: MARK LAFFOON, SR.
           PHARMACY LABEL SUPPLY                                                                                         DIRECTOR, PHARMACY
           AGREEMENT RX70420 EFFECTIVE                                                                                   125 EAST JOHN CARPENTER
           OCTOBER 1, 2007                                                                                               FREEWAY
                                                                                                                         IRVING, TX 75062-2324

2. 1147    LETTER RE: EXTENSION AND                                11066                    NOVATION, LLC                ATTN: MARK LAFOON SENIOR
           AMENDMENT OF NOVAPLUS                                                                                         DIRECTOR, SOURCING DIRECTOR
           AGREEMENT RX70420 EFFECTIVE                                                                                   125 EAST JOHN CARPENTER
           OCTOBER 1, 2007                                                                                               FREEWAY
                                                                                                                         IRVING, TX 75062-2324

2. 1148    LETTER RE: EXTENSION OF                                 11067                    NOVATION, LLC                ATTN: HEATHER M PATON
           PHARMACEUTICAL SUPPLIER                                                                                       125 EAST JOHN CARPENTER
           NOVAPLUS AGREEMENT - RX70420                                                                                  FREEWAY
                                                                                                                         IRVING, TX 75062-2324

2. 1149    LETTER RE: EXTENSION OF PHARMACY                        11068                    NOVATION, LLC                ATTN: MIKE HUNT, VICE
           SUPPLIER AGREEMENT RX85060,                                                                                   PRESIDENT, CONTRACT &
           ORIGINALLY EFFECTIVE AS OF                                                                                    PROGRAM SERVICES
           OCTOBER 1, 2007                                                                                               125 EAST JOHN CARPENTER
                                                                                                                         FREEWAY
                                                                                                                         IRVING, TX 75062-2324


                                                                 Page 134 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 264 of 321

Akorn, Inc.                                                                                                           Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1150    LETTER RE: EXTENSION WITH                             11069                    NOVATION, LLC                ATTN: MARK LAFFOON, SENIOR
           AMENDMENTS TO AGREEMENT RX85060                                                                             DIRECTOR, SOURCING
           EFFECTIVE AS OF OCTOBER 1, 2007                                                                             OPERATION
                                                                                                                       125 EAST JOHN CARPENTER
                                                                                                                       FREEWAY
                                                                                                                       IRVING, TX 75062-2324

2. 1151    LETTER RE: EXTENSION WITH                             11069                    NOVATION, LLC                ATTN: MARK LAFFOON, SENIOR
           AMENDMENTS TO AGREEMENT RX85060                                                                             DIRECTOR, SOURCING
           EFFECTIVE AS OF OCTOBER 1, 2007                                                                             OPERATION
                                                                                                                       125 EAST JOHN CARPENTER
                                                                                                                       FREEWAY
                                                                                                                       IRVING, TX 75062-2324

2. 1152    LETTER RE: PRODUCT EXTENSION TO                       11070                    NOVATION, LLC                ATTN: MARK LAFFOON, SENIOR
           AGREEMENT RX85060, EFFECTIVE AS                                                                             DIRECTOR, SOURCING
           OF OCTOBER 1, 2007                                                                                          OPERATION
                                                                                                                       290 EAST JOHN CARPENTER
                                                                                                                       FREEWAY
                                                                                                                       IRVING, TX 75062

2. 1153    MASTER PROFESSIONAL SERVICES                          11071                    NSF HEALTH SCIENCES          ATTN: MAXINE K. FRITZ
           AGREEMENT DATED MARCH 23, 2016                                                                              2001 PENNSYLVANIA AVENUE NW,
                                                                                                                       SUITE 950
                                                                                                                       WASHINGTON, DC 20006

2. 1154    STATEMENT OF WORK (SOW) RE:                           11664                    NSF HEALTH SCIENCES LLC      ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                 2001 PENNSYLVANIA AVENUE NW,
           DATED MARCH 23, 2016                                                                                        SUITE 950
                                                                                                                       WASHINGTON, DC 20006

2. 1155    STATEMENT OF WORK (SOW) RE:                           11664                    NSF HEALTH SCIENCES LLC      ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                 2001 PENNSYLVANIA AVENUE NW,
           DATED MARCH 23, 2016                                                                                        SUITE 950
                                                                                                                       WASHINGTON, DC 20006

2. 1156    STATEMENT OF WORK (SOW) RE:                           11664                    NSF HEALTH SCIENCES LLC      ATTN:MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                 2001 PENNSYLVANIA AVENUE NW,
           DATED MARCH 23, 2016                                                                                        SUITE 950
                                                                                                                       WASHINGTON, DC 20006

                                                               Page 135 of 181 to Schedule G
                                      Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 265 of 321

Akorn, Inc.                                                                                                             Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1157    STATEMENT OF WORK (SOW) RE:                             11664                    NSF HEALTH SCIENCES LLC      ATTN:MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                   2001 PENNSYLVANIA AVENUE NW,
           DATED MARCH 23, 2016                                                                                          SUITE 950
                                                                                                                         WASHINGTON, DC 20006

2. 1158    CHANGE ORDER #1 TO GLOBAL                               11072                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           TRAINING (1GG) STATEMENT OF WORK                                                                              EXECUTIVE VICE PRESIDENT
           DATED MARCH 8, 2019                                                                                           2001 PENNSYLVANIA AVENUE NW,
                                                                                                                         SUITE 950
                                                                                                                         WASHINGTON, DC 20006

2. 1159    CHANGE ORDER #2 TO DATA                                 11073                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           REVIEWER STATEMENT OF WORK                                                                                    EXECUTIVE VICE PRESIDENT
           DATED NOVEMBER 26, 2018                                                                                       2001 PENNSYLVANIA AVENUE NW,
                                                                                                                         SUITE 950
                                                                                                                         WASHINGTON, DC 20006

2. 1160    CHANGE ORDER #2 TO SOMERSET OOS                         11074                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           INVESTIGATIONS STATEMENT OF WORK                                                                              EXECUTIVE VICE PRESIDENT
                                                                                                                         2001 PENNSYLVANIA AVENUE NW,
                                                                                                                         SUITE 950
                                                                                                                         WASHINGTON, DC 20006

2. 1161    CHANGE ORDER #2 TO SOMERSET OOS                         11075                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           INVESTIGATIONS STATEMENT OF                                                                                   2001 PENNSYLVANIA AVENUE NW,
           WORK DATED AUGUST 27, 2018 TO THE                                                                             SUITE 950
           MASTER PROFESSIONAL SERVICES                                                                                  WASHINGTON, DC 20006
           AGREEMENT DATED MARCH 23, 2016

2. 1162    MASTER PROFESSIONAL SERVICES                            11076                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           AGREEMENT                                                                                                     EXECUTIVE VICE PRESIDENT
                                                                                                                         2001 PENNSYLVANIA AVENUE NW,
                                                                                                                         SUITE 950
                                                                                                                         WASHINGTON, DC 20006

2. 1163    STATEMENT OF WORK (SOW) TO THE                          11077                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                   C/O NSF INTERNATIONAL
           DATED MARCH 23, 2016 RE: AKORN                                                                                2001 PENNSYLVANIA AVENUE NW,
           STRENGTHENING CORPORATE                                                                                       SUITE 950
           TRAINING PROGRAM                                                                                              WASHINGTON, DC 20006

                                                                 Page 136 of 181 to Schedule G
                                          Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 266 of 321

Akorn, Inc.                                                                                                                 Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                    Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1164    STATEMENT OF WORK (SOW) TO THE                              11078                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                       C/O NSF INTERNATIONAL
           DATED MARCH 23, 2016 RE: INTERIM QC                                                                               2001 PENNSYLVANIA AVENUE NW,
           LABORATORY AT DECATUR, IL FACILITY                                                                                SUITE 950
                                                                                                                             WASHINGTON, DC 20006

2. 1165    STATEMENT OF WORK (SOW) TO THE                              11079                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                       C/O NSF INTERNATIONAL
           DATED MARCH 23, 2016 RE: INTERIM QC                                                                               2001 PENNSYLVANIA AVENUE NW,
           LABORATORY AT SOMERSET, NJ                                                                                        SUITE 950
           FACILITY                                                                                                          WASHINGTON, DC 20006

2. 1166    STATEMENT OF WORK (SOW) TO THE                              11080                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                       C/O NSF INTERNATIONAL
           DATED MARCH 23, 2016 RE: NSF                                                                                      2001 PENNSYLVANIA AVENUE NW,
           PHARMA BIOTECH PROVIDING                                                                                          SUITE 950
           CONSULTANTS FOR SOMERSET, NJ                                                                                      WASHINGTON, DC 20006
           FACILITY

2. 1167    STATEMENT OF WORK (SOW) TO THE                              11081                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                       C/O NSF INTERNATIONAL
           DATED MARCH 23, 2016 RE: NSF TO                                                                                   2001 PENNSYLVANIA AVENUE NW,
           PROVIDE EXECUTIVE PRODUCT                                                                                         SUITE 950
           MANAGEMENT OVERSIGHT AND                                                                                          WASHINGTON, DC 20006
           ADMINISTRATIVE SUPPORT AT
           MULTIPLE FACILITIES IN NJ, IL, AND NY

2. 1168    STATEMENT OF WORK TO MASTER                                 11082                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           CONSULTING AGREEMENT DATED                                                                                        EXECUTIVE VICE PRESIDENT
           MARCH 23, 2016                                                                                                    2001 PENNSYLVANIA AVENUE NW,
                                                                                                                             SUITE 950
                                                                                                                             WASHINGTON, DC 20006

2. 1169    STATEMENT OF WORK TO MASTER                                 11082                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           CONSULTING AGREEMENT DATED                                                                                        EXECUTIVE VICE PRESIDENT
           MARCH 23, 2016                                                                                                    2001 PENNSYLVANIA AVENUE NW,
                                                                                                                             SUITE 950
                                                                                                                             WASHINGTON, DC 20006




                                                                     Page 137 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 267 of 321

Akorn, Inc.                                                                                                           Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1170    STATEMENT OF WORK TO THE MASTER                       11083                    NSF HEALTH SCIENCES, LLC     ATTN: MAXINE K. FRITZ,
           CONSULTING AGREEMENT DATED                                                                                  EXECUTIVE VICE PRESIDENT
           MARCH 23, 2016                                                                                              2001 PENNSYLVANIA AVENUE NW,
                                                                                                                       SUITE 950
                                                                                                                       WASHINGTON, DC 20006

2. 1171    STATEMENT OF WORK (SOW) RE:                           11664                    NSF INTERNATIONAL            ATTN: MAXINE K. FRITZ
           MASTER CONSULTING AGREEMENT                                                                                 2001 PENNSYLVANIA AVENUE NW,
           DATED MARCH 23, 2016                                                                                        SUITE 950
                                                                                                                       WASHINGTON, DC 20006

2. 1172    MSA_2016.06.20                                        11084                    NXTTEAM, INC.                1200 JORIE BOULEVARD
                                                                                                                       SUITE 236
                                                                                                                       OAK BROOK, IL 60523

2. 1173    OPTEL SERVICE LEVEL                                   11086                    OPTEL GROUP INC              55 MADISON AVENUE #400
           AGREEMENT_1.26.18                                                                                           FINANCE DEPT.
                                                                                                                       MORRISTOWN, NJ 07960

2. 1174    AMENDMENT #1 TO PAY FOR                               11087                    OPTISOURCE LLC               ATTN: VP
           PERFORMANCE AGREEMENT DATED                                                                                 7500 FLYING CLOUD DRIVE, SUITE
           APRIL 1, 2014                                                                                               750
                                                                                                                       EDEN PRAIRIE, MN 55344

2. 1175    AMENDMENT #2 TO PAY FOR                               11088                    OPTISOURCE LLC               ATTN: VP
           PERFORMANCE AGREEMENT DATED                                                                                 7500 FLYING CLOUD DRIVE, SUITE
           APRIL 1, 2014                                                                                               750
                                                                                                                       EDEN PRAIRIE, MN 55344

2. 1176    PAY FOR PERFORMANCE AGREEMENT                         11089                    OPTISOURCE LLC               ATTN: RICK MEHAN, PRESIDENT
                                                                                                                       7500 FLYING CLOUD DRIVE, SUITE
                                                                                                                       750
                                                                                                                       EDEN PRAIRIE, MN 55344

2. 1177    OPTUMRX AWARD (#18114111)                             11090                    OPTUMRX                      ATTN: SVP, INDUSTRY RELATIONS
                                                                                                                       17900 VON KARMAN AVENUE
                                                                                                                       M/S CA016-0202
                                                                                                                       IRVINE, CA 92614



                                                               Page 138 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 268 of 321

Akorn, Inc.                                                                                                              Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1178    OPTUM 1ST AMENDMENT TO REBATE                            11091                    OPTUMRX, INC                 WELLS FARGO LOCKBOX E2001-
           AGMT_10.2.18                                                                                                   049
                                                                                                                          C/O DEPT 8765, 3440 FLAIR DRIVE
                                                                                                                          EL MONTE, CA 91731

2. 1179    FIRST AMENDMENT TO THE REBATE                            11092                    OPTUMRX, INC.                ATTN: SVP, INDUSTRY RELATIONS
           AGREEMENT DATED JANUARY 1, 2017                                                                                17900 VON KARMAN AVENUE
                                                                                                                          M/S CA016-0202
                                                                                                                          IRVINE, CA 92614

2. 1180    OPTUM RX 3RD AMENDMENT TO                                11093                    OPTUMRX, INC.                WELLS FARGO LOCKBOX E2001-
           MEDICARE PART D REBATE AGMT_1.6.17                                                                             049
                                                                                                                          C/O DEPT 8765, 3440 FLAIR DRIVE
                                                                                                                          EL MONTE, CA 91731

2. 1181    SECOND AMENDMENT TO THE REBATE                           11094                    OPTUMRX, INC.                ATTN: SVP, INDUSTRY RELATIONS
           AGREEMENT DATED JANUARY 1, 2017                                                                                2300 MAIN STREET
                                                                                                                          M/S CA134-0509
                                                                                                                          IRVINE, CA 92614

2. 1182    THIRD AMENDMENT TO THE MEDICARE                          11095                    OPTUMRX, INC.                ROBERT C. LAHMAN, SVP,
           PART D REBATE AGREEMENT DATED                                                                                  INDUSTRY RELATIONS
           SEPTEMBER 1, 2014                                                                                              2858 LOKER AVE EAST, SUITE 150
                                                                                                                          CARLSBAD, CA 92010

2. 1183    PALL SOW_2019                                            11097                    PALL CORPORATION             PO BOX 419501
                                                                                                                          BOSTON, MA 02241-9501

2. 1184    EXECUTED MSA AKORN - PBCRO AUG                           11098                    PALM BEACH CRO, LLC          2277 PALM BEACH LAKES BLVD
           2015                                                                                                           WEST PALM BEACH, FL 33409

2. 1185    MSA PARAGON_11.17.17                                     11099                    PARAGON TELECOM              26 ELKIN DRIVE
                                                                                                                          MIDDLE ISLAND, NY 11953

2. 1186    PARTICLE SCIENCES MSA_2019.03.18                         11101                    PARTICLE SCIENCES            3894 COURTNEY STREET SUITE
                                                                                                                          180
                                                                                                                          BETHLEHEM, PA 18107




                                                                  Page 139 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 269 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1187    PRODUCT PURCHASE AGREEMENT                              11102                    PARTNERS COOPERATIVE, INC.        ATTN: BILLY NIX, DIRECTOR,
                                                                                                                              CONTRACT MANAGEMENT
                                                                                                                              3625 CUMBERLAND BLVD SE,
                                                                                                                              SUITE #1425
                                                                                                                              ATLANTA, GA 30339

2. 1188    SERVICES AGREEMENT                                      11103                    PARX SOLUTIONS, INC.              ATTN: ROBERT BAIN, MANAGING
                                                                                                                              DIRECTOR
                                                                                                                              50 BURLINGTON MALL RD., SUITE
                                                                                                                              206
                                                                                                                              BURLINGTON, MA 01803

2. 1189    COMMERCIAL MANUFACTURING                                11105                    PATHEON PHARMACEUTICALS, INC      ATTN: DIRECTOR OF LEGAL
           SUPPLY AGREEMENT                                                                                                   SERVICES
                                                                                                                              2110 EAST GALBRAITH RD
                                                                                                                              CINCINNATI, OH 45237-1625

2. 1190    LETTER RE: PATHEON LOGISTICS 2019                       11666                    PATHEON, PART OF THERMO FISHER    ATTN: BRIAN RICE, ENTERPRISE
           PRICE ADJUSTMENT INCREASE                                                        SCIENTIFIC                        ACCOUNTS DIRECTOR
                                                                                                                              100 BERKELEY DRIVE, SUITE A
                                                                                                                              SWEDESBORO, NJ 08085

2. 1191    PATINA SOLUTIONS GROUP_MSA                              11106                    PATINA SOLUTIONS GROUP INC.       13890 BISHOPS DRIVE SUITE 320
           2016_2016.06.16                                                                                                    BROOKFIELD, WI 53005

2. 1192    CONSULTING AGREEMENT - KARPECKI                         11115                    PAUL KARPECKI AND VISIONARY       3933 REAL QUIET LN
                                                                                            CONSULTANTS INC.                  LEXINGTON, KY 40509

2. 1193    PAUL WERTH ASSOCIATES, INC                              11116                    PAUL WERTH ASSOCIATES, INC.       10 NORTH HIGH STREET
                                                                                                                              COLUMBUS, OH 43215

2. 1194    COMPLETE SERVICE PLAN                                   11118                    PEAK SCIENTIFIC INC               ATTN: STEPHANIE VENTRE,
           MAINTENANCE QUOTE                                                                                                  SERVICES SALES TERRITORY
                                                                                                                              MANAGER
                                                                                                                              19 STERLING ROAD, SUITE #1
                                                                                                                              BILLERICA, MA 01862




                                                                 Page 140 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20        Page 270 of 321

Akorn, Inc.                                                                                                                     Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1195    AGENCY AGREEMENT RE:                                     11667                    PEOPLE'S GAS, NORTH SHORE GAS       200 EAST RANDOLPH STREET
           AUTHORIZATION OF INTERSTATE GAS                                                                                       CHICAGO, IL 60601
           SUPPLY, INC. TO ACT AS AGENT.

2. 1196    PERKINELMER RELOCATION MASTER                            11119                    PERKINELMER HEALTH SCIENCES, INC    13633 COLLECTIONS CENTER DR
           SERVICES AGREEMENT_12.13.17                                                                                           CHICAGO, IL 60693-0136

2. 1197    STATEMENT OF WORK NO. 1 RE:                              11120                    PERNIX IRELAND PAIN DESIGNATED      ERIKA SENSKA, VP, ASSOCIATE
           PROJECT MANAGEMENT, SERVICE                                                       ACTIVITY COMPANY                    GENERAL COUNSEL
           PROVIDER MANAGEMENT, FINANCIAL                                                                                        3 BURLINGTON ROAD
           MANAGEMENT AND SPONSOR                                                                                                DUBLIN D04 RD68
           MANAGEMENT                                                                                                            IRAN, ISLAMIC REPUBLIC OF

2. 1198    20110809084912569                                        11121                    PERRIGO COMPANY                     515 EASTERN AVE
                                                                                                                                 ALLEGAN, MI 49010

2. 1199    STATEMENT OF WORK NO. 1 RE:                              11122                    PERRIGO COMPANY, PLC                515 EASTERN AVE
           PROJECT MANAGEMENT, SERVICE                                                                                           ALLEGAN, MI 49010
           PROVIDER MANAGEMENT, FINANCIAL
           MANAGEMENT AND SPONSOR
           MANAGEMENT

2. 1200    EXCLUSIVE LICENSE AGREEMENT                              11123                    PFIZER PRODUCTS, INC.               ATTN: BRYAN C. ZIELINSKI, VICE
                                                                                                                                 PRESIDENT
                                                                                                                                 235 EAST 42ND STREET
                                                                                                                                 NEW YORK, NY 10017-5755

2. 1201    STATEMENT OF WORK NO. 1 RE:                              11124                    PFIZER, INC.                        CHRISTOPHER WOHLBERG, MD,
           PROJECT MANAGEMENT, SERVICE                                                                                           PHD., VP, SSRM GROUP HEAD
           PROVIDER MANAGEMENT, FINANCIAL                                                                                        235 EAST 42ND STREET
           MANAGEMENT AND SPONSOR                                                                                                NEW YORK, NY 10017-5755
           MANAGEMENT

2. 1202    PQE - PROPOSAL-DATA INTEGRITY AND                        11125                    PHARMA QUALITY EUROPE S.R.L.        LOCALITA PRULLI 103C
           RISK ASSESSMENT - FULLY EXECUTED -                                                                                    REGGELLO, 50066
           8-1-16                                                                                                                ITALY




                                                                  Page 141 of 181 to Schedule G
                                     Case 20-11177-KBO           Doc 272        Filed 07/01/20      Page 271 of 321

Akorn, Inc.                                                                                                           Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 1203    PHARMACY SELECT PRODUCT                                11126                    PHARMACY SELECT             ATTN: KRISTEN N. REABE, SENIOR
           PROPOSAL (SPREADSHEET)                                                                                      VICE PRESIDENT
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916

2. 1204    AMENDMENT TO TERMS OF                                  11127                    PHARMACY SELECT, LLP        ATTN: KRISTEN N. REABE, VICE
           AGREEMENT DATED DECEMBER 12,                                                                                PRESIDENT, CONTRACTS
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916

2. 1205    AMENDMENT TO TERMS OF                                  11127                    PHARMACY SELECT, LLP        ATTN: KRISTEN N. REABE, VICE
           AGREEMENT DATED DECEMBER 12,                                                                                PRESIDENT, CONTRACTS
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916

2. 1206    ATTACHMENT C 2015 PHARMACY                             11128                    PHARMACY SELECT, LLP        1659 N. SPRING STREET, SUITE
           SELECT APPROVED WHOLESALERS                                                                                 107
                                                                                                                       BEAVER DAM, WI 53916

2. 1207    PHARMACY SELECT VOLUME REBATE                          11129                    PHARMACY SELECT, LLP        ATTN: KRISTEN N. REABE, SENIOR
           2018                                                                                                        VICE PRESIDENT
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916

2. 1208    PHARMACY SELECT VOLUME REBATE                          11130                    PHARMACY SELECT, LLP        ATTN: KRISTEN N. REABE, SENIOR
           2019                                                                                                        VICE PRESIDENT
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916

2. 1209    PRODUCT INFORMATION VERIFICATION                       11131                    PHARMACY SELECT, LLP        ATTN: KRISTEN N. REABE, VICE
           FORM                                                                                                        PRESIDENT, CONTRACTS
                                                                                                                       1659 N. SPRING STREET, SUITE
                                                                                                                       107
                                                                                                                       BEAVER DAM, WI 53916


                                                                Page 142 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 272 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1210    LETTER RE: SUSPENSION OF ANY                           11132                    PHARMAGEN IM                     ATTN: PATRICIA EARL, VP
           ASSOCIATED FAILURE TO SUPPLY                                                                                     INSTITUTIONAL MARKETING
           OBLIGATIONS                                                                                                      3063 FIAT AVE
                                                                                                                            SPRINGFIELD, IL 62703

2. 1211    PHARMAGEN INSTITUTIONAL SUPPLIER                       11133                    PHARMAGEN IM                     ATTN: PATRICIA EARL, VP
           PARTICIPATION AGREEMENT                                                                                          INSTITUTIONAL MARKETING
                                                                                                                            3063 FIAT AVE
                                                                                                                            SPRINGFIELD, IL 62703

2. 1212    CONSULTING AGREEMENT                                   11135                    PHARMALOGIC DEVELOPMENT, INC.    17 BRIDGEGATE DRIVE
           PHARMALOGIC_10.4.17                                                                                              SAN RAFAEL, CA 94903

2. 1213    PHARMASOL MASTER MANUFACTURING                         11136                    PHARMASOL CORPORATION            PO BOX 847882
           AND SUPPLY AGMT_8.9.18                                                                                           BOSTON, MA 02284-7882

2. 1214    API SUPPLY AGREEMENT                                   11137                    PHARMAZELL GMBH                  ATTN: RAINHARDT BIRTH
                                                                                                                            ROSENHEIMER STR. 43, 83064
                                                                                                                            RAUBLING,
                                                                                                                            GERMANY

2. 1215    PHARMERICA INDIRECT REBATE                             11138                    PHARMERICA CORP                  1901 CAMPUS PLACE
           AGREEMENT_2018.07.01                                                                                             LOUISVILLE, KY 40299

2. 1216    API SUPPLY AGREEMENT                                   11139                    PHARM-RX CHEMICAL CORP.          299 MARKET STREET SUITE 410
                                                                                                                            SADDLE BROOK, NJ 07663

2. 1217    PPD AGREEMENT_2019.06.27                               11144                    PPD DEVELOPMENT L.P.             26361 NETWORK PLACE
                                                                                                                            CHICAGO, IL 60673-1263

2. 1218    PPD PROPOSALS - SIGNED                                 11145                    PPD DEVELOPMENT, LP              26361 NETWORK PLACE
                                                                                                                            CHICAGO, IL 60673-1263

2. 1219    DESIGN AGREEMENT_5.25.18                               11146                    PRECIS ENGINEERING               20 S MAPLE STREET
                                                                                                                            SUITE 200
                                                                                                                            AMBLER, PA 19002




                                                                Page 143 of 181 to Schedule G
                                        Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 273 of 321

Akorn, Inc.                                                                                                                      Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 1220    PRECIS DESIGN AGREEMENT_2019.01.10                       11147                    PRECIS ENGINEERING, INC.             20 S MAPLE STREET
                                                                                                                                  SUITE 200
                                                                                                                                  AMBLER, PA 19002

2. 1221    VOLUME REBATE 2020                                       11673                    PREMIER BUYING GROUP                 ATTN: BRIAN BLOCK, VICE
                                                                                                                                  PRESIDENT

2. 1222    PREMIER DISTRIBUTUION AGMT                               11148                    PREMIER GROUP                        ATTN JANET BENIGO
           AMENDMENT NO1_2019.01.09                                                                                               300 CRAIG RD
                                                                                                                                  MANALAPAN, NJ 07726

2. 1223    PREMIER HEALTHCARE ALLIANCE                              11149                    PREMIER HEALTHCARE ALLIANCE L.P.     PO BOX 847650
           AMENDMENT NO. 50 TO GPA_10.31.17                                                                                       LOS ANGELES, CA 90084-7650

2. 1224    PREMIER PARTNERS EXHIBIT K                               11150                    PREMIER HEALTHCARE ALLIANCE, L.P     PO BOX 847650
           AMENDMENT_2.15.17                                                                                                      LOS ANGELES, CA 90084-7650

2. 1225    AMENDMENT NUMBER 18 TO GROUP                             11151                    PREMIER HEALTHCARE ALLIANCE, L.P.    ATTN: WAYNE RUSSELL AND
           PURCHASING AGREEMENT DATED                                                                                             BRYANT MANGUM
           MARCH 1, 2013                                                                                                          PO BOX 847650
                                                                                                                                  LOS ANGELES, CA 90084-7650

2. 1226    AMENDMENT NUMBER 73 TO GROUP                             11152                    PREMIER HEALTHCARE ALLIANCE, L.P.    ATTN: DAVID A. HARGRAVES AND
           PURCHASING AGREEMENT DATED JULY                                                                                        WAYNE RUSSELL
           1, 2015                                                                                                                PO BOX 847650
                                                                                                                                  LOS ANGELES, CA 90084-7650

2. 1227    AMENDMENT NUMBER 75 TO GROUP                             11153                    PREMIER HEALTHCARE ALLIANCE, L.P.    ATTN: PAULA GURZ AND WAYNE
           PURCHASING AGREEMENT DATED JULY                                                                                        RUSSELL
           1, 2015                                                                                                                PO BOX 847650
                                                                                                                                  LOS ANGELES, CA 90084-7650

2. 1228    AMENDMENT TO GROUP PURCHASING                            11154                    PREMIER HEALTHCARE ALLIANCE, L.P.    ATTN: BRYANT MANGUM, CHIEF
           AGREEMENT #PPPH18AKR01 DATED                                                                                           PHARMACY OFFICER
           JULY 1, 2015 AND GROUP PURCHASING                                                                                      PO BOX 847650
           AGREEMENT #PPPL18AKR01 DATED                                                                                           LOS ANGELES, CA 90084-7650
           MARCH 1, 2013 RE: GENERIC
           PHARMACEUTICALS


                                                                  Page 144 of 181 to Schedule G
                                      Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 274 of 321

Akorn, Inc.                                                                                                                     Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 1229    PREMIER HEALTHCARE ALLIANCE                             11155                    PREMIER HEALTHCARE ALLIANCE, L.P.    PO BOX 847650
           AMENDMENT NO 78_2018.11.30                                                                                            LOS ANGELES, CA 90084-7650

2. 1230    GROUP PURCHASING AGREEMENT -                            11156                    PREMIER LEGAL DEPARTMENT             ATTN: VP, LEGAL SERVICES
           PHARMACEUTICALS                                                                                                       13034 BALLANTYNE CORPORATE
                                                                                                                                 PLACE
                                                                                                                                 CHARLOTTE, NC 28277

2. 1231    AMENDMENT 18 TO GROUP                                   11157                    PREMIER PURCHASING PARTNERS, L.P. ATTN: VICE PRESIDENT,
           PURCHASING AGREEMENT DATED                                                                                         PHARMACY SERVICES AND
           MARCH 1, 2013 RE: PHARMACY ACCESS                                                                                  PATRICK SUDOL
           PROGRAM                                                                                                            13034 BALLANTYNE CORPORATE
                                                                                                                              PLACE
                                                                                                                              CHARLOTTE, NC 28277

2. 1232    AMENDMENT NUMBER 18 TO GROUP                            11158                    PREMIER PURCHASING PARTNERS, L.P. ATTN: VICE PRESIDENT,
           PURCHASING AGREEMENT DATED                                                                                         PRESIDENT SERVICES AND
           MARCH 1, 2013 RE: PHARMACY ACCESS                                                                                  PATRICK SUDOL, CONTRACT
           PROGRAM                                                                                                            DIRECTOR
                                                                                                                              13034 BALLANTYNE CORPORATE
                                                                                                                              PLACE
                                                                                                                              CHARLOTTE, NC 28277

2. 1233    AMENDMENT NUMBER 19 TO GROUP                            11159                    PREMIER PURCHASING PARTNERS, L.P. ATTN: VICE PRESIDENT,
           PURCHASING AGREEMENT DATED                                                                                         PHARMACY SERVICES AND
           MARCH 1, 2013 RE: PHARMACY ACCESS                                                                                  PATRICK SUDOL
           PROGRAM                                                                                                            13034 BALLANTYNE CORPORATE
                                                                                                                              PLACE
                                                                                                                              CHARLOTTE, NC 28277

2. 1234    LETTER RE: ADDENDUM #5 TO                               11160                    PREMIER, INC.                        ATTN: BRYANT MAGNUM, VICE
           CONTRACT PPPL18AKR01 AND                                                                                              PRESIDENT, PHARMACY SERVICES
           ADDENDUM #53 TO PPPH15AKR01                                                                                           13034 BALLANTYNE CORPORATE
                                                                                                                                 PLACE
                                                                                                                                 CHARLOTTE, NC 28277

2. 1235    LETTER OF ASSIGNMENT RE:                                11161                    PRESCIENT HOLDINGS GROUP             ATTN: CHRISTINE NGUYEN,
           MEDICARE PART D REIMBURSEMENT                                                                                         PRESIDENT
           AGREEMENT                                                                                                             26 GARDEN AVE
                                                                                                                                 BELLEVILLE, NJ 07109-1728

                                                                 Page 145 of 181 to Schedule G
                                        Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 275 of 321

Akorn, Inc.                                                                                                                     Case Number:        Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 1236    PRODUCT PURCHASE AGREEMENT RE:                          11162                    PRESCRIPTION HEALTH RESOURCES        7339 AIRPORT FREEWAY
           PHARMACEUTICALS                                                                                                       RICHLAND HILLS, TX 76118

2. 1237    PRICE SPIDER ORDER FORM & SAAS                          11163                    PRICESPIDER                          20 PACIFICA
           AGREEMENT_2019.11.01                                                                                                  SUITE 1000
                                                                                                                                 IRVINE, CA 92618

2. 1238    PRICEWATERHOUSECOOPERS                                  11164                    PRICEWATERHOUSECOOPERS               PO BOX 75647
           ENGAGEMENT LTR_3.12.18                                                                                                CHICAGO, IL 60675-5647

2. 1239    EL_102819_2019.11.01                                    11165                    PRICEWATERHOUSECOOPERS               PO BOX 75647
                                                                                            ADVISORY SERVICES                    CHICAGO, IL 60675-5647

2. 1240    ENGAGEMENT LETTER                                       11674                    PRICEWATERHOUSECOOPERS               488 ALMADEN BOULEVARD SUITE
                                                                                            ADVISORY SERVICES LLC                1800
                                                                                                                                 SAN JOSE, CA 95110

2. 1241    EL_021519_2019.04.16                                    11166                    PRICEWATRERHOUSECOOPERS              PO BOX 75647
                                                                                                                                 CHICAGO, IL 60675-5647

2. 1242    PRIMAPHARM CONTRACT                                     11167                    PRIMAPHARM, INC.                     3443 TRIPP COURT
                                                                                                                                 SAN DIEGO, CA 92121

2. 1243    PRIORITY AIR EXPRESS AMENDMENT                          11168                    PRIORITY AIR EXPRESS                 PO BOX 100973
           NO 5 TO SOW (DTP ZIOPTAN)_1.15.18                                                                                     ATLANTA, GA 30384-0973

2. 1244    LETTER RE: AKORN 2019 RATE                              11169                    PRIORITY AIR EXPRESS, LLC            ATTN: BRIAN RICE, ENTERPRISE
           SCHEDULE                                                                         ("PATHEON LOGISTICS")                ACCOUNTS DIRECTOR
                                                                                                                                 100 BERKELEY DRIVE, SUITE A
                                                                                                                                 SWEDESBORO, NJ 08085

2. 1245    AMENDMENT TWO TO                                        11676                    PRIORITY AIR EXPRESS, LLC DBA        100 BERKELEY DRIVE, SUITE A
           PHARMACEUTICAL LOGISTICS MASTER                                                  SOLUTIONS INTERNATIONAL              SWEDESBORO, NJ 08085
           SERVICES AGREEMENT DATED JULY 7,
           2014

2. 1246    AKORN_PSI_AMENDMENT NO 2 TO                             11170                    PRIORITY AIR EXPRESS, LLC, D/B/A/    PO BOX 100973
           SOW (DTP ZIOPTAN)_16JUL2015                                                      PRIORITY SOLUTIONS INTERNATIONAL     ATLANTA, GA 30384-0973

                                                                 Page 146 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20         Page 276 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1247    PRIORITY AIR EXPRESS AMENDMENT                         11171                    PRIORITY AIR EXPRESS, LLC, DBA      PO BOX 100973
           NO. 1_11.20.17                                                                  PRIORITY SOLUTIONS INTERNATIONAL    ATLANTA, GA 30384-0973

2. 1248    LETTER ACKNOWLEDGEMENT RE:                             11172                    PRIORITY HEALTHCARE DISTRIBUTION, ATTN: MARY ROOD
           CONTRACT AUTO-RENEWAL                                                           INC D/B/A CURASCRIPT SD SPECIALTY 255 TECHNOLOGY PARK
           NOTIFICATION                                                                    DISTRIBUTION                      LAKE MARY, FL 32746

2. 1249    PRODUCT PURCHASE AGREEMENT                             11173                    PRIORITY HEALTHCARE DISTRIBUTION, ATTN: GAYLE JOHNSTON,
           DATED MAY 1, 2009                                                               INC D/B/A CURASCRIPT SD SPECIALTY PRESIDENT
                                                                                           DISTRIBUTION                      255 TECHNOLOGY PARK
                                                                                                                             LAKE MARY, FL 32746

2. 1250    COMMERCIAL REBATE AGREEMENT                            11174                    PROCARE PHARMACY BENEFIT            ATTN: STEVEN M. TREFF,
                                                                                           MANAGER, INC.                       PRESIDENT/COO
                                                                                                                               1267 PROFESSIONAL PARKWAY
                                                                                                                               GAINESVILLE, GA 30507

2. 1251    PROPHARM DISTRIBUTION AGREEMENT                        11175                    PROPHARM LTD                        PO BOX 4046
           2014_7.12.17                                                                                                        ZICHRON YAACOV, 3092940
                                                                                                                               ISRAEL

2. 1252    PROSTAFF AGREEMENT_7.19.18                             11176                    PROSTAFF SOLUTIONS                  PO BOX 13188
                                                                                                                               MILWAUKEE, WI 53213-0188

2. 1253    AKO001 - MSA                                           11178                    PROTIVITI INC.                      12269 COLLECTIONS CENTER
                                                                                                                               DRIVE
                                                                                                                               CHICAGO, IL 60693

2. 1254    PROTIVITI MSA                                          11179                    PROTIVITI, INC.                     12269 COLLECTIONS CENTER
                                                                                                                               DRIVE
                                                                                                                               CHICAGO, IL 60693

2. 1255    PPI AMENDMENT #1_5.16.18                               11180                    PROVIDER PPI, LLC                   ATTN BARBARA LUST
                                                                                                                               4 ALLEGHENY CENTER 9TH
                                                                                                                               FLOOR, EAST COMMONS
                                                                                                                               PROFESSIONAL BUILDING
                                                                                                                               PITTSBURGH, PA 15212




                                                                Page 147 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 277 of 321

Akorn, Inc.                                                                                                              Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                             Address



Service and Supply Agreements

2. 1256    PRUDEN ENTERPRISES (PEI) 09.19.14                       11181                    PRUDEN ENTERPRISES, INC.      51 ISLAN COURT
                                                                                                                          WILLOW SPRING, NC 27592

2. 1257    AMENDMENT TO AGREEMENT DATED                            11182                    PUBLIX SUPER MARKETS, INC.    ATTN: FRED OTTOLINO, VP
           MAY 4, 2010                                                                                                    PHARMACY OPERATIONS
                                                                                                                          P.O. BOX 407
                                                                                                                          LAKELAND, FL 33802

2. 1258    PHARMACEUTICAL PURCHASING                               11183                    PUBLIX SUPER MARKETS, INC.    ATTN: MANAGER OF
           AGREEMENT                                                                                                      PROCUREMENT
                                                                                                                          P.O. BOX 407
                                                                                                                          LAKELAND, FL 33802

2. 1259    SECOND AMENDMENT TO                                     11184                    PUBLIX SUPER MARKETS, INC.    ATTN: DAIN RUSK, VICE
           PHARMACEUTICAL PURCHASING                                                                                      PRESIDENT, PHARMACY
           AGREEMENT DATED MAY 5, 2010                                                                                    P.O. BOX 407
                                                                                                                          LAKELAND, FL 33802

2. 1260    SUPPLIER POLICIES AND GUIDELINES                        11185                    PUBLIX SUPER MARKETS, INC.    PAYMENTS AUDIT DEPARTMENT
                                                                                                                          PO BOX 302024
                                                                                                                          LAKELAND, FL 3308-2024

2. 1261    PHARMACEUTICAL WASTE EVALUATION                         11187                    QUALANEX, LLC                 5605 CENTERPOINT DRIVE, SUITE
           AND DISPOSAL AGREEMENT                                                                                         A
                                                                                                                          GURNEE, IL 60031

2. 1262    QUALANEX 08.11.2009                                     11188                    QUALANEX, LLC                 1410 HARRIS ROAD
                                                                                                                          LIBERTYVILE, IL 60048

2. 1263    REVERSE DISTRIBUTION AND                                11189                    QUALANEX, LLC                 ATTN: GERARD SARTORI
           SERVICES AGREEMENT                                                                                             1410 HARRIS ROAD
                                                                                                                          LIBERTYVILLE, IL 60048

2. 1264    QUALIGENCE CONSULTING                                   11190                    QUALIGENCE, INC.              35200 SCHOOLCRAFT ROAD
           AGREEMENT_2019.10.31                                                                                           LIVONIA, MI 48150

2. 1265    ALL SERVICES CONSULTING                                 11677                    QUALIGENCE, INC.A MICHIGAN    ATTN: STEPHEN LOWISZ
           AGREEMENT                                                                        CORPORATION                   35200 SCHOOLCRAFT RD.
                                                                                                                          LIVONIA, MI 48150

                                                                 Page 148 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 278 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1266    MASTER CONSULTING SERVICES                             11191                    QUANTIC GROUP, LTD                 ATTN: OWEN RICHARDS, VICE
           AGREEMENT                                                                                                          PRESIDENT
                                                                                                                              5N REGENT STREET, SUITE 502
                                                                                                                              LIVINGSTON, NJ 07039

2. 1267    QUANTIC SOW NO 1_209.09.26                             11192                    QUANTIC GROUP, LTD.                5N REGENT STREET SUITE 502
                                                                                                                              LIVINGSTON, NJ 07039

2. 1268    STATEMENT OF WORK EFFECTIVE AS                         11193                    QUINTILES IMS INCORPORATED         ATTN: HEATHER PRESTON,
           OF SEPTEMBER 14, 2017                                                                                              PRINCIPAL
                                                                                                                              ONE IMS DRIVE
                                                                                                                              PLYMOUTH MEETING, PA 19462

2. 1269    ROOF SERVICES MSA_4.14.17                              11195                    RALPH W. PLOTKEINC. D/B/A ROOF     DBA ROOF SERVICES
                                                                                           SERVICES                           48 W JEFRYN BLVD
                                                                                                                              DEER PARK, NY 11729

2. 1270    CONSULTING AGREEMENT                                   11198                    RAWLINS EC CONSULTING              ATTN: MICHAEL C. RAWLINS
                                                                                                                              P.O. BOX 831153
                                                                                                                              RICHARDSON, TX 75083-1153

2. 1271    CONSULTING AGREEMENT FULLY                             11199                    RCM TECHNOLOGIES, INC.             PO BOX 536342
           EXECUTED                                                                                                           PITTSBURGH, PA 15253-5905

2. 1272    CVS HEALTH INDIRECT CONTRACT                           11200                    RED OAK SOURCING | CVS HEALTH      17070 RED OAK DR STE 103
           EXTENSION_2018.12.27                                                                                               HOUSTON, TX 77090-2615

2. 1273    GENERIC PHARMACEUTICALS                                11201                    RED OAK SOURCING, LLC              17070 RED OAK DR STE 103
           BUSINESS STANDARDS                                                                                                 HOUSTON, TX 77090-2615

2. 1274    CARDINAL HEALTH SUPPLIER                               11202                    RED OAK SOURCING, LLC, AS AGENT    ATTN: ROBERT SPINA
           AGREEMENT                                                                       FOR CARDINAL HEALTH                2 HAMPSHIRE STREET, SUITE 200
                                                                                                                              FOXBOROUGH, MA 02035

2. 1275    CONSULTING SERVICES AGR. 5.27.15                       11203                    REGULATORY COMPLIANCE              10411 CORPORATE DRIVE SUITE
                                                                                           ASSOCIATES INC.                    102
                                                                                                                              PLEASANT PRARIE, WI 53158



                                                                Page 149 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20         Page 279 of 321

Akorn, Inc.                                                                                                                    Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                    Address



Service and Supply Agreements

2. 1276    MICROBIOLOGY ISOLATOR VALIDATION                       11679                    REGULATORY COMPLIANCE                ATTN: KAREN ALTEMOOS-
           RCA PROPOSAL #11011 RE:                                                         ASSOCIATES INC.                      KASTNER, DIRECTOR,
           CONSULTING SERVICES AGREEMENT                                                                                        PHARMACEUTICAL PROGRAM
           DATED MAY 27, 2015                                                                                                   MGMT
                                                                                                                                10411 CORPORATE DRIVE, SUITE
                                                                                                                                102
                                                                                                                                PLEASANT PRAIRIE, WI 53158

2. 1277    REMEDI PHARMACEUTICAL                                  11205                    REMEDI SENIORCARE HOLDING            9006 YELLOW BRICK ROAD
           MANUFACTURER PURCHASE                                                           CORPORATION                          SUITE F-N
           AGREEMENT_6.2.17                                                                                                     BALTIMORE, MD 21237

2. 1278    RDX MANAGED SERVICES AGREEMENT                         11206                    REMOTE DBA EXPERTS, LLC D/B/A RDX    2000 WESTINGHOURS DRIVE
           AND SOP 005 - OCT 2016                                                                                               SUITE 302
                                                                                                                                CRANBERRY TWP, PA 16066

2. 1279    AGREEMENT RE: GENERIC                                  11207                    RESOURCE OPTIMIZATION &              ATTN: VICE PRESIDENT,
           PHARMACEUTICALS                                                                 INNOVATION, LLC                      INTEGRATED SOURCING
                                                                                                                                SOLUTIONS
                                                                                                                                645 MARYVILLE CENTRE DRIVE,
                                                                                                                                SUITE 200
                                                                                                                                ST. LOUIS, MO 63141

2. 1280    FIFTEENTH AMENDMENT TO                                 11208                    RESOURCE OPTIMIZATION &              ATTN: JESSICA WRAY, EXECUTIVE
           AGREEMENT DATED JUNE 16, 2014                                                   INNOVATION, LLC                      DIRECTOR
                                                                                                                                645 MARYVILLE CENTRE DRIVE,
                                                                                                                                SUITE 200
                                                                                                                                ST. LOUIS, MO 63141

2. 1281    CLOUD SERVICES AND SUPPORT                             11209                    REVITAS, INC.                        ATTN: CFO/SVP
           AGREEMENT RE: SOFTWARE AND                                                                                           1735 MARKET STREET, 37TH
           LICENSING                                                                                                            FLOOR
                                                                                                                                PHILADELPHIA, PA 19103

2. 1282    RHO PLACEMENT                                          11210                    RHO, INC.                            507 OMNI DRIVE
           AGREEMENT_2019.08.05                                                                                                 HILLSBOROUGH, NJ 08844

2. 1283    CONSULTING AGREEMENT ROBERT D                          11219                    ROBERT D. RECHTNER, MD               7085 CORONATION CIRCLE
           FECHTNER_8.23.17                                                                                                     FAYETTEVILLE, NY 13066


                                                                Page 150 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 280 of 321

Akorn, Inc.                                                                                                                 Case Number:       Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1284    ROBERT DEVLIN CONSULTING                                11220                    ROBERT E. DEVLIN                   26163 CAMDEN WOODS DR
           AGREEMENT_2019.07.01                                                                                                FORT MILLS, SC 29707

2. 1285    CONSULTING AGREEMENT                                    11222                    ROGER C. SCHMITT                   152 LAMBERTVILLE
                                                                                                                               HEADQUARTERS ROAD
                                                                                                                               STOCKTON, NJ 08559

2. 1286    RUDOLPH RESEARCH ANALYTICAL                             11224                    RUDOLPH RESEARCH ANALYTICAL        55 NEWBURGH ROAD
           QUOTE_2019.08.19                                                                                                    HACKOTTSTOWN, NJ 07840

2. 1287    MSA_2012.03.23                                          11225                    RUNZHEIMER INTERNATIONAL           26858 NETWORK PLACE
                                                                                                                               CHICAGO, IL 60673-1268

2. 1288    ASSIGNMENT OF CONTRACT_2019.02.08                       11226                    RUNZHEIMER INTERNATIONAL | MOTUS   26858 NETWORK PLACE
                                                                                            LLC                                CHICAGO, IL 60673-1268

2. 1289    GROUP PURCHASING AGREEMENT                              11227                    RX SOURCING STRATEGIES, LLC        ATTN: ALLEN DUNEHEW, CEO
                                                                                                                               16305 SWINGLEY RIDGE ROAD,
                                                                                                                               SUITE 340
                                                                                                                               CHESTERFIELD, MO 63017

2. 1290    NOT A CONTRACT - INTENT TO BID                          11680                    RXADVANCE                          2 PARK CENTRAL DRIVE
           FORM RE: 2021 MEDICARE                                                                                              SOUTHBOROUGH, MA 01771
           MANUFACTURER REBATE CONTRACTS

2. 1291    COMMERCIAL REBATE AGREEMENT RE:                         11681                    RXADVANCE CORPORATION              ATTN: TRADE RELATIONS DEPT.
           DRUG BENEFIT MANAGEMENT                                                                                             2 PARK CENTRAL DRIVE
           SERVICES                                                                                                            SOUTHBOROUGH, MA 01772

2. 1292    FIFTH AMENDMENT TO STATEMENT OF                         11228                    RXC ACQUISITION COMPANY D/B/A      ATTN: ROB BROWN, VICE
           WORK #1 DATED FEBRUARY 4, 2014                                                   RXCROSSROADS                       PRESIDENT
                                                                                                                               1901 EAST POINT PARKWAY
                                                                                                                               LOUISVILLE, KY 40223

2. 1293    FIRST AMENDMENT TO MASTER                               11229                    RXC ACQUISITION COMPANY D/B/A      ATTN: GREGORY WHITE, VICE
           SERVICES AGREEMENT DATED                                                         RXCROSSROADS                       PRESIDENT
           FEBRUARY 4, 2014                                                                                                    1901 EAST POINT PARKWAY
                                                                                                                               LOUISVILLE, KY 40223


                                                                 Page 151 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 281 of 321

Akorn, Inc.                                                                                                                 Case Number:   Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1294    FIRST AMENDMENT TO STATEMENT OF                         11230                    RXC ACQUISITION COMPANY D/B/A    ATTN: GREGORY WHITE, VICE
           WORK #1                                                                          RXCROSSROADS                     PRESIDENT
                                                                                                                             10350 ORMSBY PARK PLACE,
                                                                                                                             SUITE 500
                                                                                                                             LOUISVILLE, KY 40223

2. 1295    FOURTH AMENDMENT TO STATEMENT                           11231                    RXC ACQUISITION COMPANY D/B/A    ATTN: ROB BROWN, VICE
           OF WORK #1 DATED FEBRUARY 4, 2014                                                RXCROSSROADS                     PRESIDENT
                                                                                                                             1901 EAST POINT PARKWAY
                                                                                                                             LOUISVILLE, KY 40223

2. 1296    MASTER SERVICES AGREEMENT                               11232                    RXC ACQUISITION COMPANY D/B/A    ATTN: GENERAL MANAGER
                                                                                            RXCROSSROADS                     10350 ORMSBY PARK PLACE,
                                                                                                                             SUITE 500
                                                                                                                             LOUISVILLE, KY 40223

2. 1297    SECOND AMENDMENT TO STATEMENT                           11233                    RXC ACQUISITION COMPANY D/B/A    ATTN: GREGORY WHITE, VICE
           OF WORK #1 DATED FEBRUARY 4, 2014                                                RXCROSSROADS                     PRESIDENT
                                                                                                                             1901 EAST POINT PARKWAY
                                                                                                                             LOUISVILLE, KY 40223

2. 1298    STATEMENT OF WORK #1 RE: PATIENT                        11234                    RXC ACQUISITION COMPANY D/B/A    ATTN: SVP, OMNICARE
           ASSISTANCE PROGRAM                                                               RXCROSSROADS                     10350 ORMSBY PARK PLACE,
                                                                                                                             SUITE 500
                                                                                                                             LOUISVILLE, KY 40223

2. 1299    THIRD AMENDMENT TO STATEMENT OF                         11235                    RXC ACQUISITION COMPANY D/B/A    ATTN: ROB BROWN, VICE
           WORK #1 DATED FEBRUARY 4, 2014                                                   RXCROSSROADS                     PRESIDENT
                                                                                                                             1901 EAST POINT PARKWAY
                                                                                                                             LOUISVILLE, KY 40223

2. 1300    RXCROSSROADS NOTIFICATION OF                            11236                    RXCROSSROADS                     13796 COLLECTIONS CENTER
           FACILITY RELOCATION_3.17.17                                                                                       DRIVE
                                                                                                                             CHICAGO, IL 60693

2. 1301    AGREEMENT - SAFEBRIDGE                                  11238                    SAFEBRIDGE CONSULTANTS, INC.     1924 OLD MIDDLEFIELD WAY
                                                                                                                             MOUNTAIN VIEW, CA 94043




                                                                 Page 152 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20         Page 282 of 321

Akorn, Inc.                                                                                                                  Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1302    EXHIBIT A - STANDARD PROPOSAL                           11239                    SAFETY CALL INTERNATIONAL, LLC    3600 AMERICAN BOULEVARD W,
           WITH OPTIONAL SERVICES                                                                                             SUITE 725
                                                                                                                              BLOOMINGTON, MN 55431

2. 1303    SALO RECRUITING 2016                                    11242                    SALO                              NW 6087 PO BOX 1450
                                                                                                                              MINNEAPOLIS, MN 55485-6087

2. 1304    SANNOVA FED PILOT_6.5.17                                11245                    SANNOVA ANALYTICAL                155 PIERCE STREET
                                                                                                                              SOMERSET, NJ 08873

2. 1305    SANNOVA FASTED PILOT_6.5.17                             11246                    SANNOVA ANALYTICAL INC            155 PIERCE STREET
                                                                                                                              SOMERSET, NJ 08873

2. 1306    MSA SANNOVA ANALYTICAL_6.22.17                          11247                    SANNOVA ANALYTICAL, INC           155 PIERCE STREET
                                                                                                                              SOMERSET, NJ 08873

2. 1307    STATEMENT OF WORK NO. 1A TO THE                         11248                    SANTEN OY                         ATTN: KALLE PUMA, DIRECTOR
           PRODUCT PURCHASE AGREEMENT                                                                                         EMEA REGION REGULATORY
           DATED MAY 31, 2010                                                                                                 AFFAIRS
                                                                                                                              NIITTYHAANKATU 20
                                                                                                                              TAMPERE 33720
                                                                                                                              FINLAND

2. 1308    STATEMENT OF WORK NO. 1A TO THE                         11682                    SANTEN OY                         ATTN KALLE PUMA, DIRECTOR
           PRODUCT PURCHASE AGREEMENT                                                                                         EMEA REGION REGULATORY
           DATED MAY 31, 2010 RE:                                                                                             AFFAIRS
           SERIALIZATION (PROJECT NO.                                                                                         NIITTYHAANKATU 20
           SANTEN092419)                                                                                                      TAMPERE 33720
                                                                                                                              FINLAND

2. 1309    STATEMENT OF WORK NO. 1B TO THE                         11249                    SANTEN OY                         ATTN: KALLE PUMA, DIRECTOR
           PRODUCT PURCHASE AGREEMENT                                                                                         EMEA REGION REGULATORY
           DATED MAY 31, 2010                                                                                                 AFFAIRS
                                                                                                                              NIITTYHAANKATU 20
                                                                                                                              TAMPERE 33720
                                                                                                                              FINLAND




                                                                 Page 153 of 181 to Schedule G
                                        Case 20-11177-KBO            Doc 272        Filed 07/01/20         Page 283 of 321

Akorn, Inc.                                                                                                                      Case Number:       Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                   Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1310    STATEMENT OF WORK NO. 1B TO THE                            11683                    SANTEN OY                          ATTN KALLE PUMA, DIRECTOR
           PRODUCT PURCHASE AGREEMENT                                                                                             EMEA REGION REGULATORY
           DATED MAY 31, 2010 RE: SERIALIZATION                                                                                   AFFAIRS
           (PROJECT NO. SANTEN092419)                                                                                             NIITTYHAANKATU 20
                                                                                                                                  TAMPERE 33720
                                                                                                                                  FINLAND

2. 1311    STATEMENT OF WORK NO. 2 TO THE                             11250                    SANTEN OY                          ATTN: VP, MANUFACTURING
           PRODUCT PURCHASE AGREEMENT                                                                                             NIITTYHAANKATU 20
           DATED MAY 31, 2010                                                                                                     TAMPERE 33720
                                                                                                                                  FINLAND

2. 1312    ASSET SALE AND PURCHASE                                    11254                    SANTEN PHARMACEUTICAL CO., LTD.    ATTN: HEAD OF GLOBAL
           AGREEMENT                                                                                                              BUSINESS DEVELOPMENT
                                                                                                                                  4-20, OFUKA-CHO, KITA-KU
                                                                                                                                  OSAKA 530-8552

2. 1313    SUPPLY AGREEMENT                                           11258                    SANTEN PHARMACEUTICAL CO., LTD.    ATTN: HEAD OF PRODUCT
                                                                                                                                  SUPPLY DIVISION
                                                                                                                                  4-20, OFUKA-CHO, KITA-KU
                                                                                                                                  OSAKA 530-8552

2. 1314    TRANSITION SERVICES AGREEMENT TO                           11260                    SANTEN PHARMACEUTICAL CO., LTD.    ATTN: HEAD OF GLOBAL
           THE ASSET SALE AND PURCHASE                                                                                            BUSINESS DEVELOPMENT
           AGREEMENT DATED DECEMBER 18,                                                                                           4-20, OFUKA-CHO, KITA-KU
                                                                                                                                  OSAKA 530-8552

2. 1315    MERCK-SANTEN AGREEMENT FINALW-                             11261                    SANTEN PHARMACEUTICALS CO., LTD    4-20 OFUKACHO
           ATTACHMENTS                                                                                                            KITA-KU
                                                                                                                                  OSAKA, 530-8552
                                                                                                                                  JAPAN

2. 1316    COMMUNICATIONS CONSULTANT AGR.                             11263                    SARD VERBINNEN &CO. LLC            630 THIRD AVENUE 9TH FLOOR
           04.20.15                                                                                                               NEW YORK, NY 10017

2. 1317    SARTORIUS QUOTATION_2019.01.08                             11264                    SARTORIUS STEDIM NORTH AMERICA     565 JOHNSON AVENUE
                                                                                                                                  BOHEMIA, NY 11716




                                                                    Page 154 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20          Page 284 of 321

Akorn, Inc.                                                                                                                     Case Number:       Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1318    SCHWARZ PHARMA CONTRACT                                  11265                    SCHWARZ PHARMA, INC.                1101 C AVENUE WEST
                                                                                                                                 SEYMOUR, IN 47274

2. 1319    SCISAFE STABILITY STORAGE                                11266                    SCISAFE INC.                        7 CORPORATE DRIVE UNIT D
           PROPOSAL_2.3.17                                                                                                       CRANBURY, NJ 08512

2. 1320    SECURITAS SECURITY SERVICES USA,                         11267                    SECURITAS SECURITY SERVICES USA,    12672 COLLECTIONS CENTER DR
           INC                                                                               INC.                                CHICAGO, IL 60693

2. 1321    SERAIL EQUIPMENT SUPPLY 2016                             11272                    SERAIL SAS                          1, RUE J. P. TIMBAUD -- B. P. 77
                                                                                                                                 95101 ARGENTEUIL CEDEX,
                                                                                                                                 FRANCE
                                                                                                                                  ,
                                                                                                                                 FRANCE

2. 1322    SERVICE MASTER CLEANING SERVICES                         11273                    SERVICEMASTER CLEAN                 338 GRADY DRIVE
           AGREEMENT_12.14.16                                                                                                    WOODBRIDGE, NJ 07095

2. 1323    SGS EXHIBIT A_2019.08.09                                 11274                    SGS NORTH AMERICA INC               CITIBANK
                                                                                                                                 PO BOX 2502
                                                                                                                                 CAROL STREAM, IL 60132-2502

2. 1324    SGS NORTH AMERICA MLTSA_2019.08.21                       11275                    SGS NORTH AMERICA INC.              CITIBANK
                                                                                                                                 PO BOX 2502
                                                                                                                                 CAROL STREAM, IL 60132-2502

2. 1325    SHARP QUOTE_4.20.18                                      11276                    SHARP CLINICAL SERVICES             2400 BAGLYOS CIRCLE
                                                                                                                                 BETHELEHEM, PA 18020

2. 1326    API SUPPLY AGREEMENT                                     11277                    SHASUN PHARMA SOLUTION LTD.         28 SARDAR PATEL RD 3RD & 4TH
                                                                                                                                 FLOOR
                                                                                                                                 BATRA CENTRE, GUINDY CHENNAI
                                                                                                                                 TAMIL NADU, 600032
                                                                                                                                 INDIA

2. 1327    API SUPPLY AGREEMENT                                     11277                    SIEGFRIED (USA) INC.                33 INDUSTRIAL PARK ROAD
                                                                                                                                 PENNSVILLE, NJ 08070



                                                                  Page 155 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20          Page 285 of 321

Akorn, Inc.                                                                                                                   Case Number:       Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1328    API SUPPLY AGREEMENT                                    11277                    SIEGFRIED USA, LLC                 33 INDUSTRIAL PARK ROAD
                                                                                                                               PENNSVILLE, NJ 08070

2. 1329    API SUPPLY AGREEMENT                                    11277                    SIEGFRIED USA, LLC                 33 INDUSTRIAL PARK ROAD
                                                                                                                               PENNSVILLE, NJ 08070

2. 1330    SIEMENS SERVICE                                         11278                    SIEMENS                            BUILDING TECHNOLOGIES
           AGREEMENT_2019.09.23                                                                                                PO BOX 2134
                                                                                                                               CAROL STREAM, IL 60132-2134

2. 1331    EXCLUSIVE API SUPPLY AGREEMENT                          11280                    SIGMA ALDRICH INC                  LEGAL DEPT ;TOM GELINEAU;
                                                                                                                               GILLES COTTIER
                                                                                                                               3050 SPRUCE ST.
                                                                                                                               ST. LOUIS, MO 63103

2. 1332    API SUPPLY AGREEMENT                                    11281                    SIGMA-ALDRICH FINE CHEMICALS       9841 WASHINGTONIAN BLVD
                                                                                                                               SUITE 500
                                                                                                                               GAITHERSBURG, MD 20878

2. 1333    API SUPPLY AGREEMENT                                    11284                    SIGMA-TAU PHARMACEUTICALS, INC.    9841 WASHINGTONIAN BLVD.,
                                                                                                                               SUITE 500
                                                                                                                               GAITHERSBURG, MD 20878

2. 1334    LICENSE AGREEMENT                                       11286                    SIGMA-TAU PHARMACEUTICALS, INC.    ATTN: MIKE MINARICH
                                                                                                                               9841 WASHINGTONIAN
                                                                                                                               BOULEVARD, SUITE 500
                                                                                                                               GAITHERSBURG, MD 20878

2. 1335    SIKICH MSA_12.22.16                                     11289                    SIKICH LLP                         1415 W DIEHL ROAD
                                                                                                                               SUITE 400
                                                                                                                               NAPERVILLE, IL 60563

2. 1336    SIMPLE SCIENCE TERM SHEET_1.20.17                       11292                    SIMPLE SCIENCE, INC.               5555 W 78TH ST
                                                                                                                               SUITE M
                                                                                                                               EDINA, MN 55439

2. 1337    MSA CONSULTING AGREEMENT 2016                           11295                    SIRISH RAJA KARPURAM AND RAMA      9670 DEE RD APT 202
           KAMPHOR INC (SIGNED FINAL)                                                       CHANDRA OBULAM ENGAGED             DES PLAINES, IL 60016
                                                                                            THROUGH KAMPHOR INC.

                                                                 Page 156 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 286 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 1338    SJ PHARMA CONSULTING                                    11296                    SJ PHARMA CONSULTING, LLC      270 MOUNTAINSIDE RD
           PHARMACOVIGILANCE TRAINING_4.5.17                                                                               MENDHAM, NJ 07945

2. 1339    SKAN CAPITAL EQUIPMENT SUPPLY                           11297                    SKAN AG                        BINNINGERSTRASSE 116
           AGREEMENT_6.6.18                                                                                                ALLSCHWIL, 4055
                                                                                                                           SWITZERLAND

2. 1340    SLALOM, LLC                                             11298                    SLALOM, LLC, DBA SLALOM        1302 2ND AVE FLOOR 24
                                                                                            CONSULTING                     SEATTLE, WA 98101

2. 1341    SLAYBACK PHARMA LLC DEVELOPMENT                         11299                    SLAYBACK PHARMA LLC            37 SLAYBACK DR
           AGR. 09.13.11                                                                                                   PRINCETON JUNCTION, NJ 08850

2. 1342    SLAYTON SEARCH CIO - SEPT 2016                          11300                    SLAYTON SEARCH PARTNERS        PO BOX 06286
                                                                                                                           CHICAGO, IL 60606-6286

2. 1343    AMENDMENT TO GENERIC                                    11301                    SMITH MEDICAL PARTNERS, LLC    ATTN: RICHARD TREMONTE,
           WHOLESALER SERVICES AGREEMENT                                                                                   PRESIDENT, STRATEGIC GLOBAL
           DATED NOVEMBER 1, 2013                                                                                          SOURCING
                                                                                                                           195 EAST ELK TRAIL
                                                                                                                           CAROL STREAM, IL 60188

2. 1344    SMM PREMIER SOLUTIONS                                   11302                    SMM PREMIER SOLUTIONS          SMM PREMIER SOLUTIONS
                                                                                                                           435 E HAWLEY STREET #663
                                                                                                                           MUNDELEIN, IL 60060

2. 1345    ADDENDUM #2 TO EXCLUSIVE                                11303                    SOFGEN PHARMACEUTICALS         ATTN: LEGAL REPRESENTATIVE
           DEVELOPMENT AND SUPPLY                                                                                          1301 SAWGRASS CORPORATE
           AGREEMENT DATED JANUARY 1, 2016                                                                                 PARKWAY
                                                                                                                           SUNRISE, FL 33323

2. 1346    SOFGEN ADDENDUM 1_6.26.18                               11304                    SOFGEN PHARMACEUTICALS         1815 GRIFFIN ROAD SUITE 404
                                                                                                                           DANIA BEACH, FL 33004

2. 1347    SOFGEN AKORN EXCLUSIVE SUPPLY                           11305                    SOFGEN PHARMACEUTICALS LLC     1815 GRIFFIN ROAD SUITE 404
           AGREEMENT-SIGNED                                                                                                DANIA BEACH, FL 33004




                                                                 Page 157 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 287 of 321

Akorn, Inc.                                                                                                                    Case Number:       Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1348    EXCLUSIVE DISTRIBUTION SERVICES                         11306                    SONEXUS HEALTH, LLC                 ATTN: VP/GM
           AGREEMENT                                                                                                            2730 S. EDMONDS LANE, SUITE 300
                                                                                                                                LEWISVILLE, TX 75067

2. 1349    LETTER RE: REIMBURSEMENT OF                             11684                    SONEXUS HEALTH, LLC ("CARDINAL      ATTN: VP/GM
           OVERPAYMENT FOR MONTHLY FEES                                                     HEALTH")                            2730 S. EDMONDS LANE, SUITE 300
           PAID JANUARY 2018 - NOVEMBER 2018                                                                                    LEWISVILLE, TX 75067

2. 1350    SONITROL SECURITY SYSTEM                                11307                    SONITROL GREAT LAKES                DEPT 9512
           AGREEMENT_5.22.18                                                                                                    PO BOX 30516
                                                                                                                                LANSING, MI 48909-8016

2. 1351    MSA SOTAX_2019.09.28                                    11308                    SOTAX CORPORATION                   2400 COMPUTER DR
                                                                                                                                WESTBOROUGH, MA 01581

2. 1352    AKORN SOW_130919                                        11311                    SPARTA SYSTEMS, INC.                2000 WATERVIEW PLAZA
                                                                                                                                SUITE 300
                                                                                                                                HAMILTON, NJ 08691

2. 1353    TRACKWISE LICENSE AND SERVICES                          11312                    SPARTA SYSTEMS, INC.                CHIEF FINANCIAL OFFICER
           AGREEMENT                                                                                                            2000 WATERVIEW DRIVE, SUITE
                                                                                                                                300
                                                                                                                                HAMILTON, NJ 08691

2. 1354    SPR CONSULTING MSA                                      11313                    SPRI PARTNERS, LLC                  233 S WACKER DRIVE SUITE 3500
                                                                                                                                CHICAGO, IL 60606

2. 1355    MSA STATISTICS AND DATA                                 11314                    STATISTICS & DATA CORPORATION       21 E 6TH STREET
           CORPORATION_10.2.17                                                                                                  SUITE 110
                                                                                                                                TEMPE, AZ 85281

2. 1356    STEELE SOW_2018.12.28                                   11315                    STEELE COMPLIANCE SOLUTIONS, INC    2638 HIGHWAY 109
                                                                                                                                SUITE 200
                                                                                                                                WILDWOOD, MO 63040

2. 1357    STEELE SOW_2018.12.28                                   11315                    STEELE COMPLIANCE SOLUTIONS, INC. 2638 HIGHWAY 109
                                                                                                                              SUITE 200
                                                                                                                              WILDWOOD, MO 63040


                                                                 Page 158 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 288 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1358    STERICYCLE ENVIRONMENTAL                               11316                    STERICYCLE                         29338 NETWORK PLACE
           SERVICES AGREEMENT_7.26.17                                                                                         CHICAGO, IL 60673-1293

2. 1359    EXCLUSIVE PROCESSING LAB AND                           11685                    STERIGENICS                        ATTN: JACKIE BROCK, SENIOR
           CONSULTING AGREEMENT                                                                                               ACCOUNT MANAGER
                                                                                                                              2015 SPRING ROAD, SUITE 650
                                                                                                                              OAK BROOK, IL 60523

2. 1360    STERIGENICS                                            11317                    STERIGENICS                        10811 WITHERS COVE PARK DRIVE
                                                                                                                              CHARLOTTE, NC 28273

2. 1361    HANDSHAKE ORDER FORM_2019.11.12                        11318                    STRYDER CORP D/B/A HANDSHAKE       5900 OPTICAL CT
                                                                                                                              SAN JOSE, CA 95138

2. 1362    ORDER FORM: HANDSHAKE PREMIUM -                        11686                    STRYDER CORP. DBA HANDSHAKE        ATTN: MICHAEL HUGHES
           PROFESSIONAL                                                                                                       225 BUSH STREET, SUITE 1200
                                                                                                                              SAN FRANCISCO, CA 94104

2. 1363    SUFFOLK COUNTY LOCK & SECURITY                         11319                    SUFFOLK COUNTY LOCK & SECURITY     430 WEST MONTAUK HWY.
           STANDARD COMMERCIAL SECURITY                                                    PROFESSIONALS                      LINDENHURST, NY 11757
           AGREEMENT 120116_12.05.16

2. 1364    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SUN PHARMACEUTICALS INDUSTRIES,    ATTN: ANDY NELSON, VP
           SERVICES                                                                        INC.                               2 INDEPENDENCE WAY
                                                                                                                              PRINCETON, NJ 8540

2. 1365    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SUN PHARMACEUTICALS INDUSTRIES,    ATTN: ANDY NELSON, VP
           SERVICES                                                                        INC.                               2 INDEPENDENCE WAY
                                                                                                                              PRINCETON, NJ 8540

2. 1366    BILL OF SALE, ASSIGNMENT                               11320                    SUNOVION PHARMACEUTICALS INC.      ATTN: VINCENT R. KOSEWSKI
           ASSUMPTION AGREEMENT                                                                                               84 WATERFORD DRIVE
                                                                                                                              MARLBOROUGH, MA 01752

2. 1367    PRODUCT ACQUISITION AGREEMENT                          11321                    SUNOVION PHARMACEUTICALS INC.      ATTN: GENERAL COUNSEL &
                                                                                                                              CORPORATE SECRETARY
                                                                                                                              84 WATERFORD DRIVE
                                                                                                                              MARLBOROUGH, MA 01752


                                                                Page 159 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 289 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1368    TRADEMARK LICENSE AGREEMENT RE:                        11322                    SUNOVION PHARMACEUTICALS INC.    ATTN: VINCENT R. KOSEWSKI
           XOPENEX                                                                                                          84 WATERFORD DRIVE
                                                                                                                            MARLBOROUGH, MA 01752

2. 1369    SUPERIOR PROPOSAL DM-19-51                             11323                    SUPERIOR ENVIRONMENTAL           1775 HIGHWAY 34 SOUTH BLDG D-
                                                                                           EQUIPMENT CORPORATION            8
                                                                                                                            WALL TOWNSHIP, NJ 07727

2. 1370    SURPLUS MASTER CONSIGNMENT                             11324                    SURPLUS SOLUTIONS LLC            2010 DIAMOND HILL ROAD
           AGMT_6.20.18                                                                                                     WOONSOCKET, RI 02895

2. 1371    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SYNEOS HEALTH UK LIMITED         ATTN: ALEXANDRA LECLAIR
           SERVICES                                                                                                         75 REMITTANCE DRIVE
                                                                                                                            SUITE 3160
                                                                                                                            CHICAGO, IL 60675-3160

2. 1372    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SYNEOS HEALTH UK LIMITED         ATTN: ALEXANDRA LECLAIR
           SERVICES                                                                                                         75 REMITTANCE DRIVE
                                                                                                                            SUITE 3160
                                                                                                                            CHICAGO, IL 60675-3160

2. 1373    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SYNEOS HEALTH, LLC               ATTN: TODD TOMASOSKI, VICE
           SERVICES                                                                                                         PRESIDENT
                                                                                                                            75 REMITTANCE DRIVE
                                                                                                                            SUITE 3160
                                                                                                                            CHICAGO, IL 60675-3160

2. 1374    SCOPE OF WORK FOR PROFESSIONAL                         11688                    SYNEOS HEALTH, LLC               ATTN: TODD TOMASOSKI, VICE
           SERVICES                                                                                                         PRESIDENT
                                                                                                                            75 REMITTANCE DRIVE
                                                                                                                            SUITE 3160
                                                                                                                            CHICAGO, IL 60675-3160

2. 1375    DIRECT HIRE STAFFING AGREEMENT                         11326                    SYNERFAC, INC.                   2 READ'S WAY STE 209
           08.13.2013                                                                                                       NEW CASTLE, DE 19720-1630

2. 1376    SYSTEM DESIGN ASSOCIATES ANNUAL                        11327                    SYSTEM DESIGN ASSOCIATES         300 LACKAWANNA AVE STE 4
           PREVENTATIVE MAINTENANCE                                                                                         WOODLAND PARK, NJ 07424
           CONTRACT_3.30.17

                                                                Page 160 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20         Page 290 of 321

Akorn, Inc.                                                                                                                    Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                     Address



Service and Supply Agreements

2. 1377    MSA_2013.10.16                                        11328                    SYSTIME COMPUTER CORPORATION          C/O KPIT INFOSYSTEMS INC
                                                                                          DBA KPIT                              379 THORNALL STREET
                                                                                                                                EDISON, NJ 08837

2. 1378    CHANGE REQUEST FORM RE: CHANGE                        11689                    TARGUS PHARMA, LLC                    ATTN: VIJENDRA NALAMOTHU,
           ORDER NO. C01.01-AKRON-05.001                                                                                        PH.D., CHAIRMAN AND CHIEF
                                                                                                                                EXECUTIVE OFFICER
                                                                                                                                2810 MERIDIAN PARKWAY, SUITE
                                                                                                                                120
                                                                                                                                DURHAM, NC 27713

2. 1379    TEK SYSTEMS -AKORN MSA                                11330                    TEKSYSTEMS, INC.                      P.O. BOX 198568
                                                                                                                                ATLANTA, GA 30384-8568

2. 1380    TELIGENT MANUFACTURING & SUPPLY                       11331                    TELIGENT, INC.                        105 LINCOLN AVENUE
           AGREEMENT_2019.10.29                                                                                                 BUENA, NJ 08310

2. 1381    TERGUS PHARMA PROPOSAL_8.14.17                        11332                    TERGUS PHARMA                         2810 MERIDIAN PARKWAY
                                                                                                                                SUITE 120
                                                                                                                                DURHAM, NC 27713

2. 1382    STATEMENT OF WORK TO THE                              11690                    TERILLIUM                             ATTN: JASON BATTE, VICE
           CONSULTING SERVICES AGREEMENT                                                                                        PRESIDENT - TECHNOLOGY
           DATED DECEMBER 15, 2015                                                                                              201 E. 5TH STREET, SUITE 2700
                                                                                                                                CINCINNATI, OH 45202

2. 1383    CONSULTING AGREEMENT - DR                             11333                    TERRENCE P. O'BRIEN, MD               100 ROYAL PALM WAY 3E
           TERRENCE P O'BRIEN- FULLY                                                                                            PALM BEACH, FL 33480
           EXECUTED

2. 1384    SCOPE OF WORK FOR PROFESSIONAL                        11691                    TEVA PHARMACEUTICALS USA, INC. (1)    ATTN: KYLE IRWIN, ASSOCIATE
           SERVICES                                                                                                             DIRECTOR REMS OPERATIONS
                                                                                                                                425 PRIVET ROAD
                                                                                                                                HORSHAM, PA 19044

2. 1385    SCOPE OF WORK FOR PROFESSIONAL                        11691                    TEVA PHARMACEUTICALS USA, INC. (1)    ATTN: KYLE IRWIN, ASSOCIATE
           SERVICES                                                                                                             DIRECTOR REMS OPERATIONS
                                                                                                                                425 PRIVET ROAD
                                                                                                                                HORSHAM, PA 19044

                                                               Page 161 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 291 of 321

Akorn, Inc.                                                                                                                      Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                                     Address



Service and Supply Agreements

2. 1386    SCOPE OF WORK FOR PROFESSIONAL                          11691                    TEVA PHARMACEUTICALS USA, INC. (2)    ATTN: SCOTT TOMSKY, VP
           SERVICES                                                                                                               425 PRIVET ROAD
                                                                                                                                  HORSHAM, PA 19044

2. 1387    SCOPE OF WORK FOR PROFESSIONAL                          11691                    TEVA PHARMACEUTICALS USA, INC. (2)    ATTN: SCOTT TOMSKY, VP
           SERVICES                                                                                                               425 PRIVET ROAD
                                                                                                                                  HORSHAM, PA 19044

2. 1388    MASTER SERVICES AGREEMENT                               11334                    THE ALLIANCE PHARMACY                 ATTN: VINCENT FUSARO,
                                                                                                                                  PRESIDENT
                                                                                                                                  44 BOND STREET
                                                                                                                                  WESTBURY, NY 11590

2. 1389    SOW FULLY EXECTUED ALLIANCE                             11335                    THE ALLIANCE PHARMACY                 44 BOND STREET
           PHARMACY - AKORN 10-15                                                                                                 WESTBURY, NY 11590

2. 1390    AKORN DATA PROCESSING ADDENDUM                          11692                    THE BAM CONNECTION                    ATTN: ANTHONY DELLECAVE,
           (DRAFT FOR REVIEW)                                                                                                     MANAGING DIRECTOR
                                                                                                                                  20 JAY STREET SUITE 1007
                                                                                                                                  BROOKLYN, NY 11201

2. 1391    MSA_2018.04.16                                          11337                    THE CENTER FOR COMPREHENSIVE          2670 N MAIN ST #100
                                                                                            CARE AND DIAGNOSIS OF INHERITED       SANTA ANA, CA 92705
                                                                                            BLOOD DISORDERS D/B/A CIBD

2. 1392    CLEVELAND CLINIC PURCHASE                               11338                    THE CLEVELAND CLINIC FOUNDATION       6801 BRECKSVILLE RD
           AGREEMENT_2019                                                                                                         ATTN: A/P RK-25
                                                                                                                                  INDEPENDENCE, OH 44131

2. 1393    MASTER SERVICES AGREEMENT                               11339                    THE FDA GROUP, LLC                    ATTN: TIM LAMM
                                                                                                                                  290 TURNPIKE ROAD, SUITE 200
                                                                                                                                  WESTBOROUGH, MA 01581

2. 1394    SIGNED QUOTATION FOR PLR LABELING                       11340                    THE FDA GROUP, LLC                    290 TURNPIKE RD STE 200
                                                                                                                                  WESTBOROUGH, MA 01581

2. 1395    STATEMENT OF WORK NO. 1 TO                              11341                    THE FDA GROUP, LLC                    ATTN: TIM LAMM
           MASTER SERVICES AGREEMENT DATED                                                                                        290 TURNPIKE ROAD, SUITE 200
           MAY 1, 2018                                                                                                            WESTBOROUGH, MA 01581

                                                                 Page 162 of 181 to Schedule G
                                            Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 292 of 321

Akorn, Inc.                                                                                                                      Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                   Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1396    JOHNS HOPKINS MASTER CONSULTING                            11342                    THE JOHNS HOPKINS UNIVERSITY ON    CENTRAL LOCKBOX BANK OF
           SERVICES AGREEMENT 2016-09-26-                                                      BEHALF OF ITS BLOOMBERG SCHOOL     AMERICA
           171416                                                                              OF PUBLIC HEALTH                   12529 COLLECTIONS CENTER DR
                                                                                                                                  CHICAGO, IL 60693

2. 1397    AMENDMENT NO. 1 TO THE                                     11693                    THE PREMIER GROUP                  ATTN: BRIAN BLOCK, VICE
           DISTRIBUTION AGREEMENT DATED                                                                                           PRESIDENT
           JANUARY 1, 2016                                                                                                        300 CRAIG ROAD
                                                                                                                                  MANALAPAN, NJ 07726

2. 1398    DISTRIBUTION SERVICES AGREEMENT                            11694                    THE PREMIER GROUP                  ATTN: BRIAN BLOCK, VICE
                                                                                                                                  PRESIDENT
                                                                                                                                  300 CRAIG ROAD
                                                                                                                                  MANALAPAN, NJ 07726

2. 1399    LETTER RE: CURRENT COST AWARD                              11695                    THE PREMIER GROUP                  ATTN: BRIAN BLOCK; JANET
           EXTENSION AND FUTURE RFP'S                                                                                             BENIGNO
                                                                                                                                  300 CRAIG ROAD
                                                                                                                                  MANALAPAN, NJ 07726

2. 1400    COM DONGLE 152710 SERVICES                                 11696                    THERMO ELECTRON NORTH AMERICA      ATTN: SHANE TROMBLEY
           CONTRACT RE: QUOTE NO. CPQ-                                                         LLC                                5225 VERONA ROAD
           00238389 VER. NO. 1 TO THE MLA                                                                                         MADISON, WI 53711
           DATED 2/18/2016

2. 1401    DONGLE NO. 150754 SERVICES                                 11697                    THERMO ELECTRON NORTH AMERICA      ATTN: SHANE TROMBLEY
           CONTRACT RE: QUOTE NO. CPQ-                                                         LLC                                5225 VERONA ROAD
           00238396 VER. NO. 1 TO THE MLA                                                                                         MADISON, WI 53711
           DATED 2/18/2016

2. 1402    LETTER QUOTE NO. 21277140 / -4 RE:                         11698                    THERMO ELECTRON NORTH AMERICA      ATTN: ROBERT CROSS
           SUPPORT PLAN COVERAGE                                                               LLC                                1400 NORTHPOINT PKWY STE 50
                                                                                                                                  WEST PALM BEACH, FL 33407-1976

2. 1403    LETTER QUOTE NO. 21342013 / -2 RE:                         11699                    THERMO ELECTRON NORTH AMERICA      ATTN: ROBERT CROSS
           SUPPORT PLAN COVERAGE                                                               LLC                                1400 NORTHPOINT PKWY STE 50
                                                                                                                                  WEST PALM BEACH, FL 33407-1976




                                                                    Page 163 of 181 to Schedule G
                                       Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 293 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1404    MASTER SOFTWARE LICENSE AND                              11343                    THERMO ELECTRON NORTH AMERICA    ATTN: COE-CDS MANAGER
           SERVICES AGREEMENT DATED                                                          LLC                              1228 TITAN WAY
           FEBRUARY 18, 2016                                                                                                  SUNNYVALE, CA 94085

2. 1405    THERMO ELECTRON NORTH AMERICA                            11344                    THERMO ELECTRON NORTH AMERICA    ATTN: ORDER ENTRY
           SUPPORT PLAN_1.24.17                                                              LLC                              1400 NORTHPOINT PKWY STE 10
                                                                                                                              WEST PALM BEACH, FL 33407-1976

2. 1406    THERMOFISHER LEASE                                       11345                    THERMOFISHER SCIENTIFIC          168 THIRD AVENUE
           AGREEMENT_10.3.18                                                                                                  WALTHAM, MA 02451

2. 1407    TITUS PROPOSAL_5.18.17                                   11346                    TITUS TALENT STRATEGIES          PO BOX 88941
                                                                                                                              MILWAUKEE, WI 53288-0941

2. 1408    STATEMENT OF WORK NO. AK SOW                             11700                    TNR RESOURCES LLC                ATTN: TERRY DUNLEAVY;
           004A - AMENDMENT RE: FREIGHT AUDIT                                                                                 REBECCA DUNLEAVY
                                                                                                                              1616 MULBERRY DRIVE
                                                                                                                              LAKE VILLA, IL 60046

2. 1409    AKORN STANDARD T&C'S_2017.01.27                          11347                    TNR RESOURCES, LLC               1616 MULBERRY DRIVE
                                                                                                                              LAKE VILLA, IL 60046

2. 1410    TOMI SERVICE PROPOSAL_2019.11.20                         11348                    TOMI ENVIRONMENTAL SOLUTIONS     8430 SPIRES WAY
                                                                                                                              SUITE N
                                                                                                                              FREDERICK, MD 21701

2. 1411    MASTER SERVICES AGREEMENT                                11701                    TOMI ENVIRONMENTAL SOLUTIONS,    ATTN: ELISSA J. SHANE, C.O.O.
                                                                                             INC.                             8430 SPIRES WAY, SUITE N
                                                                                                                              FREDERICK, MD 21701

2. 1412    SERVICE QUOTE NO. 5455 TO THE                            11702                    TOMI ENVIRONMENTAL SOLUTIONS,    ATTN: ELISSA J. SHANE, CHIEF
           MASTER SERVICE AGREEMENT DATED                                                    INC.                             OPERATING OFFICER
           FEBRUARY 6, 2020 RE: IHP SERVICE                                                                                   8430 SPIRES WAY, SUITE N
                                                                                                                              FREDERICK, MD 21701

2. 1413    SERVICE QUOTE NO. 5456 TO THE                            11703                    TOMI ENVIRONMENTAL SOLUTIONS,    ATTN: ELISSA J. SHANE, CHIEF
           MASTER SERVICE AGREEMENT DATED                                                    INC.                             OPERATING OFFICER
           FEBRUARY 6, 2020 RE: IHP SERVICE                                                                                   8430 SPIRES WAY, SUITE N
                                                                                                                              FREDERICK, MD 21701

                                                                  Page 164 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 294 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1414    STERAMIST IHP SERVICE PROPOSAL                        11704                    TOMI ENVIRONMENTAL SOLUTIONS,    ATTN: ELISSA J. SHANE, CHIEF
                                                                                          INC.                             OPERATING OFFICER
                                                                                                                           8430 SPIRES WAY, SUITE N
                                                                                                                           FREDERICK, MD 21701

2. 1415    SUPPLY AGREEMENT RE: TOPCO-                           11705                    TOPCO ASSOCIATES, LLC            150 NORTHWEST POINT BLVD.
           AWARDED PRODUCTS                                                                                                ELK GROVE VILLAGE, IL 60007

2. 1416    TOSCANO MSA_2019.08.23                                11349                    TOSCANO CONSULTING GROUP         7700 NW 11 PLACE
                                                                                                                           PLANTATION, FL 3332

2. 1417    TOUCHCOM AND AKORN SIGNED                             11350                    TOUCHCOM, INC.                   21 NORTH AVE
           SECURITY SYSTEM AGREEMENT -                                                                                     BURLINGTON, MA 01803
           021010DC

2. 1418    AMENDMENT NO. 3 TO ENTERPRISE                         11352                    TRACELINK, INC.                  ATTN: MICHAEL MOZZER, CFO
           AGREEMENT DATED MAY 20, 2014                                                                                    200 QUANNAPOWITT PARKWAY
                                                                                                                           WAKEFIELD, MA 01880

2. 1419    AMENDMENT TO ENTERPRISE                               11353                    TRACELINK, INC.                  ATTN: MICHAEL MOZZER, CFO
           AGREEMENT DATED MAY 20, 2014                                                                                    200 QUANNAPOWITT PARKWAY
                                                                                                                           WAKEFIELD, MA 01880

2. 1420    ENTERPRISE AGREEMENT                                  11354                    TRACELINK, INC.                  ATTN: CFO
                                                                                                                           200 QUANNAPOWITT PARKWAY
                                                                                                                           WAKEFIELD, MA 01880

2. 1421    API SUPPLY AGREEMENT                                  11355                    TRIFARMA - MIDAS                 300 INTERPACE PARKWAY STE 420
                                                                                                                           PARSIPPANY, NJ 07054

2. 1422    API SUPPLY AGREEMENT                                  11355                    TRIFARMA S.P.A | GYMA            135 CANTIAGUE ROCK RD
                                                                                          LABORATORIES OF AMERICA, INC.    WESTBURY, NY 11590

2. 1423    API SUPPLY AGREEMENT                                  11355                    TRIFARMA S.P.A.                  135 CANTIAGUE ROCK RD
                                                                                                                           WESTBURY, NY 11590

2. 1424    TYCO RIDER ADDITIONAL EQUIPMENT                       11357                    TYCO INTEGRATED SECURITY         PO BOX 371967
           OR SERVICES_12.6.17                                                                                             PITTSBURGH, PA 15250-7967

                                                               Page 165 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 295 of 321

Akorn, Inc.                                                                                                                 Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                  Address



Service and Supply Agreements

2. 1425    CORE COMMERCIAL MASTER                                11358                    TYCO INTEGRATED SECURITY LLC       ATTN: KEITH RYAN, ACCOUNT
           AGREEMENT                                                                                                         EXECUTIVE
                                                                                                                             500 BI COUNTY BOULEVARD
                                                                                                                             SUITE 470
                                                                                                                             FARMINGDALE, NY 11735

2. 1426    RIDER #1 TYCO INTEGRATED                              11359                    TYCO INTEGRATED SECURITY LLC       PO BOX 371967
           SECURITY_12.05.06                                                                                                 PITTSBURGH, PA 15250-7967

2. 1427    TYMPANI_SILVER T SUPPORT_2016                         11360                    TYMPANI INCORPORATED               C/O HINSDALE BANK & TRUST CO
                                                                                                                             PO BOX 6242
                                                                                                                             CAROL STREAM, IL 60197

2. 1428    MASTER SERVICES AGREEMENT                             11361                    TYMPANI LLC                        2001 BUTTERFIELD RD., SUITE 250
           NUMBER A010716                                                                                                    DOWNERS GROVE, IL 60515

2. 1429    SCHEDULE A FOR MASTER SERVICES                        11362                    TYMPANI, INC.                      2001 BUTTERFIELD RD. SUITE 250
           AGREEMENT NUMBER A010716 DATED                                                                                    DOWNERS GROVE, IL 60515
           JULY 22, 2016

2. 1430    TYPANI_2015.03                                        11363                    TYMPANI, INC.                      C/O HINSDALE BANK & TRUST CO
                                                                                                                             PO BOX 6242
                                                                                                                             CAROL STREAM, IL 60197

2. 1431    LETTER OF SUPPLY RE: FEDERAL                          11364                    U.S. DEPARTMENT OF VETERANS        ATTN: ANN ENGLISH, CONTRACT
           SUPPLY SCHEDULE MS-QS0A-03-R6                                                  AFFAIRS                            SPECIALIST
                                                                                                                             P.O. BOX 76, 1ST AVENUE, ONE
                                                                                                                             BLOCK NORTH OF 22ND STREET
                                                                                                                             HINES, IL 60141

2. 1432    UNITED COOLING & REFRIGERATION                        11370                    UNITED COOLING & REFRIGERATION,    397 HOPE AVE
           AGREEMENT_2018.12.21                                                           INC.                               ROSELLE, NJ 07203

2. 1433    UPS SUPPORT SERVICES AND                              11371                    UNITED PARCEL SERVICE GENERAL      PO BOX 809488
           SOFTWARE LICENSE AGR. 11.10.11                                                 SERVICES CO.                       CHICAGO, IL 60680-9488

2. 1434    CARRIER AGREEMENT                                     11372                    UNITED PARCEL SERVICE INC.         PO BOX 809488
                                                                                                                             CHICAGO, IL 60680-9488


                                                               Page 166 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 296 of 321

Akorn, Inc.                                                                                                                   Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1435    MSD INTAL SERVICES BV - UNITHER                        11376                    UNITHER PHARMACEUTICALS             ZL DE GUERIE
           PHARMACEUTICALS SUPPLY                                                                                              1RUEDEI'ARQUERUE
           AGREEMENT 21 SEPTEMBER 2009                                                                                         COUTANCES, 50200
           (REDACT)                                                                                                            FRANCE

2. 1436    EXCLUSIVE DISTRIBUTION AGREEMENT                       11378                    UNIVERSITY OF MASSACHUSETTS, AS     ATTN PHARMACY
           03.22.2007                                                                      REPRESENTED BY THE                  306 BELMONT STREET, SUITE 150
                                                                                           MASSACHUSETTS BIOLOGICAL            WORCESTER, MA 01604
                                                                                           LABORATORIES

2. 1437    FMLA AND APPROVED EMPLOYER                             11383                    UNUM GROUP                          PO BOX 406946
           LEAVE ADMINISTRATIVE AGREEMENT                                                                                      ATLANTA, GA 30384-6946
           05.01.2012

2. 1438    AKORN INC. EXECUTED SI STD                             11384                    UNUM LIFE INSURANCE COMPANY OF      PO BOX 406946
           AGREEMENT 5.18.2012                                                             AMERICA                             ATLANTA, GA 30384-6946

2. 1439    LETTER RE: PRICING REQUEST NO.                         11707                    UPS FREIGHT                         ATTN: MICHAEL VICHIO; CHRIS
           P20110826173851397                                                                                                  ENGLE
                                                                                                                               28013 NETWORK PLACE
                                                                                                                               CHICAGO, IL 60673-1280

2. 1440    STATEMENT OF AGREED PRICING                            11708                    UPS FREIGHT                         28013 NETWORK PLACE
           (CUSTOMER NUMBER: 50037411)                                                                                         CHICAGO, IL 60673-1280

2. 1441    UPS MASTER CONSULTING &                                11385                    UPS PROFESSIONAL SERVICES, INC.     28013 NETWORK PLACE
           PROFESSIONAL SERVICES                                                                                               CHICAGO, IL 60673-1280
           AGR_2014.05.19

2. 1442    ADDENDUM TO UPS CARRIER                                11386                    UPS UNITED PARCEL SERVICES, INC.    PO BOX 809488
           AGREEMENT                                                                                                           CHICAGO, IL 60680-9488

2. 1443    USA FIRE PROTECTION                                    11387                    USA FIRE PROTECTION INC             28427 N BALLARD
           PROPOSAL_5.22.18                                                                                                    UNIT H
                                                                                                                               LAKE FOREST, IL 60045

2. 1444    SOLICITATION/CONTRACT/ORDER FOR                        11388                    VA NATIONAL ACQUISITION CENTER      P.O. BOX 76, BLDG. 37
           COMMERCIAL ITEMS                                                                                                    HINES, IL 60141


                                                                Page 167 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 297 of 321

Akorn, Inc.                                                                                                                Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                 Address



Service and Supply Agreements

2. 1445    STOCK PURCHASE AGREEMENT                              11389                    VALEANT PHARMACEUTICALS           ATTN: GENERAL COUNSEL
                                                                                          INTERNATIONAL                     700 ROUTE 202/206
                                                                                                                            BRIDGEWATER, NJ 08807

2. 1446    AMENDMENT TO GENERIC                                  11390                    VALLEY WHOLESALE DRUG CO., LLC    ATTN: RICHARD TREMONTE,
           WHOLESALER SERVICES AGREEMENT                                                                                    PRESIDENT, STRATEGIC GLOBAL
           DATED NOVEMBER 1, 2013                                                                                           SOURCING
                                                                                                                            1401 WEST FREMONT STREET
                                                                                                                            STOCKTON, CA 95203

2. 1447    ORDER FORM TO THE MASTER                              11391                    VEEVA SYSTEMS INC.                ATTN: TIM CABRAL, CFO
           SUBSCRIPTION AGREEMENT DATED                                                                                     4637 CHABOT DRIVE, SUITE 210
           SEPTEMBER 10, 2014                                                                                               PLEASANTON, CA 94588

2. 1448    ORDER FORM TO THE MASTER                              11391                    VEEVA SYSTEMS INC.                ATTN: TIM CABRAL, CFO
           SUBSCRIPTION AGREEMENT DATED                                                                                     4637 CHABOT DRIVE, SUITE 210
           SEPTEMBER 10, 2014                                                                                               PLEASANTON, CA 94588

2. 1449    MASTER SUBSCRIPTION AGREEMENT                         11709                    VEEVA SYSTEMS, INC                ATTN: LEGAL
                                                                                                                            4637 CHABOT DRIVE, SUITE 210
                                                                                                                            PLEASANTON, CA 94588

2. 1450    ADDENDUM TO MASTER SUBSCRIPTION                       11392                    VEEVA SYSTEMS, INC.               ATTN: JOSH FADDIS, VP AND
           AGREEMENT DATED SEPTEMBER 10,                                                                                    GENERAL COUNSEL
           2014                                                                                                             4637 CHABOT DRIVE, SUITE 210
                                                                                                                            PLEASANTON, CA 94588

2. 1451    ADDENDUM TO MSA DATA PRODUCTS                         11393                    VEEVA SYSTEMS, INC.               ATTN: JOSH FADDIS, VP &
           DATED SEPTEMBER 10, 2014                                                                                         GENERAL COUNSEL
                                                                                                                            4637 CHABOT DRIVE, SUITE 210
                                                                                                                            PLEASANTON, CA 94588

2. 1452    CHANGE ORDER CO001 TO SOW 001                         11394                    VEEVA SYSTEMS, INC.               ATTN: SCOTT BURTON
           VEEVA CRM IMPLEMENTATION                                                                                         4637 CHABOT DRIVE, SUITE 210
                                                                                                                            PLEASANTON, CA 94588




                                                               Page 168 of 181 to Schedule G
                                      Case 20-11177-KBO         Doc 272        Filed 07/01/20       Page 298 of 321

Akorn, Inc.                                                                                                               Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1453    CHANGE ORDER CO002 TO SOW 001                         11395                    VEEVA SYSTEMS, INC.              ATTN: JOSH FADDIS, GENERAL
           VEEVA CRM IMPLEMENTATION                                                                                        COUNSEL
                                                                                                                           4637 CHABOT DRIVE, SUITE 210
                                                                                                                           PLEASANTON, CA 94588

2. 1454    CHANGE ORDER CO002 TO SOW 001                         11395                    VEEVA SYSTEMS, INC.              ATTN: SCOTT BURTON
           VEEVA CRM IMPLEMENTATION                                                                                        4637 CHABOT DRIVE, SUITE 210
                                                                                                                           PLEASANTON, CA 94588

2. 1455    MASTER SUBSCRIPTION AGREEMENT                         11396                    VEEVA SYSTEMS, INC.              ATTN: LEGAL
                                                                                                                           4637 CHABOT DRIVE, SUITE 210
                                                                                                                           PLEASANTON, CA 94588

2. 1456    STATEMENT OF WORK RE: PHASE 1A                        11397                    VEEVA SYSTEMS, INC.              ATTN: VONNE KEHN
           AND 1B OF VAULT QUALITYDOCS AND                                                                                 4637 CHABOT DRIVE, SUITE 210
           QMS IMPLEMENTATION                                                                                              PLEASANTON, CA 94588

2. 1457    STATEMENT OF WORK RE: VAULT                           11710                    VEEVA SYSTEMS, INC.              ATTN: JARED KATZ AND VONNE
           QUALITYDOCS AND QMS                                                                                             KEHN
           IMPLEMENTATION                                                                                                  4637 CHABOT DRIVE, SUITE 210
                                                                                                                           PLEASANTON, CA 94588

2. 1458    TRAINING STATEMENT OF WORK TO                         11711                    VEEVA SYSTEMS, INC.              ATTN: LEGAL
           THE MASTER SUBSCRIPTION                                                                                         4637 CHABOT DRIVE, SUITE 210
           AGREEMENT DATED SEPTEMBER 10,                                                                                   PLEASANTON, CA 94588
           2014

2. 1459    ORDER FORM 09.10.2014                                 11398                    VEEVA SYSTEMS,INC.               PO BOX 740434
                                                                                                                           LOS ANGELES, CA 90074-0434

2. 1460    ENVIRONMENTAL SERVICES                                11399                    VEOLIA ES TECHNICAL SOLUTIONS    PO BOX 73709
           AGREEMENT_2019.04.23                                                                                            CHICAGO, IL 60673-7709

2. 1461    ACKNOWLEDGMENT FORM TO MASTER                         11400                    VERIZON WIRELESS                 ATTN: ERIC BINEBRINK,
           AGREEMENT DATED JANUARY 6, 2011                                                                                 DIRECTOR, ENTERPRISE
                                                                                                                           AGREEMENTS
                                                                                                                           100 SOUTHGATE PKWY
                                                                                                                           MORRISTOWN, NJ 07960


                                                               Page 169 of 181 to Schedule G
                                          Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 299 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID    Co-Debtor Name                              Address



Service and Supply Agreements

2. 1462    ADDENDUM TO SOFTWARE LICENSE                             11712                    VERTEX, INC                    ATTN: LISA BUTLER, DIRECTOR,
           AGREEMENT DATED APRIL 4, 2000                                                                                    ACCOUNTING & COMPLIANCE
                                                                                                                            25528 NETWORK PL
                                                                                                                            CHICAGO, IL 60673-1255

2. 1463    AMENDMENT #1 TO MSA AGREEMENT                            11406                    VIKING HEALTHCARE SOLUTIONS    ATTN: WILLIAM FINNERAN,
           DATED JANUARY 1, 2014                                                                                            PRESIDENT
                                                                                                                            1215 MAIN STREET, SUITE 125
                                                                                                                            TWEKSBURY, MA 01876

2. 1464    AMENDMENT #2 TO MSA AGREEMENT                            11407                    VIKING HEALTHCARE SOLUTIONS    ATTN: WILLIAM A. FINNERAN, JR,
           DATED JANUARY 1, 2014 AND JANUARY                                                                                MANAGING PARTNER
           1, 2017                                                                                                          1215 MAIN STREET, SUITE 125
                                                                                                                            TWEKSBURY, MA 01876

2. 1465    VISUAL LEASE SUBSCRIPTION LICENSE                        11409                    VISUAL LEASE LLC               100 WOODBRIDGE CENTER DRIVE
           AGREEMENT_2019.03.12                                                                                             SUITE 200
                                                                                                                            WOODBRIDGE, NJ 07095

2. 1466    ELECTRONIC PAYMENTS AGREEMENT                            11410                    WALGREEN CO.                   ATTN: EDI DEPT./EFT
                                                                                                                            304 WILMOT ROAD MS#3377
                                                                                                                            DEERFIELD, IL 60015-4620

2. 1467    ELECTRONIC PAYMENTS AGREEMENT                            11410                    WALGREEN CO.                   ATTN: EDI SERVICES
                                                                                                                            DEPARTMENT
                                                                                                                            304 WILMOT ROAD MS#3377
                                                                                                                            DEERFIELD, IL 60015

2. 1468    EMAIL LETTER RE: SUPPLIERNET                             11411                    WALGREEN CO.                   ATTN: JEFFREY D. FOREMAN,
           NOTICE                                                                                                           RPH, DIVISIONAL VICE PRESIDENT
                                                                                                                            1417 LAKE COOK ROAD
                                                                                                                            MS #L264
                                                                                                                            DEERFIELD, IL 60015

2. 1469    GENERAL TRADE AND ELECTRONIC                             11412                    WALGREEN CO.                   200 WILMOT ROAD
           DATA INTERCHANGE AGREEMENT FOR                                                                                   DEERFIELD, IL 60015
           WALGREEN CO. AND/OR WALGREENS
           HEALTH SERVICES FOR PURCHASES
           OF RX MERCHANDISE


                                                                  Page 170 of 181 to Schedule G
                                       Case 20-11177-KBO          Doc 272        Filed 07/01/20      Page 300 of 321

Akorn, Inc.                                                                                                            Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                           Address



Service and Supply Agreements

2. 1470    INDIRECT REBATE AGREEMENT                               11413                    WALGREEN CO.                ATTN: MARKET ACCESS LEGAL
                                                                                                                        104 WILMOT ROAD
                                                                                                                        MS# 1425
                                                                                                                        DEERFIELD, IL 60015

2. 1471    LETTER AGREEMENT FOR REBATE                             11414                    WALGREEN CO.                JEFF FOREMAN, DIVISIONAL VICE
           PAYABLE 2015                                                                                                 PRESIDENT, BRAND AND GENERIC
                                                                                                                        PHARMACEUTICAL PURCHASING
                                                                                                                        1417 LAKE COOK ROAD
                                                                                                                        MS #L264
                                                                                                                        DEERFIELD, IL 60015

2. 1472    WALGREEN CO. GENERAL TRADE AND                          11417                    WALGREEN CO.                ATTN: EDI DEPT./EFT
           ELECTRONIC DATA INTERCHANGE                                                                                  304 WILMOT ROAD MS#3377
           AGREEMENT                                                                                                    DEERFIELD, IL 60015-4620

2. 1473    LETTER OF IMPORTANT NOTICE TO ALL                       11419                    WALGREENS                   MATT PIKE, DIRECTOR, GENERIC
           WALGREEN RX-VENDORS RE: REQUEST                                                                              PHARMACEUTICALS PHARMACY
           FOR ADDITIONAL CUSTOMS-RELATED                                                                               PURCHASING
           INFORMATION ON PHARMACEUTICALS                                                                               200 WILMOT ROAD
           PURCHASED                                                                                                    DEERFIELD, IL 60015

2. 1474    GROUP PURCHASING AGREEMENT RE:                          11420                    WALGREENS BOOTS ALLIANCE    ATTN: VP, GLOBAL
           PRODUCTS (EXHIBIT A)                                                             DEVELOPMENT GMBH            PHARMACEUTICAL SOURCING &
                                                                                                                        SUPPLY CHAIN
                                                                                                                        UNTERMATTWEG 8
                                                                                                                        BERNE CH-3027

2. 1475    LETTER AGREEMENT RE: AMENDING                           11421                    WALGREENS BOOTS ALLIANCE    JOHN DONOVAN, PRESIDENT
           THE GROUP PURCHASING AGREEMENT                                                   DEVELOPMENT GMBH            UNTERMATTWEG 8
           DATED JANUARY 1, 2014 BY ADDING                                                                              BERNE CH-3027
           THE PRODUCT SPECIFIC REBATE

2. 1476    LETTER AGREEMENT RE: AMENDMENT                          11422                    WALGREENS BOOTS ALLIANCE    JOHN DONOVAN, PRESIDENT
           OF GROUP PURCHASING AGREEMENT                                                    DEVELOPMENT GMBH            UNTERMATTWEG 8
           DATED JANUARY 1, 2014 ADDING                                                                                 BERNE CH-3027
           PRODUCT PRICING




                                                                 Page 171 of 181 to Schedule G
                                         Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 301 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                               Address



Service and Supply Agreements

2. 1477    LETTER AGREEMENT RE: PRODUCT                            11423                    WALGREENS BOOTS ALLIANCE        JOHN DONOVAN, PRESIDENT
           SPECIFIC REBATE REMOVAL OF THE                                                   DEVELOPMENT GMBH                UNTERMATTWEG 8
           GROUP PURCHASING AGREEMENT                                                                                       BERNE CH-3027
           DATED JANUARY 1, 2014

2. 1478    LETTER RE: ADDITION OF INNOVATIVE                       11424                    WALGREENS BOOTS ALLIANCE        ATTN: MIKE ALLEN, VICE
           PRODUCT ALIGNMENT OF THE GROUP                                                   DEVELOPMENT GMBH                PRESIDENT, GLOBAL
           PURCHASING AGREEMENT                                                                                             PHARMACEUTICAL
                                                                                                                            BOGENSCHUTZENSTRASSE 9A,
                                                                                                                            8TH FLOOR
                                                                                                                            BERN CH-3008

2. 1479    LETTER RE: CONFIRMATION OF                              11425                    WALGREENS BOOTS ALLIANCE        ATTN: MIKE ALLEN, VP, GLOBAL
           RECEIPT OF PRIOR CORRESPONDENCE                                                  DEVELOPMENT GMBH                PHARMACEUTICAL SOURCING
           THAT INNOVATIVE PRODUCT                                                                                          AND HEAD OF OPERATIONS
           ALIGNMENT WILL CEASE TO BE AN                                                                                    BOGENSCHUTZENSTRASSE 9A
           ELIGIBLE MEMBER IN THE GROUP                                                                                     BERN 3008
           PURCHASING AGREEMENT

2. 1480    LETTER RE: GUIDANCE ON FUTURE                           11426                    WALGREENS BOOTS ALLIANCE        ATTN: MIKE ALLEN, VP GLOBAL
           COMMUNICATIONS FLOWS FOR                                                         DEVELOPMENT GMBH                PHARMACEUTICAL SOURCING
           PRODUCT BIDS                                                                                                     BOGENSCHUTZENSTRAUSSE 9A,
                                                                                                                            8TH FLOOR
                                                                                                                            BERN, CH 3008

2. 1481    WBAD IPA AMENDMENT_11.13.17                             11427                    WALGREENS BOOTS ALLIANCE        ATTN: ACCOUNTS PAYABLE
                                                                                            DEVELOPMENT GMBH                UNTERMATTWEG 8, CH-3027
                                                                                                                            BERNE,
                                                                                                                            SWITZERLAND

2. 1482    MEMBER PURCHASE AND SERVICES                            11428                    WALMART, INC.                   ATTN: VICE-PRESIDENT,
           AGREEMENT                                                                                                        PHARMACY MERCHANDISING
                                                                                                                            702 SW 8TH STREET
                                                                                                                            BENTONVILLE, AR 72716-0435

2. 1483    WASTE MANAGEMENT OF IL                                  11429                    WASTE MANAGEMENT OF IL          P.O. BOX 4648
                                                                                                                            CAROL STREAM, IL 60197-4648

2. 1484    WASTE MANAGEMENT 03.25.13                               11430                    WASTE MANAGEMENT OF ILLINOIS    P.O. BOX 4648
                                                                                                                            CAROL STREAM, IL 60197-4648

                                                                 Page 172 of 181 to Schedule G
                                        Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 302 of 321

Akorn, Inc.                                                                                                                Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                Address



Service and Supply Agreements

2. 1485    WASTE MANAGEMENT SERVICE                               11431                    WASTE MANAGEMENT OF NEW          WASTE MANAGEMENT NEWARK
           AGREEMENT_3.3.17                                                                JERSEY, INC.                     COMMERCIAL
                                                                                                                            POBOX13648
                                                                                                                            PHILADELPHIA, PA 19101-3648

2. 1486    WATER-JEL TECHNOLOGIES LLC                             11432                    WATER-JEL TECHNOLOGIES, LLC      50 BROAD ST
                                                                                                                            CARLSTADT, NJ 07072

2. 1487    WELFARG                                                11433                    WELLS FARGO CORPORATE TRUST      WF8113 PO BOX 1450
                                                                                           SERVICES                         MINNEAPOLIS, MN 55485-8113

2. 1488    WEST PHARMACEUTICAL SERVICES                           11434                    WEST PHARMACEUTICAL SERVICES,    P.O. BOX 642477
                                                                                           INC.                             PITTSBURGH, PA 15264

2. 1489    THOMSON REUTERS - PRACTICAL LAW                        11435                    WEST PUBLISHING CORPORATION      PO BOX 71464
           RENEWAL CONTRACT.MSG                                                                                             CHICAGO, IL 60694-1464

2. 1490    WHITEHOUSE LABORATORIES SERVICE                        11436                    WHITEHOUSE LABORATORIES          291 ROUTE 22 EAST
           FEE QUOTE_8.17.18                                                                                                WHITEHOUSE, NJ 08888

2. 1491    WHITEHOUSE LABORATORIES SERVICE                        11437                    WHITEHOUSE LABORATORIES, A       291 ROUTE 22 EAST
           FEE QUOTE_2.1.17                                                                DIVISION OF ALBANY MOLECULAR     WHITEHOUSE, NJ 08888
                                                                                           RESEARCH INC.

2. 1492    CONSULTING AGREEMENT_2016.11.09                        11438                    WHITNEY HAUSER, OD               5374 SOUTHWOOD DRIVE
                                                                                                                            MEMPHIS, TN 38120

2. 1493    AMENDMENT TO SERVICE AGREEMENT                         11440                    WINDSTREAM                       ATTN: REGIONAL DIRECTOR
           DATED JULY 21, 2011 AND SIGNED                                                                                   PO BOX 9001013
           PROPOSAL                                                                                                         LOUISVILLE, KY 40290-1013

2. 1494    ENTERPRISE DATA PRODUCTS                               11441                    WINDSTREAM                       PO BOX 9001013
           SERVICE LEVEL AGREEMENT                                                                                          LOUISVILLE, KY 40290-1013

2. 1495    MANUAL AMENDMENT TO RENEW                              11718                    WINDSTREAM                       ATTN: ROXANNE MAREMA
           AGREEMENT DATED ON 07/21/2011                                                                                    PO BOX 9001013
                                                                                                                            LOUISVILLE, KY 40290-1013


                                                                Page 173 of 181 to Schedule G
                                      Case 20-11177-KBO           Doc 272        Filed 07/01/20       Page 303 of 321

Akorn, Inc.                                                                                                             Case Number:      Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                Expiration Date   Contract ID    Co-Debtor Name                            Address



Service and Supply Agreements

2. 1496    WORKIVA CONSULTING SERVICES                             11443                    WORKIVA INC                  2900 UNIVERSITY BLVD
           ORDER_2019.04.10                                                                                              AMES, IA 50010

2. 1497    AMENDMENT_2016.07.18                                    11444                    WORKIVA INC.                 2900 UNIVERSITY BLVD
                                                                                                                         AMES, IA 50010

2. 1498    CONSULTING SERVICE ORDER                                11445                    WORKIVA INC.                 ATTN: JILL KLINDT, VICE
                                                                                                                         PRESIDENT
                                                                                                                         2900 UNIVERSITY BLVD.
                                                                                                                         AMES, IA 50010

2. 1499    CONSULTING SERVICE ORDER                                11445                    WORKIVA INC.                 ATTN: JILL KLINDT, VICE
                                                                                                                         PRESIDENT
                                                                                                                         2900 UNIVERSITY BLVD.
                                                                                                                         AMES, IA 50010

2. 1500    CONSULTING SERVICES ORDER TO THE                        11446                    WORKIVA INC.                 ATTN: WORKIVA LEGAL TEAM
           AGREEMENT DATED JUNE 3, 2015                                                                                  2900 UNIVERSITY BLVD.
                                                                                                                         AMES, IA 50010

2. 1501    MASTER SUBSCRIPTION & SERVICES                          11447                    WORKIVA INC.                 ATTN: JILL KLINDT, VICE
           AGREEMENT                                                                                                     PRESIDENT
                                                                                                                         2900 UNIVERSITY BOULEVARD
                                                                                                                         AMES, IA 50010

2. 1502    STATEMENT OF WORK (032420-1055)                         11719                    WORKIVA INC.                 ATTN: JILL KLINDT
           RE: MASTER TERMS AND CONDITIONS                                                                               2900 UNIVERSITY BLVD.
           DATED ON OR AROUND JUNE 3RD, 2015                                                                             AMES, IA 50010

2. 1503    SUBSCRIPTION ORDER TO THE MASTER                        11448                    WORKIVA INC.                 ATTN: WORKIVA LEGAL TEAM
           TERMS AND CONDITIONS DATED JUNE                                                                               2900 UNIVERSITY BLVD.
           3, 2015                                                                                                       AMES, IA 50010

2. 1504    WORKIVA SUBSCRIPTION                                    11449                    WORKIVA, INC.                2900 UNIVERSITY BLVD
           ORDER_2019.03.14                                                                                              AMES, IA 50010

2. 1505    WORKSHARE ORDER FORM_2019.07.19                         11450                    WORKSHARE                    650 CALIFORNIA STREET
                                                                                                                         FLOOR 7
                                                                                                                         SAN FRANCISCO, CA 94108

                                                                 Page 174 of 181 to Schedule G
                                      Case 20-11177-KBO          Doc 272        Filed 07/01/20       Page 304 of 321

Akorn, Inc.                                                                                                                   Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest               Expiration Date   Contract ID    Co-Debtor Name                                   Address



Service and Supply Agreements

2. 1506    2020-2021 OTC PRODUCTS ACCOLADE                        11720                    WRIGHT'S MEDIA, LLC AS AGENT FOR    ATTN: BRETT PETILLO, VP OF
           PERMISSION RE: MAG-OX 400 -                                                     U.S. NEWS & WORLD REPORT            SALES OR JANIE MILLER
           MAGNESIUM SUPPLEMENTS, DIABETIC                                                                                     2407 TIMBERLOCK PLACE SUITE B
           TUSSIN - DIABETIC COUGH PRODUCTS                                                                                    THE WOODLANDS, TX 77380

2. 1507    COMMERCIAL MANUFACTURING                               11453                    X-GEN PHARMACEUTICALS INC.          ATTN: SUSAN E. BADIA,
           SUPPLY AGREEMENT                                                                                                    PRESIDENT
                                                                                                                               1000 FORT SALONGA ROAD, SUITE
                                                                                                                               3
                                                                                                                               NORTHPORT, NY 11768

2. 1508    STATEMENT OF WORK NO.1 TO THE                          11455                    X-GEN PHARMACEUTICALS INC.          ATTN: KYLE KNOWLES, QUALITY
           MASTER AGREEMENT DATED APRIL 28,                                                                                    CONTROL CHEMIST
           2006                                                                                                                PO BOX 445
                                                                                                                               BIG FLATS, NY 14814

2. 1509    COMMERC MFG SUPPLY                                     11456                    X-GEN PHARMACEUTICALS, INC.         PO BOX 445
           AGMT_2006.04.28                                                                                                     BIG FLATS, NY 14814

2. 1510    SALES CONTRACT NO: HS202003041                         11721                    ZHE JIANG HISUN PHARMACEUTICAL      ATTN: JESSIE HUANG, DEPUTY
                                                                                           CO., LTD.                           GENERAL MANAGER
                                                                                                                               NO. 46 WAISHA ROAD
                                                                                                                               JIAOJIANG DISTRICT
                                                                                                                               TAIZHOU CITY, ZHEJIANG
                                                                                                                               PROCINCE 318000
                                                                                                                               SWITZERLAND

2. 1511    AMENDMENT NO. 2 TO                                     11457                    ZYDUS PHARMACEUTICALS USA INC.      73 ROUTE 31 N.
           MYCOPHENOLATE REMS PROJECT                                                                                          PENNINGTON, NJ 08534
           MANAGEMENT AGREEMENT DATED
           JANUARY 1, 2014




                                                                Page 175 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20        Page 305 of 321

Akorn, Inc.                                                                                                                  Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                   Address



Real Property Leases

2. 1512    08.12.2014                                            10001                    275 PIERCE ST. LLC                  C/O EMERALD PROFESSIONAL
                                                                                                                              PROTECTION PROD
                                                                                                                              285 PIERCE ST
                                                                                                                              SOMERSET, NJ 08873

2. 1513    LEASE COMMENCEMENT AGREEMENT                          10002                    275 PIERCE ST., LLC                 C/O EMERALD PROFESSIONAL
                                                                                                                              PROTECTION PRODUCTS
                                                                                                                              285 PIERCE ST.
                                                                                                                              SOMERSET, NJ 08873

2. 1514    VERNON HILLS LEASE                                    10113                    ARTHUR J ROGERS                     1559 ELMHURST RD
                                                                                                                              ELK GROVE VILLAGE, IL 60007-6414

2. 1515    FIRST AMENDMENT TO LEASE                              10115                    ARTHUR J. ROGERS & CO.              1559 ELMHURST RD
           04.10.2013.PDF-FULLY EXECUTED                                                                                      ELK GROVE VILLAGE, IL 60007-6414

2. 1516    LEASE AGREEMENT-SUITE 115                             10116                    ARTHUR J. ROGERS & CO. AS AGENT     1559 ELMHURST RD
                                                                                          FOR ROGERS CENTRE FOR               ELK GROVE VILLAGE, IL 60007-6414
                                                                                          COMMERCE-NORTH LIMITED
                                                                                          PARTNERSHIP

2. 1517    AKORN50LAKEVIEWCOMMENTS (JPBV                         10117                    ARTHUR J. ROGERS & CO., AS AGENT    1559 ELMHURST RD
           2) 7-27-12                                                                     FOR ROGERS CENTRE FOR               ELK GROVE VILLAGE, IL 60007-6414
                                                                                          COMMERCE-NORTH LIMITED
                                                                                          PARTNERSHIP

2. 1518    FIRST AMENDMENT TO LEASE                              10118                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                          FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY, SUITE
                                                                                          COMMERCE-NORTH LIMITED              110-114
                                                                                          PATNERSHIP                          VERNON HILLS, IL 60061

2. 1519    LEASE AGREEMENT                                       10119                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: NORMAN ROSS
                                                                                          FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY - SUITE
                                                                                          COMMERCE-NORTH LIMITED              109A
                                                                                          PATNERSHIP                          VERNON HILLS, IL 60061




                                                               Page 176 of 181 to Schedule G
                                  Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 306 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest         Expiration Date   Contract ID    Co-Debtor Name                                   Address



Real Property Leases

2. 1520    LEASE AGREEMENT                                  10119                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: NORMAN ROSS
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY - SUITE
                                                                                     COMMERCE-NORTH LIMITED              109B
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1521    LEASE AGREEMENT                                  10119                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY, SUITE
                                                                                     COMMERCE-NORTH LIMITED              110-114
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1522    LEASE AGREEMENT                                  10119                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY - SUITE
                                                                                     COMMERCE-NORTH LIMITED              115
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1523    LEASE EXTENSION                                  10120                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY SUITE 115
                                                                                     COMMERCE-NORTH LIMITED              VERNON HILLS, IL 60061
                                                                                     PATNERSHIP

2. 1524    LEASE EXTENSION                                  10120                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY, SUITE
                                                                                     COMMERCE-NORTH LIMITED              109A
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1525    LEASE EXTENSION                                  10120                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY, SUITE
                                                                                     COMMERCE-NORTH LIMITED              109B
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1526    LEASE EXTENSION                                  10120                    ARTHUR J. ROGERS & CO., AS AGENT    ATTN: WILLIAM G. SCHMITZ
                                                                                     FOR ROGERS CENTRE FOR               50 LAKEVIEW PARKWAY SUITE
                                                                                     COMMERCE-NORTH LIMITED              110-114
                                                                                     PATNERSHIP                          VERNON HILLS, IL 60061

2. 1527    VERNON HILLS LEASE                               10121                    ARTHUR J. ROGERS * CO.              1559 ELMHURST RD
           EXTENSION_2019.10.08                                                                                          ELK GROVE VILLAGE, IL 60007-6414




                                                          Page 177 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 307 of 321

Akorn, Inc.                                                                                                               Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                                Address



Real Property Leases

2. 1528    FIRST AMENDMENT TO LEASE RE:                          10346                    CEDAR BROOK 5 CORPORATE          4A CEDAR BROOK DRIVE
           LEASE AGREEMENT DATED JUNE 15,                                                 CENTER, L.P                      CRANBURY, NJ 08512
           2016

2. 1529    CEDAR BROOK CORPORATE FIRST                           10347                    CEDAR BROOK 5 CORPORATE          4A CEDAR BROOK DRIVE
           AMENDMENT TO LEASE_2.15.17                                                     CENTER, L.P.                     CRANBURY, NJ 08512

2. 1530    LEASE AGREEMENT                                       10348                    CEDAR BROOK 5 CORPORATE          4A CEDAR BROOK DRIVE
                                                                                          CENTER, LP                       CRANBURY, NJ 08512

2. 1531    CEDAR BROOK AMENDMENT NO.                             10349                    CEDAR BROOK CORPORATE CENTER     4A CEDAR BROOK DRIVE
           2_10.16.17                                                                                                      CRANBURY, NJ 08512

2. 1532    CRANBURY, NJ LEASE                                    10350                    CEDAR BROOK CORPORATE CENTER,    4A CEDAR BROOK DRIVE
                                                                                          LP                               CRANBURY, NJ 08512

2. 1533    SEVENTH AMENDMENT TO PARKING                          10526                    DP WEST LAKE AT CONWAY LLC       GPT OPERATING PARTNERSHIP LP
           AGREEMENT_11.2.18                                                                                               PO BOX 743648
                                                                                                                           LOS ANGELES, CA 90074-3648

2. 1534    FIRST AMENDMENT TO OFFICE LEASE                       10527                    DP WEST LAKE AT CONWAY, LLC      ATTN: LEASE ADMINISTRATION
                                                                                                                           C/O GRAMERCY PROPERTY TRUST
                                                                                                                           550 BLAIR MILL ROAD, SUITE 120
                                                                                                                           HORSHAM, PA 19044

2. 1535    LEASE SUBORDINATION NON-                              10528                    DP WEST LAKE AT CONWAY, LLC      GPT OPERATING PARTNERSHIP LP
           DISCLOSURE AND ATTORNMENT                                                                                       PO BOX 743648
           AGREEMENT                                                                                                       LOS ANGELES, CA 90074-3648

2. 1536    PARKING AGREEMENT                                     10529                    DP WEST LAKE AT CONWAY, LLC      ATTN: CHICAGO MARKET - VICE
                                                                                                                           PRESIDENT, ASSET MANAGEMENT
                                                                                                                           & CUSTOMER SERVICE
                                                                                                                           C/O DUKE REALTY CORPORATION
                                                                                                                           9377 WEST HIGGINS ROAD, SUITE
                                                                                                                           600
                                                                                                                           ROSEMONT, IL 60018




                                                               Page 178 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20       Page 308 of 321

Akorn, Inc.                                                                                                             Case Number:     Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                              Address



Real Property Leases

2. 1537    SECOND AMENDMENT TO OFFICE                            10530                    DP WEST LAKE AT CONWAY, LLC    ATTN: LEASE ADMINISTRATION
           LEASE RE: CONTRACT DATED                                                                                      C/O GPT OPERATING
           DECEMBER 21, 2006                                                                                             PARTNERSHIP LP
                                                                                                                         220 COMMERCE DRIVE, SUITE 400
                                                                                                                         FORT WASHINGTON, PA 19034

2. 1538    SEVENTH AMENDMENT TO PARKING                          10531                    DP WEST LAKE AT CONWAY, LLC    ATTN: BEN HARRIS
           AGREEMENT EFFECTIVE AS OF                                                                                     C/O DUKE REALTY CORPORATION
           OCTOBER 1, 2014                                                                                               9377 WEST HIGGINS ROAD, SUITE
                                                                                                                         600
                                                                                                                         ROSEMONT, IL 60018

2. 1539    PARKING LICENSE AGREEMENT                             10566                    EGF ONE CONWAY, L.L.C          ATTN: ANGIE CASPER, GENERAL
                                                                                                                         MANAGER
                                                                                                                         JONES, LANG, LASALLE
                                                                                                                         100 SOUTH SAUNDERS ROAD
                                                                                                                         LAKE FOREST, IL 60045

2. 1540    AKORN.1ST                                             10567                    EGF ONE CONWAY, L.L.C.         PO BOX 7635
           AMEND.EXPANSION.0229.2016                                                                                     CAROL STREAM, IL 60197-7635

2. 1541    FULLY EXECUTED LEASES                                 10568                    EGF ONE CONWAY, LLC            EQX REAL ESTATE PARTNERS, L.P
                                                                                                                         ASSET MANAGER & GENERAL
                                                                                                                         COUNSEL
                                                                                                                         2 N. RIVERSIDE PLAZA, STE.600
                                                                                                                         CHICAGO, IL 60606

2. 1542    DISBURSEMENT OF THE SECURITY                          10613                    FC SKOKIE SPE, LLC             PO BOX 72377
           DEPOSIT LTR. 03.20.2014PDF                                                                                    CLEVELAND, OH 44192-0002

2. 1543    FIRST AMENDMENT TO LEASE                              11008                    MILLBROOK I LLC                485 HALF DAY ROAD
                                                                                                                         SUITE 200
                                                                                                                         BUFFALO GROVE, IL 60089

2. 1544    LEASE EXTENSION                                       11223                    ROGERS EXECUTIVE PARKE         ATTN: WILLIAM G. SCHMITZ
                                                                                                                         50 LAKEVIEW PARKWAY, SUITE
                                                                                                                         109A
                                                                                                                         VERNON HILLS, IL 60061



                                                               Page 179 of 181 to Schedule G
                                       Case 20-11177-KBO        Doc 272        Filed 07/01/20      Page 309 of 321

Akorn, Inc.                                                                                                          Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest              Expiration Date   Contract ID    Co-Debtor Name                           Address



Real Property Leases

2. 1545    LEASE EXTENSION                                       11223                    ROGERS EXECUTIVE PARKE      ATTN: WILLIAM G. SCHMITZ
                                                                                                                      50 LAKEVIEW PARKWAY, SUITE
                                                                                                                      109B
                                                                                                                      VERNON HILLS, IL 60061

2. 1546    LEASE EXTENSION                                       11223                    ROGERS EXECUTIVE PARKE      ATTN: WILLIAM G. SCHMITZ
                                                                                                                      50 LAKEVIEW PARKWAY SUITE
                                                                                                                      110-114
                                                                                                                      VERNON HILLS, IL 60061

2. 1547    LEASE EXTENSION                                       11223                    ROGERS EXECUTIVE PARKE      ATTN: WILLIAM G. SCHMITZ
                                                                                                                      50 LAKEVIEW PARKWAY SUITE 115
                                                                                                                      VERNON HILLS, IL 60061

2. 1548    ADDENDUM 1 TO LEASE                                   11268                    SENSIBLE SOLAR SOLUTIONS    285 PIERCE STREET
           AGREEMENT_2019.07.08                                                                                       SOMERSET, NJ 08873

2. 1549    SECOND AMENDMENT TO LEASE                             11402                    VERONICA DEVELOPMENT        C/O VENTURA, MIESOWITZ,
           AGREEMENT DATED JULY 15, 2010                                                  ASSOCIATES, LLC             ALBANO, KEOUGH & WARNER, PC
                                                                                                                      783 SPRINGFIELD AVE.
                                                                                                                      SUMMIT, NJ 07901




                                                               Page 180 of 181 to Schedule G
                            Case 20-11177-KBO    Doc 272        Filed 07/01/20   Page 310 of 321

Akorn, Inc.                                                                                         Case Number:    Case 20-11177

Schedule G: Executory Contracts and Unexpired Leases

                                                                                                   TOTAL NUMBER OF CONTRACTS: 1549




                                                Page 181 of 181 to Schedule G
                          Case 20-11177-KBO                  Doc 272           Filed 07/01/20          Page 311 of 321

Akorn, Inc.                                                                                                 Case Number:          Case 20-11177

Schedule H: Codebtors
1.     Does the debtor have any codebtors?
             No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
             Yes

2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G.
       Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
       listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1                                                            Column 2                                                    Applicable Schedule

 Codebtor Name and Mailing Address                                   Creditor Name                                                  D    E/F    G



2. 1       AKORN (NEW JERSEY), INC.                                  ADVANCED INSTRUMENTS, LLC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 2       AKORN SALES, INC.                                         AMERICA'S 1ST CHOICE OF SOUTH CAROLINA, INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 3       HI-TECH PHARMACAL CO., INC.                               AMERICA'S 1ST CHOICE OF SOUTH CAROLINA, INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 4       HI-TECH PHARMACAL CO., INC.                               AMERISOURCEBERGEN
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 5       VERSAPHARM INCORPORATED                                   AMERISOURCEBERGEN
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 6       HI-TECH PHARMACAL CO., INC.                               AMERISOURCEBERGEN DRUG CORPORATION
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 7       VERSAPHARM INCORPORATED                                   AMERISOURCEBERGEN DRUG CORPORATION
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 8       HI-TECH PHARMACAL CO., INC.                               AMERISOURCEBERGEN GLOBAL MANUFACTURER
           369 BAYVIEW AVENUE                                        SERVICES GMBH
           AMITYVILLE , NY 11701


2. 9       VERSAPHARM INCORPORATED                                   AMERISOURCEBERGEN GLOBAL MANUFACTURER
           1925 W. FIELD COURT                                       SERVICES GMBH
           SUITE 300
           LAKE FOREST , IL 60045




                                                              Page 1 of 9 to Schedule H
                      Case 20-11177-KBO   Doc 272        Filed 07/01/20   Page 312 of 321

Akorn, Inc.                                                                    Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                      Column 2                                        Applicable Schedule

 Codebtor Name and Mailing Address             Creditor Name                                     D    E/F    G



2. 10      HI-TECH PHARMACAL CO., INC.         ARMADA HEALTHCARE
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 11      VERSAPHARM INCORPORATED             ARMADA HEALTHCARE
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 12      HI-TECH PHARMACAL CO., INC.         ASD SPECIALTY HEALTHCARE, INC., OPERATING
           369 BAYVIEW AVENUE                  THROUGH ITS ONCOLOGY SUPPLY DIVISION
           AMITYVILLE , NY 11701


2. 13      VERSAPHARM INCORPORATED             ASD SPECIALTY HEALTHCARE, INC., OPERATING
           1925 W. FIELD COURT                 THROUGH ITS ONCOLOGY SUPPLY DIVISION
           SUITE 300
           LAKE FOREST , IL 60045


2. 14      HI-TECH PHARMACAL CO., INC.         ASD SPECIALTY HEALTHCARE, LLC
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 15      VERSAPHARM INCORPORATED             ASD SPECIALTY HEALTHCARE, LLC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 16      HI-TECH PHARMACAL CO., INC.         BELLCO DRUG CORP.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 17      VERSAPHARM INCORPORATED             BELLCO DRUG CORP.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 18      AKORN SALES, INC.                   BLUE CROSS AND BLUE SHIELD OF NORTH
           1925 W. FIELD COURT                 CAROLINA, ET AL.
           SUITE 300
           LAKE FOREST , IL 60045


2. 19      HI-TECH PHARMACAL CO., INC.         BLUE CROSS AND BLUE SHIELD OF NORTH
           369 BAYVIEW AVENUE                  CAROLINA, ET AL.
           AMITYVILLE , NY 11701


2. 20      VERSAPHARM INCORPORATED             BLUE CROSS AND BLUE SHIELD OF NORTH
           1925 W. FIELD COURT                 CAROLINA, ET AL.
           SUITE 300
           LAKE FOREST , IL 60045




                                          Page 2 of 9 to Schedule H
                      Case 20-11177-KBO     Doc 272        Filed 07/01/20   Page 313 of 321

Akorn, Inc.                                                                       Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                        Column 2                                         Applicable Schedule

 Codebtor Name and Mailing Address               Creditor Name                                      D    E/F    G



2. 21      HI-TECH PHARMACAL CO., INC.           CARDINAL HEALTH
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 22      VERSAPHARM INCORPORATED               CARDINAL HEALTH
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 23      HI-TECH PHARMACAL CO., INC.           CARDINAL HEALTH PHARMACEUTICAL
           369 BAYVIEW AVENUE                    CONTRACTING, LLC
           AMITYVILLE , NY 11701


2. 24      VERSAPHARM INCORPORATED               CARDINAL HEALTH PHARMACEUTICAL
           1925 W. FIELD COURT                   CONTRACTING, LLC
           SUITE 300
           LAKE FOREST , IL 60045


2. 25      HI-TECH PHARMACAL CO., INC.           CARDINAL HEALTH, INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 26      VERSAPHARM INCORPORATED               CARDINAL HEALTH, INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 27      HI-TECH PHARMACAL CO., INC.           CAROLINA ALLIED PHARMACEUTICAL SERVICES,
           369 BAYVIEW AVENUE                    INC.
           AMITYVILLE , NY 11701


2. 28      VERSAPHARM INCORPORATED               CAROLINA ALLIED PHARMACEUTICAL SERVICES,
           1925 W. FIELD COURT                   INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 29      ADVANCED VISION RESEARCH, INC.        CLARUSONE SOURCING SERVICES LLP
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 30      AKORN ANIMAL HEALTH, INC.             CLARUSONE SOURCING SERVICES LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 31      VERSAPHARM INCORPORATED               DR. REDDY'S LABORATORIES, INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 3 of 9 to Schedule H
                      Case 20-11177-KBO     Doc 272        Filed 07/01/20   Page 314 of 321

Akorn, Inc.                                                                    Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                        Column 2                                      Applicable Schedule

 Codebtor Name and Mailing Address               Creditor Name                                   D    E/F    G



2. 32      VERSAPHARM INCORPORATED               EI INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 33      HI-TECH PHARMACAL CO., INC.           GENERIC PHARMACEUTICALS PRICING ANTITRUST
           369 BAYVIEW AVENUE                    LITIGATION
           AMITYVILLE , NY 11701


2. 34      VERSAPHARM INCORPORATED               GENERIC PHARMACEUTICALS PRICING ANTITRUST
           1925 W. FIELD COURT                   LITIGATION
           SUITE 300
           LAKE FOREST , IL 60045


2. 35      HI-TECH PHARMACAL CO., INC.           HUMANA PHARMACY, INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 36      VERSAPHARM INCORPORATED               INVENTIV HEALTH CONSULTING, INC. (FKA
           1925 W. FIELD COURT                   CAMPBELL ALLIANCE, LTD.)
           SUITE 300
           LAKE FOREST , IL 60045


2. 37      13 EDISON STREET LLC                  JASON CAPOZELLO
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 38      HI-TECH PHARMACAL CO., INC.           JASON CAPOZELLO
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 39      10 EDISON STREET LLC                  JPMORGAN CHASE BANK, N.A.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 40      13 EDISON STREET LLC                  JPMORGAN CHASE BANK, N.A.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 41      ADVANCED VISION RESEARCH, INC.        JPMORGAN CHASE BANK, N.A.
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 42      AKORN (NEW JERSEY), INC.              JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 4 of 9 to Schedule H
                      Case 20-11177-KBO    Doc 272        Filed 07/01/20   Page 315 of 321

Akorn, Inc.                                                                   Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                       Column 2                                      Applicable Schedule

 Codebtor Name and Mailing Address              Creditor Name                                   D    E/F    G



2. 43      AKORN ANIMAL HEALTH, INC.            JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 44      AKORN OPHTHALMICS, INC.              JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 45      AKORN SALES, INC.                    JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 46      CLOVER PHARMACEUTICALS CORP.         JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 47      COVENANT PHARMA, INC.                JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 48      HI-TECH PHARMACAL CO., INC.          JPMORGAN CHASE BANK, N.A.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 49      INSPIRE PHARMACEUTICALS, INC.        JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 50      OAK PHARMACEUTICALS, INC.            JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 51      OLTA PHARMACEUTICALS CORP.           JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 52      VERSAPHARM INCORPORATED              JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                           Page 5 of 9 to Schedule H
                      Case 20-11177-KBO     Doc 272        Filed 07/01/20   Page 316 of 321

Akorn, Inc.                                                                       Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                        Column 2                                         Applicable Schedule

 Codebtor Name and Mailing Address               Creditor Name                                      D    E/F    G



2. 53      VPI HOLDINGS CORP.                    JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 54      VPI HOLDINGS SUB, LLC                 JPMORGAN CHASE BANK, N.A.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 55      VERSAPHARM INCORPORATED               LOOKINGGLASS CYBER SOLUTIONS, INC. F.K.A.
           1925 W. FIELD COURT                   CYVEILLANCE, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 56      OAK PHARMACEUTICALS, INC.             LUNDBECK INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 57      OAK PHARMACEUTICALS, INC.             LUNDBECK INC. DBA LUNDBECK
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 58      OAK PHARMACEUTICALS, INC.             LUNDBECK LLC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 59      VERSAPHARM INCORPORATED               MAPI LIFE SCIENCES CANADA INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 60      ADVANCED VISION RESEARCH, INC.        MCKESSON CORPORATION
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 61      AKORN ANIMAL HEALTH, INC.             MCKESSON CORPORATION
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 62      HI-TECH PHARMACAL CO., INC.           MORRIS AND DICKSON COMPANY, LLC
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701




                                            Page 6 of 9 to Schedule H
                      Case 20-11177-KBO   Doc 272        Filed 07/01/20   Page 317 of 321

Akorn, Inc.                                                                  Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                      Column 2                                      Applicable Schedule

 Codebtor Name and Mailing Address             Creditor Name                                   D    E/F    G



2. 63      VERSAPHARM INCORPORATED             MORRIS AND DICKSON COMPANY, LLC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 64      VERSAPHARM INCORPORATED             MYLAN PHARMACEUTICALS INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 65      HI-TECH PHARMACAL CO., INC.         OPTISOURCE LLC
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 66      VERSAPHARM INCORPORATED             OPTISOURCE LLC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 67      HI-TECH PHARMACAL CO., INC.         PUBLIX SUPER MARKETS, INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 68      VERSAPHARM INCORPORATED             PUBLIX SUPER MARKETS, INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 69      HI-TECH PHARMACAL CO., INC.         RED OAK SOURCING, LLC, AS AGENT FOR
           369 BAYVIEW AVENUE                  CARDINAL HEALTH
           AMITYVILLE , NY 11701


2. 70      VERSAPHARM INCORPORATED             RED OAK SOURCING, LLC, AS AGENT FOR
           1925 W. FIELD COURT                 CARDINAL HEALTH
           SUITE 300
           LAKE FOREST , IL 60045


2. 71      OAK PHARMACEUTICALS, INC.           SANTEN PHARMACEUTICAL CO., LTD.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 72      HI-TECH PHARMACAL CO., INC.         STATE OF MISSISSIPPI
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 73      OAK PHARMACEUTICALS, INC.           SUNOVION PHARMACEUTICALS INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                          Page 7 of 9 to Schedule H
                      Case 20-11177-KBO     Doc 272        Filed 07/01/20   Page 318 of 321

Akorn, Inc.                                                                    Case Number:     Case 20-11177

Schedule H: Codebtors
Column 1                                        Column 2                                      Applicable Schedule

 Codebtor Name and Mailing Address               Creditor Name                                   D    E/F    G



2. 74      HI-TECH PHARMACAL CO., INC.           VALEANT PHARMACEUTICALS INTERNATIONAL
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 75      VERSAPHARM INCORPORATED               WALGREEN CO.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 76      10 EDISON STREET LLC                  WSFS INSTITUTIONAL SERVICES
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 77      13 EDISON STREET LLC                  WSFS INSTITUTIONAL SERVICES
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 78      ADVANCED VISION RESEARCH, INC.        WSFS INSTITUTIONAL SERVICES
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 79      AKORN (NEW JERSEY), INC.              WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 80      AKORN ANIMAL HEALTH, INC.             WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 81      AKORN OPHTHALMICS, INC.               WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 82      AKORN SALES, INC.                     WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 83      CLOVER PHARMACEUTICALS CORP.          WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 84      COVENANT PHARMA, INC.                 WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045



                                            Page 8 of 9 to Schedule H
                      Case 20-11177-KBO    Doc 272        Filed 07/01/20     Page 319 of 321

Akorn, Inc.                                                                       Case Number:        Case 20-11177

Schedule H: Codebtors
Column 1                                       Column 2                                             Applicable Schedule

 Codebtor Name and Mailing Address              Creditor Name                                          D    E/F    G



2. 85      HI-TECH PHARMACAL CO., INC.          WSFS INSTITUTIONAL SERVICES
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 86      INSPIRE PHARMACEUTICALS, INC.        WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 87      OAK PHARMACEUTICALS, INC.            WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 88      OLTA PHARMACEUTICALS CORP.           WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 89      VERSAPHARM INCORPORATED              WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 90      VPI HOLDINGS CORP.                   WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 91      VPI HOLDINGS SUB, LLC                WSFS INSTITUTIONAL SERVICES
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


                                                                       Total Number of Co-Debtor / Creditor rows: 91




                                           Page 9 of 9 to Schedule H
                                  Case 20-11177-KBO                                       Doc 272                   Filed 07/01/20                          Page 320 of 321

Fill in this information to identify the case:
Debtor Name:           Akorn, Inc.

United States Bankruptcy Court for the:                    District of Delaware                                                                                                           Check if this is an
                                                                                                                                                                                          amended filing
Case Number (if known):              Case 20-11177



Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15


  Part 1:             Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


      1a. Real property:
                                                                                                                                                                                                     $57,367,570
           Copy line 88 from Schedule A/B                        ..................................................................................................................



      1b. Total personal property:
                                                                                                                                                                                                   $668,266,917
           Copy line 91A from Schedule A/B                           ..............................................................................................................

                                                                                                                                                                                      +
      1c. Total of all property:
                                                                                                                                                                                                   $725,634,487
           Copy line 92 from Schedule A/B                           ...............................................................................................................




  Part 2:             Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                   $854,694,318
  Copy the total dollar amount listed in Column
                                              ..................................................................................................................
                                                  A, Amount of claim, from line 3 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                 $0
           Copy the total claims from Part 1 from
                                                ..................................................................................................................
                                                    line 6a of Schedule E/F



      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                                     $46,813,776
           Copy the total of the amount of claims from
                                                  ..............................................................................................................
                                                          Part 2 from line 6b of Schedule E/F

                                                                                                                                                                                      +
4. Total liabilities
                                                                                                                                                                                                   $901,508,094
  Lines 2 + 3a + 3b             ...................................................................................................................................................




                                                                      Page 1 of 1 to Summary of Assets and Liabilities
                        Case 20-11177-KBO                    Doc 272            Filed 07/01/20       Page 321 of 321



Fill in this information to identify the case and this filing:
 Debtor Name:      Akorn, Inc.

 United States Bankruptcy Court for the:    District of Delaware
 Case Number (if known):      Case 20-11177



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual's position
or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

         Declaration and Signature

   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
   individual serving as a representative of the debtor in this case.

   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



    X   Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

    X   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

    X   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    X   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

    X   Schedule H: Codebtors (Official Form (206H)

    X   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

        Amended Schedule ______________

        Other document that requires a declaration _______________________________________________________________




   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on:              June 30, 2020                                 Signature:   /s/


                                                                           Duane Portwood, CFO
                                                                           Name and Title
